UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2017 Item 1: Schedule of Investments Vanguard Balanced Index Fund Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Common Stocks (59.7%)1 Basic Materials (1.6%) Dow Chemical Co. 952,900 60,547 EI du Pont de Nemours & Co. 692,369 55,618 Ecolab Inc. 214,280 26,858 Praxair Inc. 218,829 25,953 LyondellBasell Industries NV Class A 261,321 23,830 Air Products & Chemicals Inc. 174,418 23,597 PPG Industries Inc. 199,548 20,968 International Paper Co. 326,838 16,597 Nucor Corp. 252,595 15,085 * Freeport-McMoRan Inc. 1,051,073 14,042 Newmont Mining Corp. 418,827 13,805 Celanese Corp. Class A 115,811 10,406 Albemarle Corp. 89,490 9,454 Arconic Inc. 341,095 8,984 International Flavors & Fragrances Inc. 62,553 8,290 Eastman Chemical Co. 101,462 8,198 Mosaic Co. 279,767 8,164 FMC Corp. 104,839 7,296 Steel Dynamics Inc. 183,572 6,381 Ashland Global Holdings Inc. 50,814 6,291 RPM International Inc. 106,324 5,851 Avery Dennison Corp. 70,164 5,655 Chemours Co. 143,000 5,505 CF Industries Holdings Inc. 181,565 5,329 * Axalta Coating Systems Ltd. 160,035 5,153 * Alcoa Corp. 136,764 4,705 Reliance Steel & Aluminum Co. 57,961 4,638 United States Steel Corp. 136,213 4,605 Olin Corp. 133,764 4,397 Huntsman Corp. 162,785 3,995 NewMarket Corp. 7,924 3,591 Royal Gold Inc. 49,604 3,475 Scotts Miracle-Gro Co. 36,525 3,411 WR Grace & Co. 45,839 3,195 US Silica Holdings Inc. 62,549 3,002 Sensient Technologies Corp. 37,548 2,976 Cabot Corp. 47,248 2,831 * Versum Materials Inc. 85,814 2,626 PolyOne Corp. 73,564 2,508 * Univar Inc. 76,090 2,333 Westlake Chemical Corp. 35,026 2,313 Minerals Technologies Inc. 29,192 2,236 HB Fuller Co. 43,039 2,219 Balchem Corp. 25,971 2,141 * Platform Specialty Products Corp. 164,268 2,139 * CONSOL Energy Inc. 126,221 2,118 * Ingevity Corp. 33,227 2,022 Domtar Corp. 52,574 1,920 * GCP Applied Technologies Inc. 55,723 1,819 Compass Minerals International Inc. 26,745 1,815 Commercial Metals Co. 93,031 1,780 * Cliffs Natural Resources Inc. 215,755 1,771 * AK Steel Holding Corp. 237,900 1,710 * Chemtura Corp. 50,608 1,690 * Stillwater Mining Co. 97,874 1,690 KapStone Paper and Packaging Corp. 72,516 1,675 Hecla Mining Co. 301,211 1,593 Allegheny Technologies Inc. 86,200 1,548 Worthington Industries Inc. 34,333 1,548 * Cambrex Corp. 26,265 1,446 Quaker Chemical Corp. 10,739 1,414 Stepan Co. 16,616 1,310 * Coeur Mining Inc. 159,200 1,286 Innospec Inc. 19,307 1,250 Carpenter Technology Corp. 31,516 1,176 Kaiser Aluminum Corp. 13,838 1,106 * Arch Coal Inc. Class A 15,899 1,096 Tronox Ltd. Class A 55,079 1,016 * Ferro Corp. 66,664 1,013 * Fairmount Santrol Holdings Inc. 121,400 890 Innophos Holdings Inc. 15,510 837 * Kraton Corp. 26,421 817 * AdvanSix Inc. 28,851 788 * Clearwater Paper Corp. 13,682 766 Neenah Paper Inc. 10,188 761 PH Glatfelter Co. 34,514 750 * Koppers Holdings Inc. 16,605 703 A Schulman Inc. 21,712 683 Calgon Carbon Corp. 45,480 664 Deltic Timber Corp. 8,477 662 Chase Corp. 6,079 580 * CSW Industrials Inc. 15,318 562 Rayonier Advanced Materials Inc. 40,771 548 * Century Aluminum Co. 41,600 528 * SunCoke Energy Inc. 52,479 470 Tredegar Corp. 26,465 464 Hawkins Inc. 9,372 459 Haynes International Inc. 11,934 455 KMG Chemicals Inc. 8,999 415 American Vanguard Corp. 24,911 414 * Veritiv Corp. 7,808 404 FutureFuel Corp. 25,100 356 Aceto Corp. 22,266 352 * OMNOVA Solutions Inc. 34,053 337 * Nexeo Solutions Inc. 34,503 306 Kronos Worldwide Inc. 17,870 294 * Cloud Peak Energy Inc. 60,241 276 * Westmoreland Coal Co. 15,766 229 * LSB Industries Inc. 20,920 196 * Resolute Forest Products Inc. 32,623 178 Olympic Steel Inc. 9,300 173 Gold Resource Corp. 37,790 171 * Verso Corp. 27,500 165 * Codexis Inc. 33,679 162 Hallador Energy Co. 19,198 154 * Ryerson Holding Corp. 11,350 143 * Northern Technologies International Corp. 7,900 141 *,^ Uranium Energy Corp. 84,185 120 Ampco-Pittsburgh Corp. 8,432 118 * Intrepid Potash Inc. 68,500 118 * Synalloy Corp. 7,724 95 *,^ ChromaDex Corp. 28,600 77 * NL Industries Inc. 11,473 74 * Handy & Harman Ltd. 2,000 54 *,^ Ur-Energy Inc. 79,380 53 *,^ Pershing Gold Corp. 13,459 38 * Real Industry Inc. 12,514 36 * General Moly Inc. 69,405 35 United-Guardian Inc. 2,196 32 *,^ Uni-Pixel Inc. 30,720 26 * Solitario Exploration & Royalty Corp. 21,996 18 *,^ Golden Minerals Co. 21,900 14 * Rentech Inc. 25,934 13 * Centrus Energy Corp. Class A 1,000 6 * Universal Stainless & Alloy Products Inc. 300 5 * Ramaco Resources Inc. 527 5 * Marrone Bio Innovations Inc. 1,700 3 * Comstock Mining Inc. 8,295 2 * US Antimony Corp. 3,395 2 Consumer Goods (5.8%) Procter & Gamble Co. 2,102,486 188,908 Philip Morris International Inc. 1,229,276 138,785 Coca-Cola Co. 3,063,642 130,021 PepsiCo Inc. 1,129,470 126,343 Altria Group Inc. 1,551,149 110,783 NIKE Inc. Class B 1,052,197 58,639 Colgate-Palmolive Co. 703,011 51,453 Mondelez International Inc. Class A 1,162,114 50,064 Kraft Heinz Co. 480,961 43,676 Reynolds American Inc. 677,900 42,721 Monsanto Co. 346,957 39,276 General Motors Co. 1,058,580 37,431 Kimberly-Clark Corp. 282,682 37,209 Ford Motor Co. 2,863,335 33,329 Activision Blizzard Inc. 561,368 27,990 General Mills Inc. 470,047 27,737 *,^ Tesla Inc. 94,908 26,413 * Electronic Arts Inc. 245,797 22,004 Constellation Brands Inc. Class A 132,995 21,555 Archer-Daniels-Midland Co. 455,955 20,992 Newell Brands Inc. 377,573 17,810 Delphi Automotive plc 216,282 17,409 Stanley Black & Decker Inc. 119,855 15,925 * Monster Beverage Corp. 338,483 15,628 Estee Lauder Cos. Inc. Class A 180,275 15,286 Tyson Foods Inc. Class A 232,667 14,358 Dr Pepper Snapple Group Inc. 146,023 14,299 Kellogg Co. 193,017 14,015 Conagra Brands Inc. 345,425 13,934 Clorox Co. 102,297 13,793 VF Corp. 246,540 13,552 Molson Coors Brewing Co. Class B 137,467 13,157 Mead Johnson Nutrition Co. 145,857 12,993 Hershey Co. 106,628 11,649 JM Smucker Co. 87,932 11,526 * Mohawk Industries Inc. 49,644 11,393 Genuine Parts Co. 113,759 10,512 Church & Dwight Co. Inc. 204,672 10,207 Whirlpool Corp. 59,072 10,121 DR Horton Inc. 285,417 9,507 Campbell Soup Co. 157,890 9,038 Hasbro Inc. 90,525 9,036 Harley-Davidson Inc. 148,626 8,992 Coach Inc. 215,909 8,924 Bunge Ltd. 110,439 8,753 McCormick & Co. Inc. 89,403 8,721 Lear Corp. 59,853 8,474 Lennar Corp. Class A 160,785 8,231 Snap-on Inc. 46,234 7,798 * WhiteWave Foods Co. Class A 138,250 7,763 Goodyear Tire & Rubber Co. 213,204 7,675 Hormel Foods Corp. 210,945 7,305 BorgWarner Inc. 169,912 7,101 Mattel Inc. 274,426 7,028 Leucadia National Corp. 267,633 6,958 Ingredion Inc. 56,304 6,781 * LKQ Corp. 225,170 6,591 PVH Corp. 63,452 6,565 Brown-Forman Corp. Class B 138,878 6,413 * Middleby Corp. 45,454 6,202 Hanesbrands Inc. 297,213 6,170 Coty Inc. Class A 334,050 6,056 PulteGroup Inc. 246,212 5,798 * NVR Inc. 2,723 5,737 Pinnacle Foods Inc. 92,345 5,344 Gentex Corp. 248,483 5,300 Leggett & Platt Inc. 102,756 5,171 * WABCO Holdings Inc. 41,606 4,885 * Take-Two Interactive Software Inc. 81,488 4,830 * Michael Kors Holdings Ltd. 125,251 4,773 Lamb Weston Holdings Inc. 113,375 4,769 Brunswick Corp. 71,434 4,372 * Post Holdings Inc. 49,857 4,364 Thor Industries Inc. 44,775 4,304 * Toll Brothers Inc. 118,548 4,281 ^ Polaris Industries Inc. 49,558 4,153 Pool Corp. 32,224 3,845 * Lululemon Athletica Inc. 73,944 3,836 * TreeHouse Foods Inc. 44,745 3,788 Ralph Lauren Corp. Class A 44,523 3,634 * Edgewell Personal Care Co. 47,989 3,510 *,^ Herbalife Ltd. 58,334 3,392 Carter's Inc. 37,161 3,337 *,^ Under Armour Inc. Class A 167,612 3,315 Tenneco Inc. 48,456 3,025 * Visteon Corp. 30,357 2,973 * Hain Celestial Group Inc. 79,442 2,955 Flowers Foods Inc. 150,760 2,926 * Skechers U.S.A. Inc. Class A 106,378 2,920 Energizer Holdings Inc. 47,429 2,644 Spectrum Brands Holdings Inc. 18,899 2,627 Snyder's-Lance Inc. 62,927 2,537 Dana Inc. 126,616 2,445 Nu Skin Enterprises Inc. Class A 43,821 2,434 * Dorman Products Inc. 29,162 2,395 CalAtlantic Group Inc. 62,549 2,342 * Kate Spade & Co. 97,011 2,254 Cooper Tire & Rubber Co. 49,650 2,202 B&G Foods Inc. 53,577 2,156 * Welbilt Inc. 107,652 2,113 * Helen of Troy Ltd. 22,288 2,100 LCI Industries 20,222 2,018 Lancaster Colony Corp. 15,329 1,975 * US Foods Holding Corp. 69,280 1,938 * Under Armour Inc. 103,283 1,890 Wolverine World Wide Inc. 74,416 1,858 * Darling Ingredients Inc. 127,868 1,857 Tupperware Brands Corp. 29,544 1,853 * Tempur Sealy International Inc. 39,294 1,826 Vector Group Ltd. 87,105 1,812 * Cooper-Standard Holdings Inc. 15,658 1,737 * Zynga Inc. Class A 587,169 1,673 * Steven Madden Ltd. 42,837 1,651 HNI Corp. 35,188 1,622 * Avon Products Inc. 361,727 1,592 * Blue Buffalo Pet Products Inc. 68,586 1,578 J&J Snack Foods Corp. 11,583 1,570 Sanderson Farms Inc. 15,063 1,564 * TRI Pointe Group Inc. 123,573 1,550 Fresh Del Monte Produce Inc. 26,156 1,549 Herman Miller Inc. 48,485 1,530 * Deckers Outdoor Corp. 25,089 1,499 Universal Corp. 20,325 1,438 Dean Foods Co. 72,347 1,422 * Gentherm Inc. 35,382 1,389 KB Home 68,195 1,356 * iRobot Corp. 20,249 1,339 Nutrisystem Inc. 23,176 1,286 ^ Pilgrim's Pride Corp. 55,198 1,242 * American Axle & Manufacturing Holdings Inc. 66,092 1,241 Columbia Sportswear Co. 20,452 1,202 * Meritage Homes Corp. 32,645 1,201 Winnebago Industries Inc. 40,485 1,184 Steelcase Inc. Class A 70,228 1,176 * Central Garden & Pet Co. Class A 33,733 1,171 *,^ Wayfair Inc. 28,916 1,171 MDC Holdings Inc. 38,647 1,161 * ACCO Brands Corp. 84,063 1,105 Schweitzer-Mauduit International Inc. 25,842 1,070 La-Z-Boy Inc. 38,861 1,049 * Boston Beer Co. Inc. Class A 7,084 1,025 Standard Motor Products Inc. 20,747 1,020 Interface Inc. Class A 49,273 939 WD-40 Co. 8,517 928 Knoll Inc. 37,546 894 * Select Comfort Corp. 34,864 864 ^ Cal-Maine Foods Inc. 23,244 855 Callaway Golf Co. 76,870 851 Seaboard Corp. 203 846 Andersons Inc. 22,283 845 * Vista Outdoor Inc. 40,790 840 National Beverage Corp. 9,474 801 * Fox Factory Holding Corp. 27,200 781 Coca-Cola Bottling Co. Consolidated 3,739 770 Oxford Industries Inc. 13,325 763 * Universal Electronics Inc. 10,955 750 Calavo Growers Inc. 11,612 704 Briggs & Stratton Corp. 30,814 692 * G-III Apparel Group Ltd. 30,366 665 Tower International Inc. 24,507 664 * Taylor Morrison Home Corp. Class A 30,300 646 AdvancePierre Foods Holdings Inc. 20,600 642 Superior Industries International Inc. 24,947 632 * Cavco Industries Inc. 5,396 628 * Motorcar Parts of America Inc. 20,366 626 * Fitbit Inc. Class A 104,300 617 Inter Parfums Inc. 16,744 612 * Hostess Brands Inc. 38,139 605 Ethan Allen Interiors Inc. 19,682 603 * USANA Health Sciences Inc. 10,228 589 MGP Ingredients Inc. 10,673 579 Phibro Animal Health Corp. Class A 19,103 537 John B Sanfilippo & Son Inc. 7,257 531 * Modine Manufacturing Co. 42,756 522 * M/I Homes Inc. 21,070 516 ^ Valvoline Inc. 21,018 516 *,^ LGI Homes Inc. 15,044 510 *,^ GoPro Inc. Class A 56,300 490 * Nautilus Inc. 26,236 479 * William Lyon Homes Class A 22,426 462 * Crocs Inc. 63,284 447 * Stoneridge Inc. 24,664 447 Camping World Holdings Inc. Class A 13,542 437 Metaldyne Performance Group Inc. 18,424 421 * Revlon Inc. Class A 14,365 400 ^ Tootsie Roll Industries Inc. 10,253 383 Medifast Inc. 8,607 382 Kimball International Inc. Class B 22,950 379 Movado Group Inc. 15,079 376 National Presto Industries Inc. 3,662 374 * Beazer Homes USA Inc. 29,534 358 Titan International Inc. 34,500 357 Acushnet Holdings Corp. 20,501 354 * Iconix Brand Group Inc. 45,614 343 * Unifi Inc. 11,745 333 * Malibu Boats Inc. Class A 14,763 331 * Fossil Group Inc. 18,523 323 * Century Communities Inc. 12,438 316 Hooker Furniture Corp. 9,219 286 Flexsteel Industries Inc. 5,296 267 Nutraceutical International Corp. 8,299 259 * Seneca Foods Corp. Class A 6,951 251 * elf Beauty Inc. 8,642 249 * Eastman Kodak Co. 20,574 237 Omega Protein Corp. 11,680 234 Libbey Inc. 15,729 229 Bassett Furniture Industries Inc. 8,483 228 * Glu Mobile Inc. 99,428 226 * Primo Water Corp. 16,420 223 * Perry Ellis International Inc. 10,120 217 ^ Orchids Paper Products Co. 8,653 208 * Amplify Snack Brands Inc. 23,697 199 Culp Inc. 6,119 191 * Freshpet Inc. 16,875 186 * Castle Brands Inc. 111,100 172 * ZAGG Inc. 23,585 170 Superior Uniform Group Inc. 8,600 160 * Hovnanian Enterprises Inc. Class A 70,309 160 * Farmer Brothers Co. 4,375 155 * Vera Bradley Inc. 16,600 155 MCBC Holdings Inc. 8,934 144 Oil-Dri Corp. of America 3,637 136 A-Mark Precious Metals Inc. 7,825 134 * JAKKS Pacific Inc. 22,300 123 Lifetime Brands Inc. 6,025 121 * Jamba Inc. 12,822 116 Johnson Outdoors Inc. Class A 3,125 114 Limoneira Co. 5,294 111 Weyco Group Inc. 3,470 97 * Craft Brew Alliance Inc. 7,254 97 Alico Inc. 3,661 97 * Delta Apparel Inc. 5,200 92 * Alliance One International Inc. 6,819 88 * Lifeway Foods Inc. 8,078 87 Acme United Corp. 2,950 83 * Cherokee Inc. 9,605 83 * New Home Co. Inc. 7,785 81 * Turning Point Brands Inc. 5,180 81 *,^ Vuzix Corp. 11,300 70 * Core Molding Technologies Inc. 3,900 70 Nature's Sunshine Products Inc. 6,088 61 * Lifevantage Corp. 10,687 57 *,^ 22nd Century Group Inc. 48,100 57 Rocky Brands Inc. 4,880 56 Escalade Inc. 4,289 55 *,^ Lipocine Inc. 13,400 52 LS Starrett Co. Class A 4,185 44 Strattec Security Corp. 1,567 44 * Charles & Colvard Ltd. 41,588 40 * Skyline Corp. 3,957 37 * Fenix Parts Inc. 23,600 37 P&F Industries Inc. Class A 4,580 32 *,^ Vince Holding Corp. 18,246 28 * Differential Brands Group Inc. 13,400 26 * Central Garden & Pet Co. 700 26 * US Auto Parts Network Inc. 7,290 24 Unique Fabricating Inc. 1,900 23 * Natural Alternatives International Inc. 2,300 20 * Shiloh Industries Inc. 1,187 16 * Emerson Radio Corp. 10,371 14 * Dixie Group Inc. 2,947 11 * Lakeland Industries Inc. 673 7 * Reed's Inc. 1,300 5 *,^ Long Island Iced Tea Corp. 1,300 5 * Inventure Foods Inc. 1,121 5 *,^ Nova Lifestyle Inc. 2,858 5 * Seventy Seven Energy Inc Escrow Line 42,434 5 * Willamette Valley Vineyards Inc. 362 3 * Zedge Inc. Class B 501 2 * Crystal Rock Holdings Inc. 1,542 1 * Seventy Seven Energy Inc Warrants Expire 8/1/21 2,359 — * Seventy Seven Energy Inc Warrants Expire 8/1/23 2,123 — Consumer Services (7.8%) * Amazon.com Inc. 322,668 286,058 Home Depot Inc. 970,039 142,431 Comcast Corp. Class A 3,758,441 141,280 Walt Disney Co. 1,193,711 135,355 Wal-Mart Stores Inc. 1,215,993 87,649 McDonald's Corp. 661,769 85,772 * Priceline Group Inc. 39,004 69,426 CVS Health Corp. 838,103 65,791 Starbucks Corp. 1,102,504 64,375 Walgreens Boots Alliance Inc. 726,905 60,369 Costco Wholesale Corp. 348,166 58,384 Time Warner Inc. 583,210 56,985 Lowe's Cos. Inc. 691,529 56,851 * Charter Communications Inc. Class A 160,150 52,420 * Netflix Inc. 324,934 48,028 TJX Cos. Inc. 495,621 39,194 * eBay Inc. 839,465 28,181 Delta Air Lines Inc. 585,029 26,888 Twenty-First Century Fox Inc. Class A 820,494 26,576 McKesson Corp. 178,564 26,474 Southwest Airlines Co. 484,580 26,051 Target Corp. 450,065 24,839 Kroger Co. 751,095 22,150 Marriott International Inc. Class A 228,431 21,514 CBS Corp. Class B 305,968 21,222 Ross Stores Inc. 318,502 20,980 Sysco Corp. 398,045 20,666 Cardinal Health Inc. 250,393 20,420 * O'Reilly Automotive Inc. 74,135 20,005 Las Vegas Sands Corp. 316,044 18,037 Carnival Corp. 301,575 17,766 Yum! Brands Inc. 269,838 17,243 American Airlines Group Inc. 404,997 17,131 * AutoZone Inc. 23,028 16,650 Omnicom Group Inc. 185,411 15,984 Dollar General Corp. 220,699 15,389 * United Continental Holdings Inc. 214,225 15,133 * Dollar Tree Inc. 176,318 13,834 * Ulta Beauty Inc. 47,686 13,601 Royal Caribbean Cruises Ltd. 136,569 13,399 Viacom Inc. Class B 281,136 13,107 Expedia Inc. 97,227 12,267 AmerisourceBergen Corp. Class A 138,479 12,255 Nielsen Holdings plc 276,181 11,409 MGM Resorts International 404,360 11,079 * DISH Network Corp. Class A 169,757 10,778 Best Buy Co. Inc. 214,508 10,543 Twenty-First Century Fox Inc. 327,979 10,423 * Chipotle Mexican Grill Inc. Class A 22,894 10,200 Tiffany & Co. 95,172 9,070 Hilton Worldwide Holdings Inc. 154,517 9,033 * CarMax Inc. 151,668 8,982 Alaska Air Group Inc. 96,883 8,935 Darden Restaurants Inc. 99,614 8,335 Advance Auto Parts Inc. 55,004 8,155 Foot Locker Inc. 105,042 7,858 Interpublic Group of Cos. Inc. 313,790 7,710 Whole Foods Market Inc. 257,208 7,644 L Brands Inc. 156,278 7,361 Wynn Resorts Ltd. 63,496 7,277 Tractor Supply Co. 104,447 7,204 Wyndham Worldwide Corp. 85,146 7,177 Macy's Inc. 241,685 7,164 Aramark 190,065 7,008 ^ Sirius XM Holdings Inc. 1,327,732 6,838 Domino's Pizza Inc. 37,079 6,834 * Liberty Interactive Corp. QVC Group Class A 332,431 6,655 * Norwegian Cruise Line Holdings Ltd. 125,468 6,365 Vail Resorts Inc. 32,019 6,144 Kohl's Corp. 144,656 5,759 * Burlington Stores Inc. 55,734 5,422 * VCA Inc. 59,156 5,413 * Liberty Media Corp-Liberty SiriusXM 139,547 5,412 News Corp. Class A 412,550 5,363 * Discovery Communications Inc. 187,099 5,297 * JetBlue Airways Corp. 255,614 5,268 FactSet Research Systems Inc. 31,142 5,136 Scripps Networks Interactive Inc. Class A 63,627 4,986 KAR Auction Services Inc. 108,903 4,756 * Copart Inc. 76,715 4,751 Gap Inc. 188,884 4,588 Bed Bath & Beyond Inc. 115,550 4,560 * ServiceMaster Global Holdings Inc. 109,081 4,554 Service Corp. International/US 146,383 4,520 * Panera Bread Co. Class A 17,215 4,508 Staples Inc. 511,245 4,484 TEGNA Inc. 173,377 4,442 ^ Nordstrom Inc. 94,458 4,399 *,^ Liberty Media Corp-Liberty Formula One 127,149 4,342 H&R Block Inc. 177,335 4,123 Dunkin' Brands Group Inc. 72,391 3,958 * TripAdvisor Inc. 89,209 3,850 Signet Jewelers Ltd. 54,301 3,761 Cinemark Holdings Inc. 82,211 3,645 Casey's General Stores Inc. 32,233 3,618 Six Flags Entertainment Corp. 56,870 3,383 Sabre Corp. 158,610 3,361 * Discovery Communications Inc. Class A 113,792 3,310 Williams-Sonoma Inc. 60,521 3,245 Dick's Sporting Goods Inc. 65,452 3,185 * Live Nation Entertainment Inc. 103,010 3,128 * Madison Square Garden Co. Class A 15,411 3,078 Rollins Inc. 82,072 3,047 Dun & Bradstreet Corp. 28,149 3,038 CST Brands Inc. 62,749 3,018 ^ Cracker Barrel Old Country Store Inc. 18,506 2,947 * Liberty Media Corp-Liberty SiriusXM 75,316 2,931 * Grand Canyon Education Inc. 40,804 2,922 * Spirit Airlines Inc. 54,388 2,886 * AMC Networks Inc. Class A 48,972 2,874 * Sprouts Farmers Market Inc. 113,026 2,613 * Bright Horizons Family Solutions Inc. 35,697 2,588 Jack in the Box Inc. 25,020 2,545 * AutoNation Inc. 59,336 2,509 Tribune Media Co. Class A 66,052 2,462 * Beacon Roofing Supply Inc. 49,972 2,457 Sinclair Broadcast Group Inc. Class A 60,430 2,447 Nexstar Media Group Inc. Class A 34,854 2,445 Chemed Corp. 12,928 2,362 * Sally Beauty Holdings Inc. 114,944 2,349 * Rite Aid Corp. 537,467 2,284 Cable One Inc. 3,652 2,281 * Cabela's Inc. 41,975 2,229 * Michaels Cos. Inc. 98,697 2,210 Cheesecake Factory Inc. 34,786 2,204 Wendy's Co. 161,876 2,203 Texas Roadhouse Inc. Class A 49,259 2,194 * GrubHub Inc. 66,500 2,187 * Buffalo Wild Wings Inc. 14,166 2,164 * Murphy USA Inc. 28,999 2,129 Graham Holdings Co. Class B 3,486 2,090 * Pandora Media Inc. 173,252 2,046 Office Depot Inc. 437,974 2,043 * Lions Gate Entertainment Corp. Class B 82,963 2,023 Dolby Laboratories Inc. Class A 38,330 2,009 * Dave & Buster's Entertainment Inc. 32,705 1,998 * Liberty Expedia Holdings Inc. Class A 43,091 1,960 Brinker International Inc. 43,785 1,925 Choice Hotels International Inc. 30,269 1,895 John Wiley & Sons Inc. Class A 35,085 1,888 * Avis Budget Group Inc. 63,710 1,885 Regal Entertainment Group Class A 83,304 1,881 Meredith Corp. 28,624 1,849 * Five Below Inc. 42,667 1,848 AMERCO 4,847 1,848 * Yelp Inc. Class A 56,300 1,844 American Eagle Outfitters Inc. 127,980 1,796 PriceSmart Inc. 19,341 1,783 Bloomin' Brands Inc. 89,794 1,772 * Hawaiian Holdings Inc. 38,024 1,766 * United Natural Foods Inc. 40,123 1,735 ILG Inc. 82,614 1,732 Aaron's Inc. 56,492 1,680 * Sotheby's 36,828 1,675 ^ GameStop Corp. Class A 73,929 1,667 Papa John's International Inc. 20,576 1,647 Allegiant Travel Co. Class A 10,248 1,642 * Acxiom Corp. 56,893 1,620 Matthews International Corp. Class A 23,938 1,619 Big Lots Inc. 33,082 1,610 Extended Stay America Inc. 99,545 1,587 * WebMD Health Corp. 29,982 1,579 Lithia Motors Inc. Class A 18,309 1,568 DeVry Education Group Inc. 44,212 1,567 Marriott Vacations Worldwide Corp. 15,518 1,551 Children's Place Inc. 12,830 1,540 Hillenbrand Inc. 42,566 1,526 Churchill Downs Inc. 9,493 1,508 * Stamps.com Inc. 12,588 1,490 *,^ RH 32,039 1,482 New York Times Co. Class A 101,534 1,462 Penske Automotive Group Inc. 30,741 1,439 *,^ JC Penney Co. Inc. 232,526 1,432 Time Inc. 73,952 1,431 * Urban Outfitters Inc. 59,797 1,421 Chico's FAS Inc. 97,894 1,390 * Boyd Gaming Corp. 61,417 1,352 * Hilton Grand Vacations Inc. 46,355 1,329 * Caesars Acquisition Co. Class A 86,169 1,327 SkyWest Inc. 38,466 1,317 * Groupon Inc. Class A 334,894 1,316 * Ollie's Bargain Outlet Holdings Inc. 39,203 1,313 * Hyatt Hotels Corp. Class A 23,800 1,285 Monro Muffler Brake Inc. 24,602 1,282 * Shutterfly Inc. 25,978 1,254 Group 1 Automotive Inc. 16,423 1,217 * Performance Food Group Co. 49,247 1,172 * EW Scripps Co. Class A 49,439 1,159 * Penn National Gaming Inc. 62,393 1,150 * MSG Networks Inc. 48,661 1,136 * Herc Holdings Inc. 23,229 1,136 Core-Mark Holding Co. Inc. 34,424 1,074 Capella Education Co. 12,360 1,051 * Houghton Mifflin Harcourt Co. 101,751 1,033 * Rush Enterprises Inc. Class A 31,205 1,032 * Lions Gate Entertainment Corp. Class A 38,568 1,024 Red Rock Resorts Inc. Class A 46,047 1,021 Morningstar Inc. 12,883 1,013 Planet Fitness Inc. Class A 52,364 1,009 AMC Entertainment Holdings Inc. Class A 31,925 1,004 * Asbury Automotive Group Inc. 16,489 991 DSW Inc. Class A 47,723 987 SeaWorld Entertainment Inc. 53,000 968 * Scientific Games Corp. Class A 40,780 964 SpartanNash Co. 27,391 958 Sonic Corp. 36,826 934 * La Quinta Holdings Inc. 68,841 931 Caleres Inc. 32,428 857 * Gray Television Inc. 58,680 851 Bob Evans Farms Inc. 13,020 845 Dillard's Inc. Class A 16,075 840 * Liberty TripAdvisor Holdings Inc. Class A 59,262 836 * Etsy Inc. 78,300 832 Gannett Co. Inc. 96,367 808 * Pinnacle Entertainment Inc. 41,213 804 Scholastic Corp. 18,751 798 * Genesco Inc. 14,338 795 ClubCorp Holdings Inc. 49,100 788 International Speedway Corp. Class A 20,999 776 * SiteOne Landscape Supply Inc. 15,900 770 HSN Inc. 20,356 755 * Belmond Ltd. Class A 61,955 750 * Liberty Media Corp-Liberty Formula One Class A 22,634 740 Ingles Markets Inc. Class A 16,772 724 * Hertz Global Holdings Inc. 41,070 720 * Denny's Corp. 56,699 701 * Liberty Media Corp-Liberty Braves 29,620 701 * BJ's Restaurants Inc. 16,675 674 *,^ TrueCar Inc. 42,700 661 Weis Markets Inc. 11,040 659 New Media Investment Group Inc. 43,032 611 * Red Robin Gourmet Burgers Inc. 10,421 609 Strayer Education Inc. 7,490 603 * Chuy's Holdings Inc. 19,962 595 * Caesars Entertainment Corp. 60,864 581 Tailored Brands Inc. 38,507 575 Wingstop Inc. 20,112 569 Sonic Automotive Inc. Class A 28,233 566 World Wrestling Entertainment Inc. Class A 25,085 557 DineEquity Inc. 9,924 540 * K12 Inc. 27,937 535 * Fiesta Restaurant Group Inc. 21,926 531 * Providence Service Corp. 11,912 529 Marcus Corp. 15,980 513 National CineMedia Inc. 39,743 502 * Quotient Technology Inc. 52,200 499 * Hibbett Sports Inc. 16,889 498 * SP Plus Corp. 14,737 497 * Diplomat Pharmacy Inc. 31,100 496 * Smart & Final Stores Inc. 40,626 492 * Express Inc. 53,800 490 * Trade Desk Inc. Class A 13,118 489 ^ Buckle Inc. 25,989 483 Tile Shop Holdings Inc. 24,906 479 Abercrombie & Fitch Co. 40,126 479 Guess? Inc. 42,630 475 Fred's Inc. Class A 36,281 475 Finish Line Inc. Class A 32,793 467 Pier 1 Imports Inc. 64,848 464 * Lumber Liquidators Holdings Inc. 21,367 448 * Francesca's Holdings Corp. 29,200 448 * Isle of Capri Casinos Inc. 16,673 439 * Chegg Inc. 51,790 437 * MarineMax Inc. 19,961 432 * Eldorado Resorts Inc. 22,734 430 * Bankrate Inc. 43,508 420 * Vitamin Shoppe Inc. 20,688 417 Ruth's Hospitality Group Inc. 20,750 416 * Carrols Restaurant Group Inc. 28,976 410 * Career Education Corp. 44,493 387 * Biglari Holdings Inc. 850 367 * Laureate Education Inc. Class A 25,656 366 * Shake Shack Inc. Class A 10,859 363 * XO Group Inc. 20,857 359 Barnes & Noble Inc. 38,568 357 * Weight Watchers International Inc. 22,900 357 ^ Rent-A-Center Inc. 39,731 352 * Regis Corp. 29,537 346 Entravision Communications Corp. Class A 55,671 345 * FTD Cos. Inc. 16,953 341 Cato Corp. Class A 15,285 336 *,^ Lands' End Inc. 15,522 333 PetMed Express Inc. 16,301 328 *,^ Sears Holdings Corp. 27,059 311 * Del Taco Restaurants Inc. 22,300 296 * Clean Energy Fuels Corp. 115,300 294 Entercom Communications Corp. Class A 20,538 294 GNC Holdings Inc. Class A 39,200 289 * Party City Holdco Inc. 19,900 280 Haverty Furniture Cos. Inc. 11,395 277 * tronc Inc. 19,200 267 * Del Frisco's Restaurant Group Inc. 14,476 261 * Barnes & Noble Education Inc. 27,183 261 Shoe Carnival Inc. 10,511 258 * Chefs' Warehouse Inc. 18,575 258 * Zumiez Inc. 14,000 256 * Habit Restaurants Inc. Class A 14,300 253 * RetailMeNot Inc. 31,200 253 * Care.com Inc. 19,919 249 * 1-800-Flowers.com Inc. Class A 23,555 240 * Titan Machinery Inc. 14,700 225 * America's Car-Mart Inc. 6,119 223 * Liquidity Services Inc. 27,828 223 * Avid Technology Inc. 47,400 221 * Intrawest Resorts Holdings Inc. 8,610 215 * Bojangles' Inc. 10,456 214 * Monarch Casino & Resort Inc. 7,201 213 Carriage Services Inc. Class A 7,702 209 Natural Health Trends Corp. 7,100 205 Big 5 Sporting Goods Corp. 13,578 205 * El Pollo Loco Holdings Inc. 16,500 197 * Angie's List Inc. 34,490 197 * Potbelly Corp. 14,050 195 Village Super Market Inc. Class A 7,310 194 * Townsquare Media Inc. Class A 15,700 191 * Bridgepoint Education Inc. 17,724 189 * Overstock.com Inc. 10,886 187 * American Public Education Inc. 8,100 185 MDC Partners Inc. Class A 19,700 185 * TechTarget Inc. 20,502 185 Citi Trends Inc. 10,398 177 * Lindblad Expeditions Holdings Inc. 19,500 175 * Century Casinos Inc. 23,047 174 * Duluth Holdings Inc. 8,000 170 * Drive Shack Inc. 40,726 169 * Natural Grocers by Vitamin Cottage Inc. 16,080 167 * Full House Resorts Inc. 68,459 166 Golden Entertainment Inc. 12,142 161 * Rubicon Project Inc. 26,700 157 * West Marine Inc. 16,389 156 Clear Channel Outdoor Holdings Inc. Class A 25,400 154 Speedway Motorsports Inc. 8,106 153 * Conn's Inc. 16,694 146 CSS Industries Inc. 5,470 142 * Liberty Media Corp-Liberty Braves 5,626 135 * QuinStreet Inc. 33,500 131 * PCM Inc. 4,598 129 * Ascena Retail Group Inc. 28,776 123 * Ruby Tuesday Inc. 42,530 120 Liberty Tax Inc. 8,330 119 * Marchex Inc. Class B 43,400 118 * Boot Barn Holdings Inc. 11,900 118 * J Alexander's Holdings Inc. 11,698 118 * Ascent Capital Group Inc. Class A 7,443 105 ^ Stage Stores Inc. 40,500 105 * Harte-Hanks Inc. 67,500 94 *,^ Trupanion Inc. 6,600 94 *,^ Lee Enterprises Inc. 33,725 88 * Reading International Inc. Class A 5,362 83 * Autobytel Inc. 6,554 82 * Container Store Group Inc. 19,400 82 * YuMe Inc. 20,055 82 Tilly's Inc. Class A 8,952 81 * Destination XL Group Inc. 27,724 79 * Sportsman's Warehouse Holdings Inc. 16,499 79 * Travelzoo Inc. 7,700 74 *,^ Daily Journal Corp. 328 70 * Kirkland's Inc. 5,386 67 * Leaf Group Ltd. 8,580 64 Stein Mart Inc. 21,111 64 * Build-A-Bear Workshop Inc. 6,826 60 * CafePress Inc. 18,899 57 CBS Corp. Class A 800 56 * New York & Co. Inc. 27,708 54 * EVINE Live Inc. 39,820 51 * comScore Inc. 2,334 50 *,^ Remark Media Inc. 14,727 44 * Red Lion Hotels Corp. 5,786 41 * Gaia Inc. Class A 3,551 35 *,^ Digital Turbine Inc. 36,287 34 Ark Restaurants Corp. 1,339 34 * Luby's Inc. 10,342 32 AH Belo Corp. Class A 5,110 31 * Nathan's Famous Inc. 500 31 * Profire Energy Inc. 22,183 31 * Bravo Brio Restaurant Group Inc. 5,231 27 RCI Hospitality Holdings Inc. 1,511 26 * Diversified Restaurant Holdings Inc. 11,200 26 * McClatchy Co. Class A 2,633 25 * Noodles & Co. Class A 4,100 24 Collectors Universe Inc. 901 24 * Radio One Inc. 6,921 23 * Destination Maternity Corp. 5,138 22 * SUPERVALU Inc. 5,273 20 Saga Communications Inc. Class A 396 20 * Adolor Corp. Rights Exp. 07/01/2019 34,581 18 * Hemisphere Media Group Inc. Class A 1,300 15 Insignia Systems Inc. 9,200 14 * Town Sports International Holdings Inc. 3,700 13 * Famous Dave's of America Inc. 3,409 13 * Cambium Learning Group Inc. 2,620 13 * Zoe's Kitchen Inc. 669 12 Winmark Corp. 100 11 * RealNetworks Inc. 2,106 10 * Live Ventures Inc. 600 10 * At Home Group Inc. 551 8 Gaming Partners International Corp. 800 8 Salem Media Group Inc. Class A 1,001 7 * Inspired Entertainment Inc. 700 7 * TheStreet Inc. 6,263 5 * Rave Restaurant Group Inc. 2,111 5 * Good Times Restaurants Inc. 1,300 4 Educational Development Corp. 600 4 * bebe stores inc 580 2 * Spark Networks Inc. 1,685 2 Peak Resorts Inc. 300 2 *,^ FunctionX Inc. 2,796 2 * NTN Buzztime Inc. 100 1 * Bon-Ton Stores Inc. 1,000 1 *,^ WeCast Network Inc. 400 1 * SPAR Group Inc. 754 1 * Bagger Dave's Burger Tavern Inc. 11,200 1 * Radio One Inc. Class A 200 1 * Cumulus Media Inc. Class A 1,878 1 * ONE Group Hospitality Inc. 200 — National American University Holdings Inc. 100 — * Gerber Scientific Inc. CVR 16,800 — Financials (12.1%) JPMorgan Chase & Co. 2,835,453 249,066 * Berkshire Hathaway Inc. Class B 1,410,797 235,152 Wells Fargo & Co. 3,592,430 199,955 Bank of America Corp. 7,941,388 187,337 Visa Inc. Class A 1,475,546 131,132 Citigroup Inc. 2,191,596 131,101 Mastercard Inc. Class A 759,286 85,397 US Bancorp 1,292,844 66,581 Goldman Sachs Group Inc. 282,489 64,893 American International Group Inc. 801,221 50,020 American Express Co. 617,019 48,812 Morgan Stanley 1,119,632 47,965 Chubb Ltd. 348,514 47,485 PNC Financial Services Group Inc. 391,776 47,107 Simon Property Group Inc. 247,814 42,631 American Tower Corporation 337,429 41,011 Charles Schwab Corp. 945,512 38,586 Bank of New York Mellon Corp. 795,523 37,573 Prudential Financial Inc. 342,102 36,495 MetLife Inc. 689,180 36,402 Capital One Financial Corp. 409,175 35,459 BlackRock Inc. 83,290 31,943 CME Group Inc. 255,412 30,343 Marsh & McLennan Cos. Inc. 401,282 29,651 BB&T Corp. 653,741 29,222 Intercontinental Exchange Inc. 471,526 28,230 Travelers Cos. Inc. 226,788 27,337 Crown Castle International Corp. 285,005 26,919 S&P Global Inc. 205,497 26,867 Public Storage 117,845 25,797 Aon plc 207,559 24,635 Equinix Inc. 61,103 24,464 Allstate Corp. 293,466 23,915 Aflac Inc. 322,228 23,336 Discover Financial Services 331,652 22,682 State Street Corp. 284,441 22,644 SunTrust Banks Inc. 399,782 22,108 Synchrony Financial 637,069 21,851 Prologis Inc. 413,048 21,429 Welltower Inc. 283,968 20,111 Weyerhaeuser Co. 587,611 19,967 AvalonBay Communities Inc. 108,358 19,895 * Berkshire Hathaway Inc. Class A 79 19,738 Ventas Inc. 279,382 18,171 Progressive Corp. 456,271 17,877 Equity Residential 283,513 17,640 M&T Bank Corp. 112,332 17,381 Ameriprise Financial Inc. 125,774 16,310 Boston Properties Inc. 120,814 15,997 Fifth Third Bancorp 614,600 15,611 KeyCorp 859,462 15,281 Northern Trust Corp. 169,528 14,678 Hartford Financial Services Group Inc. 302,575 14,545 Citizens Financial Group Inc. 419,154 14,482 Regions Financial Corp. 993,756 14,439 Moody's Corp. 128,137 14,356 Principal Financial Group Inc. 223,577 14,110 Willis Towers Watson plc 102,839 13,461 Vornado Realty Trust 133,902 13,432 Digital Realty Trust Inc. 124,979 13,296 Equifax Inc. 94,515 12,924 * SBA Communications Corp. Class A 106,176 12,780 T. Rowe Price Group Inc. 185,394 12,635 Realty Income Corp. 209,215 12,455 Lincoln National Corp. 183,166 11,988 Essex Property Trust Inc. 51,642 11,957 * IHS Markit Ltd. 283,286 11,884 Huntington Bancshares Inc. 873,627 11,698 Franklin Resources Inc. 273,800 11,538 * Liberty Broadband Corp. 133,223 11,510 HCP Inc. 364,503 11,402 First Republic Bank 120,169 11,273 * GGP Inc. 477,003 11,057 Host Hotels & Resorts Inc. 580,392 10,830 Loews Corp. 230,383 10,775 * Markel Corp. 10,531 10,277 Invesco Ltd. 323,513 9,909 Annaly Capital Management Inc. 863,078 9,589 Comerica Inc. 137,228 9,411 Mid-America Apartment Communities Inc. 89,537 9,109 Cincinnati Financial Corp. 122,171 8,829 Unum Group 184,772 8,664 * Arch Capital Group Ltd. 90,693 8,595 XL Group Ltd. 215,595 8,594 SL Green Realty Corp. 80,311 8,563 * CBRE Group Inc. Class A 239,486 8,332 TD Ameritrade Holding Corp. 206,890 8,040 FNF Group 204,410 7,960 UDR Inc. 215,773 7,824 Western Union Co. 383,810 7,811 Alexandria Real Estate Equities Inc. 69,488 7,680 * SVB Financial Group 41,209 7,669 Raymond James Financial Inc. 100,534 7,667 Arthur J Gallagher & Co. 134,836 7,624 Regency Centers Corp. 114,826 7,623 Everest Re Group Ltd. 32,332 7,560 * E*TRADE Financial Corp. 215,795 7,529 Federal Realty Investment Trust 55,879 7,460 CIT Group Inc. 170,746 7,330 Duke Realty Corp. 273,371 7,181 Extra Space Storage Inc. 95,798 7,126 Kimco Realty Corp. 320,941 7,090 * Alleghany Corp. 11,503 7,070 Macerich Co. 109,267 7,037 Iron Mountain Inc. 196,760 7,018 Affiliated Managers Group Inc. 42,695 6,999 MSCI Inc. Class A 70,148 6,818 Zions Bancorporation 160,272 6,731 VEREIT Inc. 790,489 6,711 PacWest Bancorp 124,068 6,608 Torchmark Corp. 84,376 6,500 Ally Financial Inc. 309,968 6,302 Nasdaq Inc. 90,590 6,291 Reinsurance Group of America Inc. Class A 48,709 6,185 * Signature Bank 40,717 6,042 Voya Financial Inc. 158,876 6,031 AGNC Investment Corp. 289,512 5,758 East West Bancorp Inc. 111,526 5,756 SEI Investments Co. 113,494 5,725 Camden Property Trust 68,813 5,537 WP Carey Inc. 88,718 5,520 New York Community Bancorp Inc. 389,779 5,445 Kilroy Realty Corp. 75,244 5,424 Apartment Investment & Management Co. 122,067 5,414 MarketAxess Holdings Inc. 28,838 5,407 Brixmor Property Group Inc. 248,527 5,333 CBOE Holdings Inc. 65,740 5,330 Colony NorthStar Inc. Class A 409,844 5,291 Omega Healthcare Investors Inc. 159,652 5,267 American Financial Group Inc. 53,925 5,146 American Campus Communities Inc. 107,719 5,126 National Retail Properties Inc. 117,126 5,109 WR Berkley Corp. 72,170 5,097 Gaming and Leisure Properties Inc. 152,505 5,097 Lamar Advertising Co. Class A 64,340 4,809 Bank of the Ozarks Inc. 91,851 4,777 Axis Capital Holdings Ltd. 70,668 4,737 People's United Financial Inc. 257,016 4,678 Equity LifeStyle Properties Inc. 60,572 4,668 Starwood Property Trust Inc. 205,017 4,629 Assurant Inc. 48,174 4,609 Lazard Ltd. Class A 100,050 4,601 Liberty Property Trust 112,681 4,344 RenaissanceRe Holdings Ltd. 29,971 4,335 Sun Communities Inc. 52,852 4,246 Hudson Pacific Properties Inc. 122,078 4,229 Forest City Realty Trust Inc. Class A 194,060 4,227 Douglas Emmett Inc. 109,351 4,199 * SLM Corp. 341,970 4,138 Jones Lang LaSalle Inc. 37,065 4,131 Old Republic International Corp. 196,415 4,023 Spirit Realty Capital Inc. 396,659 4,018 New Residential Investment Corp. 234,675 3,985 Commerce Bancshares Inc. 70,798 3,976 American Homes 4 Rent Class A 172,476 3,960 Hospitality Properties Trust 125,299 3,951 Cullen/Frost Bankers Inc. 44,094 3,923 Investors Bancorp Inc. 268,573 3,862 Senior Housing Properties Trust 190,401 3,856 Assured Guaranty Ltd. 103,580 3,844 CubeSmart 146,215 3,796 Highwoods Properties Inc. 76,988 3,782 Prosperity Bancshares Inc. 53,823 3,752 Navient Corp. 254,152 3,751 Synovus Financial Corp. 90,533 3,714 * Invitation Homes Inc. 166,982 3,645 PrivateBancorp Inc. 61,234 3,635 * Western Alliance Bancorp 73,721 3,619 EPR Properties 49,099 3,615 Eaton Vance Corp. 80,110 3,602 FNB Corp. 241,802 3,596 Realogy Holdings Corp. 120,639 3,594 Brown & Brown Inc. 84,188 3,512 First Horizon National Corp. 189,850 3,512 * Howard Hughes Corp. 29,952 3,512 Webster Financial Corp. 69,784 3,492 Healthcare Trust of America Inc. Class A 110,952 3,491 Allied World Assurance Co. Holdings AG 65,196 3,462 * Athene Holding Ltd. Class A 68,926 3,446 First American Financial Corp. 87,283 3,428 BankUnited Inc. 91,318 3,407 DCT Industrial Trust Inc. 70,422 3,389 Validus Holdings Ltd. 59,290 3,343 Popular Inc. 80,700 3,287 DDR Corp. 260,477 3,264 CyrusOne Inc. 63,142 3,250 Two Harbors Investment Corp. 338,017 3,242 STORE Capital Corp. 135,342 3,232 * Texas Capital Bancshares Inc. 38,338 3,199 Umpqua Holdings Corp. 180,033 3,194 Medical Properties Trust Inc. 247,341 3,188 Chimera Investment Corp. 157,755 3,183 IBERIABANK Corp. 40,211 3,181 Associated Banc-Corp 128,532 3,136 Life Storage Inc. 37,216 3,056 Apple Hospitality REIT Inc. 159,549 3,047 Healthcare Realty Trust Inc. 93,716 3,046 Radian Group Inc. 169,126 3,037 Weingarten Realty Investors 90,741 3,030 * Equity Commonwealth 96,446 3,011 Taubman Centers Inc. 45,519 3,005 Gramercy Property Trust 113,059 2,973 GEO Group Inc. 63,960 2,966 Primerica Inc. 36,049 2,963 Hanover Insurance Group Inc. 32,867 2,960 Hancock Holding Co. 64,508 2,938 DuPont Fabros Technology Inc. 58,939 2,923 CNO Financial Group Inc. 141,632 2,903 Uniti Group Inc. 111,250 2,876 * Liberty Ventures Class A 64,637 2,875 Outfront Media Inc. 107,718 2,860 CoreCivic Inc. 90,793 2,853 Bank of Hawaii Corp. 34,179 2,815 * Zillow Group Inc. 83,417 2,809 Legg Mason Inc. 76,761 2,772 MFA Financial Inc. 339,903 2,746 * MGIC Investment Corp. 271,106 2,746 Cousins Properties Inc. 329,769 2,727 Wintrust Financial Corp. 39,359 2,720 Retail Properties of America Inc. 187,086 2,698 Aspen Insurance Holdings Ltd. 51,600 2,686 Chemical Financial Corp. 51,250 2,621 Sunstone Hotel Investors Inc. 170,791 2,618 Rayonier Inc. 92,111 2,610 Valley National Bancorp 220,826 2,606 Park Hotels & Resorts Inc. 101,313 2,601 LaSalle Hotel Properties 88,973 2,576 Erie Indemnity Co. Class A 20,930 2,568 Blackstone Mortgage Trust Inc. Class A 82,710 2,561 Piedmont Office Realty Trust Inc. Class A 119,361 2,552 * Stifel Financial Corp. 50,647 2,542 Colony Starwood Homes 74,765 2,538 ^ United Bankshares Inc. 60,012 2,535 LPL Financial Holdings Inc. 62,839 2,503 UMB Financial Corp. 33,108 2,493 Corporate Office Properties Trust 75,320 2,493 Washington Federal Inc. 75,035 2,484 Home BancShares Inc. 91,152 2,467 Tanger Factory Outlet Centers Inc. 75,286 2,467 White Mountains Insurance Group Ltd. 2,760 2,428 Pinnacle Financial Partners Inc. 36,484 2,424 MB Financial Inc. 56,609 2,424 Empire State Realty Trust Inc. 116,294 2,400 Physicians Realty Trust 119,200 2,368 CoreSite Realty Corp. 26,297 2,368 Education Realty Trust Inc. 57,945 2,367 ProAssurance Corp. 38,932 2,346 First Industrial Realty Trust Inc. 88,004 2,344 Sterling Bancorp 98,553 2,336 Paramount Group Inc. 143,905 2,333 Columbia Property Trust Inc. 104,288 2,320 Cathay General Bancorp 61,006 2,299 Fulton Financial Corp. 124,807 2,228 Selective Insurance Group Inc. 46,409 2,188 RLJ Lodging Trust 91,971 2,162 Brandywine Realty Trust 132,642 2,153 PS Business Parks Inc. 18,717 2,148 First Financial Bankshares Inc. 53,418 2,142 National Health Investors Inc. 29,152 2,117 Ryman Hospitality Properties Inc. 33,641 2,080 BancorpSouth Inc. 68,072 2,059 Astoria Financial Corp. 97,321 1,996 Hope Bancorp Inc. 103,892 1,992 Acadia Realty Trust 66,095 1,987 TCF Financial Corp. 116,567 1,984 South State Corp. 22,131 1,977 Urban Edge Properties 74,962 1,971 Retail Opportunity Investments Corp. 93,592 1,968 First Citizens BancShares Inc. Class A 5,867 1,968 * Essent Group Ltd. 54,300 1,964 Care Capital Properties Inc. 72,083 1,937 Federated Investors Inc. Class B 73,241 1,929 FirstCash Inc. 39,123 1,923 Financial Engines Inc. 44,150 1,923 Old National Bancorp 110,147 1,911 RLI Corp. 31,824 1,910 * Blackhawk Network Holdings Inc. 46,862 1,903 American National Insurance Co. 16,083 1,898 Evercore Partners Inc. Class A 24,282 1,892 Great Western Bancorp Inc. 44,551 1,889 BGC Partners Inc. Class A 165,198 1,877 Interactive Brokers Group Inc. 53,772 1,867 CVB Financial Corp. 83,352 1,841 Glacier Bancorp Inc. 54,266 1,841 Trustmark Corp. 56,601 1,799 DiamondRock Hospitality Co. 159,910 1,783 Kennedy-Wilson Holdings Inc. 79,207 1,758 Mack-Cali Realty Corp. 65,082 1,753 Community Bank System Inc. 31,727 1,744 Washington REIT 55,718 1,743 * HRG Group Inc. 89,983 1,738 Hilltop Holdings Inc. 62,227 1,709 BOK Financial Corp. 21,540 1,686 Pebblebrook Hotel Trust 57,538 1,681 Alexander & Baldwin Inc. 37,726 1,680 International Bancshares Corp. 47,268 1,673 * Genworth Financial Inc. Class A 406,111 1,673 EastGroup Properties Inc. 22,203 1,633 American Equity Investment Life Holding Co. 69,016 1,631 EverBank Financial Corp. 83,427 1,625 Kite Realty Group Trust 74,329 1,598 Banner Corp. 28,694 1,597 QTS Realty Trust Inc. Class A 32,690 1,594 Invesco Mortgage Capital Inc. 101,990 1,573 Columbia Banking System Inc. 40,075 1,563 * HealthEquity Inc. 36,716 1,559 Argo Group International Holdings Ltd. 22,950 1,556 Janus Capital Group Inc. 116,348 1,536 Capitol Federal Financial Inc. 103,770 1,518 Select Income REIT 58,837 1,517 Lexington Realty Trust 150,631 1,503 * LendingClub Corp. 270,600 1,486 * Eagle Bancorp Inc. 24,785 1,480 Independent Bank Corp. 22,731 1,477 * FCB Financial Holdings Inc. Class A 29,603 1,467 ServisFirst Bancshares Inc. 40,258 1,465 First Midwest Bancorp Inc. 61,762 1,463 *,^ Credit Acceptance Corp. 7,316 1,459 Towne Bank 44,909 1,455 Sabra Health Care REIT Inc. 50,966 1,423 STAG Industrial Inc. 56,629 1,417 LTC Properties Inc. 29,299 1,403 * Quality Care Properties Inc. 74,379 1,403 * Santander Consumer USA Holdings Inc. 104,858 1,397 Renasant Corp. 35,017 1,390 NBT Bancorp Inc. 37,420 1,387 CBL & Associates Properties Inc. 143,785 1,372 * Enstar Group Ltd. 7,130 1,364 Washington Prime Group Inc. 156,462 1,360 Ameris Bancorp 29,122 1,343 Park National Corp. 12,746 1,341 Potlatch Corp. 29,310 1,339 Monogram Residential Trust Inc. 131,842 1,314 American Assets Trust Inc. 31,375 1,313 Horace Mann Educators Corp. 31,970 1,312 Northwest Bancshares Inc. 77,735 1,309 BNC Bancorp 37,306 1,308 Simmons First National Corp. Class A 23,397 1,290 LegacyTexas Financial Group Inc. 32,165 1,283 WesBanco Inc. 33,443 1,274 Westamerica Bancorporation 22,807 1,273 Mercury General Corp. 20,823 1,270 New York REIT Inc. 130,264 1,262 * Zillow Group Inc. Class A 37,054 1,253 *,^ OneMain Holdings Inc. Class A 50,346 1,251 Redwood Trust Inc. 75,038 1,246 First Hawaiian Inc. 41,591 1,244 First Merchants Corp. 31,565 1,241 CYS Investments Inc. 154,772 1,230 Kemper Corp. 30,603 1,221 * PRA Group Inc. 36,640 1,215 First Financial Bancorp 44,016 1,208 Government Properties Income Trust 57,418 1,202 United Community Banks Inc. 43,399 1,202 Union Bankshares Corp. 34,055 1,198 AmTrust Financial Services Inc. 64,809 1,196 Chesapeake Lodging Trust 49,633 1,189 Provident Financial Services Inc. 45,666 1,180 * Green Dot Corp. Class A 35,233 1,175 *,^ BofI Holding Inc. 44,724 1,169 Global Net Lease Inc. 48,346 1,164 Xenia Hotels & Resorts Inc. 67,452 1,151 Apollo Commercial Real Estate Finance Inc. 61,066 1,149 WSFS Financial Corp. 24,835 1,141 PennyMac Mortgage Investment Trust 62,865 1,116 Waddell & Reed Financial Inc. Class A 64,635 1,099 * KCG Holdings Inc. Class A 60,881 1,085 CenterState Banks Inc. 41,616 1,078 First Commonwealth Financial Corp. 81,042 1,075 Franklin Street Properties Corp. 87,651 1,064 Summit Hotel Properties Inc. 66,182 1,058 TFS Financial Corp. 63,450 1,055 Beneficial Bancorp Inc. 64,718 1,035 Rexford Industrial Realty Inc. 45,281 1,020 Capstead Mortgage Corp. 96,564 1,018 NRG Yield Inc. Class A 58,200 1,012 Lakeland Financial Corp. 23,038 993 ^ NRG Yield Inc. 55,524 983 Boston Private Financial Holdings Inc. 58,752 964 First Busey Corp. 32,666 960 * Walker & Dunlop Inc. 22,991 958 * MBIA Inc. 112,717 955 Capital Bank Financial Corp. 21,792 946 Terreno Realty Corp. 33,620 941 Ramco-Gershenson Properties Trust 67,103 941 Nelnet Inc. Class A 21,372 937 Navigators Group Inc. 17,052 926 State Bank Financial Corp. 35,025 915 National General Holdings Corp. 38,370 912 S&T Bancorp Inc. 26,318 911 Tompkins Financial Corp. 11,288 909 HFF Inc. Class A 32,757 906 Kearny Financial Corp. 58,847 886 Berkshire Hills Bancorp Inc. 24,421 880 Four Corners Property Trust Inc. 38,538 880 Banc of California Inc. 42,099 871 ARMOUR Residential REIT Inc. 38,217 868 New Senior Investment Group Inc. 84,956 867 Agree Realty Corp. 17,865 857 National Bank Holdings Corp. Class A 26,183 851 Heartland Financial USA Inc. 16,997 849 WisdomTree Investments Inc. 93,383 848 National Storage Affiliates Trust 35,363 845 Artisan Partners Asset Management Inc. Class A 30,500 842 MTGE Investment Corp. 50,138 840 Ladder Capital Corp. Class A 58,092 839 City Holding Co. 12,753 822 Altisource Residential Corp. 52,800 805 REX Holdings Inc. Class A 13,509 803 AMERISAFE Inc. 12,291 798 Meridian Bancorp Inc. 43,088 788 * Customers Bancorp Inc. 24,581 775 United Financial Bancorp Inc. 45,505 774 FelCor Lodging Trust Inc. 102,484 770 * iStar Inc. 65,017 767 Moelis & Co. Class A 19,797 762 * Seacoast Banking Corp. of Florida 31,507 756 Employers Holdings Inc. 19,886 755 * Black Knight Financial Services Inc. Class A 19,679 754 Sandy Spring Bancorp Inc. 18,337 752 * Pacific Premier Bancorp Inc. 19,424 749 * LendingTree Inc. 5,965 748 Brookline Bancorp Inc. 47,590 745 Hannon Armstrong Sustainable Infrastructure Capital Inc. 36,558 738 Alexander's Inc. 1,706 737 * Flagstar Bancorp Inc. 25,622 722 Hanmi Financial Corp. 23,458 721 CareTrust REIT Inc. 42,330 712 Stewart Information Services Corp. 16,108 712 Cohen & Steers Inc. 17,780 711 Infinity Property & Casualty Corp. 7,431 710 Southside Bancshares Inc. 21,024 706 * FNFV Group 52,566 696 Piper Jaffray Cos. 10,732 685 * St. Joe Co. 39,898 680 Anworth Mortgage Asset Corp. 121,510 674 * Encore Capital Group Inc. 21,177 652 BancFirst Corp. 7,237 651 Cardinal Financial Corp. 21,705 650 Parkway Inc. 32,496 646 * First BanCorp/Puerto Rico 114,108 645 Safety Insurance Group Inc. 9,194 644 Suffolk Bancorp 15,905 643 Universal Insurance Holdings Inc. 26,161 641 Tier REIT Inc. 36,875 640 Silver Bay Realty Trust Corp. 29,792 640 ^ Seritage Growth Properties Class A 14,817 639 Lakeland Bancorp Inc. 32,432 636 Investors Real Estate Trust 106,895 634 Flushing Financial Corp. 23,366 628 Community Trust Bancorp Inc. 13,692 626 Maiden Holdings Ltd. 44,637 625 Pennsylvania REIT 41,266 625 TriCo Bancshares 17,554 624 MainSource Financial Group Inc. 18,845 621 Chatham Lodging Trust 31,385 620 Stonegate Bank 13,003 612 National Western Life Group Inc. Class A 2,004 610 Dime Community Bancshares Inc. 30,008 609 First Interstate BancSystem Inc. Class A 15,125 600 * Ambac Financial Group Inc. 31,476 594 Hersha Hospitality Trust Class A 31,582 593 Monmouth Real Estate Investment Corp. 41,116 587 OceanFirst Financial Corp. 20,735 584 Enterprise Financial Services Corp. 13,618 577 Saul Centers Inc. 9,308 574 Preferred Bank 10,676 573 * NMI Holdings Inc. Class A 49,900 569 Easterly Government Properties Inc. 28,569 565 First Potomac Realty Trust 54,314 558 * Third Point Reinsurance Ltd. 46,083 558 Meta Financial Group Inc. 6,276 555 New York Mortgage Trust Inc. 89,300 551 ConnectOne Bancorp Inc. 22,576 547 Heritage Financial Corp. 22,116 547 * INTL. FCStone Inc. 14,401 547 Stock Yards Bancorp Inc. 13,445 547 Oritani Financial Corp. 31,918 543 Independent Bank Group Inc. 8,369 538 First of Long Island Corp. 19,753 534 Northfield Bancorp Inc. 29,510 532 Investment Technology Group Inc. 26,214 531 Preferred Apartment Communities Inc. Class A 39,965 528 Independence Realty Trust Inc. 55,927 524 * HomeStreet Inc. 18,571 519 InfraREIT Inc. 28,600 515 Ashford Hospitality Trust Inc. 80,755 514 * CU Bancorp 12,940 513 Horizon Bancorp 19,456 510 * Greenlight Capital Re Ltd. Class A 23,027 509 Universal Health Realty Income Trust 7,857 507 Virtus Investment Partners Inc. 4,779 506 Greenhill & Co. Inc. 17,155 503 Pacific Continental Corp. 20,312 498 Bryn Mawr Bank Corp. 12,506 494 AG Mortgage Investment Trust Inc. 27,199 491 Washington Trust Bancorp Inc. 9,560 471 Virtu Financial Inc. Class A 27,700 471 TrustCo Bank Corp. NY 59,857 470 German American Bancorp Inc. 9,732 461 Camden National Corp. 10,417 459 James River Group Holdings Ltd. 10,700 459 United Fire Group Inc. 10,618 454 Cedar Realty Trust Inc. 89,229 448 Univest Corp. of Pennsylvania 17,240 446 Fidelity Southern Corp. 19,619 439 OFG Bancorp 37,200 439 Park Sterling Corp. 35,438 436 Great Southern Bancorp Inc. 8,604 434 Ares Commercial Real Estate Corp. 31,395 420 Western Asset Mortgage Capital Corp. 42,800 418 Diamond Hill Investment Group Inc. 2,134 415 Mercantile Bank Corp. 12,019 413 OneBeacon Insurance Group Ltd. Class A 25,839 413 * MoneyGram International Inc. 24,360 409 FBL Financial Group Inc. Class A 6,229 408 * Ocwen Financial Corp. 74,400 407 First Bancorp 13,801 404 Houlihan Lokey Inc. Class A 11,714 404 * Franklin Financial Network Inc. 10,402 403 Bridge Bancorp Inc. 11,286 395 Dynex Capital Inc. 55,517 394 Bank Mutual Corp. 41,362 389 Urstadt Biddle Properties Inc. Class A 18,764 386 * Forestar Group Inc. 28,000 382 2 Federal Agricultural Mortgage Corp. 6,611 381 Southwest Bancorp Inc. 14,529 380 *,^ Altisource Portfolio Solutions SA 10,289 379 * Nationstar Mortgage Holdings Inc. 24,010 378 * EZCORP Inc. Class A 44,938 366 NexPoint Residential Trust Inc. 15,066 364 Blue Hills Bancorp Inc. 20,100 359 CoBiz Financial Inc. 21,315 358 HCI Group Inc. 7,700 351 * Cowen Group Inc. Class A 23,140 346 Guaranty Bancorp 14,189 345 Peoples Bancorp Inc. 10,757 341 * Enova International Inc. 22,835 339 Resource Capital Corp. 34,325 335 First Defiance Financial Corp. 6,712 332 Arbor Realty Trust Inc. 39,133 328 State Auto Financial Corp. 11,941 328 Old Second Bancorp Inc. 28,950 326 * TriState Capital Holdings Inc. 13,857 324 Republic Bancorp Inc. 9,337 321 * Allegiance Bancshares Inc. 8,582 319 First Financial Corp. 6,706 319 * Marcus & Millichap Inc. 12,950 318 Heritage Insurance Holdings Inc. 24,494 313 ^ Arlington Asset Investment Corp. Class A 21,986 311 CatchMark Timber Trust Inc. Class A 26,945 310 RAIT Financial Trust 95,092 304 Live Oak Bancshares Inc. 13,500 292 Farmland Partners Inc. 25,906 289 * PennyMac Financial Services Inc. Class A 16,850 287 * First Foundation Inc. 18,200 282 First Community Bancshares Inc. 11,246 281 ^ Fidelity & Guaranty Life 10,100 281 GAIN Capital Holdings Inc. 33,658 280 CorEnergy Infrastructure Trust Inc. 8,205 277 * HomeTrust Bancshares Inc. 11,780 277 * WMIH Corp. 190,248 276 * PICO Holdings Inc. 19,680 276 Financial Institutions Inc. 8,307 274 State National Cos. Inc. 18,800 271 Opus Bank 13,400 270 People's Utah Bancorp 10,200 270 * Green Bancorp Inc. 14,900 265 Enterprise Bancorp Inc. 7,609 264 PJT Partners Inc. 7,497 263 United Community Financial Corp. 31,306 261 Whitestone REIT 18,700 259 Bluerock Residential Growth REIT Inc. Class A 21,010 259 Central Pacific Financial Corp. 8,411 257 * Ladenburg Thalmann Financial Services Inc. 102,733 255 Armada Hoffler Properties Inc. 18,254 254 1st Source Corp. 5,396 253 Gladstone Commercial Corp. 12,198 252 * Republic First Bancorp Inc. 30,059 249 Peapack Gladstone Financial Corp. 8,371 248 Carolina Financial Corp. 8,200 246 NewStar Financial Inc. 23,231 246 * Triumph Bancorp Inc. 9,395 242 MedEquities Realty Trust Inc. 21,431 240 Ashford Hospitality Prime Inc. 22,600 240 * Citizens Inc. Class A 31,923 237 Kinsale Capital Group Inc. 7,373 236 Community Healthcare Trust Inc. 9,800 234 * Stonegate Mortgage Corp. 28,500 227 One Liberty Properties Inc. 9,698 227 * Safeguard Scientifics Inc. 17,815 226 * Tejon Ranch Co. 10,322 226 Bank of Marin Bancorp 3,495 225 Bar Harbor Bankshares 6,797 225 * Veritex Holdings Inc. 7,725 217 West Bancorporation Inc. 9,152 210 * Atlantic Capital Bancshares Inc. 11,036 209 UMH Properties Inc. 13,700 208 CNB Financial Corp. 8,629 206 United Insurance Holdings Corp. 12,856 205 ^ Orchid Island Capital Inc. 20,500 205 RMR Group Inc. Class A 4,122 204 * Regional Management Corp. 10,486 204 * AV Homes Inc. 12,328 203 First Bancorp Inc. 7,436 203 * National Commerce Corp. 5,400 198 Heritage Oaks Bancorp 14,658 196 Civista Bancshares Inc. 8,700 193 * Global Indemnity Ltd. 4,932 190 * Atlantic Coast Financial Corp. 24,886 190 Citizens & Northern Corp. 8,016 187 Ames National Corp. 6,054 185 MidWestOne Financial Group Inc. 5,318 182 Independent Bank Corp. 8,754 181 SI Financial Group Inc. 12,894 181 Westwood Holdings Group Inc. 3,373 180 Midland States Bancorp Inc. 5,200 179 * World Acceptance Corp. 3,430 178 * HarborOne Bancorp Inc. 9,300 177 American National Bankshares Inc. 4,639 173 FBR & Co. 9,567 173 City Office REIT Inc. 14,150 172 First Bancshares Inc. 6,000 171 ESSA Bancorp Inc. 11,543 168 Bank of Commerce Holdings 15,700 168 MBT Financial Corp. 14,741 167 Peoples Financial Services Corp. 3,941 165 Old Line Bancshares Inc. 5,764 164 QCR Holdings Inc. 3,851 163 Sierra Bancorp 5,807 159 Merchants Bancshares Inc. 3,263 159 * On Deck Capital Inc. 31,512 159 Waterstone Financial Inc. 8,694 159 * Southern First Bancshares Inc. 4,828 158 Sun Bancorp Inc. 6,440 157 Great Ajax Corp. 12,039 157 * Nicolet Bankshares Inc. 3,301 156 Consolidated-Tomoka Land Co. 2,900 155 Orrstown Financial Services Inc. 6,920 155 Farmers Capital Bank Corp. 3,808 154 Arrow Financial Corp. 4,513 153 First Mid-Illinois Bancshares Inc. 4,366 148 Western New England Bancorp Inc. 13,768 145 * FRP Holdings Inc. 3,570 143 * BSB Bancorp Inc. 4,902 138 National Bankshares Inc. 3,644 137 Sotherly Hotels Inc. 21,370 137 First Financial Northwest Inc. 7,735 137 * Bancorp Inc. 26,730 136 * Hallmark Financial Services Inc. 12,230 135 Federated National Holding Co. 7,746 135 * Xenith Bankshares Inc. 5,320 135 Premier Financial Bancorp Inc. 6,402 135 Northrim BanCorp Inc. 4,388 132 ^ Global Medical REIT Inc. 14,476 131 Jernigan Capital Inc. 5,700 131 * Atlas Financial Holdings Inc. 9,560 130 * Cascade Bancorp 16,888 130 Associated Capital Group Inc. Class A 3,601 130 Hingham Institution for Savings 734 130 Central Valley Community Bancorp 6,320 130 Five Oaks Investment Corp. 25,250 130 Century Bancorp Inc. Class A 2,107 128 * Pacific Mercantile Bancorp 16,500 125 * Equity Bancshares Inc. Class A 3,900 124 * Impac Mortgage Holdings Inc. 9,700 121 * Bay Bancorp Inc. 15,100 119 * eHealth Inc. 9,700 117 Baldwin & Lyons Inc. 4,773 117 First Internet Bancorp 3,935 116 First Connecticut Bancorp Inc. 4,669 116 Getty Realty Corp. 4,488 113 * Coastway Bancorp Inc. 6,522 113 Cherry Hill Mortgage Investment Corp. 6,580 112 Clifton Bancorp Inc. 6,917 112 Capital City Bank Group Inc. 5,193 111 Heritage Commerce Corp. 7,671 108 Commerce Union Bancshares Inc. 4,900 107 First Business Financial Services Inc. 4,080 106 Oppenheimer Holdings Inc. Class A 6,100 104 Penns Woods Bancorp Inc. 2,387 104 MutualFirst Financial Inc. 3,226 102 ^ Access National Corp. 3,374 101 AmeriServ Financial Inc. 25,974 97 * First United Corp. 6,656 96 Reis Inc. 5,175 93 Provident Financial Holdings Inc. 4,937 92 Wheeler REIT Inc. 53,200 92 * Trinity Place Holdings Inc. 12,214 89 Tiptree Inc. 12,203 89 Manning & Napier Inc. 15,067 86 United Bancshares Inc. 3,700 77 Marlin Business Services Corp. 2,977 77 First Savings Financial Group Inc. 1,513 76 *,^ First NBC Bank Holding Co. 18,500 74 C&F Financial Corp. 1,595 74 Owens Realty Mortgage Inc. 4,038 72 United Bancorp Inc. 5,633 68 2 Federal Agricultural Mortgage Corp. Class A 1,200 67 EMC Insurance Group Inc. 2,382 67 CPI Card Group Inc. 15,460 65 Stratus Properties Inc. 2,300 63 Atlantic American Corp. 15,600 62 * RMG Networks Holding Corp. 78,953 62 * FB Financial Corp. 1,700 60 HopFed Bancorp Inc. 4,115 59 * Consumer Portfolio Services Inc. 12,245 58 Sutherland Asset Management Corp. 3,961 57 Shore Bancshares Inc. 3,400 57 * Health Insurance Innovations Inc. Class A 3,400 54 * CardConnect Corp. 4,000 53 Northeast Bancorp 3,351 51 MidSouth Bancorp Inc. 3,241 50 American River Bankshares 3,207 48 * Altisource Asset Management Corp. 600 45 Farmers National Banc Corp. 3,011 43 Ellington Residential Mortgage REIT 2,900 42 Unity Bancorp Inc. 2,500 42 Parke Bancorp Inc. 1,973 42 * Walter Investment Management Corp. 35,023 38 Hennessy Advisors Inc. 2,250 38 * Ashford Inc. 669 38 Eastern Virginia Bankshares Inc. 3,288 34 Southern National Bancorp of Virginia Inc. 1,800 30 Charter Financial Corp. 1,521 30 BankFinancial Corp. 1,967 29 Two River Bancorp 1,500 26 United Community Bancorp 1,400 25 * SmartFinancial Inc. 1,104 23 LCNB Corp. 900 21 Gladstone Land Corp. 1,800 20 Evans Bancorp Inc. 500 19 Silvercrest Asset Management Group Inc. Class A 1,432 19 * Performant Financial Corp. 6,364 19 * Maui Land & Pineapple Co. Inc. 1,499 18 Middleburg Financial Corp. 423 17 California First National Bancorp 1,033 17 * First Community Financial Partners Inc. 1,285 16 * Innovative Industrial Properties Inc. 900 15 Bear State Financial Inc. 1,600 15 * 1347 Property Insurance Holdings Inc. 1,800 14 Citizens First Corp. 700 13 Investar Holding Corp. 600 13 * First Acceptance Corp. 8,936 12 * Intersections Inc. 2,900 12 * UCP Inc. 1,083 11 Summit Financial Group Inc. 500 11 * Malvern Bancorp Inc. 500 11 Bankwell Financial Group Inc. 300 10 * Capstar Financial Holdings Inc. 500 10 ACNB Corp. 300 9 WashingtonFirst Bankshares Inc. 300 8 Donegal Group Inc. Class A 422 7 Fifth Street Asset Management Inc. 1,500 7 * Security National Financial Corp. Class A 1,012 7 WVS Financial Corp. 400 6 Macatawa Bank Corp. 600 6 * Omthera Pharmaceuticals Inc. CVR 9,400 6 * Paragon Commercial Corp. 100 5 * Global Brokerage Inc. 1,500 4 * Asta Funding Inc. 419 3 DNB Financial Corp. 100 3 Medley Management Inc. Class A 400 3 * ZAIS Group Holdings Inc. 1,100 3 County Bancorp Inc. 100 3 Codorus Valley Bancorp Inc. 100 3 1st Constitution Bancorp 134 2 Sussex Bancorp 100 2 First Guaranty Bancshares Inc. 100 2 * Entegra Financial Corp. 100 2 * Carolina Bank Holdings Inc. 84 2 * Sunshine Bancorp Inc. 104 2 * Centrue Financial Corp. 77 2 Investors Title Co. 12 2 * ITUS Corp. 600 2 * American Realty Investors Inc. 200 2 * First Northwest Bancorp 100 2 * Jason Industries Inc. 900 1 * Ambit Biosciences Corp. CVR Rights 1,900 1 * Connecture Inc. 800 1 * Conifer Holdings Inc. 100 1 Landmark Bancorp Inc. 9 — First US Bancshares Inc. 1 — * Clinical Data Contingent Value Rights 9,500 — * Allen Organ Co. Escrow Shares 1,400 — Health Care (7.5%) Johnson & Johnson 2,153,173 268,178 Pfizer Inc. 4,794,461 164,019 Merck & Co. Inc. 2,177,407 138,352 UnitedHealth Group Inc. 760,538 124,736 Amgen Inc. 586,289 96,192 Medtronic plc 1,091,776 87,953 AbbVie Inc. 1,280,598 83,444 * Celgene Corp. 616,451 76,705 Bristol-Myers Squibb Co. 1,319,233 71,740 Allergan plc 295,578 70,619 Gilead Sciences Inc. 1,037,770 70,485 Eli Lilly & Co. 786,346 66,140 Abbott Laboratories 1,365,929 60,661 Thermo Fisher Scientific Inc. 310,742 47,730 * Biogen Inc. 170,714 46,677 Aetna Inc. 274,647 35,031 Anthem Inc. 207,080 34,247 * Express Scripts Holding Co. 490,602 32,336 Stryker Corp. 238,038 31,338 Becton Dickinson and Co. 167,619 30,748 Cigna Corp. 200,833 29,420 * Boston Scientific Corp. 1,080,750 26,878 Humana Inc. 117,628 24,248 * Regeneron Pharmaceuticals Inc. 61,857 23,970 * Intuitive Surgical Inc. 30,882 23,670 * HCA Holdings Inc. 247,794 22,051 * Vertex Pharmaceuticals Inc. 195,321 21,358 Zoetis Inc. 392,992 20,974 * Alexion Pharmaceuticals Inc. 168,341 20,410 Baxter International Inc. 383,251 19,875 * Illumina Inc. 114,941 19,614 Zimmer Biomet Holdings Inc. 157,938 19,286 * Incyte Corp. 126,023 16,845 * Edwards Lifesciences Corp. 166,956 15,706 CR Bard Inc. 58,070 14,433 * Mylan NV 336,042 13,102 * BioMarin Pharmaceutical Inc. 135,529 11,897 * Laboratory Corp. of America Holdings 80,811 11,594 Dentsply Sirona Inc. 183,231 11,441 * Henry Schein Inc. 63,785 10,842 * IDEXX Laboratories Inc. 69,870 10,803 Quest Diagnostics Inc. 107,387 10,544 * Quintiles IMS Holdings Inc. 118,154 9,515 * Waters Corp. 60,466 9,451 * Hologic Inc. 218,437 9,294 * Centene Corp. 127,839 9,110 Universal Health Services Inc. Class B 71,259 8,868 * DaVita Inc. 129,706 8,816 ResMed Inc. 109,529 7,883 Cooper Cos. Inc. 37,859 7,568 * Alkermes plc 121,129 7,086 * Jazz Pharmaceuticals plc 47,161 6,844 Perrigo Co. plc 101,103 6,712 Teleflex Inc. 34,527 6,689 * Align Technology Inc. 57,182 6,559 * Varian Medical Systems Inc. 71,899 6,552 * Envision Healthcare Corp. 93,163 5,713 * DexCom Inc. 66,353 5,622 * MEDNAX Inc. 73,484 5,098 West Pharmaceutical Services Inc. 60,902 4,970 * Exelixis Inc. 228,580 4,953 * Seattle Genetics Inc. 76,574 4,813 * WellCare Health Plans Inc. 34,046 4,774 * TESARO Inc. 30,298 4,662 STERIS plc 66,929 4,649 * Bioverativ Inc. 85,357 4,649 * United Therapeutics Corp. 33,986 4,601 * ABIOMED Inc. 32,161 4,027 *,^ Ionis Pharmaceuticals Inc. 95,589 3,843 Hill-Rom Holdings Inc. 49,236 3,476 * Masimo Corp. 36,587 3,412 * Charles River Laboratories International Inc. 36,915 3,321 * Mallinckrodt plc 74,038 3,300 Bio-Techne Corp. 31,682 3,220 * Bio-Rad Laboratories Inc. Class A 15,943 3,178 * Catalent Inc. 108,857 3,083 * Neurocrine Biosciences Inc. 69,652 3,016 Patterson Cos. Inc. 66,095 2,989 * Alnylam Pharmaceuticals Inc. 58,165 2,981 * Nektar Therapeutics Class A 126,903 2,978 * NuVasive Inc. 39,076 2,918 * Bluebird Bio Inc. 31,810 2,892 * Medicines Co. 57,921 2,832 HealthSouth Corp. 64,729 2,771 * Prestige Brands Holdings Inc. 49,586 2,755 * Alere Inc. 69,304 2,753 * Kite Pharma Inc. 34,650 2,720 * Wright Medical Group NV 84,517 2,630 * PAREXEL International Corp. 41,664 2,629 * ACADIA Pharmaceuticals Inc. 76,078 2,616 Cantel Medical Corp. 30,605 2,451 Healthcare Services Group Inc. 53,625 2,311 * LifePoint Health Inc. 34,553 2,263 * Acadia Healthcare Co. Inc. 51,300 2,237 * Neogen Corp. 32,682 2,142 *,^ OPKO Health Inc. 260,243 2,082 * PRA Health Sciences Inc. 31,634 2,063 * Clovis Oncology Inc. 32,300 2,057 * Brookdale Senior Living Inc. 152,269 2,045 * Exact Sciences Corp. 83,666 1,976 * Ultragenyx Pharmaceutical Inc. 28,792 1,952 * Portola Pharmaceuticals Inc. 49,600 1,944 * Integra LifeSciences Holdings Corp. 46,124 1,943 * Insulet Corp. 44,848 1,933 Bruker Corp. 81,884 1,910 * Sage Therapeutics Inc. 26,342 1,872 * Nevro Corp. 19,945 1,869 * Horizon Pharma plc 126,368 1,868 * VWR Corp. 65,917 1,859 * Endo International plc 163,268 1,822 * Ironwood Pharmaceuticals Inc. Class A 106,516 1,817 * INC Research Holdings Inc. Class A 39,465 1,809 * Akorn Inc. 74,539 1,795 * ICU Medical Inc. 11,206 1,711 * Penumbra Inc. 20,500 1,711 * Ligand Pharmaceuticals Inc. 15,301 1,619 * Globus Medical Inc. 53,739 1,592 * Molina Healthcare Inc. 34,534 1,575 Owens & Minor Inc. 45,065 1,559 * Haemonetics Corp. 38,202 1,550 * Zeltiq Aesthetics Inc. 27,800 1,546 * Agios Pharmaceuticals Inc. 26,079 1,523 * NxStage Medical Inc. 54,072 1,451 *,^ Intercept Pharmaceuticals Inc. 12,800 1,448 * Pacira Pharmaceuticals Inc. 31,353 1,430 * Halyard Health Inc. 37,063 1,412 * Juno Therapeutics Inc. 63,400 1,407 * HMS Holdings Corp. 68,186 1,386 * Magellan Health Inc. 18,946 1,308 * Supernus Pharmaceuticals Inc. 40,674 1,273 * Sarepta Therapeutics Inc. 42,579 1,260 * Inogen Inc. 16,109 1,249 * Array BioPharma Inc. 139,160 1,244 * Select Medical Holdings Corp. 91,155 1,217 * Spark Therapeutics Inc. 22,716 1,212 * Radius Health Inc. 31,300 1,210 * Theravance Biopharma Inc. 32,821 1,208 * Amedisys Inc. 23,114 1,181 * Halozyme Therapeutics Inc. 90,218 1,169 * Aerie Pharmaceuticals Inc. 25,700 1,165 * Air Methods Corp. 26,835 1,154 * Omnicell Inc. 26,611 1,082 * Innoviva Inc. 77,213 1,068 * Myriad Genetics Inc. 55,482 1,065 * FibroGen Inc. 41,602 1,025 * Tenet Healthcare Corp. 57,461 1,018 *,^ TherapeuticsMD Inc. 141,259 1,017 * Dermira Inc. 28,954 988 * Natus Medical Inc. 24,831 975 * Repligen Corp. 27,666 974 * Varex Imaging Corp. 28,759 966 * Spectranetics Corp. 33,126 965 * Insmed Inc. 54,938 962 * Merit Medical Systems Inc. 31,728 917 * Puma Biotechnology Inc. 24,343 906 CONMED Corp. 19,509 866 * Glaukos Corp. 16,751 859 *,^ ZIOPHARM Oncology Inc. 133,358 845 * Acorda Therapeutics Inc. 40,091 842 * Five Prime Therapeutics Inc. 23,200 839 * Blueprint Medicines Corp. 20,900 836 * Community Health Systems Inc. 93,387 828 * Alder Biopharmaceuticals Inc. 39,362 819 * Global Blood Therapeutics Inc. 22,116 815 * Avexis Inc. 10,700 814 Abaxis Inc. 16,612 806 * Amicus Therapeutics Inc. 111,869 798 * Emergent BioSolutions Inc. 27,303 793 *,^ Intrexon Corp. 39,798 789 * Corcept Therapeutics Inc. 70,798 776 Ensign Group Inc. 38,640 726 Analogic Corp. 9,555 725 *,^ MiMedx Group Inc. 75,811 722 * Tivity Health Inc. 24,729 720 * Xencor Inc. 29,602 708 * Acceleron Pharma Inc. 26,470 701 * Momenta Pharmaceuticals Inc. 52,300 698 * Anika Therapeutics Inc. 15,821 687 * Depomed Inc. 54,274 681 * Genomic Health Inc. 20,600 649 * Esperion Therapeutics Inc. 18,300 646 * Cardiovascular Systems Inc. 22,833 646 * Eagle Pharmaceuticals Inc. 7,770 644 * Retrophin Inc. 34,742 641 * Teladoc Inc. 25,586 640 *,^ Lannett Co. Inc. 28,073 627 * LHC Group Inc. 11,633 627 * Coherus Biosciences Inc. 29,535 625 * Synergy Pharmaceuticals Inc. 132,700 618 * AMAG Pharmaceuticals Inc. 26,859 606 * Heska Corp. 5,700 598 * Loxo Oncology Inc. 14,137 595 *,^ Immunomedics Inc. 89,087 576 * Achaogen Inc. 22,746 574 * Tetraphase Pharmaceuticals Inc. 61,500 565 US Physical Therapy Inc. 8,607 562 Luminex Corp. 30,512 561 * Epizyme Inc. 32,600 559 * NewLink Genetics Corp. 22,912 552 * Orthofix International NV 14,470 552 * PharMerica Corp. 23,476 549 * Progenics Pharmaceuticals Inc. 57,826 546 * Flexion Therapeutics Inc. 20,000 538 * Impax Laboratories Inc. 42,334 536 *,^ Keryx Biopharmaceuticals Inc. 86,239 531 *,^ Omeros Corp. 34,863 527 * Intra-Cellular Therapies Inc. Class A 31,825 517 * AtriCure Inc. 26,967 516 * Heron Therapeutics Inc. 34,400 516 * BioTelemetry Inc. 17,700 512 * Accelerate Diagnostics Inc. 21,120 511 * OraSure Technologies Inc. 39,271 508 * GenMark Diagnostics Inc. 38,989 500 * Vanda Pharmaceuticals Inc. 35,154 492 * Achillion Pharmaceuticals Inc. 115,003 484 Atrion Corp. 1,034 484 * K2M Group Holdings Inc. 23,473 481 * Paratek Pharmaceuticals Inc. 24,900 479 * Amphastar Pharmaceuticals Inc. 33,036 479 * Aclaris Therapeutics Inc. 16,052 479 * HealthStream Inc. 19,723 478 * Endologix Inc. 65,693 476 * Sangamo Therapeutics Inc. 91,387 475 * SciClone Pharmaceuticals Inc. 48,479 475 * Quidel Corp. 20,812 471 * Lexicon Pharmaceuticals Inc. 32,614 468 * MacroGenics Inc. 25,037 466 * BioCryst Pharmaceuticals Inc. 55,423 466 * Teligent Inc. 59,503 465 * Inovio Pharmaceuticals Inc. 67,199 445 * Revance Therapeutics Inc. 21,300 443 * Cerus Corp. 97,920 436 * Aimmune Therapeutics Inc. 19,646 427 * ANI Pharmaceuticals Inc. 8,269 409 Meridian Bioscience Inc. 29,645 409 * NeoGenomics Inc. 51,749 408 * CryoLife Inc. 23,566 392 * AngioDynamics Inc. 22,580 392 *,^ TG Therapeutics Inc. 32,816 382 * Intersect ENT Inc. 21,900 376 * Enanta Pharmaceuticals Inc. 12,174 375 * REGENXBIO Inc. 19,373 374 * Versartis Inc. 17,333 370 * Spectrum Pharmaceuticals Inc. 56,800 369 * Triple-S Management Corp. Class B 20,928 368 * Atara Biotherapeutics Inc. 17,586 361 * Editas Medicine Inc. 15,800 353 * Almost Family Inc. 7,164 348 * iRhythm Technologies Inc. 9,200 346 Invacare Corp. 29,000 345 * La Jolla Pharmaceutical Co. 11,526 344 * Pacific Biosciences of California Inc. 66,498 344 * Lion Biotechnologies Inc. 45,910 342 National HealthCare Corp. 4,771 340 *,^ Foundation Medicine Inc. 10,273 331 * Accuray Inc. 69,449 330 * Capital Senior Living Corp. 23,380 329 * CorVel Corp. 7,554 329 * Universal American Corp. 32,828 327 * Celldex Therapeutics Inc. 90,510 327 * Civitas Solutions Inc. 17,367 319 * Cytokinetics Inc. 24,800 319 *,^ Cara Therapeutics Inc. 17,300 318 * Zogenix Inc. 29,075 315 * Surgery Partners Inc. 16,097 314 * Antares Pharma Inc. 109,944 312 * Albany Molecular Research Inc. 22,217 312 * Medpace Holdings Inc. 10,352 309 * Bellicum Pharmaceuticals Inc. 24,214 299 * Sucampo Pharmaceuticals Inc. Class A 27,107 298 * Novavax Inc. 231,600 296 * Ardelyx Inc. 23,360 296 * Arena Pharmaceuticals Inc. 201,701 294 * Geron Corp. 129,700 294 PDL BioPharma Inc. 128,200 291 * Agenus Inc. 73,900 279 * Merrimack Pharmaceuticals Inc. 90,400 278 * CytomX Therapeutics Inc. 16,122 278 * Karyopharm Therapeutics Inc. 21,500 276 LeMaitre Vascular Inc. 11,200 276 * Adamas Pharmaceuticals Inc. 15,513 271 * Chimerix Inc. 42,146 269 * Calithera Biosciences Inc. 23,012 266 * PTC Therapeutics Inc. 27,000 266 * Assembly Biosciences Inc. 10,200 260 * Otonomy Inc. 20,810 255 * Surmodics Inc. 10,580 254 * Curis Inc. 91,411 254 * Invitae Corp. 22,713 251 *,^ Aduro Biotech Inc. 23,178 249 * Enzo Biochem Inc. 29,379 246 * Rigel Pharmaceuticals Inc. 73,761 244 *,^ XBiotech Inc. 14,768 244 *,^ Zynerba Pharmaceuticals Inc. 12,100 243 * MyoKardia Inc. 18,100 238 *,^ Insys Therapeutics Inc. 22,042 232 *,^ Organovo Holdings Inc. 72,222 230 *,^ Advaxis Inc. 27,700 226 *,^ Corbus Pharmaceuticals Holdings Inc. 27,092 224 * Akebia Therapeutics Inc. 22,609 208 * Ignyta Inc. 24,115 207 * STAAR Surgical Co. 21,070 206 * Addus HomeCare Corp. 6,320 202 * Dynavax Technologies Corp. 33,614 200 * Concert Pharmaceuticals Inc. 11,700 200 * NanoString Technologies Inc. 9,979 198 * Aratana Therapeutics Inc. 37,400 198 * Cutera Inc. 9,465 196 * ChemoCentryx Inc. 26,403 192 * Seres Therapeutics Inc. 16,445 185 * Stemline Therapeutics Inc. 21,498 184 * AxoGen Inc. 17,500 183 * RadNet Inc. 30,936 183 *,^ Collegium Pharmaceutical Inc. 18,140 182 * Lantheus Holdings Inc. 14,300 179 * Fluidigm Corp. 31,051 177 * Veracyte Inc. 18,784 172 * Minerva Neurosciences Inc. 20,900 169 *,^ Voyager Therapeutics Inc. 12,400 164 * Ra Pharmaceuticals Inc. 7,648 163 * BioTime Inc. 46,244 160 *,^ Pulse Biosciences Inc. 7,725 158 *,^ ImmunoGen Inc. 39,999 155 * Exactech Inc. 6,075 153 *,^ Anavex Life Sciences Corp. 25,900 149 * American Renal Associates Holdings Inc. 8,760 148 * Quorum Health Corp. 26,400 144 *,^ Ocular Therapeutix Inc. 15,120 140 *,^ Adamis Pharmaceuticals Corp. 32,500 138 * ConforMIS Inc. 25,800 135 * Corvus Pharmaceuticals Inc. 6,200 129 * Fortress Biotech Inc. 34,496 128 * RTI Surgical Inc. 31,405 126 * Edge Therapeutics Inc. 13,585 124 * Idera Pharmaceuticals Inc. 49,900 123 * Genocea Biosciences Inc. 20,054 122 Kindred Healthcare Inc. 14,400 120 * Durect Corp. 111,845 117 * Mirati Therapeutics Inc. 22,500 117 *,^ BioDelivery Sciences International Inc. 60,658 115 *,^ Abeona Therapeutics Inc. 22,600 113 * Intellia Therapeutics Inc. 7,800 110 * BioSpecifics Technologies Corp. 1,992 109 * Catalyst Pharmaceuticals Inc. 54,227 106 *,^ Corindus Vascular Robotics Inc. 80,300 105 * Endocyte Inc. 40,026 103 * Clearside Biomedical Inc. 12,800 102 * Recro Pharma Inc. 11,400 100 * Sientra Inc. 11,700 99 * ArQule Inc. 89,476 95 * KemPharm Inc. 19,300 95 * AcelRx Pharmaceuticals Inc. 29,180 92 * Entellus Medical Inc. 6,496 90 * SCYNEXIS Inc. 32,300 89 *,^ ContraVir Pharmaceuticals Inc. 50,300 89 * Neos Therapeutics Inc. 12,124 87 * Invuity Inc. 10,900 87 * T2 Biosystems Inc. 16,400 86 * FONAR Corp. 4,900 86 *,^ Navidea Biopharmaceuticals Inc. 148,802 86 *,^ Actinium Pharmaceuticals Inc. 56,800 86 * Arrowhead Pharmaceuticals Inc. 46,244 86 * Conatus Pharmaceuticals Inc. 14,600 84 * Infinity Pharmaceuticals Inc. 25,446 82 * Kura Oncology Inc. 9,300 82 * VIVUS Inc. 72,900 82 * MediciNova Inc. 13,500 81 * IRIDEX Corp. 6,700 80 * AAC Holdings Inc. 9,100 78 * ContraFect Corp. 39,500 71 Utah Medical Products Inc. 1,130 70 * Cidara Therapeutics Inc. 8,825 69 * VBI Vaccines Inc. 12,520 69 *,^ Imprimis Pharmaceuticals Inc. 16,400 68 * NanoViricides Inc. 61,000 68 * Zafgen Inc. 14,385 67 * AVEO Pharmaceuticals Inc. 112,100 66 * ViewRay Inc. 7,624 65 * Proteostasis Therapeutics Inc. 8,245 64 * Bio-Path Holdings Inc. 76,772 64 * Cumberland Pharmaceuticals Inc. 9,063 63 * Alimera Sciences Inc. 44,600 62 *,^ EyeGate Pharmaceuticals Inc. 24,301 62 * Immune Design Corp. 9,032 61 * Audentes Therapeutics Inc. 3,600 61 *,^ Nobilis Health Corp. 35,385 60 * OvaScience Inc. 31,600 59 *,^ Aralez Pharmaceuticals Inc. 26,916 58 * Peregrine Pharmaceuticals Inc. 87,515 57 * Cascadian Therapeutics Inc. 13,541 56 Psychemedics Corp. 2,755 55 * Cymabay Therapeutics Inc. 12,800 55 *,^ CorMedix Inc. 33,680 55 * Bovie Medical Corp. 20,173 54 * Sunesis Pharmaceuticals Inc. 12,607 52 * iRadimed Corp. 5,600 50 * Regulus Therapeutics Inc. 30,200 50 *,^ Sophiris Bio Inc. 17,200 49 * Agile Therapeutics Inc. 14,960 48 * SeaSpine Holdings Corp. 5,954 47 * Tandem Diabetes Care Inc. 36,400 44 * Applied Genetic Technologies Corp. 6,300 43 * Juniper Pharmaceuticals Inc. 9,069 43 Daxor Corp. 5,808 42 * CytoSorbents Corp. 9,200 41 Digirad Corp. 7,706 41 * Synthetic Biologics Inc. 64,604 41 * Madrigal Pharmaceuticals Inc. 2,620 40 * Rockwell Medical Inc. 6,400 40 * Kindred Biosciences Inc. 5,604 40 *,^ Vericel Corp. 14,100 39 * Harvard Bioscience Inc. 14,884 39 * Repros Therapeutics Inc. 31,860 38 * Athersys Inc. 21,730 37 * Aevi Genomic Medicine Inc. 19,572 36 * Fate Therapeutics Inc. 7,800 35 * IsoRay Inc. 59,283 35 * Genesis Healthcare Inc. 12,929 34 * Trovagene Inc. 29,620 34 * Biolase Inc. 24,313 33 * Inotek Pharmaceuticals Corp. 16,100 32 *,^ Orexigen Therapeutics Inc. 9,260 32 * Aptevo Therapeutics Inc. 15,451 32 * Syndax Pharmaceuticals Inc. 2,300 32 * Asterias Biotherapeutics Inc. 9,200 31 * iBio Inc. 71,319 31 *,^ Obalon Therapeutics Inc. 2,800 30 * Nivalis Therapeutics Inc. 10,145 30 * Adverum Biotechnologies Inc. 10,825 29 * Titan Pharmaceuticals Inc. 8,640 29 * AquaBounty Technologies Inc. 2,525 28 * Avinger Inc. 14,581 28 * Axsome Therapeutics Inc. 7,087 28 * Novocure Ltd. 3,300 27 * Tactile Systems Technology Inc. 1,300 25 * Media General Inc. CVR 82,296 24 * Eiger BioPharmaceuticals Inc. 2,118 24 * Dimension Therapeutics Inc. 13,400 23 * Dicerna Pharmaceuticals Inc. 6,723 23 *,^ Unilife Corp. 13,300 23 * Oncocyte Corp. 3,778 23 *,^ Adeptus Health Inc. Class A 12,399 22 PharmAthene Inc. 27,200 22 * Vital Therapies Inc. 5,203 21 * Palatin Technologies Inc. 60,300 20 * Proteon Therapeutics Inc. 11,000 19 *,^ Neuralstem Inc. 3,625 19 * Five Star Senior Living Inc. 8,876 19 * Chembio Diagnostics Inc. 3,382 18 *,^ Tenax Therapeutics Inc. 31,000 17 * Wright Medical Group Inc. CVR Exp. 12/31/2049 11,147 17 * Albireo Pharma Inc. 706 17 * Sonoma Pharmaceuticals Inc. 2,200 16 *,^ Biocept Inc. 7,100 15 * Marinus Pharmaceuticals Inc. 8,500 15 *,^ Rexahn Pharmaceuticals Inc. 27,600 14 * MEI Pharma Inc. 8,500 14 * Aldeyra Therapeutics Inc. 2,699 13 * InfuSystem Holdings Inc. 5,850 13 *,^ Anthera Pharmaceuticals Inc. 31,200 13 * Corium International Inc. 2,876 12 * ADMA Biologics Inc. 2,457 12 * Jounce Therapeutics Inc. 535 12 * Second Sight Medical Products Inc. 9,700 12 * AnaptysBio Inc. 421 12 *,^ Cerulean Pharma Inc. 14,300 12 *,^ Galectin Therapeutics Inc. 4,900 11 * Ohr Pharmaceutical Inc. 12,700 11 * Evoke Pharma Inc. 3,400 11 * GlycoMimetics Inc. 1,896 10 * Protagonist Therapeutics Inc. 800 10 *,^ Catabasis Pharmaceuticals Inc. 6,200 10 *,^ Tokai Pharmaceuticals Inc. 10,800 9 * BioScrip Inc. 5,200 9 *,^ Immune Pharmaceuticals Inc. 60,200 9 * OncoGenex Pharmaceuticals Inc. 19,400 9 * CytRx Corp. 19,046 8 * CASI Pharmaceuticals Inc. 5,675 8 *,^ Senseonics Holdings Inc. 4,300 8 * Alliance HealthCare Services Inc. 653 7 * Ritter Pharmaceuticals Inc. 4,700 7 * Novan Inc. 1,037 7 * Verastem Inc. 3,100 6 * CTI BioPharma Corp. 1,500 6 *,^ OncoSec Medical Inc. 4,800 6 * Aeglea BioTherapeutics Inc. 800 6 * Misonix Inc. 500 6 * aTyr Pharma Inc. 1,400 5 *,^ Ocera Therapeutics Inc. 3,700 5 * Aviragen Therapeutics Inc. 6,900 4 * Alphatec Holdings Inc. 1,870 4 * Cogentix Medical Inc. 2,300 4 * Capricor Therapeutics Inc. 1,200 4 * Histogenics Corp. 2,300 4 * Viveve Medical Inc. 600 4 * Presbia plc 1,188 4 * Champions Oncology Inc. 1,100 3 * Vermillion Inc. 1,607 3 * Caladrius Biosciences Inc. 600 3 * CareDx Inc. 2,068 3 *,^ Ampio Pharmaceuticals Inc. 3,600 3 *,^ Amedica Corp. 6,000 2 * Cerecor Inc. 3,200 2 * Onconova Therapeutics Inc. 700 2 Diversicare Healthcare Services Inc. 200 2 *,^ ImmunoCellular Therapeutics Ltd. 617 2 * Mirna Therapeutics Inc. 800 2 *,^ Joint Corp. 400 2 * Cytori Therapeutics Inc. 1,000 2 * Fibrocell Science Inc. 733 1 * Argos Therapeutics Inc. 3,200 1 * Oncobiologics Inc. 500 1 * Aethlon Medical Inc. 400 1 * Tracon Pharmaceuticals Inc. 300 1 * CEL-SCI Corp. 12,500 1 * GTx Inc. 220 1 *,^ Xtant Medical Holdings Inc. 1,600 1 * Apricus Biosciences Inc. 411 1 * AdCare Health Systems Inc. 600 1 * Hemispherx Biopharma Inc. 1,300 1 * Alliqua BioMedical Inc. 1,300 1 * Microbot Medical Inc. 91 1 * TearLab Corp. Class A 130 — * Milestone Scientific Inc. 200 — * Arcadia Biosciences Inc. 200 — * Biosante Pharmaceutical Inc CVR 14,250 — * NuPathe Inc. CVR 6,287 — Industrials (7.7%) General Electric Co. 7,006,902 208,806 3M Co. 474,668 90,818 Boeing Co. 463,141 81,911 Honeywell International Inc. 598,112 74,686 Union Pacific Corp. 649,088 68,751 United Technologies Corp. 612,478 68,726 Accenture plc Class A 495,455 59,395 United Parcel Service Inc. Class B 539,870 57,928 Lockheed Martin Corp. 195,457 52,304 Caterpillar Inc. 463,366 42,982 Danaher Corp. 492,827 42,151 * PayPal Holdings Inc. 912,132 39,240 General Dynamics Corp. 204,570 38,296 FedEx Corp. 187,405 36,572 Raytheon Co. 232,438 35,447 Automatic Data Processing Inc. 340,617 34,876 CSX Corp. 739,199 34,410 Northrop Grumman Corp. 140,235 33,353 Illinois Tool Works Inc. 249,692 33,077 Johnson Controls International plc 728,212 30,672 Emerson Electric Co. 509,174 30,479 Deere & Co. 251,969 27,429 Eaton Corp. plc 359,393 26,649 Norfolk Southern Corp. 230,537 25,813 Waste Management Inc. 350,014 25,523 TE Connectivity Ltd. 280,379 20,902 Fidelity National Information Services Inc. 257,967 20,539 Cummins Inc. 132,808 20,081 * Fiserv Inc. 172,988 19,947 Sherwin-Williams Co. 62,020 19,238 PACCAR Inc. 274,753 18,463 Amphenol Corp. Class A 241,525 17,189 Parker-Hannifin Corp. 105,297 16,881 Ingersoll-Rand plc 203,016 16,509 Roper Technologies Inc. 79,940 16,507 Rockwell Automation Inc. 102,674 15,987 Paychex Inc. 257,949 15,193 Fortive Corp. 243,878 14,686 Agilent Technologies Inc. 256,579 13,565 Vulcan Materials Co. 105,819 12,749 Waste Connections Inc. 139,380 12,296 Republic Services Inc. Class A 188,267 11,825 Fastenal Co. 226,196 11,649 Martin Marietta Materials Inc. 50,321 10,983 * FleetCor Technologies Inc. 72,041 10,909 Alliance Data Systems Corp. 42,409 10,560 WestRock Co. 198,665 10,337 AMETEK Inc. 186,989 10,112 Rockwell Collins Inc. 103,473 10,053 * Mettler-Toledo International Inc. 20,547 9,840 Dover Corp. 122,417 9,836 Ball Corp. 132,247 9,821 Global Payments Inc. 121,300 9,786 * Verisk Analytics Inc. Class A 119,162 9,669 WW Grainger Inc. 40,436 9,412 Textron Inc. 195,049 9,282 L3 Technologies Inc. 55,502 9,174 Masco Corp. 269,246 9,152 TransDigm Group Inc. 40,321 8,877 CH Robinson Worldwide Inc. 109,830 8,489 * United Rentals Inc. 66,829 8,357 Cintas Corp. 64,920 8,215 Pentair plc 129,415 8,125 * Vantiv Inc. Class A 126,416 8,106 Fortune Brands Home & Security Inc. 132,119 8,039 Expeditors International of Washington Inc. 139,958 7,906 Huntington Ingalls Industries Inc. 36,571 7,323 Kansas City Southern 84,797 7,272 Acuity Brands Inc. 34,979 7,136 Total System Services Inc. 130,875 6,997 Xylem Inc. 138,692 6,965 Packaging Corp. of America 74,022 6,782 Sealed Air Corp. 154,569 6,736 * HD Supply Holdings Inc. 156,660 6,443 Valspar Corp. 57,186 6,344 Broadridge Financial Solutions Inc. 93,169 6,331 JB Hunt Transport Services Inc. 68,831 6,315 * Trimble Inc. 196,673 6,296 AO Smith Corp. 122,286 6,256 Owens Corning 100,727 6,182 Jack Henry & Associates Inc. 63,997 5,958 * Sensata Technologies Holding NV 135,350 5,911 Allegion plc 78,043 5,908 Spirit AeroSystems Holdings Inc. Class A 101,472 5,877 * Crown Holdings Inc. 110,835 5,869 Fluor Corp. 110,851 5,833 Lennox International Inc. 34,096 5,704 IDEX Corp. 59,306 5,546 ManpowerGroup Inc. 53,985 5,537 Cognex Corp. 65,469 5,496 Jacobs Engineering Group Inc. 98,806 5,462 * CoStar Group Inc. 25,811 5,349 Carlisle Cos. Inc. 50,181 5,340 * Arrow Electronics Inc. 72,713 5,338 * Stericycle Inc. 64,180 5,320 Wabtec Corp. 68,071 5,310 * Keysight Technologies Inc. 144,655 5,228 Toro Co. 83,435 5,211 Hubbell Inc. Class B 43,119 5,176 Xerox Corp. 699,897 5,137 PerkinElmer Inc. 86,338 5,013 Flowserve Corp. 103,193 4,997 Nordson Corp. 39,189 4,814 Avnet Inc. 104,897 4,800 * Berry Plastics Group Inc. 98,540 4,786 B/E Aerospace Inc. 74,347 4,766 Robert Half International Inc. 96,459 4,710 Donaldson Co. Inc. 102,581 4,669 Old Dominion Freight Line Inc. 54,142 4,633 Macquarie Infrastructure Corp. 57,464 4,630 Orbital ATK Inc. 46,094 4,517 * AECOM 122,235 4,350 * Quanta Services Inc. 116,795 4,334 * First Data Corp. Class A 278,482 4,316 Allison Transmission Holdings Inc. 119,603 4,313 Sonoco Products Co. 77,769 4,116 Oshkosh Corp. 59,950 4,112 Lincoln Electric Holdings Inc. 47,324 4,111 Graco Inc. 43,219 4,069 Hexcel Corp. 74,500 4,064 MDU Resources Group Inc. 146,985 4,023 * XPO Logistics Inc. 83,530 4,000 * Coherent Inc. 19,030 3,913 Booz Allen Hamilton Holding Corp. Class A 109,989 3,893 FLIR Systems Inc. 106,972 3,881 AptarGroup Inc. 49,894 3,841 Jabil Circuit Inc. 128,529 3,717 Bemis Co. Inc. 74,746 3,652 MSC Industrial Direct Co. Inc. Class A 35,508 3,649 * Zebra Technologies Corp. 38,589 3,521 Eagle Materials Inc. 36,090 3,506 Watsco Inc. 23,965 3,431 BWX Technologies Inc. 71,423 3,400 Graphic Packaging Holding Co. 259,924 3,345 AGCO Corp. 54,992 3,309 * TransUnion 85,732 3,288 * Euronet Worldwide Inc. 38,400 3,284 * Genesee & Wyoming Inc. Class A 47,920 3,252 * IPG Photonics Corp. 26,890 3,246 HEICO Corp. Class A 43,161 3,237 Trinity Industries Inc. 121,082 3,215 MAXIMUS Inc. 51,645 3,212 Ryder System Inc. 42,402 3,199 * WEX Inc. 30,341 3,140 Air Lease Corp. Class A 80,741 3,129 EMCOR Group Inc. 48,520 3,054 * Teledyne Technologies Inc. 23,669 2,993 ITT Inc. 71,133 2,918 Universal Display Corp. 33,551 2,889 * CoreLogic Inc. 70,636 2,876 Landstar System Inc. 33,533 2,872 Curtiss-Wright Corp. 31,373 2,863 * USG Corp. 89,758 2,854 Regal Beloit Corp. 37,619 2,846 * Kirby Corp. 40,077 2,827 National Instruments Corp. 86,614 2,820 Crane Co. 37,613 2,815 Littelfuse Inc. 17,510 2,800 Valmont Industries Inc. 17,663 2,747 Woodward Inc. 40,082 2,722 * Owens-Illinois Inc. 132,905 2,709 Genpact Ltd. 109,338 2,707 Deluxe Corp. 36,854 2,660 * Colfax Corp. 67,697 2,658 * Conduent Inc. 152,487 2,559 Terex Corp. 80,914 2,541 EnerSys 31,852 2,514 * Louisiana-Pacific Corp. 100,424 2,493 Timken Co. 54,974 2,485 Kennametal Inc. 63,245 2,481 Belden Inc. 33,553 2,322 * Clean Harbors Inc. 41,584 2,313 * WESCO International Inc. 33,210 2,310 * Sanmina Corp. 56,876 2,309 Joy Global Inc. 79,170 2,237 John Bean Technologies Corp. 24,729 2,175 CEB Inc. 27,467 2,159 Silgan Holdings Inc. 36,102 2,143 * Masonite International Corp. 26,692 2,115 Barnes Group Inc. 41,035 2,107 Chicago Bridge & Iron Co. NV 68,286 2,100 * WageWorks Inc. 28,800 2,082 World Fuel Services Corp. 57,392 2,080 * MasTec Inc. 51,483 2,062 * Summit Materials Inc. Class A 82,687 2,043 GATX Corp. 32,895 2,005 * Generac Holdings Inc. 53,579 1,997 * Itron Inc. 32,679 1,984 * KLX Inc. 43,880 1,961 * Esterline Technologies Corp. 22,577 1,943 * Moog Inc. Class A 28,553 1,923 Brink's Co. 34,982 1,870 * On Assignment Inc. 38,016 1,845 * Rexnord Corp. 78,990 1,823 * Anixter International Inc. 22,898 1,816 * RBC Bearings Inc. 18,295 1,776 KBR Inc. 117,265 1,762 ABM Industries Inc. 40,343 1,759 * Armstrong World Industries Inc. 37,793 1,740 MSA Safety Inc. 24,576 1,737 Universal Forest Products Inc. 17,447 1,719 Applied Industrial Technologies Inc. 27,478 1,700 Vishay Intertechnology Inc. 103,238 1,698 Tetra Tech Inc. 41,214 1,684 Granite Construction Inc. 32,888 1,651 * DigitalGlobe Inc. 50,357 1,649 * Cardtronics plc Class A 34,783 1,626 * Trex Co. Inc. 23,368 1,622 *,^ Cimpress NV 18,607 1,604 Simpson Manufacturing Co. Inc. 36,578 1,576 * AMN Healthcare Services Inc. 38,506 1,563 * MACOM Technology Solutions Holdings Inc. 32,192 1,555 Apogee Enterprises Inc. 26,076 1,554 Covanta Holding Corp. 99,004 1,554 UniFirst Corp. 10,894 1,541 * II-VI Inc. 40,912 1,475 Convergys Corp. 69,336 1,466 * NeuStar Inc. Class A 43,959 1,457 Mueller Industries Inc. 41,884 1,434 * FTI Consulting Inc. 34,783 1,432 * Knowles Corp. 74,961 1,421 Knight Transportation Inc. 45,067 1,413 * TopBuild Corp. 29,919 1,406 Mueller Water Products Inc. Class A 117,058 1,384 * Advisory Board Co. 29,492 1,380 Brady Corp. Class A 35,669 1,379 Franklin Electric Co. Inc. 31,617 1,361 *,^ Ambarella Inc. 24,765 1,355 Korn/Ferry International 41,192 1,297 Methode Electronics Inc. 28,436 1,297 * Headwaters Inc. 55,058 1,293 * Swift Transportation Co. 62,238 1,278 Aircastle Ltd. 51,876 1,252 Watts Water Technologies Inc. Class A 19,771 1,233 AZZ Inc. 20,592 1,225 * Atlas Air Worldwide Holdings Inc. 22,062 1,223 AAON Inc. 34,521 1,220 Insperity Inc. 13,680 1,213 * Plexus Corp. 20,920 1,209 * Meritor Inc. 70,387 1,206 * Rogers Corp. 14,040 1,206 Actuant Corp. Class A 45,167 1,190 * Builders FirstSource Inc. 79,357 1,182 * Aerojet Rocketdyne Holdings Inc. 53,723 1,166 Greif Inc. Class A 21,128 1,164 Forward Air Corp. 24,340 1,158 * Integer Holdings Corp. 28,423 1,143 * ExlService Holdings Inc. 24,061 1,140 * Gibraltar Industries Inc. 27,543 1,135 Comfort Systems USA Inc. 30,768 1,128 * Benchmark Electronics Inc. 35,435 1,127 Matson Inc. 35,357 1,123 * American Woodmark Corp. 12,224 1,122 * Fabrinet 26,535 1,115 Cubic Corp. 21,102 1,114 Exponent Inc. 18,665 1,112 * Tutor Perini Corp. 34,811 1,107 * TriNet Group Inc. 38,299 1,107 * SPX FLOW Inc. 31,838 1,105 * TTM Technologies Inc. 68,452 1,104 * Hub Group Inc. Class A 23,773 1,103 Tennant Co. 15,110 1,098 EnPro Industries Inc. 15,322 1,090 * OSI Systems Inc. 14,859 1,085 Mobile Mini Inc. 35,040 1,069 Triumph Group Inc. 41,233 1,062 Otter Tail Corp. 27,027 1,024 Wabash National Corp. 48,874 1,011 Standex International Corp. 10,093 1,011 ESCO Technologies Inc. 17,048 990 * Imperva Inc. 23,900 981 * BMC Stock Holdings Inc. 42,990 972 Triton International Ltd. 37,587 969 * Veeco Instruments Inc. 32,218 962 Albany International Corp. 20,829 959 * TrueBlue Inc. 35,029 958 Greenbrier Cos. Inc. 22,181 956 * Navistar International Corp. 38,700 953 * Proto Labs Inc. 18,600 950 * Continental Building Products Inc. 38,744 949 AAR Corp. 27,194 915 * Sykes Enterprises Inc. 30,844 907 Astec Industries Inc. 14,671 902 * TASER International Inc. 39,465 899 Werner Enterprises Inc. 34,243 897 * Cotiviti Holdings Inc. 21,451 893 Griffon Corp. 34,954 862 Primoris Services Corp. 36,655 851 US Ecology Inc. 18,045 845 ^ Sturm Ruger & Co. Inc. 15,487 829 * Paylocity Holding Corp. 21,468 829 * TriMas Corp. 39,802 826 * Navigant Consulting Inc. 36,077 825 * Patrick Industries Inc. 11,627 824 Encore Wire Corp. 17,850 821 * Harsco Corp. 62,616 798 * Saia Inc. 17,607 780 * Huron Consulting Group Inc. 18,471 778 * SPX Corp. 31,807 771 Heartland Express Inc. 38,173 765 Kaman Corp. 15,794 760 Multi-Color Corp. 10,675 758 EVERTEC Inc. 47,131 749 CIRCOR International Inc. 12,589 748 Badger Meter Inc. 20,344 748 RR Donnelley & Sons Co. 61,429 744 Advanced Drainage Systems Inc. 33,901 742 * American Outdoor Brands Corp. 37,397 741 * US Concrete Inc. 11,344 732 Raven Industries Inc. 24,535 713 * GMS Inc. 20,292 711 General Cable Corp. 39,375 707 Quanex Building Products Corp. 34,633 701 * Installed Building Products Inc. 13,159 694 H&E Equipment Services Inc. 27,304 669 ManTech International Corp. Class A 19,300 668 Federal Signal Corp. 48,147 665 Lindsay Corp. 7,447 656 * Air Transport Services Group Inc. 39,988 642 Altra Industrial Motion Corp. 16,394 639 Argan Inc. 9,579 634 * NCI Building Systems Inc. 36,828 632 Viad Corp. 13,956 631 * PHH Corp. 49,470 630 * Team Inc. 23,203 628 * Novanta Inc. 23,624 627 * Lydall Inc. 11,506 617 * Aegion Corp. Class A 26,897 616 MTS Systems Corp. 11,188 616 * Inovalon Holdings Inc. Class A 48,300 609 Alamo Group Inc. 7,835 597 * Evolent Health Inc. Class A 26,670 595 * Wesco Aircraft Holdings Inc. 51,893 592 CTS Corp. 27,399 584 * Thermon Group Holdings Inc. 27,820 580 * ICF International Inc. 13,685 565 Kadant Inc. 9,456 561 Quad/Graphics Inc. 22,233 561 Insteel Industries Inc. 15,434 558 LSC Communications Inc. 21,844 550 Materion Corp. 16,337 548 Sun Hydraulics Corp. 15,094 545 McGrath RentCorp 16,187 543 Kelly Services Inc. Class A 24,851 543 * Ply Gem Holdings Inc. 27,164 535 * CBIZ Inc. 39,419 534 NN Inc. 21,032 530 * Manitowoc Co. Inc. 92,952 530 * Aerovironment Inc. 18,888 529 * MINDBODY Inc. Class A 19,146 526 ArcBest Corp. 20,105 523 * PGT Innovations Inc. 48,104 517 Douglas Dynamics Inc. 16,304 500 * FARO Technologies Inc. 13,577 485 Global Brass & Copper Holdings Inc. 14,054 483 * MYR Group Inc. 11,666 478 * JELD-WEN Holding Inc. 14,541 478 * Boise Cascade Co. 17,863 477 Essendant Inc. 31,220 473 Textainer Group Holdings Ltd. 30,786 471 * Armstrong Flooring Inc. 25,296 466 * DXP Enterprises Inc. 12,121 459 NVE Corp. 5,527 458 Schnitzer Steel Industries Inc. 22,117 457 * RPX Corp. 37,900 455 Kforce Inc. 19,045 452 AVX Corp. 27,595 452 * TimkenSteel Corp. 23,836 451 Cass Information Systems Inc. 6,796 449 * Atkore International Group Inc. 17,000 447 * International Seaways Inc. 22,933 438 * Donnelley Financial Solutions Inc. 22,519 434 Gorman-Rupp Co. 13,737 431 Heidrick & Struggles International Inc. 16,050 423 Marten Transport Ltd. 18,023 423 * Astronics Corp. 13,286 422 Resources Connection Inc. 25,033 419 * Engility Holdings Inc. 14,120 409 * Echo Global Logistics Inc. 17,755 379 * Kratos Defense & Security Solutions Inc. 48,634 378 * Casella Waste Systems Inc. Class A 26,416 373 Barrett Business Services Inc. 6,763 369 * InnerWorkings Inc. 36,647 365 Ennis Inc. 21,318 362 Hyster-Yale Materials Handling Inc. 6,368 359 * Multi Packaging Solutions International Ltd. 19,788 355 TeleTech Holdings Inc. 11,973 354 Columbus McKinnon Corp. 14,143 351 * Milacron Holdings Corp. 18,152 338 Myers Industries Inc. 21,277 337 * Cross Country Healthcare Inc. 23,347 335 * KEMET Corp. 26,148 314 American Railcar Industries Inc. 7,386 304 * Everi Holdings Inc. 61,700 296 * YRC Worldwide Inc. 26,166 288 * GP Strategies Corp. 11,233 284 * Bazaarvoice Inc. 65,552 282 Park Electrochemical Corp. 15,647 279 Mesa Laboratories Inc. 2,276 279 * Great Lakes Dredge & Dock Corp. 68,477 274 * REV Group Inc. 9,649 266 Spartan Motors Inc. 33,165 265 * Mistras Group Inc. 12,356 264 * Vicor Corp. 16,344 263 Daktronics Inc. 27,400 259 Park-Ohio Holdings Corp. 7,129 256 VSE Corp. 6,092 249 * Sterling Construction Co. Inc. 26,800 248 * NV5 Global Inc. 6,400 241 * Energy Recovery Inc. 28,699 239 * Landec Corp. 19,722 237 *,^ Energous Corp. 15,100 236 * Willdan Group Inc. 7,300 235 * Advanced Disposal Services Inc. 10,363 234 * Ducommun Inc. 8,059 232 CECO Environmental Corp. 22,044 232 * Forterra Inc. 11,707 228 * Control4 Corp. 14,232 225 * Kimball Electronics Inc. 12,970 220 Landauer Inc. 4,500 219 * Acacia Research Corp. 37,973 218 CRA International Inc. 6,014 212 Powell Industries Inc. 6,054 208 * Hudson Technologies Inc. 31,470 208 LSI Industries Inc. 20,279 205 *,^ MicroVision Inc. 80,185 200 Omega Flex Inc. 4,103 196 * ServiceSource International Inc. 48,600 189 * Babcock & Wilcox Enterprises Inc. 19,431 181 * EnerNOC Inc. 29,640 178 * Era Group Inc. 13,176 175 Allied Motion Technologies Inc. 8,545 172 * Franklin Covey Co. 8,466 171 FreightCar America Inc. 13,596 170 * Advanced Emissions Solutions Inc. 17,790 170 * Covenant Transportation Group Inc. Class A 8,813 166 * Radiant Logistics Inc. 32,300 162 * Roadrunner Transportation Systems Inc. 23,000 158 * CyberOptics Corp. 6,073 158 Celadon Group Inc. 23,724 155 * TRC Cos. Inc. 8,885 155 * CDI Corp. 17,700 151 Greif Inc. Class B 2,303 150 Supreme Industries Inc. Class A 7,400 150 * Heritage-Crystal Clean Inc. 10,812 148 * Commercial Vehicle Group Inc. 21,300 144 * Electro Scientific Industries Inc. 20,434 142 * Maxwell Technologies Inc. 24,300 141 * Planet Payment Inc. 35,142 140 * Neff Corp. Class A 7,088 138 *,^ Aqua Metals Inc. 6,700 131 * Orion Group Holdings Inc. 16,911 126 * Astronics Corp. Class B 3,886 124 * ARC Document Solutions Inc. 35,257 122 * Sparton Corp. 5,792 122 NACCO Industries Inc. Class A 1,723 120 Graham Corp. 5,223 120 Bel Fuse Inc. Class B 4,639 119 DMC Global Inc. 9,400 117 * Vishay Precision Group Inc. 7,362 116 * Hill International Inc. 27,630 115 * IES Holdings Inc. 6,083 110 * Horizon Global Corp. 7,745 108 * Lincoln Educational Services Corp. 38,180 107 *,^ Eagle Bulk Shipping Inc. 18,421 105 United States Lime & Minerals Inc. 1,299 103 * Manitex International Inc. 14,720 99 * Perma-Fix Environmental Services 31,060 98 * Layne Christensen Co. 10,908 96 Overseas Shipholding Group Inc. Class A 24,696 95 * CAI International Inc. 6,000 94 B. Riley Financial Inc. 5,986 90 * Northwest Pipe Co. 5,697 89 * Intevac Inc. 7,098 89 BG Staffing Inc. 6,200 89 * Mattersight Corp. 24,291 85 * LightPath Technologies Inc. Class A 30,559 84 Crawford & Co. Class B 7,923 79 * UFP Technologies Inc. 3,007 78 * PAM Transportation Services Inc. 4,524 74 * Goldfield Corp. 12,579 72 National Research Corp. Class A 3,665 72 Black Box Corp. 8,000 72 Hurco Cos. Inc. 2,292 71 Ecology and Environment Inc. 6,894 69 * Key Technology Inc. 5,155 68 Miller Industries Inc./TN 2,593 68 *,^ ExOne Co. 6,486 66 * Iteris Inc. 12,125 66 Issuer Direct Corp. 6,000 65 * Asure Software Inc. 6,100 63 * ALJ Regional Holdings Inc. 16,841 63 * USA Truck Inc. 8,261 61 Hardinge Inc. 5,155 58 * PRGX Global Inc. 8,704 56 * Ameresco Inc. Class A 8,078 53 * Lawson Products Inc. 2,290 51 LB Foster Co. Class A 4,000 50 * Arotech Corp. 16,200 48 * Nuvectra Corp. 6,952 47 *,^ Workhorse Group Inc. 17,800 47 * Daseke Inc. 4,600 47 * LMI Aerospace Inc. 3,307 46 * Blue Bird Corp. 2,640 45 * Willis Lease Finance Corp. 1,997 45 * General Finance Corp. 8,663 44 * Air T Inc. 2,182 44 * CUI Global Inc. 8,956 42 * Gencor Industries Inc. 2,445 37 *,^ Vertex Energy Inc. 32,782 36 * Limbach Holdings Inc. 2,500 35 * Broadwind Energy Inc. 3,900 32 * Ultralife Corp. 5,625 30 * Aspen Aerogels Inc. 7,200 30 * PFSweb Inc. 4,540 30 * Revolution Lighting Technologies Inc. 3,914 29 Chicago Rivet & Machine Co. 720 29 Universal Logistics Holdings Inc. 1,952 28 * Image Sensing Systems Inc. 9,563 28 * Information Services Group Inc. 8,116 26 * Frequency Electronics Inc. 2,277 25 * eMagin Corp. 10,132 24 * AMREP Corp. 3,574 23 *,^ Patriot National Inc. 7,513 21 * Napco Security Technologies Inc. 2,048 21 * Cenveo Inc. 4,000 20 * Rand Logistics Inc. 30,512 20 National Research Corp. Class B 443 17 * Fuel Tech Inc. 15,677 16 * StarTek Inc. 1,800 16 * Continental Materials Corp. 632 16 * Ballantyne Strong Inc. 2,500 15 * Research Frontiers Inc. 10,444 15 *,^ Synthesis Energy Systems Inc. 16,709 14 * Patriot Transportation Holding Inc. 608 14 *,^ EnSync Inc. 21,779 13 *,^ ClearSign Combustion Corp. 3,200 12 * Sharps Compliance Corp. 2,564 12 * Perceptron Inc. 1,426 12 Hudson Global Inc. 9,231 12 EnviroStar Inc. 600 11 * IEC Electronics Corp. 2,900 11 *,^ Power Solutions International Inc. 1,100 11 * CPI Aerostructures Inc. 1,572 11 * Orion Energy Systems Inc. 4,989 10 * ModusLink Global Solutions Inc. 5,216 9 *,^ Capstone Turbine Corp. 11,600 9 * Wireless Telecom Group Inc. 5,630 8 Cemtrex Inc. 2,300 8 * American DG Energy Inc. 25,428 8 * Twin Disc Inc. 353 7 *,^ Applied DNA Sciences Inc. 4,328 7 *,^ Energy Focus Inc. 1,880 6 * Digital Ally Inc. 1,400 6 * BlueLinx Holdings Inc. 630 6 * Universal Technical Institute Inc. 1,600 6 *,^ Odyssey Marine Exploration Inc. 1,300 5 * Volt Information Sciences Inc. 600 4 * Turtle Beach Corp. 3,800 3 Eastern Co. 156 3 Houston Wire & Cable Co. 469 3 * IntriCon Corp. 300 3 *,^ Payment Data Systems Inc. 1,400 2 * Luna Innovations Inc. 1,000 2 * GEE Group Inc. 200 1 * SIFCO Industries Inc. 100 1 * ENGlobal Corp. 300 1 * Astrotech Corp. 400 1 * CryoPort Inc. 200 — Oil & Gas (3.7%) Exxon Mobil Corp. 3,321,847 272,425 Chevron Corp. 1,505,737 161,671 Schlumberger Ltd. 1,105,882 86,369 ConocoPhillips 978,289 48,787 EOG Resources Inc. 458,747 44,751 Occidental Petroleum Corp. 605,570 38,369 Halliburton Co. 672,983 33,117 Kinder Morgan Inc. 1,498,846 32,585 Phillips 66 350,979 27,805 Anadarko Petroleum Corp. 444,192 27,540 Pioneer Natural Resources Co. 134,838 25,111 Valero Energy Corp. 360,237 23,880 Marathon Petroleum Corp. 416,337 21,042 Baker Hughes Inc. 338,535 20,251 Williams Cos. Inc. 656,414 19,423 Devon Energy Corp. 393,027 16,397 Apache Corp. 300,808 15,458 * Concho Resources Inc. 117,658 15,100 National Oilwell Varco Inc. 299,490 12,007 Noble Energy Inc. 343,926 11,810 Hess Corp. 237,688 11,459 Marathon Oil Corp. 671,166 10,604 Targa Resources Corp. 161,720 9,687 Cimarex Energy Co. 76,326 9,120 Cabot Oil & Gas Corp. 373,638 8,934 EQT Corp. 138,732 8,476 * Cheniere Energy Inc. 163,213 7,715 Tesoro Corp. 94,138 7,631 * Diamondback Energy Inc. 71,234 7,388 * Newfield Exploration Co. 162,005 5,980 * Parsley Energy Inc. Class A 179,565 5,838 Range Resources Corp. 196,891 5,729 OGE Energy Corp. 153,664 5,375 Helmerich & Payne Inc. 79,026 5,261 * Weatherford International plc 767,000 5,101 * Energen Corp. 80,081 4,360 * WPX Energy Inc. 320,333 4,289 *,^ Chesapeake Energy Corp. 686,417 4,077 HollyFrontier Corp. 142,709 4,044 ^ Core Laboratories NV 34,308 3,963 Murphy Oil Corp. 133,369 3,813 * Antero Resources Corp. 165,709 3,780 * RSP Permian Inc. 87,519 3,626 * Transocean Ltd. 284,010 3,536 * Continental Resources Inc. 76,369 3,469 * Whiting Petroleum Corp. 354,488 3,353 * Southwestern Energy Co. 395,370 3,230 Patterson-UTI Energy Inc. 128,670 3,123 * Rice Energy Inc. 127,500 3,022 * PDC Energy Inc. 45,254 2,822 Nabors Industries Ltd. 215,115 2,812 * Oasis Petroleum Inc. 179,786 2,564 * QEP Resources Inc. 198,167 2,519 Western Refining Inc. 64,458 2,261 Ensco plc Class A 243,692 2,181 Oceaneering International Inc. 80,228 2,173 * Callon Petroleum Co. 157,121 2,068 * Gulfport Energy Corp. 117,764 2,024 * SEACOR Holdings Inc. 28,394 1,965 PBF Energy Inc. Class A 84,495 1,873 SemGroup Corp. Class A 51,781 1,864 * Matador Resources Co. 75,124 1,787 *,^ Centennial Resource Development Inc. Class A 96,913 1,767 * Laredo Petroleum Inc. 119,515 1,745 * Superior Energy Services Inc. 121,981 1,739 * Rowan Cos. plc Class A 103,276 1,609 * Dril-Quip Inc. 29,136 1,589 * First Solar Inc. 58,220 1,578 * Carrizo Oil & Gas Inc. 51,083 1,464 SM Energy Co. 58,584 1,407 * NOW Inc. 80,152 1,359 * SRC Energy Inc. 156,595 1,322 * MRC Global Inc. 71,617 1,313 * Oil States International Inc. 39,195 1,299 Noble Corp. plc 209,202 1,295 * McDermott International Inc. 185,149 1,250 Delek US Holdings Inc. 49,619 1,204 * Basic Energy Services Inc. 32,645 1,089 * Unit Corp. 43,329 1,047 * Forum Energy Technologies Inc. 50,000 1,035 * Helix Energy Solutions Group Inc. 116,355 904 * Denbury Resources Inc. 333,007 859 * Exterran Corp. 27,246 857 ^ RPC Inc. 46,329 848 Green Plains Inc. 32,876 814 * Extraction Oil & Gas Inc. 41,490 770 * Chart Industries Inc. 21,832 763 * Diamond Offshore Drilling Inc. 42,536 711 * Resolute Energy Corp. 16,467 665 Archrock Inc. 52,611 652 * Par Pacific Holdings Inc. 37,152 613 * Flotek Industries Inc. 45,166 578 * SandRidge Energy Inc. 28,775 532 * Clayton Williams Energy Inc. 3,988 527 * Atwood Oceanics Inc. 52,627 502 * California Resources Corp. 32,442 488 * Newpark Resources Inc. 60,200 488 * Sanchez Energy Corp. 47,200 450 * Renewable Energy Group Inc. 41,500 434 Alon USA Energy Inc. 32,440 395 * Midstates Petroleum Co. Inc. 20,300 374 * Jagged Peak Energy Inc. 28,367 370 * Ring Energy Inc. 32,902 356 * REX American Resources Corp. 3,880 351 * Smart Sand Inc. 20,918 340 CVR Energy Inc. 16,521 332 *,^ Keane Group Inc. 22,634 324 * Bill Barrett Corp. 68,953 314 Bristow Group Inc. 20,538 312 * Key Energy Services Inc. 13,300 309 * Halcon Resources Corp. 39,100 301 * Matrix Service Co. 18,160 300 *,^ SunPower Corp. Class A 47,235 288 * Tesco Corp. 35,637 287 Pattern Energy Group Inc. Class A 13,822 278 * Parker Drilling Co. 155,294 272 * Abraxas Petroleum Corp. 134,400 271 Panhandle Oil and Gas Inc. Class A 13,586 261 * CARBO Ceramics Inc. 18,900 246 * Geospace Technologies Corp. 14,900 242 * Natural Gas Services Group Inc. 8,711 227 * Plug Power Inc. 156,250 216 * Trecora Resources 18,615 207 Evolution Petroleum Corp. 25,428 203 * Pioneer Energy Services Corp. 48,200 193 * Pacific Ethanol Inc. 25,200 173 *,^ EP Energy Corp. Class A 36,211 172 * Independence Contract Drilling Inc. 28,650 158 * W&T Offshore Inc. 55,700 154 * Northern Oil and Gas Inc. 58,526 152 * Gastar Exploration Inc. 97,512 150 * Jones Energy Inc. Class A 56,185 143 ^ Harvest Natural Resources Inc. 21,550 143 * Green Brick Partners Inc. 12,800 127 * Comstock Resources Inc. 13,380 123 * WildHorse Resource Development Corp. 8,200 102 * TPI Composites Inc. 5,300 101 * Mammoth Energy Services Inc. 4,127 89 Gulf Island Fabrication Inc. 7,619 88 * Willbros Group Inc. 31,800 87 *,^ Approach Resources Inc. 33,400 84 * PHI Inc. 6,743 81 * EXCO Resources Inc. 129,720 80 *,^ Bonanza Creek Energy Inc. 63,574 74 * Dawson Geophysical Co. 13,044 72 *,^ Amyris Inc. 129,000 68 Adams Resources & Energy Inc. 1,582 59 *,^ Enphase Energy Inc. 40,786 56 * Tidewater Inc. 46,100 53 *,^ TerraVia Holdings Inc. 55,501 40 *,^ FuelCell Energy Inc. 26,140 36 *,^ Rex Energy Corp. 56,200 26 * PetroQuest Energy Inc. 9,033 25 * Earthstone Energy Inc. 1,720 22 * ION Geophysical Corp. 3,500 17 * VAALCO Energy Inc. 15,401 14 * Isramco Inc. 100 12 * PrimeEnergy Corp. 141 7 *,^ MagneGas Corp. 15,700 7 * Torchlight Energy Resources Inc. 4,400 6 * Zion Oil & Gas Inc. 3,430 4 * Superior Drilling Products Inc. 3,000 3 * Mitcham Industries Inc. 500 2 * Ideal Power Inc. 600 2 * Lonestar Resources US Inc. Class A 300 1 * Aemetis Inc. 1,100 1 * Eco-Stim Energy Solutions Inc. 600 1 *,^ Basic Energy Services Inc. Warrants 2,068 — Technology (10.3%) Apple Inc. 3,989,368 573,113 Microsoft Corp. 5,842,801 384,807 * Facebook Inc. Class A 1,875,016 266,346 * Alphabet Inc. Class C 238,497 197,848 * Alphabet Inc. Class A 232,700 197,283 Intel Corp. 3,754,912 135,440 Cisco Systems Inc. 3,977,696 134,446 International Business Machines Corp. 678,539 118,161 Oracle Corp. 2,442,279 108,950 Broadcom Ltd. 319,189 69,890 QUALCOMM Inc. 1,173,089 67,265 Texas Instruments Inc. 793,921 63,958 * Adobe Systems Inc. 394,559 51,344 NVIDIA Corp. 407,553 44,395 * salesforce.com Inc. 526,954 43,468 Applied Materials Inc. 856,937 33,335 * Yahoo! Inc. 679,275 31,525 Hewlett Packard Enterprise Co. 1,307,454 30,987 * Cognizant Technology Solutions Corp. Class A 480,291 28,587 * Micron Technology Inc. 832,182 24,050 HP Inc. 1,343,493 24,022 Analog Devices Inc. 287,798 23,585 Intuit Inc. 193,477 22,441 Corning Inc. 796,744 21,512 Western Digital Corp. 226,152 18,664 Lam Research Corp. 127,790 16,403 Symantec Corp. 492,599 15,113 Skyworks Solutions Inc. 147,689 14,471 * Autodesk Inc. 166,857 14,428 * Cerner Corp. 239,540 14,097 Microchip Technology Inc. 170,211 12,558 * Red Hat Inc. 143,240 12,390 KLA-Tencor Corp. 122,631 11,659 * ServiceNow Inc. 132,263 11,569 Xilinx Inc. 198,659 11,500 Motorola Solutions Inc. 129,434 11,160 * Dell Technologies Inc. Class V 173,378 11,110 Harris Corp. 98,945 11,010 Seagate Technology plc 233,453 10,722 Maxim Integrated Products Inc. 223,393 10,044 * Citrix Systems Inc. 115,689 9,647 * Advanced Micro Devices Inc. 641,750 9,337 NetApp Inc. 219,443 9,184 * Synopsys Inc. 121,142 8,738 * Workday Inc. Class A 99,876 8,318 Juniper Networks Inc. 286,975 7,987 CA Inc. 247,729 7,858 * Palo Alto Networks Inc. 69,387 7,819 * Akamai Technologies Inc. 130,661 7,800 Computer Sciences Corp. 109,941 7,587 CDW Corp. 129,010 7,445 CDK Global Inc. 114,221 7,425 * F5 Networks Inc. 51,418 7,331 * ANSYS Inc. 67,605 7,225 * Cadence Design Systems Inc. 226,748 7,120 * Qorvo Inc. 102,263 7,011 * Splunk Inc. 109,203 6,802 * Gartner Inc. 62,343 6,732 *,^ Twitter Inc. 445,290 6,657 * CommScope Holding Co. Inc. 152,529 6,362 * VeriSign Inc. 72,907 6,351 Leidos Holdings Inc. 115,927 5,928 *,^ VMware Inc. Class A 61,115 5,631 * ON Semiconductor Corp. 332,111 5,144 Teradyne Inc. 162,439 5,052 * Arista Networks Inc. 37,261 4,928 Marvell Technology Group Ltd. 318,104 4,854 SS&C Technologies Holdings Inc. 136,256 4,823 * PTC Inc. 89,840 4,721 * Microsemi Corp. 88,878 4,580 * Fortinet Inc. 117,367 4,501 * IACterActiveCorp 60,908 4,490 * NCR Corp. 97,567 4,457 Brocade Communications Systems Inc. 348,278 4,346 * Ultimate Software Group Inc. 21,628 4,222 Garmin Ltd. 80,866 4,133 * Tyler Technologies Inc. 26,292 4,064 LogMeIn Inc. 41,595 4,055 * Veeva Systems Inc. Class A 77,964 3,998 * Nuance Communications Inc. 224,255 3,882 CSRA Inc. 131,059 3,839 * ARRIS International plc 143,442 3,794 * Aspen Technology Inc. 62,159 3,662 * Cavium Inc. 50,330 3,607 * athenahealth Inc. 31,561 3,557 *,^ Snap Inc. 156,480 3,525 * Guidewire Software Inc. 60,996 3,436 Cypress Semiconductor Corp. 246,878 3,397 * Teradata Corp. 103,648 3,226 Fair Isaac Corp. 24,056 3,102 j2 Global Inc. 36,769 3,085 DST Systems Inc. 24,992 3,062 * Manhattan Associates Inc. 57,374 2,986 * Cirrus Logic Inc. 48,869 2,966 Blackbaud Inc. 37,630 2,885 MKS Instruments Inc. 41,842 2,877 * EPAM Systems Inc. 38,050 2,874 Monolithic Power Systems Inc. 29,653 2,731 SYNNEX Corp. 24,128 2,701 * ViaSat Inc. 41,620 2,656 * Ellie Mae Inc. 26,256 2,633 * Entegris Inc. 110,458 2,585 * Ciena Corp. 109,354 2,582 * Tech Data Corp. 27,422 2,575 * NetScout Systems Inc. 67,290 2,554 * Medidata Solutions Inc. 42,922 2,476 * Lumentum Holdings Inc. 46,236 2,467 * Integrated Device Technology Inc. 102,656 2,430 * Finisar Corp. 86,879 2,375 * Proofpoint Inc. 31,391 2,334 * Silicon Laboratories Inc. 30,884 2,272 * CACI International Inc. Class A 19,256 2,259 * Advanced Energy Industries Inc. 32,847 2,252 * Tableau Software Inc. Class A 45,200 2,240 * Dycom Industries Inc. 24,080 2,238 InterDigital Inc. 25,028 2,160 Science Applications International Corp. 28,943 2,153 * Cree Inc. 79,857 2,135 * ACI Worldwide Inc. 99,637 2,131 * Verint Systems Inc. 49,123 2,131 * Square Inc. 119,004 2,056 * Allscripts Healthcare Solutions Inc. 160,339 2,033 * Paycom Software Inc. 34,756 1,999 * Viavi Solutions Inc. 185,174 1,985 * Electronics For Imaging Inc. 38,617 1,886 * Zendesk Inc. 66,245 1,857 * RealPage Inc. 50,527 1,763 Diebold Nixdorf Inc. 56,993 1,750 TiVo Corp. 90,555 1,698 Cogent Communications Holdings Inc. 39,423 1,697 * Semtech Corp. 49,318 1,667 * VeriFone Systems Inc. 88,298 1,654 * EchoStar Corp. Class A 28,627 1,630 Pitney Bowes Inc. 123,586 1,620 * CommVault Systems Inc. 31,646 1,608 Power Integrations Inc. 24,425 1,606 * Cornerstone OnDemand Inc. 40,365 1,570 * Twilio Inc. Class A 53,536 1,546 *,^ FireEye Inc. 121,827 1,536 * HubSpot Inc. 24,991 1,513 * GoDaddy Inc. Class A 39,189 1,485 Cabot Microelectronics Corp. 19,107 1,464 * Synaptics Inc. 29,123 1,442 * 2U Inc. 35,102 1,392 * Inphi Corp. 28,270 1,380 * MicroStrategy Inc. Class A 7,317 1,374 Brooks Automation Inc. 59,722 1,338 * Premier Inc. Class A 41,638 1,325 Pegasystems Inc. 29,672 1,301 * 3D Systems Corp. 85,970 1,286 Xperi Corp. 37,703 1,280 * MaxLinear Inc. 45,138 1,266 Plantronics Inc. 23,376 1,265 Ebix Inc. 20,352 1,247 * Mercury Systems Inc. 31,201 1,218 * RingCentral Inc. Class A 42,852 1,213 * Oclaro Inc. 120,823 1,186 * NETGEAR Inc. 23,314 1,155 * Infinera Corp. 112,300 1,149 * Rambus Inc. 86,714 1,139 * Insight Enterprises Inc. 27,701 1,138 * Callidus Software Inc. 52,970 1,131 * Ixia 54,869 1,078 * New Relic Inc. 28,454 1,055 * Ubiquiti Networks Inc. 20,954 1,053 * Envestnet Inc. 32,295 1,043 NIC Inc. 49,827 1,006 West Corp. 38,803 948 * BroadSoft Inc. 23,445 942 CSG Systems International Inc. 24,456 925 Progress Software Corp. 31,025 901 * Gigamon Inc. 24,753 880 * Q2 Holdings Inc. 24,652 859 * InvenSense Inc. 67,600 854 * Qualys Inc. 22,028 835 * SPS Commerce Inc. 14,231 832 * Web.com Group Inc. 41,782 806 * ScanSource Inc. 20,238 794 ADTRAN Inc. 37,233 773 * Synchronoss Technologies Inc. 31,565 770 * Super Micro Computer Inc. 30,131 764 * Virtusa Corp. 24,920 753 * Diodes Inc. 30,676 738 * Rudolph Technologies Inc. 32,200 721 * Cray Inc. 32,867 720 * Amkor Technology Inc. 61,999 719 * Vocera Communications Inc. 28,766 714 * Applied Optoelectronics Inc. 12,550 705 * Bottomline Technologies de Inc. 29,643 701 * Nimble Storage Inc. 55,295 691 *,^ Gogo Inc. 62,343 686 * Quality Systems Inc. 44,100 672 * FormFactor Inc. 56,663 671 * Unisys Corp. 47,838 667 Monotype Imaging Holdings Inc. 32,718 658 * CEVA Inc. 18,176 645 * Shutterstock Inc. 15,200 629 * Photronics Inc. 57,874 619 * Extreme Networks Inc. 81,713 614 * Nanometrics Inc. 19,633 598 * Box Inc. 36,481 595 * Match Group Inc. 36,306 593 * Barracuda Networks Inc. 25,280 584 *,^ Acacia Communications Inc. 9,950 583 * Lattice Semiconductor Corp. 83,927 581 * ePlus Inc. 4,220 570 * Five9 Inc. 34,058 561 * PROS Holdings Inc. 22,964 555 * Silver Spring Networks Inc. 47,500 536 * Ultratech Inc. 17,803 527 Cohu Inc. 27,773 513 * Exar Corp. 38,335 499 * Blucora Inc. 28,677 496 Syntel Inc. 28,088 473 * CalAmp Corp. 28,088 472 * Perficient Inc. 26,666 463 * Axcelis Technologies Inc. 23,797 447 *,^ Impinj Inc. 14,653 444 * Carbonite Inc. 21,612 439 * Actua Corp. 30,830 433 * Pure Storage Inc. Class A 43,887 431 * Varonis Systems Inc. 13,200 420 * Harmonic Inc. 67,100 399 * PDF Solutions Inc. 16,976 384 * A10 Networks Inc. 41,913 383 Hackett Group Inc. 18,781 366 * Ultra Clean Holdings Inc. 21,296 359 * Benefitfocus Inc. 12,755 356 * Xcerra Corp. 40,013 356 * Instructure Inc. 15,001 351 * Alarm.com Holdings Inc. 11,350 349 * Boingo Wireless Inc. 26,577 345 * Guidance Software Inc. 58,265 344 Comtech Telecommunications Corp. 23,122 341 * ShoreTel Inc. 55,087 339 * Endurance International Group Holdings Inc. 42,720 335 * Hortonworks Inc. 33,822 332 IXYS Corp. 22,464 327 * VASCO Data Security International Inc. 23,843 322 * Brightcove Inc. 34,500 307 * CommerceHub Inc. 19,745 307 * LivePerson Inc. 44,655 306 * Kopin Corp. 72,876 299 * Workiva Inc. 18,772 294 * Loral Space & Communications Inc. 7,099 280 * Digi International Inc. 22,736 271 ^ Computer Programs & Systems Inc. 9,500 266 * Calix Inc. 36,592 265 * Rapid7 Inc. 17,553 263 * NeoPhotonics Corp. 28,296 255 * DSP Group Inc. 20,216 243 * RigNet Inc. 11,300 242 * Digimarc Corp. 8,814 238 * KeyW Holding Corp. 25,000 236 * Blackline Inc. 7,854 234 * Appfolio Inc. 8,560 233 * Telenav Inc. 26,591 230 * Alpha & Omega Semiconductor Ltd. 12,823 220 * Limelight Networks Inc. 85,421 220 * MeetMe Inc. 36,749 216 * ChannelAdvisor Corp. 19,132 213 Forrester Research Inc. 5,301 211 * Sonus Networks Inc. 30,000 198 * Sigma Designs Inc. 31,300 196 * Vectrus Inc. 8,238 184 Preformed Line Products Co. 3,527 184 * Xactly Corp. 15,300 182 * GigPeak Inc. 59,092 182 * Immersion Corp. 20,949 181 * Mitek Systems Inc. 27,100 180 PC Connection Inc. 5,891 175 * Zix Corp. 35,671 172 American Software Inc. Class A 16,647 171 EMCORE Corp. 18,881 170 * Quantum Corp. 194,228 169 * Jive Software Inc. 38,473 165 * Model N Inc. 15,525 162 * CommerceHub Inc. Class A 10,472 162 QAD Inc. Class A 5,720 159 * MobileIron Inc. 36,400 158 * Rosetta Stone Inc. 15,800 154 * AXT Inc. 24,300 141 * inTEST Corp. 21,900 138 *,^ Coupa Software Inc. 5,430 138 * Tobira Therapeutics Inc. CV Rights 9,469 130 * Tremor Video Inc. 64,725 129 * Internap Corp. 34,300 128 * Dyax Corp CVR Expire 12/31/2019 112,113 124 * Park City Group Inc. 9,825 121 * Amber Road Inc. 14,500 112 * Radisys Corp. 27,955 112 * Rocket Fuel Inc. 20,800 111 * Agilysys Inc. 11,474 108 * Pixelworks Inc. 23,098 108 * Exa Corp. 8,351 106 * USA Technologies Inc. 23,506 100 * PAR Technology Corp. 13,813 99 * Rightside Group Ltd. 9,960 99 * Airgain Inc. 6,400 97 * ARI Network Services Inc. 18,460 96 Simulations Plus Inc. 8,096 95 * NetSol Technologies Inc. 18,320 93 * QuickLogic Corp. 51,440 92 * Quantenna Communications Inc. 4,300 90 *,^ VirnetX Holding Corp. 38,200 88 * Castlight Health Inc. Class B 23,900 87 * Covisint Corp. 40,926 84 * Seachange International Inc. 33,108 82 * Key Tronic Corp. 10,986 81 * Ooma Inc. 7,898 79 * Tangoe Inc. 14,776 78 * KVH Industries Inc. 9,261 78 * iPass Inc. 64,042 75 * Icad Inc. 15,448 74 * Marin Software Inc. 40,800 73 * VOXX International Corp. Class A 14,054 73 * Clearfield Inc. 4,385 72 * SecureWorks Corp. Class A 7,500 71 * Amtech Systems Inc. 12,631 69 Systemax Inc. 6,200 69 * Edgewater Technology Inc. 8,642 64 * Numerex Corp. Class A 13,385 64 * Westell Technologies Inc. Class A 89,345 63 * CVD Equipment Corp. 5,349 56 GlobalSCAPE Inc. 14,200 56 Concurrent Computer Corp. 10,521 51 PC-Tel Inc. 6,670 47 * Neonode Inc. 29,427 47 * ADDvantage Technologies Group Inc. 24,575 46 * Inseego Corp. 21,112 44 * Synacor Inc. 10,600 44 * Determine Inc. 12,197 42 *,^ SITO Mobile Ltd. 15,633 40 AstroNova Inc. 2,500 38 * Everbridge Inc. 1,800 37 * NCI Inc. Class A 2,404 36 Computer Task Group Inc. 6,500 36 *,^ Netlist Inc. 33,001 33 * Apptio Inc. Class A 2,639 31 * Datawatch Corp. 3,554 30 * Qumu Corp. 9,333 26 * GSI Technology Inc. 2,874 25 * GlassBridge Enterprises Inc. 4,867 23 * Ciber Inc. 58,200 23 * BSQUARE Corp. 4,000 22 * Support.com Inc. 9,646 21 * BroadVision Inc. 4,181 20 Evolving Systems Inc. 3,774 18 * Resonant Inc. 3,300 18 * Tabula Rasa HealthCare Inc. 1,300 18 * FalconStor Software Inc. 43,535 17 *,^ ParkerVision Inc. 8,400 17 QAD Inc. Class B 677 16 *,^ MoSys Inc. 7,687 16 * FORM Holdings Corp. 7,203 16 * Aehr Test Systems 2,500 12 * MuleSoft Inc. Class A 476 12 * Intermolecular Inc. 11,600 11 * Aviat Networks Inc. 700 10 * Sunworks Inc. 6,576 10 * eGain Corp. 6,651 10 TESSCO Technologies Inc. 481 8 * TransEnterix Inc. 6,100 7 * Nutanix Inc. 390 7 * Adesto Technologies Corp. 1,600 7 * Alteryx Inc. Class A 421 7 *,^ NXT-ID Inc. 3,500 6 * Great Elm Capital Group Inc. 1,848 6 * ID Systems Inc. 900 6 * DASAN Zhone Solutions Inc. 837 5 * Upland Software Inc. 300 5 * Smith Micro Software Inc. 3,802 4 * MRV Communications Inc. 300 3 * WidePoint Corp. 6,600 3 * Identiv Inc. 400 3 * Pendrell Corp. 434 3 * Cinedigm Corp. Class A 1,800 3 * SharpSpring Inc. 600 3 * Inuvo Inc. 1,600 2 * Xplore Technologies Corp. 1,000 2 * Data I/O Corp. 400 2 * ARC Group Worldwide Inc. 400 2 * GSE Systems Inc. 400 1 Communications Systems Inc. 200 1 TransAct Technologies Inc. 100 1 * Streamline Health Solutions Inc. 700 1 RELM Wireless Corp. 100 1 Telecommunications (1.3%) AT&T Inc. 4,870,700 202,378 Verizon Communications Inc. 3,227,158 157,324 * T-Mobile US Inc. 231,140 14,929 * Level 3 Communications Inc. 231,481 13,245 CenturyLink Inc. 408,951 9,639 * Sprint Corp. 481,773 4,182 * Zayo Group Holdings Inc. 116,988 3,849 Telephone & Data Systems Inc. 96,186 2,550 Consolidated Communications Holdings Inc. 60,498 1,417 * Vonage Holdings Corp. 176,477 1,115 * Iridium Communications Inc. 112,464 1,085 * 8x8 Inc. 67,972 1,037 Shenandoah Telecommunications Co. 36,882 1,035 ATN International Inc. 14,028 988 * Cincinnati Bell Inc. 53,572 948 Windstream Holdings Inc. 170,682 930 * United States Cellular Corp. 24,597 918 * ORBCOMM Inc. 89,671 856 * General Communication Inc. Class A 39,543 823 *,^ Globalstar Inc. 383,132 613 * FairPoint Communications Inc. 35,320 586 * GTT Communications Inc. 18,991 462 * Lumos Networks Corp. 24,680 437 Spok Holdings Inc. 21,042 400 *,^ Straight Path Communications Inc. Class B 7,678 276 IDT Corp. Class B 21,156 269 *,^ Intelsat SA 63,120 262 * HC2 Holdings Inc. 37,800 234 * Hawaiian Telcom Holdco Inc. 9,405 216 * pdvWireless Inc. 9,248 202 * Alaska Communications Systems Group Inc. 58,205 108 * Chelsea Therapeutics International Ltd. CVR Exp. 12/31/2016 53,188 6 * Pareteum Corp. 196 — Utilities (1.9%) Duke Energy Corp. 577,118 47,329 NextEra Energy Inc. 368,224 47,269 Southern Co. 790,513 39,352 Dominion Resources Inc. 493,932 38,314 American Electric Power Co. Inc. 405,058 27,192 PG&E Corp. 402,042 26,679 Exelon Corp. 715,125 25,730 Sempra Energy 192,647 21,287 Edison International 259,653 20,671 PPL Corp. 534,733 19,994 Consolidated Edison Inc. 251,478 19,530 Xcel Energy Inc. 426,696 18,967 Public Service Enterprise Group Inc. 398,699 17,682 WEC Energy Group Inc. 256,002 15,521 Eversource Energy 260,871 15,334 DTE Energy Co. 140,481 14,345 Entergy Corp. 150,192 11,409 American Water Works Co. Inc. 141,804 11,028 FirstEnergy Corp. 344,505 10,962 Ameren Corp. 193,351 10,555 CMS Energy Corp. 227,757 10,190 ONEOK Inc. 166,739 9,244 CenterPoint Energy Inc. 316,863 8,736 Pinnacle West Capital Corp. 85,646 7,141 Alliant Energy Corp. 176,286 6,983 AES Corp. 616,786 6,896 UGI Corp. 135,317 6,685 SCANA Corp. 99,374 6,494 Atmos Energy Corp. 80,091 6,326 NiSource Inc. 263,103 6,259 Westar Energy Inc. Class A 109,230 5,928 NRG Energy Inc. 282,230 5,278 Great Plains Energy Inc. 163,052 4,764 Aqua America Inc. 144,500 4,646 National Fuel Gas Co. 61,612 3,673 Vectren Corp. 62,126 3,641 WGL Holdings Inc. 41,210 3,401 Portland General Electric Co. 72,963 3,241 IDACORP Inc. 38,485 3,193 New Jersey Resources Corp. 73,672 2,917 Hawaiian Electric Industries Inc. 87,320 2,909 Southwest Gas Holdings Inc. 33,921 2,812 Black Hills Corp. 42,134 2,801 ONE Gas Inc. 40,797 2,758 PNM Resources Inc. 70,210 2,598 Spire Inc. 36,740 2,480 * Calpine Corp. 215,971 2,386 Ormat Technologies Inc. 41,778 2,385 Avangrid Inc. 55,546 2,374 ALLETE Inc. 35,011 2,371 NorthWestern Corp. 37,935 2,227 South Jersey Industries Inc. 61,194 2,182 Avista Corp. 54,014 2,109 MGE Energy Inc. 24,118 1,568 El Paso Electric Co. 30,336 1,532 California Water Service Group 36,932 1,324 American States Water Co. 28,718 1,272 Northwest Natural Gas Co. 20,607 1,218 * TerraForm Power Inc. Class A 86,401 1,069 Chesapeake Utilities Corp. 13,051 903 * Dynegy Inc. 96,550 759 SJW Group 11,883 573 Middlesex Water Co. 10,526 389 * Sunrun Inc. 68,555 370 Unitil Corp. 7,314 329 * Atlantic Power Corp. 103,002 273 York Water Co. 7,146 250 Connecticut Water Service Inc. 4,514 240 Artesian Resources Corp. Class A 6,304 205 * Cadiz Inc. 10,257 154 * Pure Cycle Corp. 19,761 110 Genie Energy Ltd. Class B 12,877 93 Delta Natural Gas Co. Inc. 2,204 67 * US Geothermal Inc. 14,479 59 * AquaVenture Holdings Ltd. 3,100 53 Spark Energy Inc. Class A 700 22 Gas Natural Inc. 280 4 Total Common Stocks (Cost $9,345,044) Face Maturity Amount Coupon Date ($000) U.S. Government and Agency Obligations (25.5%) U.S. Government Securities (16.1%) United States Treasury Note/Bond 0.625% 4/30/18 26,028 25,894 United States Treasury Note/Bond 0.750% 4/30/18 4,649 4,632 United States Treasury Note/Bond 9.125% 5/15/18 3,675 4,003 3 United States Treasury Note/Bond 0.875% 5/31/18 139,961 139,568 United States Treasury Note/Bond 1.000% 5/31/18 28,887 28,842 United States Treasury Note/Bond 2.375% 5/31/18 885 898 United States Treasury Note/Bond 1.125% 6/15/18 2,769 2,769 United States Treasury Note/Bond 0.625% 6/30/18 1,443 1,434 United States Treasury Note/Bond 1.375% 6/30/18 10,285 10,314 United States Treasury Note/Bond 2.375% 6/30/18 14,935 15,161 United States Treasury Note/Bond 0.875% 7/15/18 14,505 14,455 United States Treasury Note/Bond 0.750% 7/31/18 68,425 68,062 United States Treasury Note/Bond 1.375% 7/31/18 251 252 United States Treasury Note/Bond 2.250% 7/31/18 6,701 6,797 United States Treasury Note/Bond 0.750% 8/31/18 9,110 9,057 United States Treasury Note/Bond 1.500% 8/31/18 575 578 United States Treasury Note/Bond 1.000% 9/15/18 5,468 5,454 United States Treasury Note/Bond 0.750% 9/30/18 10,194 10,130 United States Treasury Note/Bond 1.375% 9/30/18 35,100 35,199 United States Treasury Note/Bond 0.875% 10/15/18 18,750 18,662 United States Treasury Note/Bond 1.250% 10/31/18 16,844 16,857 United States Treasury Note/Bond 1.750% 10/31/18 32,800 33,087 United States Treasury Note/Bond 1.250% 11/15/18 8,553 8,560 United States Treasury Note/Bond 3.750% 11/15/18 671 698 United States Treasury Note/Bond 1.000% 11/30/18 31,866 31,756 United States Treasury Note/Bond 1.250% 11/30/18 8,275 8,280 United States Treasury Note/Bond 1.375% 11/30/18 1,488 1,492 United States Treasury Note/Bond 1.250% 12/15/18 10,000 10,006 United States Treasury Note/Bond 1.250% 12/31/18 6,785 6,788 United States Treasury Note/Bond 1.375% 12/31/18 6,375 6,391 United States Treasury Note/Bond 1.500% 12/31/18 11,530 11,584 United States Treasury Note/Bond 1.125% 1/15/19 4,041 4,033 United States Treasury Note/Bond 1.125% 1/31/19 1,780 1,776 United States Treasury Note/Bond 1.250% 1/31/19 10,475 10,477 United States Treasury Note/Bond 1.500% 1/31/19 8,425 8,463 United States Treasury Note/Bond 0.750% 2/15/19 52,366 51,892 United States Treasury Note/Bond 2.750% 2/15/19 5,220 5,365 United States Treasury Note/Bond 8.875% 2/15/19 1,850 2,114 United States Treasury Note/Bond 1.125% 2/28/19 345 344 United States Treasury Note/Bond 1.375% 2/28/19 17,375 17,416 United States Treasury Note/Bond 1.500% 2/28/19 32,590 32,738 United States Treasury Note/Bond 1.000% 3/15/19 76,767 76,371 United States Treasury Note/Bond 1.250% 3/31/19 20,050 20,044 United States Treasury Note/Bond 1.500% 3/31/19 22,250 22,351 United States Treasury Note/Bond 1.625% 3/31/19 7,755 7,810 United States Treasury Note/Bond 0.875% 4/15/19 56,330 55,873 United States Treasury Note/Bond 1.250% 4/30/19 10,297 10,291 United States Treasury Note/Bond 1.625% 4/30/19 36,004 36,252 United States Treasury Note/Bond 0.875% 5/15/19 20,496 20,317 United States Treasury Note/Bond 3.125% 5/15/19 19,835 20,588 United States Treasury Note/Bond 1.125% 5/31/19 5,525 5,504 United States Treasury Note/Bond 1.500% 5/31/19 26,796 26,905 United States Treasury Note/Bond 0.875% 6/15/19 17,000 16,835 United States Treasury Note/Bond 1.000% 6/30/19 6,502 6,455 United States Treasury Note/Bond 1.625% 6/30/19 25,287 25,453 United States Treasury Note/Bond 0.750% 7/15/19 54,930 54,201 United States Treasury Note/Bond 0.875% 7/31/19 32,592 32,246 United States Treasury Note/Bond 1.625% 7/31/19 32,861 33,066 United States Treasury Note/Bond 0.750% 8/15/19 12,451 12,273 United States Treasury Note/Bond 3.625% 8/15/19 18,900 19,898 United States Treasury Note/Bond 8.125% 8/15/19 5,535 6,403 United States Treasury Note/Bond 1.000% 8/31/19 14,175 14,049 United States Treasury Note/Bond 1.625% 8/31/19 9,946 10,005 United States Treasury Note/Bond 0.875% 9/15/19 16,055 15,854 United States Treasury Note/Bond 1.000% 9/30/19 15,000 14,855 United States Treasury Note/Bond 1.750% 9/30/19 19,330 19,499 United States Treasury Note/Bond 1.000% 10/15/19 13,655 13,518 United States Treasury Note/Bond 1.250% 10/31/19 3,800 3,785 United States Treasury Note/Bond 1.500% 10/31/19 55,715 55,820 United States Treasury Note/Bond 1.000% 11/15/19 175,585 173,664 United States Treasury Note/Bond 3.375% 11/15/19 24,504 25,737 United States Treasury Note/Bond 1.000% 11/30/19 26,025 25,740 United States Treasury Note/Bond 1.500% 11/30/19 35,106 35,156 United States Treasury Note/Bond 1.375% 12/15/19 18,585 18,547 United States Treasury Note/Bond 1.125% 12/31/19 1,075 1,066 United States Treasury Note/Bond 1.625% 12/31/19 28,033 28,156 United States Treasury Note/Bond 1.375% 1/15/20 46,545 46,429 United States Treasury Note/Bond 1.250% 1/31/20 17,475 17,360 United States Treasury Note/Bond 1.375% 1/31/20 2,700 2,692 United States Treasury Note/Bond 1.375% 2/15/20 71,386 71,163 United States Treasury Note/Bond 3.625% 2/15/20 8,270 8,769 United States Treasury Note/Bond 8.500% 2/15/20 3,269 3,915 United States Treasury Note/Bond 1.375% 2/29/20 14,143 14,088 United States Treasury Note/Bond 1.625% 3/15/20 29,365 29,466 United States Treasury Note/Bond 1.125% 3/31/20 11,000 10,873 United States Treasury Note/Bond 1.375% 3/31/20 20,250 20,158 United States Treasury Note/Bond 1.125% 4/30/20 7,970 7,868 United States Treasury Note/Bond 1.375% 4/30/20 36,097 35,905 United States Treasury Note/Bond 3.500% 5/15/20 3,560 3,769 United States Treasury Note/Bond 1.375% 5/31/20 18,815 18,694 United States Treasury Note/Bond 1.500% 5/31/20 25,018 24,951 United States Treasury Note/Bond 1.625% 6/30/20 26,710 26,735 United States Treasury Note/Bond 1.875% 6/30/20 23,525 23,738 United States Treasury Note/Bond 1.625% 7/31/20 1,115 1,115 United States Treasury Note/Bond 2.000% 7/31/20 6,268 6,345 United States Treasury Note/Bond 2.625% 8/15/20 15,775 16,280 United States Treasury Note/Bond 1.375% 8/31/20 14,177 14,049 United States Treasury Note/Bond 1.375% 10/31/20 44,079 43,590 United States Treasury Note/Bond 1.750% 10/31/20 32,911 32,983 United States Treasury Note/Bond 2.625% 11/15/20 56,233 58,052 United States Treasury Note/Bond 1.625% 11/30/20 22,750 22,679 United States Treasury Note/Bond 2.000% 11/30/20 19,950 20,153 United States Treasury Note/Bond 1.750% 12/31/20 10,644 10,651 United States Treasury Note/Bond 2.375% 12/31/20 22,442 22,968 United States Treasury Note/Bond 1.375% 1/31/21 27,457 27,071 United States Treasury Note/Bond 2.125% 1/31/21 19,996 20,268 United States Treasury Note/Bond 3.625% 2/15/21 12,358 13,231 United States Treasury Note/Bond 7.875% 2/15/21 400 491 United States Treasury Note/Bond 1.125% 2/28/21 19,237 18,768 United States Treasury Note/Bond 2.000% 2/28/21 12,275 12,384 United States Treasury Note/Bond 1.250% 3/31/21 48,585 47,583 United States Treasury Note/Bond 2.250% 3/31/21 9,050 9,208 United States Treasury Note/Bond 1.375% 4/30/21 1,039 1,021 United States Treasury Note/Bond 2.250% 4/30/21 12,075 12,286 United States Treasury Note/Bond 3.125% 5/15/21 29,512 31,043 United States Treasury Note/Bond 1.375% 5/31/21 18,030 17,709 United States Treasury Note/Bond 2.000% 5/31/21 27,003 27,206 United States Treasury Note/Bond 1.125% 6/30/21 51,329 49,845 United States Treasury Note/Bond 2.125% 6/30/21 38,700 39,160 United States Treasury Note/Bond 1.125% 7/31/21 29,345 28,460 United States Treasury Note/Bond 2.250% 7/31/21 19,600 19,922 United States Treasury Note/Bond 2.125% 8/15/21 20,605 20,846 United States Treasury Note/Bond 1.125% 8/31/21 16,257 15,749 United States Treasury Note/Bond 2.000% 8/31/21 6,175 6,208 United States Treasury Note/Bond 1.125% 9/30/21 21,860 21,150 United States Treasury Note/Bond 2.125% 9/30/21 17,325 17,504 United States Treasury Note/Bond 1.250% 10/31/21 43,150 41,937 United States Treasury Note/Bond 2.000% 10/31/21 20,510 20,600 United States Treasury Note/Bond 2.000% 11/15/21 54,050 54,287 United States Treasury Note/Bond 8.000% 11/15/21 10,770 13,670 United States Treasury Note/Bond 1.750% 11/30/21 43,980 43,692 United States Treasury Note/Bond 1.875% 11/30/21 15,600 15,583 United States Treasury Note/Bond 2.000% 12/31/21 7,848 7,877 United States Treasury Note/Bond 2.125% 12/31/21 20,200 20,389 United States Treasury Note/Bond 1.500% 1/31/22 6,050 5,931 United States Treasury Note/Bond 1.875% 1/31/22 61,130 60,996 United States Treasury Note/Bond 2.000% 2/15/22 6,453 6,479 United States Treasury Note/Bond 1.750% 2/28/22 26,621 26,384 United States Treasury Note/Bond 1.875% 2/28/22 41,680 41,589 United States Treasury Note/Bond 1.750% 3/31/22 17,879 17,706 United States Treasury Note/Bond 1.875% 3/31/22 31,740 31,655 United States Treasury Note/Bond 1.750% 4/30/22 10,100 9,996 United States Treasury Note/Bond 1.750% 5/15/22 5,400 5,342 United States Treasury Note/Bond 1.875% 5/31/22 14,975 14,905 United States Treasury Note/Bond 2.125% 6/30/22 19,560 19,691 United States Treasury Note/Bond 2.000% 7/31/22 13,095 13,089 United States Treasury Note/Bond 1.625% 8/15/22 11,985 11,738 United States Treasury Note/Bond 1.875% 8/31/22 10,439 10,357 United States Treasury Note/Bond 1.750% 9/30/22 14,600 14,376 United States Treasury Note/Bond 1.875% 10/31/22 17,155 16,989 United States Treasury Note/Bond 1.625% 11/15/22 17,550 17,141 United States Treasury Note/Bond 2.000% 11/30/22 5,080 5,060 United States Treasury Note/Bond 2.125% 12/31/22 23,429 23,480 United States Treasury Note/Bond 1.750% 1/31/23 27,583 27,066 United States Treasury Note/Bond 2.000% 2/15/23 14,085 14,008 United States Treasury Note/Bond 7.125% 2/15/23 1,100 1,407 United States Treasury Note/Bond 1.500% 2/28/23 29,080 28,108 United States Treasury Note/Bond 1.500% 3/31/23 28,225 27,246 United States Treasury Note/Bond 1.625% 4/30/23 4,285 4,163 United States Treasury Note/Bond 1.750% 5/15/23 36,043 35,249 United States Treasury Note/Bond 1.625% 5/31/23 23,885 23,180 United States Treasury Note/Bond 1.375% 6/30/23 25,610 24,458 United States Treasury Note/Bond 1.250% 7/31/23 26,360 24,943 United States Treasury Note/Bond 2.500% 8/15/23 34,410 35,098 United States Treasury Note/Bond 6.250% 8/15/23 16,980 21,153 United States Treasury Note/Bond 1.375% 8/31/23 22,170 21,117 United States Treasury Note/Bond 1.375% 9/30/23 20,410 19,421 United States Treasury Note/Bond 1.625% 10/31/23 58,585 56,608 United States Treasury Note/Bond 2.750% 11/15/23 26,256 27,183 United States Treasury Note/Bond 2.125% 11/30/23 65,970 65,723 United States Treasury Note/Bond 2.250% 12/31/23 14,750 14,798 United States Treasury Note/Bond 2.250% 1/31/24 37,480 37,585 United States Treasury Note/Bond 2.750% 2/15/24 7,074 7,319 United States Treasury Note/Bond 2.125% 2/29/24 54,810 54,502 United States Treasury Note/Bond 2.125% 3/31/24 21,025 20,894 United States Treasury Note/Bond 2.500% 5/15/24 65,279 66,421 United States Treasury Note/Bond 2.375% 8/15/24 33,710 33,973 United States Treasury Note/Bond 2.250% 11/15/24 36,046 35,950 United States Treasury Note/Bond 7.500% 11/15/24 675 924 United States Treasury Note/Bond 2.000% 2/15/25 61,048 59,684 United States Treasury Note/Bond 2.125% 5/15/25 41,761 41,122 United States Treasury Note/Bond 2.000% 8/15/25 23,772 23,148 United States Treasury Note/Bond 6.875% 8/15/25 1,163 1,568 United States Treasury Note/Bond 2.250% 11/15/25 30,347 30,081 United States Treasury Note/Bond 1.625% 2/15/26 16,105 15,141 United States Treasury Note/Bond 6.000% 2/15/26 4,345 5,615 United States Treasury Note/Bond 1.625% 5/15/26 50,448 47,319 United States Treasury Note/Bond 1.500% 8/15/26 71,545 66,201 United States Treasury Note/Bond 6.750% 8/15/26 3,095 4,235 United States Treasury Note/Bond 2.000% 11/15/26 27,355 26,423 United States Treasury Note/Bond 6.500% 11/15/26 5,910 7,997 United States Treasury Note/Bond 2.250% 2/15/27 53,033 52,354 United States Treasury Note/Bond 6.125% 11/15/27 3,275 4,406 United States Treasury Note/Bond 5.500% 8/15/28 13,745 17,845 United States Treasury Note/Bond 5.250% 11/15/28 9,875 12,617 United States Treasury Note/Bond 5.250% 2/15/29 11,313 14,502 United States Treasury Note/Bond 6.125% 8/15/29 4,420 6,120 United States Treasury Note/Bond 6.250% 5/15/30 9,570 13,561 United States Treasury Note/Bond 5.375% 2/15/31 18,200 24,300 United States Treasury Note/Bond 4.500% 2/15/36 21,000 26,627 United States Treasury Note/Bond 4.750% 2/15/37 11,925 15,566 United States Treasury Note/Bond 5.000% 5/15/37 4,403 5,921 United States Treasury Note/Bond 4.375% 2/15/38 20,742 25,882 United States Treasury Note/Bond 4.500% 5/15/38 8,000 10,146 United States Treasury Note/Bond 3.500% 2/15/39 14,301 15,736 United States Treasury Note/Bond 4.250% 5/15/39 8,883 10,846 United States Treasury Note/Bond 4.500% 8/15/39 8,684 10,965 United States Treasury Note/Bond 4.375% 11/15/39 11,686 14,502 United States Treasury Note/Bond 4.625% 2/15/40 13,760 17,673 United States Treasury Note/Bond 4.375% 5/15/40 8,750 10,862 United States Treasury Note/Bond 3.875% 8/15/40 11,185 12,926 United States Treasury Note/Bond 4.250% 11/15/40 10,317 12,592 United States Treasury Note/Bond 4.750% 2/15/41 15,588 20,408 United States Treasury Note/Bond 4.375% 5/15/41 12,450 15,500 United States Treasury Note/Bond 3.750% 8/15/41 9,000 10,207 United States Treasury Note/Bond 3.125% 11/15/41 13,128 13,434 United States Treasury Note/Bond 3.125% 2/15/42 11,773 12,045 United States Treasury Note/Bond 3.000% 5/15/42 13,425 13,421 United States Treasury Note/Bond 2.750% 8/15/42 23,725 22,617 United States Treasury Note/Bond 2.750% 11/15/42 73,183 69,684 United States Treasury Note/Bond 3.125% 2/15/43 3,167 3,229 United States Treasury Note/Bond 2.875% 5/15/43 28,760 27,996 United States Treasury Note/Bond 3.625% 8/15/43 36,486 40,613 United States Treasury Note/Bond 3.750% 11/15/43 23,554 26,796 United States Treasury Note/Bond 3.625% 2/15/44 29,063 32,374 United States Treasury Note/Bond 3.375% 5/15/44 11,816 12,604 United States Treasury Note/Bond 3.125% 8/15/44 13,001 13,251 United States Treasury Note/Bond 3.000% 11/15/44 20,069 19,975 United States Treasury Note/Bond 2.500% 2/15/45 36,593 32,871 United States Treasury Note/Bond 3.000% 5/15/45 20,139 20,016 United States Treasury Note/Bond 2.875% 8/15/45 27,867 27,017 United States Treasury Note/Bond 3.000% 11/15/45 5,078 5,045 United States Treasury Note/Bond 2.500% 2/15/46 39,339 35,245 United States Treasury Note/Bond 2.500% 5/15/46 51,805 46,365 United States Treasury Note/Bond 2.250% 8/15/46 33,312 28,175 United States Treasury Note/Bond 2.875% 11/15/46 42,700 41,412 United States Treasury Note/Bond 3.000% 2/15/47 11,625 11,578 Agency Bonds and Notes (0.9%) 4 AID-Iraq 2.149% 1/18/22 1,100 1,096 4 AID-Israel 5.500% 12/4/23 375 444 4 AID-Israel 5.500% 4/26/24 1,400 1,666 4 AID-Jordan 1.945% 6/23/19 600 605 4 AID-Jordan 2.503% 10/30/20 750 769 4 AID-Jordan 2.578% 6/30/22 320 326 4 AID-Tunisia 2.452% 7/24/21 250 254 4 AID-Tunisia 1.416% 8/5/21 200 194 4 AID-Ukraine 1.844% 5/16/19 350 353 4 AID-Ukraine 1.847% 5/29/20 700 709 4 AID-Ukraine 1.471% 9/29/21 675 658 2 Federal Farm Credit Banks 0.750% 4/18/18 1,500 1,494 2 Federal Farm Credit Banks 1.100% 6/1/18 400 400 2 Federal Farm Credit Banks 5.150% 11/15/19 3,000 3,279 2 Federal Farm Credit Banks 3.500% 12/20/23 500 536 2 Federal Home Loan Banks 1.125% 4/25/18 2,000 2,000 2 Federal Home Loan Banks 2.750% 6/8/18 1,625 1,655 2 Federal Home Loan Banks 0.875% 6/29/18 3,950 3,936 2 Federal Home Loan Banks 0.625% 8/7/18 2,000 1,985 2 Federal Home Loan Banks 5.375% 8/15/18 225 238 2 Federal Home Loan Banks 0.875% 10/1/18 6,000 5,965 2 Federal Home Loan Banks 1.250% 1/16/19 5,000 4,992 2 Federal Home Loan Banks 1.375% 3/18/19 6,500 6,501 2 Federal Home Loan Banks 1.125% 6/21/19 4,300 4,273 2 Federal Home Loan Banks 0.875% 8/5/19 2,000 1,973 2 Federal Home Loan Banks 1.000% 9/26/19 4,000 3,953 2 Federal Home Loan Banks 1.375% 11/15/19 1,575 1,569 2 Federal Home Loan Banks 1.875% 3/13/20 500 504 2 Federal Home Loan Banks 4.125% 3/13/20 2,075 2,224 2 Federal Home Loan Banks 3.375% 6/12/20 1,825 1,923 2 Federal Home Loan Banks 5.250% 12/11/20 1,000 1,124 2 Federal Home Loan Banks 1.375% 2/18/21 1,600 1,574 2 Federal Home Loan Banks 5.625% 6/11/21 1,600 1,839 2 Federal Home Loan Banks 1.125% 7/14/21 3,000 2,904 2 Federal Home Loan Banks 1.875% 11/29/21 6,000 5,972 2 Federal Home Loan Banks 2.125% 3/10/23 3,155 3,142 2 Federal Home Loan Banks 2.875% 6/14/24 2,000 2,059 2 Federal Home Loan Banks 5.375% 8/15/24 815 975 2 Federal Home Loan Banks 5.500% 7/15/36 2,775 3,650 5 Federal Home Loan Mortgage Corp. 0.750% 4/9/18 6,000 5,978 5 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 2,720 2,840 5 Federal Home Loan Mortgage Corp. 0.875% 10/12/18 10,000 9,941 5 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 1,625 1,701 5 Federal Home Loan Mortgage Corp. 1.125% 4/15/19 5,000 4,974 5 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 2,900 2,921 5 Federal Home Loan Mortgage Corp. 0.875% 7/19/19 2,837 2,801 5 Federal Home Loan Mortgage Corp. 1.250% 8/1/19 1,163 1,157 5 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 10,975 10,909 5 Federal Home Loan Mortgage Corp. 1.500% 1/17/20 12,500 12,478 5 Federal Home Loan Mortgage Corp. 1.375% 5/1/20 1,900 1,886 5 Federal Home Loan Mortgage Corp. 1.125% 8/12/21 8,000 7,725 5 Federal Home Loan Mortgage Corp. 2.375% 1/13/22 2,800 2,847 5 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 270 377 5 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 2,941 4,079 5 Federal National Mortgage Assn. 0.875% 5/21/18 1,490 1,486 5 Federal National Mortgage Assn. 1.125% 7/20/18 3,000 2,997 5 Federal National Mortgage Assn. 1.875% 9/18/18 9,997 10,088 5 Federal National Mortgage Assn. 1.125% 10/19/18 3,000 2,994 5 Federal National Mortgage Assn. 1.625% 11/27/18 4,370 4,393 5 Federal National Mortgage Assn. 1.125% 12/14/18 4,119 4,107 5 Federal National Mortgage Assn. 1.375% 1/28/19 2,000 2,001 5 Federal National Mortgage Assn. 1.875% 2/19/19 4,000 4,038 5 Federal National Mortgage Assn. 1.000% 2/26/19 1,875 1,863 5 Federal National Mortgage Assn. 1.750% 6/20/19 4,000 4,029 5 Federal National Mortgage Assn. 0.875% 8/2/19 2,000 1,973 5 Federal National Mortgage Assn. 1.000% 8/28/19 6,350 6,279 5 Federal National Mortgage Assn. 1.750% 9/12/19 7,000 7,044 5 Federal National Mortgage Assn. 0.000% 10/9/19 2,435 2,327 5 Federal National Mortgage Assn. 1.000% 10/24/19 2,500 2,469 5 Federal National Mortgage Assn. 1.750% 11/26/19 1,800 1,811 5 Federal National Mortgage Assn. 1.625% 1/21/20 2,000 2,003 5 Federal National Mortgage Assn. 1.500% 2/28/20 5,060 5,046 5 Federal National Mortgage Assn. 1.500% 6/22/20 4,000 3,982 5 Federal National Mortgage Assn. 1.500% 11/30/20 4,000 3,964 5 Federal National Mortgage Assn. 1.875% 12/28/20 2,000 2,009 5 Federal National Mortgage Assn. 1.375% 2/26/21 1,900 1,869 5 Federal National Mortgage Assn. 1.250% 8/17/21 2,000 1,942 5 Federal National Mortgage Assn. 1.375% 10/7/21 3,000 2,926 5 Federal National Mortgage Assn. 2.000% 1/5/22 6,000 6,000 5 Federal National Mortgage Assn. 2.625% 9/6/24 2,000 2,030 5 Federal National Mortgage Assn. 2.125% 4/24/26 2,100 2,002 5 Federal National Mortgage Assn. 1.875% 9/24/26 2,900 2,697 5 Federal National Mortgage Assn. 7.125% 1/15/30 1,405 2,027 5 Federal National Mortgage Assn. 7.250% 5/15/30 2,025 2,962 5 Federal National Mortgage Assn. 6.625% 11/15/30 6,320 8,868 5 Federal National Mortgage Assn. 5.625% 7/15/37 1,260 1,690 2 Financing Corp. 9.800% 4/6/18 500 543 2 Financing Corp. 9.650% 11/2/18 475 536 Private Export Funding Corp. 1.875% 7/15/18 300 302 Private Export Funding Corp. 4.375% 3/15/19 350 369 Private Export Funding Corp. 1.450% 8/15/19 350 349 Private Export Funding Corp. 2.250% 3/15/20 650 661 Private Export Funding Corp. 2.300% 9/15/20 175 177 Private Export Funding Corp. 4.300% 12/15/21 175 192 Private Export Funding Corp. 2.800% 5/15/22 200 206 Private Export Funding Corp. 2.050% 11/15/22 4,175 4,122 Private Export Funding Corp. 3.550% 1/15/24 725 769 Private Export Funding Corp. 2.450% 7/15/24 525 519 Private Export Funding Corp. 3.250% 6/15/25 175 182 2 Tennessee Valley Authority 4.500% 4/1/18 655 676 2 Tennessee Valley Authority 1.750% 10/15/18 600 604 2 Tennessee Valley Authority 3.875% 2/15/21 905 973 2 Tennessee Valley Authority 1.875% 8/15/22 425 419 2 Tennessee Valley Authority 2.875% 9/15/24 954 977 2 Tennessee Valley Authority 6.750% 11/1/25 3,520 4,600 2 Tennessee Valley Authority 2.875% 2/1/27 1,000 1,005 2 Tennessee Valley Authority 7.125% 5/1/30 2,000 2,850 2 Tennessee Valley Authority 4.650% 6/15/35 500 581 2 Tennessee Valley Authority 5.880% 4/1/36 285 375 2 Tennessee Valley Authority 5.500% 6/15/38 225 288 2 Tennessee Valley Authority 5.250% 9/15/39 1,312 1,655 2 Tennessee Valley Authority 5.375% 4/1/56 580 745 2 Tennessee Valley Authority 4.625% 9/15/60 519 589 2 Tennessee Valley Authority 4.250% 9/15/65 700 737 Conventional Mortgage-Backed Securities (8.4%) 5,6 Fannie Mae Pool 2.000% 10/1/28–8/1/31 3,474 3,394 5,6,7Fannie Mae Pool 2.500% 1/1/27–10/1/46 103,099 103,378 5,6,7Fannie Mae Pool 3.000% 1/1/26–4/1/47 325,810 326,669 5,6,7Fannie Mae Pool 3.500% 9/1/25–4/1/47 304,709 313,204 5,6,7Fannie Mae Pool 4.000% 7/1/18–4/1/47 186,948 196,922 5,6,7Fannie Mae Pool 4.500% 1/1/18–4/1/47 87,289 93,900 5,6,7Fannie Mae Pool 5.000% 9/1/17–4/1/47 42,215 46,142 5,6 Fannie Mae Pool 5.500% 8/1/17–4/1/40 34,503 38,365 5,6 Fannie Mae Pool 6.000% 7/1/17–5/1/41 24,032 27,199 5,6 Fannie Mae Pool 6.500% 4/1/17–10/1/39 6,311 7,029 5,6 Fannie Mae Pool 7.000% 12/1/22–11/1/37 2,473 2,871 5,6 Fannie Mae Pool 7.500% 11/1/22–12/1/32 193 221 5,6 Fannie Mae Pool 8.000% 12/1/22–10/1/30 46 50 5,6 Fannie Mae Pool 8.500% 11/1/18–7/1/30 29 34 5,6 Fannie Mae Pool 9.000% 7/1/22–6/1/26 8 11 5,6 Fannie Mae Pool 9.500% 8/1/20–2/1/25 1 2 5,6 Freddie Mac Gold Pool 2.000% 8/1/28–1/1/29 2,307 2,260 5,6,7Freddie Mac Gold Pool 2.500% 4/1/27–10/1/46 73,392 73,515 5,6,7Freddie Mac Gold Pool 3.000% 10/1/26–4/1/47 226,544 226,746 5,6,7Freddie Mac Gold Pool 3.500% 9/1/25–4/1/47 198,969 204,403 5,6,7Freddie Mac Gold Pool 4.000% 7/1/18–4/1/47 114,167 120,055 5,6,7Freddie Mac Gold Pool 4.500% 1/1/18–4/1/47 46,621 49,967 5,6 Freddie Mac Gold Pool 5.000% 4/1/17–10/1/41 23,218 25,242 5,6 Freddie Mac Gold Pool 5.500% 5/1/17–6/1/41 19,910 22,154 5,6 Freddie Mac Gold Pool 6.000% 5/1/17–5/1/40 11,407 12,895 5,6 Freddie Mac Gold Pool 6.500% 5/1/17–3/1/39 2,922 3,246 5,6 Freddie Mac Gold Pool 7.000% 10/1/22–12/1/38 808 942 5,6 Freddie Mac Gold Pool 7.500% 1/1/23–1/1/32 128 149 5,6 Freddie Mac Gold Pool 8.000% 1/1/22–1/1/31 90 104 5,6 Freddie Mac Gold Pool 8.500% 4/1/20–5/1/30 15 18 5,6 Freddie Mac Gold Pool 9.000% 10/1/21–5/1/25 9 9 6 Ginnie Mae I Pool 3.000% 1/15/26–5/15/45 13,234 13,411 6,7 Ginnie Mae I Pool 3.500% 11/15/25–4/1/47 13,957 14,516 6,7 Ginnie Mae I Pool 4.000% 10/15/24–4/1/47 21,441 22,704 6 Ginnie Mae I Pool 4.500% 8/15/18–1/15/42 21,609 23,224 6 Ginnie Mae I Pool 5.000% 1/15/18–4/15/41 14,986 16,488 6 Ginnie Mae I Pool 5.500% 6/15/18–6/15/41 7,702 8,626 6 Ginnie Mae I Pool 6.000% 5/15/17–12/15/40 4,853 5,506 6 Ginnie Mae I Pool 6.500% 11/15/23–8/15/39 1,463 1,624 6 Ginnie Mae I Pool 7.000% 1/15/23–8/15/32 604 682 6 Ginnie Mae I Pool 7.500% 10/15/22–3/15/32 187 207 6 Ginnie Mae I Pool 8.000% 3/15/22–3/15/32 118 133 6 Ginnie Mae I Pool 8.500% 8/15/22–6/15/30 19 20 6 Ginnie Mae I Pool 9.000% 11/15/19–2/15/30 16 19 6 Ginnie Mae I Pool 9.500% 8/15/20–1/15/25 1 1 6 Ginnie Mae II Pool 2.500% 6/20/27–11/20/46 4,851 4,816 6,7 Ginnie Mae II Pool 3.000% 2/20/27–4/1/47 227,643 230,139 6,7 Ginnie Mae II Pool 3.500% 9/20/25–4/1/47 275,185 285,905 6,7 Ginnie Mae II Pool 4.000% 9/20/25–4/1/47 123,702 130,936 6,7 Ginnie Mae II Pool 4.500% 11/20/35–4/1/47 55,551 59,910 6 Ginnie Mae II Pool 5.000% 3/20/18–7/20/44 23,393 25,376 6 Ginnie Mae II Pool 5.500% 12/20/33–9/20/41 7,363 8,107 6 Ginnie Mae II Pool 6.000% 3/20/33–7/20/39 3,264 3,671 6 Ginnie Mae II Pool 6.500% 12/20/35–11/20/39 1,005 1,151 6 Ginnie Mae II Pool 7.000% 4/20/38–8/20/38 170 202 Nonconventional Mortgage-Backed Securities (0.1%) 5,6 Fannie Mae Pool 2.110% 3/1/43 600 603 5,6,8Fannie Mae Pool 2.181% 6/1/42 880 914 5,6 Fannie Mae Pool 2.185% 10/1/42 237 239 5,6 Fannie Mae Pool 2.187% 6/1/43 461 466 5,6 Fannie Mae Pool 2.217% 9/1/42 280 291 5,6,8Fannie Mae Pool 2.233% 4/1/37 53 55 5,6 Fannie Mae Pool 2.262% 7/1/43 634 631 5,6 Fannie Mae Pool 2.430% 5/1/43 1,136 1,143 5,6 Fannie Mae Pool 2.441% 10/1/42 442 447 5,6 Fannie Mae Pool 2.452% 9/1/43 76 77 5,6,8Fannie Mae Pool 2.551% 9/1/37 155 165 5,6,8Fannie Mae Pool 2.678% 5/1/42 533 552 5,6 Fannie Mae Pool 2.713% 1/1/42 292 299 5,6 Fannie Mae Pool 2.716% 12/1/43 813 839 5,6,8Fannie Mae Pool 2.750% 12/1/41 167 172 5,6 Fannie Mae Pool 2.753% 3/1/42 436 454 5,6,8Fannie Mae Pool 2.854% 8/1/35 145 154 5,6,8Fannie Mae Pool 2.905% 5/1/40 49 52 5,6 Fannie Mae Pool 2.909% 12/1/40 77 81 5,6,8Fannie Mae Pool 2.910% 9/1/40 51 54 5,6,8Fannie Mae Pool 2.915% 6/1/36 5 5 5,6,8Fannie Mae Pool 2.931% 9/1/43 526 552 5,6,8Fannie Mae Pool 2.945% 7/1/39 20 21 5,6,8Fannie Mae Pool 2.950% 7/1/37 24 25 5,6,8Fannie Mae Pool 2.955% 3/1/41 134 143 5,6,8Fannie Mae Pool 2.964% 8/1/40 56 59 5,6,8Fannie Mae Pool 3.005% 5/1/41 120 127 5,6,8Fannie Mae Pool 3.006% 9/1/34–7/1/42 447 479 5,6,8Fannie Mae Pool 3.032% 12/1/33 40 42 5,6,8Fannie Mae Pool 3.041% 5/1/40 28 29 5,6,8Fannie Mae Pool 3.042% 1/1/35 145 155 5,6 Fannie Mae Pool 3.063% 2/1/41 166 174 5,6,8Fannie Mae Pool 3.086% 10/1/40 90 95 5,6 Fannie Mae Pool 3.088% 2/1/41 58 61 5,6,8Fannie Mae Pool 3.090% 8/1/39 34 36 5,6,8Fannie Mae Pool 3.107% 7/1/36 27 28 5,6,8Fannie Mae Pool 3.110% 11/1/36 130 137 5,6,8Fannie Mae Pool 3.127% 10/1/39 51 53 5,6,8Fannie Mae Pool 3.152% 8/1/37 109 115 5,6,8Fannie Mae Pool 3.166% 2/1/42 771 819 5,6,8Fannie Mae Pool 3.180% 2/1/36 77 79 5,6,8Fannie Mae Pool 3.190% 2/1/42 178 191 5,6,8Fannie Mae Pool 3.194% 11/1/39 31 33 5,6,8Fannie Mae Pool 3.250% 11/1/34 74 79 5,6,8Fannie Mae Pool 3.257% 12/1/39 108 113 5,6,8Fannie Mae Pool 3.279% 11/1/41 141 149 5,6,8Fannie Mae Pool 3.286% 10/1/40 88 93 5,6,8Fannie Mae Pool 3.295% 5/1/42 102 107 5,6,8Fannie Mae Pool 3.296% 12/1/40 163 172 5,6,8Fannie Mae Pool 3.305% 11/1/41 140 149 5,6,8Fannie Mae Pool 3.308% 12/1/41 139 148 5,6,8Fannie Mae Pool 3.310% 11/1/39 45 47 5,6,8Fannie Mae Pool 3.315% 11/1/40 48 50 5,6,8Fannie Mae Pool 3.334% 12/1/40 71 75 5,6 Fannie Mae Pool 3.344% 8/1/42 308 313 5,6,8Fannie Mae Pool 3.362% 1/1/37 132 141 5,6,8Fannie Mae Pool 3.396% 1/1/42 135 142 5,6,8Fannie Mae Pool 3.435% 11/1/33–12/1/40 110 117 5,6,8Fannie Mae Pool 3.445% 1/1/40 114 119 5,6,8Fannie Mae Pool 3.474% 2/1/41 57 57 5,6,8Fannie Mae Pool 3.491% 3/1/41 181 190 5,6 Fannie Mae Pool 3.569% 7/1/41 333 352 5,6 Fannie Mae Pool 3.619% 4/1/41 111 114 5,6 Fannie Mae Pool 3.675% 6/1/41 37 39 5,6 Fannie Mae Pool 3.771% 6/1/41 219 232 5,6,8Fannie Mae Pool 3.781% 9/1/40 181 191 5,6,8Fannie Mae Pool 3.829% 11/1/39 57 60 5,6,8Fannie Mae Pool 3.866% 8/1/39 147 152 5,6,8Fannie Mae Pool 4.482% 10/1/37 92 95 5,6 Fannie Mae Pool 5.188% 3/1/38 12 13 5,6,8Fannie Mae Pool 5.542% 4/1/37 111 116 5,6 Fannie Mae Pool 5.860% 12/1/37 111 117 5,6,8Freddie Mac Non Gold Pool 2.235% 10/1/37 5 5 5,6 Freddie Mac Non Gold Pool 2.355% 5/1/42 76 77 5,6 Freddie Mac Non Gold Pool 2.542% 11/1/43 461 465 5,6 Freddie Mac Non Gold Pool 2.712% 7/1/35 83 88 5,6 Freddie Mac Non Gold Pool 2.734% 2/1/42 217 221 5,6 Freddie Mac Non Gold Pool 2.795% 1/1/41 131 136 5,6,8Freddie Mac Non Gold Pool 2.799% 11/1/34 50 52 5,6,8Freddie Mac Non Gold Pool 2.852% 5/1/36 40 42 5,6 Freddie Mac Non Gold Pool 2.875% 5/1/38 7 7 5,6 Freddie Mac Non Gold Pool 2.905% 12/1/41 251 262 5,6 Freddie Mac Non Gold Pool 2.908% 1/1/37 112 118 5,6 Freddie Mac Non Gold Pool 3.005% 5/1/40 36 38 5,6 Freddie Mac Non Gold Pool 3.051% 1/1/41 44 46 5,6,8Freddie Mac Non Gold Pool 3.072% 10/1/36 39 42 5,6 Freddie Mac Non Gold Pool 3.074% 5/1/40 28 29 5,6,8Freddie Mac Non Gold Pool 3.075% 10/1/37 43 46 5,6 Freddie Mac Non Gold Pool 3.109% 2/1/36 43 45 5,6,8Freddie Mac Non Gold Pool 3.130% 6/1/40–6/1/41 110 114 5,6 Freddie Mac Non Gold Pool 3.131% 6/1/40 51 54 5,6 Freddie Mac Non Gold Pool 3.157% 12/1/36 51 54 5,6,8Freddie Mac Non Gold Pool 3.221% 12/1/34 56 58 5,6,8Freddie Mac Non Gold Pool 3.222% 12/1/36 40 42 5,6 Freddie Mac Non Gold Pool 3.250% 1/1/38 21 22 5,6,8Freddie Mac Non Gold Pool 3.262% 3/1/37 14 15 5,6,8Freddie Mac Non Gold Pool 3.272% 12/1/35 79 83 5,6 Freddie Mac Non Gold Pool 3.352% 1/1/35 14 15 5,6 Freddie Mac Non Gold Pool 3.362% 2/1/37 30 32 5,6,8Freddie Mac Non Gold Pool 3.363% 11/1/40 65 67 5,6,8Freddie Mac Non Gold Pool 3.364% 12/1/40 156 161 5,6,8Freddie Mac Non Gold Pool 3.380% 11/1/40 29 30 5,6,8Freddie Mac Non Gold Pool 3.397% 2/1/42 77 80 5,6 Freddie Mac Non Gold Pool 3.420% 3/1/42 251 264 5,6,8Freddie Mac Non Gold Pool 3.505% 12/1/40 51 52 5,6,8Freddie Mac Non Gold Pool 3.544% 3/1/41 39 41 5,6 Freddie Mac Non Gold Pool 3.574% 6/1/40 71 75 5,6,8Freddie Mac Non Gold Pool 3.653% 2/1/41 41 43 5,6,8Freddie Mac Non Gold Pool 3.660% 2/1/41 118 125 5,6 Freddie Mac Non Gold Pool 3.679% 9/1/40 198 208 5,6,8Freddie Mac Non Gold Pool 4.560% 9/1/37 180 185 5,6 Freddie Mac Non Gold Pool 5.125% 3/1/38 82 86 5,6 Freddie Mac Non Gold Pool 5.761% 5/1/37 140 145 6,8 Ginnie Mae II Pool 2.000% 1/20/41–3/20/43 1,598 1,649 6,8 Ginnie Mae II Pool 2.125% 7/20/38–6/20/43 715 735 6,8 Ginnie Mae II Pool 2.250% 10/20/38–12/20/42 1,450 1,496 6,8 Ginnie Mae II Pool 2.500% 1/20/41–1/20/42 1,416 1,458 6,8 Ginnie Mae II Pool 2.625% 5/20/41 70 72 6,8 Ginnie Mae II Pool 3.000% 11/20/40–10/20/41 518 538 6 Ginnie Mae II Pool 3.500% 12/20/43 139 142 Total U.S. Government and Agency Obligations (Cost $8,368,423) Asset-Backed/Commercial Mortgage-Backed Securities (1.0%) 6 AEP Texas Central Transition Funding II LLC 2006-A 5.170% 1/1/18 67 68 6 Ally Auto Receivables Trust 2013-2 1.240% 11/15/18 53 53 6 Ally Auto Receivables Trust 2014-1 0.970% 10/15/18 50 50 6 Ally Auto Receivables Trust 2014-1 1.530% 4/15/19 150 150 6 Ally Auto Receivables Trust 2014-3 1.280% 6/17/19 181 181 6 Ally Auto Receivables Trust 2014-3 1.720% 3/16/20 150 150 6 Ally Auto Receivables Trust 2015-1 1.390% 9/16/19 111 112 6 Ally Auto Receivables Trust 2015-1 1.750% 5/15/20 125 125 6 Ally Auto Receivables Trust 2015-2 1.490% 11/15/19 310 311 6 Ally Auto Receivables Trust 2015-2 1.840% 6/15/20 175 175 6 Ally Master Owner Trust Series 2014-4 1.430% 6/17/19 425 425 6 Ally Master Owner Trust Series 2015-3 1.630% 5/15/20 550 550 6 American Express Credit Account Master Trust 2014-3 1.490% 4/15/20 625 626 6 American Express Credit Account Master Trust 2014-4 1.430% 6/15/20 325 325 6 American Express Credit Account Master Trust 2017-1 1.930% 9/15/22 1,075 1,077 6 AmeriCredit Automobile Receivables Trust 2014-1 1.680% 7/8/19 45 45 6 AmeriCredit Automobile Receivables Trust 2014-2 0.940% 2/8/19 18 18 6 AmeriCredit Automobile Receivables Trust 2014-3 1.150% 6/10/19 70 70 6 AmeriCredit Automobile Receivables Trust 2015-2 1.270% 1/8/20 206 206 6 AmeriCredit Automobile Receivables Trust 2016-3 1.460% 5/10/21 300 299 6 BA Credit Card Trust 2017-A1 1.950% 8/15/22 1,075 1,076 6 Banc of America Commercial Mortgage Trust 2008-1 6.231% 2/10/51 935 947 6 Banc of America Commercial Mortgage Trust 2015-UBS7 3.429% 9/15/48 175 182 6 Banc of America Commercial Mortgage Trust 2015-UBS7 3.705% 9/15/48 300 311 6 Banc of America Commercial Mortgage Trust 2017-BNK3 3.574% 2/15/50 1,080 1,108 6 Banc of America Commercial Mortgage Trust 2017-BNK3 3.748% 2/15/50 420 431 Bank of Nova Scotia 2.125% 9/11/19 900 901 Bank of Nova Scotia 1.850% 4/14/20 1,800 1,785 Bank of Nova Scotia 1.875% 4/26/21 600 589 6 Barclays Dryrock Issuance Trust 2015-2 1.560% 3/15/21 300 300 6 Barclays Dryrock Issuance Trust 2016-1 1.520% 5/16/22 525 521 6 BBCMS MORTGAGE TRUST 2017-C1 3.674% 2/15/50 1,175 1,206 6 BBCMS MORTGAGE TRUST 2017-C1 3.898% 2/15/50 325 336 6 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.700% 6/11/50 890 899 6 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.513% 1/12/45 214 214 6 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.742% 9/11/42 923 928 6 BMW Vehicle Lease Trust 2015-1 1.240% 12/20/17 128 128 6 BMW Vehicle Lease Trust 2015-2 1.400% 9/20/18 400 400 6 BMW Vehicle Lease Trust 2015-2 1.550% 2/20/19 125 125 6 BMW Vehicle Owner Trust 2014-A 0.970% 11/26/18 95 95 6 BMW Vehicle Owner Trust 2014-A 1.500% 2/25/21 250 250 6 Capital Auto Receivables Asset Trust 2014-1 1.690% 10/22/18 64 64 6 Capital Auto Receivables Asset Trust 2014-1 2.220% 1/22/19 95 95 6 Capital Auto Receivables Asset Trust 2014-2 1.620% 10/22/18 42 42 6 Capital Auto Receivables Asset Trust 2014-3 1.830% 4/22/19 100 100 6 Capital Auto Receivables Asset Trust 2015-1 1.610% 6/20/19 800 801 6 Capital Auto Receivables Asset Trust 2015-1 1.860% 10/21/19 150 150 6 Capital Auto Receivables Asset Trust 2015-2 1.730% 9/20/19 425 426 6 Capital Auto Receivables Asset Trust 2015-2 1.970% 1/21/20 225 226 6 Capital Auto Receivables Asset Trust 2015-3 2.130% 5/20/20 225 226 6 Capital Auto Receivables Asset Trust 2015-4 1.830% 3/20/20 325 326 6 Capital Auto Receivables Asset Trust 2015-4 2.010% 7/20/20 200 200 6 Capital Auto Receivables Asset Trust 2016-3 1.690% 3/20/21 225 224 6 Capital One Multi-Asset Execution Trust 2007- A7 5.750% 7/15/20 550 561 6 Capital One Multi-Asset Execution Trust 2014- A5 1.480% 7/15/20 525 526 6 Capital One Multi-Asset Execution Trust 2015- A2 2.080% 3/15/23 875 878 6 Capital One Multi-Asset Execution Trust 2015- A5 1.600% 5/17/21 400 400 6 Capital One Multi-Asset Execution Trust 2015- A8 2.050% 8/15/23 600 597 6 Capital One Multi-Asset Execution Trust 2016- A3 1.340% 4/15/22 575 570 6 Capital One Multi-Asset Execution Trust 2016- A4 1.330% 6/15/22 775 766 6 Capital One Multi-Asset Execution Trust 2016- A6 1.820% 9/15/22 650 649 6 Capital One Multi-Asset Execution Trust 2017- A1 2.000% 1/17/23 700 701 6 Capital One Multi-Asset Execution Trust 2017- A3 2.430% 1/15/25 700 702 6 CarMax Auto Owner Trust 2013-2 0.840% 11/15/18 50 50 6 CarMax Auto Owner Trust 2013-4 1.280% 5/15/19 47 47 6 CarMax Auto Owner Trust 2014-1 1.320% 7/15/19 120 120 6 CarMax Auto Owner Trust 2014-3 1.160% 6/17/19 108 108 6 CarMax Auto Owner Trust 2014-3 1.730% 2/18/20 125 125 6 CarMax Auto Owner Trust 2015-2 1.370% 3/16/20 228 228 6 CarMax Auto Owner Trust 2015-2 1.800% 3/15/21 100 100 6 CarMax Auto Owner Trust 2015-3 1.980% 2/16/21 100 100 6 CarMax Auto Owner Trust 2015-4 1.830% 6/15/21 150 150 6 CarMax Auto Owner Trust 2016-3 1.390% 5/17/21 325 322 6 CarMax Auto Owner Trust 2016-3 1.600% 1/18/22 115 113 6 CD 2007-CD5 Commercial Mortgage Trust 5.886% 11/15/44 662 665 6 CD 2016-CD1 Commercial Mortgage Trust 2.724% 8/10/49 625 598 6 CD 2016-CD2 Commercial Mortgage Trust 3.526% 11/10/49 600 612 6 CD 2017-CD3 Commercial Mortgage Trust 3.453% 2/10/50 66 68 6 CD 2017-CD3 Commercial Mortgage Trust 3.631% 2/10/50 503 518 6 CD 2017-CD3 Commercial Mortgage Trust 3.833% 2/10/50 131 136 6 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.170% 8/1/19 6 6 6 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.302% 8/1/20 81 85 6 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 3.028% 10/15/25 800 820 6 CFCRE Commercial Mortgage Trust 2016-C3 3.865% 1/10/48 425 442 6 CFCRE Commercial Mortgage Trust 2016-C4 3.283% 5/10/58 550 548 6 CFCRE Commercial Mortgage Trust 2016-C4 3.691% 5/10/58 400 403 6 CFCRE Commercial Mortgage Trust 2016-C6 3.217% 11/10/49 950 939 6 Chase Issuance Trust 2012-A4 1.580% 8/16/21 600 597 6 Chase Issuance Trust 2012-A7 2.160% 9/16/24 1,314 1,288 6 Chase Issuance Trust 2013-A1 1.300% 2/18/20 1,050 1,049 6 Chase Issuance Trust 2014-A2 2.770% 3/15/23 900 917 6 Chase Issuance Trust 2014-A6 1.260% 7/15/19 1,075 1,075 6 Chase Issuance Trust 2014-A7 1.380% 11/15/19 800 800 6 Chase Issuance Trust 2015-A4 1.840% 4/15/22 600 597 6 Chase Issuance Trust 2015-A5 1.360% 4/15/20 1,225 1,224 6 Chase Issuance Trust 2016-A2 1.370% 6/15/21 775 769 6 Chase Issuance Trust 2016-A4 1.490% 7/15/22 700 690 6 Chase Issuance Trust 2016-A5 1.270% 7/15/21 775 766 6 Citibank Credit Card Issuance Trust 2007-A8 5.650% 9/20/19 550 561 6 Citibank Credit Card Issuance Trust 2008-A1 5.350% 2/7/20 1,048 1,082 6 Citibank Credit Card Issuance Trust 2014-A1 2.880% 1/23/23 2,350 2,419 6 Citibank Credit Card Issuance Trust 2014-A4 1.230% 4/24/19 875 875 6 Citibank Credit Card Issuance Trust 2014-A5 2.680% 6/7/23 750 764 6 Citibank Credit Card Issuance Trust 2014-A6 2.150% 7/15/21 2,100 2,117 6 Citibank Credit Card Issuance Trust 2014-A8 1.730% 4/9/20 1,250 1,254 6 Citibank Credit Card Issuance Trust 2016-A2 2.190% 11/20/23 775 774 6 Citibank Credit Card Issuance Trust 2017-A2 1.740% 1/19/21 1,400 1,402 6 Citigroup Commercial Mortgage Trust 2007- C6 5.779% 12/10/49 668 670 6 Citigroup Commercial Mortgage Trust 2008- C7 6.127% 12/10/49 1,018 1,027 6 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 600 612 6 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 100 102 6 Citigroup Commercial Mortgage Trust 2013- GC11 3.422% 4/10/46 100 102 6 Citigroup Commercial Mortgage Trust 2013- GC15 3.161% 9/10/46 225 229 6 Citigroup Commercial Mortgage Trust 2013- GC15 4.371% 9/10/46 225 244 6 Citigroup Commercial Mortgage Trust 2013- GC15 4.649% 9/10/46 350 381 6 Citigroup Commercial Mortgage Trust 2013- GC17 3.675% 11/10/46 75 78 6 Citigroup Commercial Mortgage Trust 2013- GC17 4.131% 11/10/46 275 294 Citigroup Commercial Mortgage Trust 2013- GC17 4.544% 11/10/46 100 108 6 Citigroup Commercial Mortgage Trust 2013- GC17 5.095% 11/10/46 100 109 6 Citigroup Commercial Mortgage Trust 2014- GC19 2.790% 3/10/47 129 131 6 Citigroup Commercial Mortgage Trust 2014- GC19 3.552% 3/10/47 75 78 6 Citigroup Commercial Mortgage Trust 2014- GC19 4.023% 3/10/47 125 133 6 Citigroup Commercial Mortgage Trust 2014- GC19 4.345% 3/10/47 125 135 6 Citigroup Commercial Mortgage Trust 2014- GC21 3.855% 5/10/47 200 209 6 Citigroup Commercial Mortgage Trust 2014- GC21 4.328% 5/10/47 150 156 6 Citigroup Commercial Mortgage Trust 2014- GC23 3.622% 7/10/47 300 311 6 Citigroup Commercial Mortgage Trust 2014- GC25 3.635% 10/10/47 650 669 6 Citigroup Commercial Mortgage Trust 2015- GC27 3.137% 2/10/48 800 796 6 Citigroup Commercial Mortgage Trust 2015- GC27 3.571% 2/10/48 325 330 6 Citigroup Commercial Mortgage Trust 2015- GC29 2.674% 4/10/48 150 152 6 Citigroup Commercial Mortgage Trust 2015- GC29 3.192% 4/10/48 650 651 6 Citigroup Commercial Mortgage Trust 2015- GC29 3.758% 4/10/48 318 318 6 Citigroup Commercial Mortgage Trust 2015- GC31 3.762% 6/10/48 350 364 6 Citigroup Commercial Mortgage Trust 2015- GC33 3.778% 9/10/58 425 442 6 Citigroup Commercial Mortgage Trust 2016- C1 3.003% 5/10/49 225 226 6 Citigroup Commercial Mortgage Trust 2016- C1 3.209% 5/10/49 425 424 6 Citigroup Commercial Mortgage Trust 2016- GC36 3.616% 2/10/49 800 820 6 Citigroup Commercial Mortgage Trust 2016- P4 2.902% 7/10/49 250 243 6 COBALT CMBS Commercial Mortgage Trust 2007-C2 5.484% 4/15/47 38 38 6 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 144 148 6 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 189 198 6,9 COMM 2012-CCRE3 Mortgage Trust 3.416% 10/15/45 227 233 6 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 350 353 6 COMM 2013-CCRE10 Mortgage Trust 4.210% 8/10/46 160 172 6 COMM 2013-CCRE11 Mortgage Trust 3.047% 8/10/50 200 203 6 COMM 2013-CCRE11 Mortgage Trust 3.660% 8/10/50 200 210 6 COMM 2013-CCRE11 Mortgage Trust 3.983% 8/10/50 260 276 6 COMM 2013-CCRE11 Mortgage Trust 4.258% 8/10/50 330 356 6 COMM 2013-CCRE11 Mortgage Trust 4.715% 8/10/50 200 217 6 COMM 2013-CCRE12 Mortgage Trust 2.904% 10/10/46 125 127 6 COMM 2013-CCRE12 Mortgage Trust 3.623% 10/10/46 125 131 6 COMM 2013-CCRE12 Mortgage Trust 3.765% 10/10/46 175 184 6 COMM 2013-CCRE12 Mortgage Trust 4.046% 10/10/46 125 133 6 COMM 2013-CCRE12 Mortgage Trust 4.300% 10/10/46 75 80 6 COMM 2013-CCRE12 Mortgage Trust 4.762% 10/10/46 50 53 6 COMM 2013-CCRE13 Mortgage Trust 3.039% 12/10/18 75 76 6 COMM 2013-CCRE13 Mortgage Trust 3.706% 10/10/23 50 53 6 COMM 2013-CCRE13 Mortgage Trust 4.194% 11/10/23 450 484 6 COMM 2013-CCRE13 Mortgage Trust 4.449% 12/10/23 150 161 6 COMM 2013-CCRE6 Mortgage Trust 3.101% 3/10/46 183 186 6 COMM 2013-CCRE7 Mortgage Trust 3.213% 3/10/46 150 153 6 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 223 233 6 COMM 2013-CCRE9 Mortgage Trust 4.232% 7/10/45 365 395 6 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 230 233 6 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 230 248 6 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 277 280 6 COMM 2013-LC6 Mortgage Trust 3.282% 1/10/46 154 156 6 COMM 2014-CCRE14 Mortgage Trust 3.147% 2/10/47 350 357 6 COMM 2014-CCRE14 Mortgage Trust 4.236% 2/10/47 275 295 6 COMM 2014-CCRE14 Mortgage Trust 4.526% 2/10/47 325 347 6 COMM 2014-CCRE14 Mortgage Trust 4.601% 2/10/47 175 187 6 COMM 2014-CCRE15 Mortgage Trust 2.928% 2/10/47 327 332 6 COMM 2014-CCRE15 Mortgage Trust 3.595% 2/10/47 113 119 6 COMM 2014-CCRE15 Mortgage Trust 4.074% 2/10/47 209 222 6 COMM 2014-CCRE15 Mortgage Trust 4.711% 2/10/47 105 113 6 COMM 2014-CCRE17 Mortgage Trust 3.012% 5/10/47 225 229 6 COMM 2014-CCRE17 Mortgage Trust 3.598% 5/10/47 100 105 6 COMM 2014-CCRE17 Mortgage Trust 3.977% 5/10/47 275 290 6 COMM 2014-CCRE17 Mortgage Trust 4.377% 5/10/47 100 104 6 COMM 2014-CCRE18 Mortgage Trust 3.452% 7/15/47 175 182 6 COMM 2014-CCRE18 Mortgage Trust 3.828% 7/15/47 125 131 6 COMM 2014-CCRE18 Mortgage Trust 4.103% 7/15/47 150 158 6 COMM 2014-CCRE19 Mortgage Trust 3.796% 8/10/47 650 678 6 COMM 2014-CCRE19 Mortgage Trust 4.080% 8/10/47 150 156 6 COMM 2014-CCRE21 Mortgage Trust 3.095% 12/10/47 320 328 6 COMM 2014-CCRE21 Mortgage Trust 3.528% 12/10/47 625 640 6 COMM 2014-LC15 Mortgage Trust 2.840% 4/10/47 125 127 6 COMM 2014-LC15 Mortgage Trust 4.006% 4/10/47 325 343 6 COMM 2014-LC17 Mortgage Trust 3.164% 10/10/47 425 435 6 COMM 2014-LC17 Mortgage Trust 3.917% 10/10/47 175 184 6 COMM 2014-UBS2 Mortgage Trust 2.820% 3/10/47 90 91 6 COMM 2014-UBS2 Mortgage Trust 3.472% 3/10/47 78 81 6 COMM 2014-UBS2 Mortgage Trust 3.961% 3/10/47 202 212 6 COMM 2014-UBS2 Mortgage Trust 4.199% 3/10/47 57 60 COMM 2014-UBS2 Mortgage Trust 4.701% 3/10/47 36 38 6 COMM 2014-UBS3 Mortgage Trust 2.844% 6/10/47 125 127 6 COMM 2014-UBS3 Mortgage Trust 3.819% 6/10/47 350 364 6 COMM 2014-UBS4 Mortgage Trust 3.694% 8/10/47 225 232 6 COMM 2014-UBS4 Mortgage Trust 3.968% 8/10/47 167 170 6 COMM 2014-UBS5 Mortgage Trust 3.838% 9/10/47 500 520 6 COMM 2014-UBS6 Mortgage Trust 2.935% 12/10/47 425 433 6 COMM 2014-UBS6 Mortgage Trust 3.387% 12/10/47 425 440 6 COMM 2014-UBS6 Mortgage Trust 3.644% 12/10/47 800 822 6 COMM 2014-UBS6 Mortgage Trust 4.048% 12/10/47 225 233 6 COMM 2015-CCRE22 Mortgage Trust 2.856% 3/10/48 200 203 6 COMM 2015-CCRE22 Mortgage Trust 3.309% 3/10/48 575 578 6 COMM 2015-CCRE22 Mortgage Trust 3.603% 3/10/48 200 202 6 COMM 2015-CCRE23 Mortgage Trust 3.257% 5/10/48 250 257 6 COMM 2015-CCRE23 Mortgage Trust 3.497% 5/10/48 375 382 6 COMM 2015-CCRE23 Mortgage Trust 3.801% 5/10/48 175 180 6 COMM 2015-CCRE25 Mortgage Trust 3.759% 8/10/48 425 441 6 COMM 2015-CCRE26 Mortgage Trust 3.630% 10/10/48 850 870 6 COMM 2015-CCRE27 Mortgage Trust 3.404% 10/10/48 400 414 6 COMM 2015-CCRE27 Mortgage Trust 3.612% 10/10/48 400 409 6 COMM 2015-LC19 Mortgage Trust 3.040% 2/10/48 75 77 6 COMM 2015-LC19 Mortgage Trust 3.183% 2/10/48 425 427 6 COMM 2015-LC19 Mortgage Trust 3.527% 2/10/48 200 204 6 COMM 2016-CCRE28 Mortgage Trust 3.762% 2/10/49 600 619 6 COMM 2016-DC2 Mortgage Trust 3.550% 2/10/49 500 518 6 CSAIL 2015-C1 Commercial Mortgage Trust 3.505% 4/15/50 400 409 6 CSAIL 2015-C1 Commercial Mortgage Trust 3.791% 4/15/50 200 207 6 CSAIL 2015-C1 Commercial Mortgage Trust 4.044% 4/15/50 175 179 6 CSAIL 2015-C2 Commercial Mortgage Trust 1.454% 6/15/57 226 224 6 CSAIL 2015-C2 Commercial Mortgage Trust 3.504% 6/15/57 550 560 6 CSAIL 2015-C2 Commercial Mortgage Trust 3.849% 6/15/57 225 233 6 CSAIL 2015-C3 Commercial Mortgage Trust 3.448% 8/15/48 327 340 6 CSAIL 2015-C3 Commercial Mortgage Trust 3.718% 8/15/48 425 439 6 CSAIL 2015-C3 Commercial Mortgage Trust 4.110% 8/15/48 200 207 6 CSAIL 2015-C4 Commercial Mortgage Trust 3.617% 11/15/48 200 208 6 CSAIL 2015-C4 Commercial Mortgage Trust 3.808% 11/15/48 325 338 6 CSAIL 2016-C7 Commercial Mortgage Trust 3.502% 11/15/49 800 812 6 DBJPM 16-C1 Mortgage Trust 3.276% 5/10/49 300 301 6 DBJPM 16-C3 Mortgage Trust 2.890% 9/10/49 325 316 6 Discover Card Execution Note Trust 2007-A1 5.650% 3/16/20 860 877 6 Discover Card Execution Note Trust 2014-A3 1.220% 10/15/19 1,350 1,350 6 Discover Card Execution Note Trust 2014-A5 1.390% 4/15/20 1,175 1,176 6 Discover Card Execution Note Trust 2015-A2 1.900% 10/17/22 1,050 1,049 6 Discover Card Execution Note Trust 2015-A3 1.450% 3/15/21 825 823 6 Discover Card Execution Note Trust 2015-A4 2.190% 4/17/23 825 829 6 Discover Card Execution Note Trust 2016-A1 1.640% 7/15/21 1,200 1,200 6 Discover Card Execution Note Trust 2017-A2 2.390% 7/15/24 800 804 5,6 Fannie Mae-Aces 2010-M1 4.450% 9/25/19 138 145 5,6 Fannie Mae-Aces 2011-M2 3.764% 4/25/21 600 628 5,6 Fannie Mae-Aces 2011-M4 3.726% 6/25/21 1,250 1,306 5,6 Fannie Mae-Aces 2012-M9 1.553% 4/25/22 89 88 5,6 Fannie Mae-Aces 2013-M12 2.399% 3/25/23 955 937 5,6 Fannie Mae-Aces 2013-M4 2.608% 3/25/22 72 72 5,6 Fannie Mae-Aces 2013-M7 2.280% 12/27/22 450 445 5,6 Fannie Mae-Aces 2014-M1 2.323% 11/25/18 1,206 1,217 5,6 Fannie Mae-Aces 2014-M1 3.246% 7/25/23 1,675 1,732 5,6 Fannie Mae-Aces 2014-M10 2.171% 9/25/19 825 826 5,6 Fannie Mae-Aces 2014-M12 2.614% 10/25/21 1,250 1,265 5,6 Fannie Mae-Aces 2014-M13 1.637% 11/25/17 97 97 5,6 Fannie Mae-Aces 2014-M13 2.566% 8/25/24 157 158 5,6 Fannie Mae-Aces 2014-M13 3.021% 8/25/24 475 482 5,6 Fannie Mae-Aces 2014-M3 2.613% 1/25/24 428 433 5,6 Fannie Mae-Aces 2014-M3 3.472% 1/25/24 600 630 5,6 Fannie Mae-Aces 2014-M4 3.346% 3/25/24 625 649 5,6 Fannie Mae-Aces 2014-M6 2.679% 5/25/21 1,175 1,191 5,6 Fannie Mae-Aces 2014-M7 3.249% 6/25/24 1,255 1,297 5,6 Fannie Mae-Aces 2014-M8 2.346% 6/25/24 179 179 5,6 Fannie Mae-Aces 2014-M8 3.056% 6/25/24 650 653 5,6 Fannie Mae-Aces 2014-M9 1.462% 4/25/17 45 45 5,6 Fannie Mae-Aces 2014-M9 3.103% 7/25/24 775 789 5,6 Fannie Mae-Aces 2015-M1 1.626% 2/25/18 244 244 5,6 Fannie Mae-Aces 2015-M1 2.532% 9/25/24 1,075 1,053 5,6 Fannie Mae-Aces 2015-M10 3.092% 4/25/27 350 350 5,6 Fannie Mae-Aces 2015-M12 2.792% 5/25/25 850 847 5,6 Fannie Mae-Aces 2015-M15 2.923% 10/25/25 1,025 1,025 5,6 Fannie Mae-Aces 2015-M2 2.620% 12/25/24 763 738 5,6 Fannie Mae-Aces 2015-M3 2.723% 10/25/24 400 396 5,6 Fannie Mae-Aces 2015-M4 2.509% 7/25/22 500 501 5,6 Fannie Mae-Aces 2015-M7 1.550% 4/25/18 225 225 5,6 Fannie Mae-Aces 2015-M7 2.590% 12/25/24 750 737 5,6 Fannie Mae-Aces 2015-M8 2.344% 1/25/25 377 376 5,6 Fannie Mae-Aces 2015-M8 2.900% 1/25/25 825 827 5,6 Fannie Mae-Aces 2016-M11 2.369% 7/25/26 900 854 5,6 Fannie Mae-Aces 2016-M12 2.449% 9/25/26 950 918 5,6 Fannie Mae-Aces 2016-M2 2.152% 1/25/23 725 710 5,6 Fannie Mae-Aces 2016-M3 2.702% 2/25/26 400 392 5,6 Fannie Mae-Aces 2016-M4 2.576% 3/25/26 400 388 5,6 Fannie Mae-Aces 2016-M5 2.469% 4/25/26 800 768 5,6 Fannie Mae-Aces 2016-M6 2.488% 5/25/26 600 576 5,6 Fannie Mae-Aces 2016-M7 2.157% 10/25/23 200 196 5,6 Fannie Mae-Aces 2016-M7 2.499% 9/25/26 300 285 5,6 Fannie Mae-Aces 2017-M1 2.417% 10/25/26 1,200 1,143 5,6 Fannie Mae-Aces 2017-M2 2.784% 2/25/27 1,200 1,179 5,6 Fannie Mae-Aces 2017-M3 2.569% 12/25/26 1,500 1,439 5,6 FHLMC Multifamily Structured Pass Through Certificates K005 3.484% 4/25/19 285 291 5,6 FHLMC Multifamily Structured Pass Through Certificates K006 3.398% 7/25/19 315 322 5,6 FHLMC Multifamily Structured Pass Through Certificates K007 3.342% 12/25/19 42 42 5,6 FHLMC Multifamily Structured Pass Through Certificates K009 2.757% 5/25/20 582 585 5,6 FHLMC Multifamily Structured Pass Through Certificates K010 3.320% 7/25/20 659 664 5,6 FHLMC Multifamily Structured Pass Through Certificates K011 4.084% 11/25/20 1,775 1,898 5,6 FHLMC Multifamily Structured Pass Through Certificates K012 4.185% 12/25/20 800 859 5,6 FHLMC Multifamily Structured Pass Through Certificates K014 3.871% 4/25/21 524 559 5,6 FHLMC Multifamily Structured Pass Through Certificates K017 2.873% 12/25/21 1,450 1,487 5,6 FHLMC Multifamily Structured Pass Through Certificates K019 2.272% 3/25/22 585 584 5,6 FHLMC Multifamily Structured Pass Through Certificates K020 2.373% 5/25/22 100 100 5,6 FHLMC Multifamily Structured Pass Through Certificates K021 2.396% 6/25/22 915 918 5,6 FHLMC Multifamily Structured Pass Through Certificates K026 2.510% 11/25/22 1,275 1,283 5,6 FHLMC Multifamily Structured Pass Through Certificates K027 2.637% 1/25/23 1,275 1,290 5,6 FHLMC Multifamily Structured Pass Through Certificates K029 3.320% 2/25/23 1,250 1,308 5,6 FHLMC Multifamily Structured Pass Through Certificates K030 2.779% 9/25/22 938 959 5,6 FHLMC Multifamily Structured Pass Through Certificates K031 3.300% 4/25/23 1,260 1,315 5,6 FHLMC Multifamily Structured Pass Through Certificates K032 3.016% 2/25/23 965 986 5,6 FHLMC Multifamily Structured Pass Through Certificates K033 2.871% 2/25/23 1,024 1,051 5,6 FHLMC Multifamily Structured Pass Through Certificates K034 3.531% 7/25/23 1,208 1,273 5,6 FHLMC Multifamily Structured Pass Through Certificates K036 3.527% 10/25/23 1,375 1,454 5,6 FHLMC Multifamily Structured Pass Through Certificates K037 3.490% 1/25/24 50 53 5,6 FHLMC Multifamily Structured Pass Through Certificates K038 2.604% 10/25/23 351 356 5,6 FHLMC Multifamily Structured Pass Through Certificates K038 3.389% 3/25/24 1,475 1,544 5,6 FHLMC Multifamily Structured Pass Through Certificates K039 2.683% 12/25/23 251 253 5,6 FHLMC Multifamily Structured Pass Through Certificates K039 3.303% 7/25/24 850 886 5,6 FHLMC Multifamily Structured Pass Through Certificates K040 2.768% 4/25/24 364 367 5,6 FHLMC Multifamily Structured Pass Through Certificates K040 3.241% 9/25/24 1,025 1,062 5,6 FHLMC Multifamily Structured Pass Through Certificates K041 3.171% 10/25/24 1,000 1,031 5,6 FHLMC Multifamily Structured Pass Through Certificates K042 2.267% 6/25/24 183 182 5,6 FHLMC Multifamily Structured Pass Through Certificates K042 2.670% 12/25/24 700 698 5,6 FHLMC Multifamily Structured Pass Through Certificates K043 2.532% 10/25/23 187 189 5,6 FHLMC Multifamily Structured Pass Through Certificates K043 3.062% 12/25/24 600 613 5,6 FHLMC Multifamily Structured Pass Through Certificates K045 2.493% 11/25/24 400 401 5,6 FHLMC Multifamily Structured Pass Through Certificates K045 3.023% 1/25/25 675 688 5,6 FHLMC Multifamily Structured Pass Through Certificates K046 3.205% 3/25/25 650 669 5,6 FHLMC Multifamily Structured Pass Through Certificates K047 2.827% 12/25/24 217 219 5,6 FHLMC Multifamily Structured Pass Through Certificates K047 3.329% 5/25/25 525 544 5,6 FHLMC Multifamily Structured Pass Through Certificates K048 3.284% 6/25/25 825 853 5,6 FHLMC Multifamily Structured Pass Through Certificates K049 3.010% 7/25/25 450 458 5,6 FHLMC Multifamily Structured Pass Through Certificates K050 3.334% 8/25/25 750 778 5,6 FHLMC Multifamily Structured Pass Through Certificates K052 3.151% 11/25/25 450 460 5,6 FHLMC Multifamily Structured Pass Through Certificates K053 2.995% 12/25/25 275 278 5,6 FHLMC Multifamily Structured Pass Through Certificates K054 2.745% 1/25/26 700 693 5,6 FHLMC Multifamily Structured Pass Through Certificates K055 2.673% 3/25/26 1,000 982 5,6 FHLMC Multifamily Structured Pass Through Certificates K056 2.525% 5/25/26 575 558 5,6 FHLMC Multifamily Structured Pass Through Certificates K057 2.570% 7/25/26 1,025 995 5,6 FHLMC Multifamily Structured Pass Through Certificates K058 2.653% 8/25/26 500 489 5,6 FHLMC Multifamily Structured Pass Through Certificates K059 3.120% 9/25/26 800 811 5,6 FHLMC Multifamily Structured Pass Through Certificates K060 3.300% 10/25/26 1,000 1,029 5,6 FHLMC Multifamily Structured Pass Through Certificates K061 3.347% 11/25/26 2,000 2,063 5,6 FHLMC Multifamily Structured Pass Through Certificates K062 3.413% 12/25/26 1,400 1,451 5,6 FHLMC Multifamily Structured Pass Through Certificates K063 3.430% 1/25/27 1,775 1,842 5,6 FHLMC Multifamily Structured Pass Through Certificates K152 3.080% 1/25/31 400 395 5,6 FHLMC Multifamily Structured Pass Through Certificates K503 1.384% 1/25/19 460 456 5,6 FHLMC Multifamily Structured Pass Through Certificates K503 2.456% 8/25/19 1,250 1,266 5,6 FHLMC Multifamily Structured Pass Through Certificates K504 2.566% 9/25/20 400 407 5,6 FHLMC Multifamily Structured Pass Through Certificates K702 3.154% 2/25/18 1,729 1,748 5,6 FHLMC Multifamily Structured Pass Through Certificates K704 2.412% 8/25/18 245 247 5,6 FHLMC Multifamily Structured Pass Through Certificates K706 2.323% 10/25/18 372 376 5,6 FHLMC Multifamily Structured Pass Through Certificates K707 2.220% 12/25/18 575 580 5,6 FHLMC Multifamily Structured Pass Through Certificates K710 1.883% 5/25/19 100 100 5,6 FHLMC Multifamily Structured Pass Through Certificates K711 1.321% 12/25/18 485 482 5,6 FHLMC Multifamily Structured Pass Through Certificates K711 1.730% 7/25/19 1,675 1,673 5,6 FHLMC Multifamily Structured Pass Through Certificates K712 1.869% 11/25/19 800 800 5,6 FHLMC Multifamily Structured Pass Through Certificates K713 2.313% 3/25/20 2,000 2,022 5,6 FHLMC Multifamily Structured Pass Through Certificates K714 3.034% 10/25/20 1,630 1,681 5,6 FHLMC Multifamily Structured Pass Through Certificates K716 3.130% 6/25/21 1,400 1,451 5,6 FHLMC Multifamily Structured Pass Through Certificates K716 2.413% 8/25/47 217 218 5,6 FHLMC Multifamily Structured Pass Through Certificates K717 2.991% 9/25/21 1,300 1,340 5,6 FHLMC Multifamily Structured Pass Through Certificates K718 2.375% 9/25/21 776 777 5,6 FHLMC Multifamily Structured Pass Through Certificates K718 2.791% 1/25/22 800 818 5,6 FHLMC Multifamily Structured Pass Through Certificates K722 2.183% 5/25/22 395 394 5,6 FHLMC Multifamily Structured Pass Through Certificates KW01 2.853% 1/25/26 800 799 5,6 FHLMC Multifamily Structures Pass Through Certificates K715 2.856% 1/25/21 475 487 5,6 FHLMC Multifamily Structures Pass Through Certificates K720 2.716% 6/25/22 525 535 5,6 FHLMC Multifamily Structures Pass Through Certificates K723 2.454% 8/25/23 500 497 5,6 FHLMC Multifamily Structures Pass Through Certificates K724 3.062% 11/25/23 1,000 1,030 6 Fifth Third Auto Trust 2014-1 1.140% 10/15/20 133 133 6 Fifth Third Auto Trust 2014-2 0.890% 11/15/18 27 27 6 Fifth Third Auto Trust 2014-2 1.380% 12/15/20 100 100 6 Fifth Third Auto Trust 2015-1 1.420% 3/16/20 425 425 6 Ford Credit Auto Lease Trust 2015-A 1.130% 6/15/18 159 159 6 Ford Credit Auto Lease Trust 2015-A 1.310% 8/15/18 75 75 6 Ford Credit Auto Lease Trust 2015-B 1.380% 12/15/18 300 300 6 Ford Credit Auto Lease Trust 2015-B 1.540% 2/15/19 200 200 6 Ford Credit Auto Owner Trust 2013-B 0.760% 8/15/18 5 5 6 Ford Credit Auto Owner Trust 2013-C 1.250% 10/15/18 22 22 6 Ford Credit Auto Owner Trust 2013-D 1.110% 2/15/19 73 73 6 Ford Credit Auto Owner Trust 2014-A 1.290% 4/15/19 89 89 6 Ford Credit Auto Owner Trust 2014-B 0.900% 10/15/18 67 67 6 Ford Credit Auto Owner Trust 2014-B 1.420% 8/15/19 75 75 6 Ford Credit Auto Owner Trust 2015-A 1.280% 9/15/19 139 138 6 Ford Credit Auto Owner Trust 2015-A 1.640% 6/15/20 50 50 6 Ford Credit Auto Owner Trust 2015-B 1.160% 11/15/19 220 220 6 Ford Credit Auto Owner Trust 2015-B 1.580% 8/15/20 100 100 6 Ford Credit Auto Owner Trust 2015-C 1.410% 2/15/20 200 200 6 Ford Credit Auto Owner Trust 2015-C 1.740% 2/15/21 100 100 6 Ford Credit Auto Owner Trust 2017-A 1.670% 6/15/21 475 475 6 Ford Credit Auto Owner Trust 2017-A 1.920% 4/15/22 275 274 6 Ford Credit Floorplan Master Owner Trust A Series 2014-4 1.400% 8/15/19 850 850 6 Ford Credit Floorplan Master Owner Trust A Series 2016-1 1.760% 2/15/21 800 799 6 GM Financial Automobile Leasing Trust 2015- 2 1.680% 12/20/18 400 401 6 GM Financial Automobile Leasing Trust 2015- 2 1.850% 7/22/19 200 201 6 GM Financial Automobile Leasing Trust 2015- 3 1.690% 3/20/19 200 200 6 GM Financial Automobile Leasing Trust 2015- 3 1.810% 11/20/19 200 200 6 GM Financial Automobile Leasing Trust 2016- 1 1.790% 3/20/20 425 423 6 GM Financial Automobile Leasing Trust 2016- 2 1.620% 9/20/19 375 375 6 GM Financial Automobile Leasing Trust 2016- 3 1.610% 12/20/19 275 274 6 GS Mortgage Securities Corporation II 2013- GC10 2.943% 2/10/46 246 249 6 GS Mortgage Securities Corporation II 2013- GC10 3.279% 2/10/46 92 93 6 GS Mortgage Securities Corporation II 2015- GC30 2.726% 5/10/50 300 304 6 GS Mortgage Securities Corporation II 2015- GC30 3.382% 5/10/50 450 456 6 GS Mortgage Securities Trust 2011-GC5 3.707% 8/10/44 145 152 6 GS Mortgage Securities Trust 2012-GC6 3.482% 1/10/45 747 778 6 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 440 456 6 GS Mortgage Securities Trust 2012-GCJ9 2.773% 11/10/45 325 327 6 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 275 280 6 GS Mortgage Securities Trust 2013-GCJ12 3.375% 6/10/46 118 118 6 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 191 193 6 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 135 141 6 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 675 727 6 GS Mortgage Securities Trust 2013-GCJ16 3.033% 11/10/46 210 214 6 GS Mortgage Securities Trust 2013-GCJ16 3.813% 11/10/46 100 105 6 GS Mortgage Securities Trust 2013-GCJ16 4.271% 11/10/46 125 134 6 GS Mortgage Securities Trust 2014-GC18 4.074% 1/10/47 825 874 6 GS Mortgage Securities Trust 2014-GC18 4.383% 1/10/47 275 290 6 GS Mortgage Securities Trust 2014-GC22 3.467% 6/10/47 175 182 6 GS Mortgage Securities Trust 2014-GC22 3.862% 6/10/47 150 157 6 GS Mortgage Securities Trust 2014-GC24 3.931% 9/10/47 475 500 6 GS Mortgage Securities Trust 2014-GC24 4.508% 9/10/47 125 133 6 GS Mortgage Securities Trust 2014-GC26 2.902% 11/10/47 125 127 6 GS Mortgage Securities Trust 2014-GC26 3.365% 11/10/47 250 260 6 GS Mortgage Securities Trust 2014-GC26 3.629% 11/10/47 800 825 6 GS Mortgage Securities Trust 2014-GC26 3.964% 11/10/47 125 127 6 GS Mortgage Securities Trust 2014-GC26 4.215% 11/10/47 125 131 6 GS Mortgage Securities Trust 2015-GC28 3.396% 2/10/48 500 506 6 GS Mortgage Securities Trust 2015-GC32 3.513% 7/10/48 425 443 6 GS Mortgage Securities Trust 2015-GC32 3.764% 7/10/48 175 182 6 GS Mortgage Securities Trust 2015-GC34 3.278% 10/10/48 400 409 6 GS Mortgage Securities Trust 2015-GC34 3.506% 10/10/48 400 407 6 GS Mortgage Securities Trust 2016-GS2 3.050% 5/10/49 300 296 6 GS Mortgage Securities Trust 2016-GS3 2.850% 10/10/49 775 751 6 GS Mortgage Securities Trust 2016-GS4 3.442% 11/10/49 275 280 6 GS Mortgage Securities Trust 2016-GS4 3.645% 11/10/49 200 202 6 GS Mortgage Securities Trust 2017-GS5 3.674% 3/10/50 625 647 6 GS Mortgage Securities Trust 2017-GS5 3.826% 3/10/50 250 259 6 Honda Auto Receivables 2014-1 Owner Trust 1.040% 2/21/20 108 108 6 Honda Auto Receivables 2014-2 Owner Trust 0.770% 3/19/18 27 27 6 Honda Auto Receivables 2014-2 Owner Trust 1.180% 5/18/20 100 100 6 Honda Auto Receivables 2014-3 Owner Trust 0.880% 6/15/18 88 87 6 Honda Auto Receivables 2015-1 Owner Trust 1.050% 10/15/18 189 189 6 Honda Auto Receivables 2015-3 Owner Trust 1.560% 10/18/21 100 100 6 Honda Auto Receivables 2015-4 Owner Trust 1.230% 9/23/19 400 399 6 Huntington Auto Trust 2015-1 1.240% 9/16/19 280 279 6 Hyundai Auto Receivables Trust 2013-B 1.010% 2/15/19 15 15 6 Hyundai Auto Receivables Trust 2013-C 1.550% 3/15/19 165 166 6 Hyundai Auto Receivables Trust 2014-A 0.790% 7/16/18 7 7 6 Hyundai Auto Receivables Trust 2014-B 0.900% 12/17/18 75 75 6 Hyundai Auto Receivables Trust 2014-B 1.460% 11/15/19 90 90 6 Hyundai Auto Receivables Trust 2015-A 1.370% 7/15/20 125 125 6 Hyundai Auto Receivables Trust 2015-C 1.460% 2/18/20 150 150 6 Hyundai Auto Receivables Trust 2015-C 1.780% 11/15/21 100 100 6 Hyundai Auto Receivables Trust 2016-B 1.290% 4/15/21 325 322 6 Hyundai Auto Receivables Trust 2016-B 1.450% 11/15/22 250 245 6 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 5.939% 4/17/45 5 5 6 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.794% 2/12/51 800 806 6 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.882% 2/15/51 1,375 1,378 6 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 533 555 6 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 1,735 1,751 6 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 3.483% 6/15/45 433 451 6 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.142% 12/15/47 146 149 6 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.372% 12/15/47 109 110 6 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.674% 12/15/46 150 157 6 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 3.881% 12/15/46 200 211 6 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.166% 12/15/46 300 321 6 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.517% 12/15/46 150 161 6 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C16 4.910% 12/15/46 150 163 6 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 673 679 6 JP Morgan Chase Commercial Mortgage Securities Trust 2014-C20 2.872% 7/15/47 175 178 6 JP Morgan Chase Commercial Mortgage Securities Trust 2014-C20 3.805% 7/15/47 75 78 6 JP Morgan Chase Commercial Mortgage Securities Trust 2015-JP1 3.914% 1/15/49 325 341 6 JP Morgan Chase Commercial Mortgage Securities Trust 2016-JP3 2.870% 8/15/49 975 942 6 JP Morgan Chase Commercial Mortgage Securities Trust 2016-JP4 3.648% 12/15/49 400 411 6 JP Morgan Chase Commercial Mortgage Securities Trust 2016-JP4 3.870% 12/15/49 325 335 6 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 122 128 6 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.026% 7/15/45 81 85 6 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 240 253 6 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 790 847 6 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.409% 8/15/46 220 234 6 JPMBB Commercial Mortgage Securities Trust 2013-C15 2.977% 11/15/45 499 507 6 JPMBB Commercial Mortgage Securities Trust 2013-C15 3.659% 11/15/45 65 68 6 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.131% 11/15/45 435 465 6 JPMBB Commercial Mortgage Securities Trust 2013-C15 4.420% 11/15/45 275 294 6 JPMBB Commercial Mortgage Securities Trust 2013-C17 3.003% 1/15/47 250 254 6 JPMBB Commercial Mortgage Securities Trust 2013-C17 3.705% 1/15/47 188 197 6 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.199% 1/15/47 625 670 6 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.458% 1/15/47 125 134 6 JPMBB Commercial Mortgage Securities Trust 2013-C17 4.887% 1/15/47 188 203 6 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.079% 2/15/47 474 503 6 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.439% 2/15/47 93 99 6 JPMBB Commercial Mortgage Securities Trust 2014-C18 4.814% 2/15/47 113 121 6 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.046% 4/15/47 175 179 6 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.669% 4/15/47 225 234 6 JPMBB Commercial Mortgage Securities Trust 2014-C19 3.996% 4/15/47 225 238 6 JPMBB Commercial Mortgage Securities Trust 2014-C19 4.243% 4/15/47 175 185 6 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.428% 8/15/47 109 113 6 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.775% 8/15/47 100 104 6 JPMBB Commercial Mortgage Securities Trust 2014-C21 3.996% 8/15/47 75 78 6 JPMBB Commercial Mortgage Securities Trust 2014-C22 3.801% 9/15/47 650 673 6 JPMBB Commercial Mortgage Securities Trust 2014-C22 4.110% 9/15/47 175 182 6 JPMBB Commercial Mortgage Securities Trust 2014-C23 3.934% 9/15/47 319 336 6 JPMBB Commercial Mortgage Securities Trust 2014-C23 4.202% 9/15/47 188 198 6 JPMBB Commercial Mortgage Securities Trust 2014-C24 2.940% 11/15/47 200 204 6 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.638% 11/15/47 150 155 6 JPMBB Commercial Mortgage Securities Trust 2014-C24 3.914% 11/15/47 300 310 6 JPMBB Commercial Mortgage Securities Trust 2014-C25 3.672% 11/15/47 750 776 6 JPMBB Commercial Mortgage Securities Trust 2014-C25 4.065% 11/15/47 200 208 6 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.018% 1/15/48 400 409 6 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.494% 1/15/48 600 614 6 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.800% 1/15/48 200 204 6 JPMBB Commercial Mortgage Securities Trust 2014-C26 3.951% 1/15/48 200 201 6 JPMBB Commercial Mortgage Securities Trust 2015-C27 2.734% 2/15/48 325 330 6 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.017% 2/15/48 409 417 6 JPMBB Commercial Mortgage Securities Trust 2015-C27 3.179% 2/15/48 218 218 6 JPMBB Commercial Mortgage Securities Trust 2015-C28 2.773% 10/15/48 400 406 6 JPMBB Commercial Mortgage Securities Trust 2015-C28 3.227% 10/15/48 500 501 6 JPMBB Commercial Mortgage Securities Trust 2015-C28 3.532% 10/15/48 100 101 6 JPMBB Commercial Mortgage Securities Trust 2015-C29 2.921% 5/15/48 400 408 6 JPMBB Commercial Mortgage Securities Trust 2015-C29 3.304% 5/15/48 215 222 6 JPMBB Commercial Mortgage Securities Trust 2015-C29 3.611% 5/15/48 350 360 6 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.559% 7/15/48 425 444 6 JPMBB Commercial Mortgage Securities Trust 2015-C30 3.822% 7/15/48 425 442 6 JPMBB Commercial Mortgage Securities Trust 2015-C30 4.226% 7/15/48 200 209 6 JPMBB Commercial Mortgage Securities Trust 2015-C31 3.540% 8/15/48 203 212 6 JPMBB Commercial Mortgage Securities Trust 2015-C31 3.801% 8/15/48 218 226 6 JPMBB Commercial Mortgage Securities Trust 2015-C32 3.358% 11/15/48 425 439 6 JPMBB Commercial Mortgage Securities Trust 2015-C32 3.598% 11/15/48 425 435 6 JPMBB Commercial Mortgage Securities Trust 2015-C33 3.770% 12/15/48 300 311 6 JPMBB Commercial Mortgage Securities Trust 2016-C1 3.316% 3/15/49 325 334 6 JPMCC Commercial Mortgage Securities Trust 2017-JP5 3.723% 3/15/50 1,250 1,293 6 JPMDB Commercial Mortgage Securities Trust 2016-C2 3.144% 6/15/49 300 297 6 JPMDB Commercial Mortgage Securities Trust 2016-C2 3.484% 6/15/49 150 150 6 JPMDB Commercial Mortgage Securities Trust 2017-C5 3.694% 3/15/50 2,000 2,069 6 JPMDB Commercial Mortgage Securities Trust 2017-C5 3.858% 3/15/50 425 438 6 LB-UBS Commercial Mortgage Trust 2008-C1 6.126% 4/15/41 877 902 6 Mercedes-Benz Auto Lease Trust 2015-B 1.340% 7/16/18 200 200 6 Mercedes-Benz Auto Lease Trust 2015-B 1.530% 5/17/21 125 125 6 Mercedes-Benz Auto Receivables Trust 2014- 1 0.870% 10/15/18 48 48 6 Mercedes-Benz Auto Receivables Trust 2014- 1 1.310% 11/16/20 75 75 6 Mercedes-Benz Auto Receivables Trust 2015- 1 1.340% 12/16/19 250 250 6 Mercedes-Benz Auto Receivables Trust 2015- 1 1.750% 12/15/21 75 75 6 Merrill Lynch Mortgage Trust 2007-C1 5.841% 6/12/50 1,414 1,418 6 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 175 179 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.084% 7/15/46 2,000 2,148 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.170% 8/15/46 240 261 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.370% 8/15/46 120 129 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 3.001% 10/15/46 320 325 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C12 4.259% 10/15/46 445 482 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 2.936% 11/15/46 150 152 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.039% 11/15/46 300 318 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C13 4.739% 11/15/46 150 162 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 179 181 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 36 36 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.134% 12/15/48 225 227 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.376% 12/15/48 100 102 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 150 152 6 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.456% 5/15/46 125 129 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 2.916% 2/15/47 175 178 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 3.669% 2/15/47 394 410 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.064% 2/15/47 375 399 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C14 4.640% 2/15/47 150 159 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 2.849% 6/15/47 75 76 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.477% 6/15/47 75 78 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 3.892% 6/15/47 325 343 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C16 4.324% 6/15/47 125 134 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.194% 10/15/47 400 410 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 3.923% 10/15/47 100 105 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C18 4.442% 10/15/47 125 133 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.101% 12/15/47 400 411 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.326% 12/15/47 225 233 6 Morgan Stanley Bank of America Merrill Lynch Trust 2014-C19 3.526% 12/15/47 275 282 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.069% 2/15/48 200 204 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C20 3.249% 2/15/48 725 727 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.040% 4/15/48 425 432 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.306% 4/15/48 325 328 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C22 3.883% 4/15/48 200 200 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 2.982% 7/15/50 225 230 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.398% 7/15/50 150 155 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 3.719% 7/15/50 450 466 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.383% 10/15/48 475 490 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C25 3.635% 10/15/48 250 258 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C26 3.323% 10/15/48 275 285 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C26 3.531% 10/15/48 300 310 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C27 3.557% 12/15/47 200 208 6 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C27 3.753% 12/15/47 250 259 6 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C28 3.288% 1/15/49 300 306 6 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C28 3.544% 1/15/49 800 820 6 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C30 2.860% 9/15/49 800 775 6 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C31 3.102% 11/15/49 950 932 6 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C32 3.720% 12/15/49 800 825 6 Morgan Stanley Bank of America Merrill Lynch Trust 2016-C32 3.994% 12/15/49 325 339 6 Morgan Stanley Capital I Trust 2005-IQ9 4.770% 7/15/56 59 59 6 Morgan Stanley Capital I Trust 2007-IQ16 5.809% 12/12/49 1,067 1,077 6 Morgan Stanley Capital I Trust 2007-TOP27 5.791% 6/11/42 536 536 6 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 650 669 6 Morgan Stanley Capital I Trust 2012-C4 3.773% 3/15/45 225 233 6 Morgan Stanley Capital I Trust 2015-UBS8 3.809% 12/15/48 300 312 6 Morgan Stanley Capital I Trust 2016-BNK2 3.049% 11/15/49 400 393 6 Morgan Stanley Capital I Trust 2016-BNK2 3.282% 11/15/49 317 315 6 Morgan Stanley Capital I Trust 2016-UB11 2.782% 8/15/49 800 768 6 Morgan Stanley Capital I Trust 2016-UBS12 3.596% 12/15/49 825 843 9 National Australia Bank Ltd. 2.250% 3/16/21 625 622 6 Nissan Auto Lease Trust 2015-B 1.540% 4/16/18 300 300 6 Nissan Auto Lease Trust 2015-B 1.700% 4/15/21 200 200 6 Nissan Auto Lease Trust 2016-B 1.610% 1/18/22 350 349 6 Nissan Auto Receivables 2013-A Owner Trust 0.750% 7/15/19 84 84 6 Nissan Auto Receivables 2013-B Owner Trust 1.310% 10/15/19 61 61 6 Nissan Auto Receivables 2013-C Owner Trust 0.670% 8/15/18 15 15 6 Nissan Auto Receivables 2013-C Owner Trust 1.300% 6/15/20 225 225 6 Nissan Auto Receivables 2014-A Owner Trust 0.720% 8/15/18 19 19 6 Nissan Auto Receivables 2014-A Owner Trust 1.340% 8/17/20 200 200 6 Nissan Auto Receivables 2014-B Owner Trust 1.110% 5/15/19 101 101 6 Nissan Auto Receivables 2015-A Owner Trust 1.050% 10/15/19 258 258 6 Nissan Auto Receivables 2015-B Owner Trust 1.340% 3/16/20 250 250 6 Nissan Auto Receivables 2015-B Owner Trust 1.790% 1/17/22 125 125 6 Nissan Auto Receivables 2015-C Owner Trust 1.370% 5/15/20 125 125 6 Nissan Auto Receivables 2015-C Owner Trust 1.670% 2/15/22 200 199 6 Nissan Auto Receivables 2016-C Owner Trust 1.180% 1/15/21 350 346 6 Nissan Auto Receivables 2016-C Owner Trust 1.380% 1/17/23 275 269 6 Nissan Master Owner Trust Receivables Series 2016-A 1.540% 6/15/21 375 372 Royal Bank of Canada 2.200% 9/23/19 1,800 1,808 6 Royal Bank of Canada 2.000% 10/1/19 2,000 2,007 Royal Bank of Canada 2.100% 10/14/20 3,950 3,935 6 Royal Bank of Canada 1.875% 2/5/21 475 472 Royal Bank of Canada 2.300% 3/22/21 650 650 6 Synchrony Credit Card Master Note Trust 2014-1 1.610% 11/15/20 250 250 6 Synchrony Credit Card Master Note Trust 2015-2 1.600% 4/15/21 225 225 6 Synchrony Credit Card Master Note Trust 2016-2 2.210% 5/15/24 362 360 6 Synchrony Credit Card Master Note Trust 2016-3 1.580% 9/15/22 550 545 6 Synchrony Credit Card Master Note Trust Series 2012-7 1.760% 9/15/22 409 407 6 TIAA Seasoned Commercial Mortgage Trust 2007-C4 5.474% 8/15/39 24 24 9 Toronto-Dominion Bank 2.250% 3/15/21 2,000 1,995 6 Toyota Auto Receivables 2014-A Owner Trust 1.180% 6/17/19 95 95 6 Toyota Auto Receivables 2014-B Owner Trust 0.760% 3/15/18 9 9 6 Toyota Auto Receivables 2014-B Owner Trust 1.310% 9/16/19 100 100 6 Toyota Auto Receivables 2015-B Owner Trust 1.270% 5/15/19 544 544 6 Toyota Auto Receivables 2015-B Owner Trust 1.740% 9/15/20 400 400 6 Toyota Auto Receivables 2015-C Owner Trust 1.340% 6/17/19 400 400 6 Toyota Auto Receivables 2015-C Owner Trust 1.690% 12/15/20 350 350 6 Toyota Auto Receivables 2016-B Owner Trust 1.300% 4/15/20 200 199 6 Toyota Auto Receivables 2016-B Owner Trust 1.520% 8/16/21 250 248 6 Toyota Auto Receivables 2016-C Owner Trust 1.140% 8/17/20 300 298 6 Toyota Auto Receivables 2016-C Owner Trust 1.320% 11/15/21 175 172 6 UBS-Barclays Commercial Mortgage Trust 2013-C5 3.185% 3/10/46 290 296 6 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.244% 4/10/46 175 179 6 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.469% 4/10/46 75 76 6 USAA Auto Owner Trust 2014-1 0.940% 5/15/19 41 41 6 Volkswagen Auto Loan Enhanced Trust 2013- 2 1.160% 3/20/20 73 73 6 Volkswagen Auto Loan Enhanced Trust 2014- 1 0.910% 10/22/18 55 55 6 Volkswagen Auto Loan Enhanced Trust 2014- 1 1.450% 9/21/20 225 225 6 Volkswagen Auto Loan Enhanced Trust 2014- 2 0.950% 4/22/19 286 286 6 Volkswagen Auto Loan Enhanced Trust 2014- 2 1.390% 5/20/21 200 199 6 Wachovia Bank Commercial Mortgage Trust Series 2005-C21 5.294% 10/15/44 2 2 6 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 225 229 6 Wells Fargo Commercial Mortgage Trust 2014-LC16 2.819% 8/15/50 125 127 6 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.477% 8/15/50 100 104 6 Wells Fargo Commercial Mortgage Trust 2014-LC16 3.817% 8/15/50 300 314 Wells Fargo Commercial Mortgage Trust 2014-LC16 4.020% 8/15/50 50 52 6 Wells Fargo Commercial Mortgage Trust 2014-LC18 2.954% 12/15/47 250 255 6 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.271% 12/15/47 300 307 6 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.405% 12/15/47 400 408 6 Wells Fargo Commercial Mortgage Trust 2014-LC18 3.808% 12/15/47 200 205 6 Wells Fargo Commercial Mortgage Trust 2015-C26 2.991% 2/15/48 400 406 6 Wells Fargo Commercial Mortgage Trust 2015-C26 3.166% 2/15/48 200 199 6 Wells Fargo Commercial Mortgage Trust 2015-C26 3.580% 2/15/48 175 178 6 Wells Fargo Commercial Mortgage Trust 2015-C27 3.190% 2/15/48 1,025 1,023 6 Wells Fargo Commercial Mortgage Trust 2015-C28 3.540% 5/15/48 625 638 6 Wells Fargo Commercial Mortgage Trust 2015-C28 3.872% 5/15/48 117 120 6 Wells Fargo Commercial Mortgage Trust 2015-C29 3.400% 6/15/48 425 440 6 Wells Fargo Commercial Mortgage Trust 2015-C29 3.637% 6/15/48 625 643 6 Wells Fargo Commercial Mortgage Trust 2015-LC20 2.978% 4/15/50 112 114 6 Wells Fargo Commercial Mortgage Trust 2015-LC20 3.184% 4/15/50 825 822 6 Wells Fargo Commercial Mortgage Trust 2015-LC20 3.719% 4/15/50 200 199 6 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.571% 9/15/58 175 182 6 Wells Fargo Commercial Mortgage Trust 2015-LC22 3.839% 9/15/58 275 287 6 Wells Fargo Commercial Mortgage Trust 2015-LC22 4.207% 9/15/58 225 236 6 Wells Fargo Commercial Mortgage Trust 2015-NXS1 2.632% 5/15/48 175 177 6 Wells Fargo Commercial Mortgage Trust 2015-NXS1 2.934% 5/15/48 125 127 6 Wells Fargo Commercial Mortgage Trust 2015-NXS1 3.148% 5/15/48 175 175 6 Wells Fargo Commercial Mortgage Trust 2015-P2 3.656% 12/15/48 325 339 6 Wells Fargo Commercial Mortgage Trust 2015-P2 3.809% 12/15/48 200 208 6 Wells Fargo Commercial Mortgage Trust 2015-SG1 3.789% 9/15/48 300 311 6 Wells Fargo Commercial Mortgage Trust 2016-BNK1 2.652% 8/15/49 525 500 6 Wells Fargo Commercial Mortgage Trust 2016-C32 3.324% 1/15/59 218 223 6 Wells Fargo Commercial Mortgage Trust 2016-C32 3.560% 1/15/59 475 485 6 Wells Fargo Commercial Mortgage Trust 2016-C33 3.426% 3/15/59 150 152 6 Wells Fargo Commercial Mortgage Trust 2016-C34 3.096% 6/15/49 325 320 6 Wells Fargo Commercial Mortgage Trust 2016-C37 3.794% 12/15/49 325 338 6 Wells Fargo Commercial Mortgage Trust 2016-LC24 2.825% 10/15/49 350 347 6 Wells Fargo Commercial Mortgage Trust 2016-LC24 2.942% 10/15/49 614 596 6 Wells Fargo Commercial Mortgage Trust 2017-RB1 3.635% 3/15/50 1,200 1,233 6 Wells Fargo Commercial Mortgage Trust 2017-RC1 3.631% 1/15/60 1,500 1,537 6 WFRBS Commercial Mortgage Trust 2012- C10 2.875% 12/15/45 600 606 6 WFRBS Commercial Mortgage Trust 2012-C6 3.440% 4/15/45 450 468 6 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 300 312 6 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 250 263 6 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 175 179 6 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 365 370 6 WFRBS Commercial Mortgage Trust 2013- C11 3.071% 3/15/45 251 255 6 WFRBS Commercial Mortgage Trust 2013- C12 3.198% 3/15/48 109 111 6 WFRBS Commercial Mortgage Trust 2013- C12 3.560% 3/15/48 52 53 6 WFRBS Commercial Mortgage Trust 2013- C13 3.001% 5/15/45 222 224 6 WFRBS Commercial Mortgage Trust 2013- C13 3.345% 5/15/45 44 45 6 WFRBS Commercial Mortgage Trust 2013- C14 3.337% 6/15/46 400 411 6 WFRBS Commercial Mortgage Trust 2013- C14 3.488% 6/15/46 200 204 6 WFRBS Commercial Mortgage Trust 2013- C15 3.720% 8/15/46 160 168 6 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 650 697 6 WFRBS Commercial Mortgage Trust 2013- C15 4.358% 8/15/46 160 170 6 WFRBS Commercial Mortgage Trust 2013- C16 3.223% 9/15/46 290 295 6 WFRBS Commercial Mortgage Trust 2013- C16 3.963% 9/15/46 180 190 6 WFRBS Commercial Mortgage Trust 2013- C16 4.415% 9/15/46 180 196 6 WFRBS Commercial Mortgage Trust 2013- C16 4.668% 9/15/46 290 314 6 WFRBS Commercial Mortgage Trust 2013- C17 2.921% 12/15/46 100 101 6 WFRBS Commercial Mortgage Trust 2013- C17 3.558% 12/15/46 100 104 6 WFRBS Commercial Mortgage Trust 2013- C17 4.023% 12/15/46 100 106 6 WFRBS Commercial Mortgage Trust 2013- C17 4.255% 12/15/46 100 106 6 WFRBS Commercial Mortgage Trust 2013- C17 4.788% 12/15/46 100 108 6 WFRBS Commercial Mortgage Trust 2013- C18 3.027% 12/15/46 100 102 6 WFRBS Commercial Mortgage Trust 2013- C18 3.651% 12/15/46 200 208 6 WFRBS Commercial Mortgage Trust 2013- C18 4.162% 12/15/46 1,436 1,538 6 WFRBS Commercial Mortgage Trust 2013- C18 4.387% 12/15/46 50 53 6 WFRBS Commercial Mortgage Trust 2013- C18 4.664% 12/15/46 75 82 6 WFRBS Commercial Mortgage Trust 2013- UBS1 2.927% 3/15/46 250 254 6 WFRBS Commercial Mortgage Trust 2013- UBS1 3.591% 3/15/46 150 156 6 WFRBS Commercial Mortgage Trust 2013- UBS1 4.079% 3/15/46 175 188 6 WFRBS Commercial Mortgage Trust 2013- UBS1 4.627% 3/15/46 50 54 6 WFRBS Commercial Mortgage Trust 2014- C19 3.618% 3/15/47 50 52 6 WFRBS Commercial Mortgage Trust 2014- C19 3.660% 3/15/47 75 78 6 WFRBS Commercial Mortgage Trust 2014- C19 4.101% 3/15/47 175 186 6 WFRBS Commercial Mortgage Trust 2014- C19 4.723% 3/15/47 50 54 6 WFRBS Commercial Mortgage Trust 2014- C20 3.036% 5/15/47 100 102 6 WFRBS Commercial Mortgage Trust 2014- C20 3.638% 5/15/47 100 105 6 WFRBS Commercial Mortgage Trust 2014- C20 3.995% 5/15/47 125 132 6 WFRBS Commercial Mortgage Trust 2014- C20 4.176% 5/15/47 125 131 6 WFRBS Commercial Mortgage Trust 2014- C21 3.678% 8/15/47 425 441 6 WFRBS Commercial Mortgage Trust 2014- C22 3.752% 9/15/57 650 676 6 WFRBS Commercial Mortgage Trust 2014- C22 4.371% 9/15/57 100 102 6 WFRBS Commercial Mortgage Trust 2014- C23 3.636% 10/15/57 249 261 6 WFRBS Commercial Mortgage Trust 2014- C23 3.917% 10/15/57 125 132 6 WFRBS Commercial Mortgage Trust 2014- C23 4.210% 10/15/57 75 79 6 WFRBS Commercial Mortgage Trust 2014- LC14 2.862% 3/15/47 120 122 6 WFRBS Commercial Mortgage Trust 2014- LC14 3.522% 3/15/47 300 312 6 WFRBS Commercial Mortgage Trust 2014- LC14 4.045% 3/15/47 725 769 6 WFRBS Commercial Mortgage Trust 2014- LC14 4.351% 3/15/47 300 318 6 World Omni Auto Receivables Trust 2013-B 1.320% 1/15/20 72 72 6 World Omni Auto Receivables Trust 2014-A 0.940% 4/15/19 45 45 6 World Omni Auto Receivables Trust 2014-A 1.530% 6/15/20 200 200 6 World Omni Auto Receivables Trust 2015-B 1.490% 12/15/20 200 200 6 World Omni Auto Receivables Trust 2015-B 1.840% 1/17/22 200 199 6 World Omni Automobile Lease Securitization Trust 2014-A 1.370% 1/15/20 24 24 6 World Omni Automobile Lease Securitization Trust 2015-A 1.540% 10/15/18 225 225 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $321,257) Corporate Bonds (11.0%) Finance (3.4%) Banking (2.4%) American Express Co. 7.000% 3/19/18 2,200 2,310 American Express Co. 2.650% 12/2/22 800 793 American Express Co. 3.625% 12/5/24 750 754 American Express Co. 4.050% 12/3/42 121 119 American Express Credit Corp. 2.125% 7/27/18 550 553 American Express Credit Corp. 2.125% 3/18/19 2,200 2,210 American Express Credit Corp. 2.250% 8/15/19 300 302 American Express Credit Corp. 2.200% 3/3/20 1,100 1,104 American Express Credit Corp. 2.375% 5/26/20 1,485 1,493 American Express Credit Corp. 2.600% 9/14/20 650 656 American Express Credit Corp. 2.250% 5/5/21 735 728 American Express Credit Corp. 2.700% 3/3/22 1,100 1,098 Australia & New Zealand Banking Group Ltd. 1.450% 5/15/18 1,650 1,646 Australia & New Zealand Banking Group Ltd. 2.000% 11/16/18 800 802 Australia & New Zealand Banking Group Ltd. 2.250% 6/13/19 300 302 Australia & New Zealand Banking Group Ltd. 1.600% 7/15/19 250 248 Australia & New Zealand Banking Group Ltd. 2.050% 9/23/19 300 300 Australia & New Zealand Banking Group Ltd. 2.700% 11/16/20 800 807 Australia & New Zealand Banking Group Ltd. 2.300% 6/1/21 2,300 2,271 Australia & New Zealand Banking Group Ltd. 2.550% 11/23/21 300 298 Australia & New Zealand Banking Group Ltd. 3.700% 11/16/25 750 779 Banco Bilbao Vizcaya Argentaria SA 3.000% 10/20/20 950 962 Bank of America Corp. 6.875% 4/25/18 4,330 4,555 Bank of America Corp. 5.650% 5/1/18 4,450 4,630 Bank of America Corp. 2.600% 1/15/19 5,369 5,425 Bank of America Corp. 5.490% 3/15/19 200 213 Bank of America Corp. 2.650% 4/1/19 2,450 2,479 Bank of America Corp. 7.625% 6/1/19 1,124 1,254 Bank of America Corp. 2.250% 4/21/20 1,000 997 Bank of America Corp. 5.625% 7/1/20 1,460 1,601 Bank of America Corp. 2.625% 10/19/20 550 552 Bank of America Corp. 2.151% 11/9/20 500 495 Bank of America Corp. 5.875% 1/5/21 145 161 Bank of America Corp. 2.625% 4/19/21 2,090 2,088 Bank of America Corp. 5.000% 5/13/21 1,205 1,307 Bank of America Corp. 5.700% 1/24/22 500 561 Bank of America Corp. 2.503% 10/21/22 1,300 1,267 Bank of America Corp. 3.300% 1/11/23 5,400 5,433 6 Bank of America Corp. 3.124% 1/20/23 410 412 Bank of America Corp. 4.100% 7/24/23 1,000 1,047 Bank of America Corp. 4.125% 1/22/24 1,400 1,462 Bank of America Corp. 4.000% 4/1/24 1,750 1,814 Bank of America Corp. 4.200% 8/26/24 3,500 3,583 Bank of America Corp. 4.000% 1/22/25 3,240 3,234 Bank of America Corp. 3.950% 4/21/25 1,500 1,493 Bank of America Corp. 3.875% 8/1/25 2,500 2,544 Bank of America Corp. 4.450% 3/3/26 725 745 Bank of America Corp. 4.250% 10/22/26 1,225 1,243 Bank of America Corp. 3.248% 10/21/27 1,000 952 Bank of America Corp. 4.183% 11/25/27 1,200 1,204 6 Bank of America Corp. 3.824% 1/20/28 1,500 1,502 Bank of America Corp. 6.110% 1/29/37 910 1,064 Bank of America Corp. 7.750% 5/14/38 2,000 2,751 Bank of America Corp. 5.875% 2/7/42 1,150 1,389 Bank of America Corp. 5.000% 1/21/44 5,200 5,671 Bank of America Corp. 4.875% 4/1/44 550 591 Bank of America Corp. 4.750% 4/21/45 350 352 6 Bank of America Corp. 4.443% 1/20/48 500 503 Bank of America NA 1.750% 6/5/18 1,350 1,353 Bank of America NA 2.050% 12/7/18 1,000 1,005 Bank of America NA 6.000% 10/15/36 350 430 Bank of Montreal 1.450% 4/9/18 500 500 Bank of Montreal 1.400% 4/10/18 850 849 Bank of Montreal 1.800% 7/31/18 1,000 1,002 Bank of Montreal 1.350% 8/28/18 400 399 Bank of Montreal 2.375% 1/25/19 575 581 Bank of Montreal 1.500% 7/18/19 1,200 1,187 Bank of Montreal 2.100% 12/12/19 675 678 Bank of Montreal 1.900% 8/27/21 1,500 1,462 Bank of Montreal 2.550% 11/6/22 450 448 Bank of New York Mellon Corp. 1.969% 6/20/17 200 200 Bank of New York Mellon Corp. 2.100% 1/15/19 325 327 Bank of New York Mellon Corp. 2.200% 3/4/19 225 227 Bank of New York Mellon Corp. 5.450% 5/15/19 350 375 Bank of New York Mellon Corp. 2.300% 9/11/19 1,900 1,917 Bank of New York Mellon Corp. 4.600% 1/15/20 400 427 Bank of New York Mellon Corp. 2.600% 8/17/20 300 303 Bank of New York Mellon Corp. 2.450% 11/27/20 750 752 Bank of New York Mellon Corp. 2.050% 5/3/21 2,000 1,971 Bank of New York Mellon Corp. 3.550% 9/23/21 625 651 Bank of New York Mellon Corp. 2.600% 2/7/22 1,500 1,501 Bank of New York Mellon Corp. 2.200% 8/16/23 825 792 Bank of New York Mellon Corp. 3.650% 2/4/24 150 156 Bank of New York Mellon Corp. 3.250% 9/11/24 600 606 Bank of New York Mellon Corp. 2.800% 5/4/26 1,200 1,160 Bank of New York Mellon Corp. 2.450% 8/17/26 500 468 6 Bank of New York Mellon Corp. 3.442% 2/7/28 1,200 1,210 Bank of New York Mellon Corp. 3.000% 10/30/28 1,000 951 Bank of Nova Scotia 1.450% 4/25/18 1,625 1,622 Bank of Nova Scotia 1.700% 6/11/18 500 501 Bank of Nova Scotia 2.050% 10/30/18 450 454 Bank of Nova Scotia 1.950% 1/15/19 625 627 Bank of Nova Scotia 2.050% 6/5/19 550 552 Bank of Nova Scotia 1.650% 6/14/19 300 298 Bank of Nova Scotia 4.375% 1/13/21 105 112 Bank of Nova Scotia 2.450% 3/22/21 3,100 3,101 Bank of Nova Scotia 2.800% 7/21/21 1,375 1,397 Bank of Nova Scotia 4.500% 12/16/25 1,250 1,304 Barclays Bank plc 5.140% 10/14/20 105 112 Barclays plc 2.750% 11/8/19 475 478 Barclays plc 2.875% 6/8/20 750 754 Barclays plc 3.250% 1/12/21 1,000 1,007 Barclays plc 3.200% 8/10/21 850 852 Barclays plc 3.684% 1/10/23 2,000 2,011 Barclays plc 4.375% 9/11/24 950 955 Barclays plc 3.650% 3/16/25 3,000 2,922 Barclays plc 4.375% 1/12/26 1,200 1,218 Barclays plc 5.200% 5/12/26 1,300 1,331 Barclays plc 4.337% 1/10/28 2,000 2,003 Barclays plc 5.250% 8/17/45 450 471 Barclays plc 4.950% 1/10/47 1,000 997 BB&T Corp. 1.450% 1/12/18 550 550 BB&T Corp. 2.050% 6/19/18 350 351 BB&T Corp. 2.250% 2/1/19 200 201 BB&T Corp. 6.850% 4/30/19 2,125 2,329 BB&T Corp. 2.050% 5/10/21 800 786 BB&T Corp. 2.750% 4/1/22 750 754 Bear Stearns Cos. LLC 7.250% 2/1/18 2,085 2,180 Bear Stearns Cos. LLC 4.650% 7/2/18 40 41 BNP Paribas SA 2.700% 8/20/18 150 152 BNP Paribas SA 2.400% 12/12/18 875 880 BNP Paribas SA 2.450% 3/17/19 600 604 BNP Paribas SA 2.375% 5/21/20 1,000 997 BNP Paribas SA 5.000% 1/15/21 2,810 3,034 BNP Paribas SA 3.250% 3/3/23 675 679 BNP Paribas SA 4.250% 10/15/24 500 506 BPCE SA 2.500% 12/10/18 650 654 BPCE SA 2.500% 7/15/19 700 703 BPCE SA 2.250% 1/27/20 675 670 BPCE SA 2.650% 2/3/21 825 822 BPCE SA 2.750% 12/2/21 500 496 BPCE SA 4.000% 4/15/24 1,200 1,246 BPCE SA 3.375% 12/2/26 250 246 Branch Banking & Trust Co. 1.450% 5/10/19 650 643 Branch Banking & Trust Co. 2.100% 1/15/20 600 601 Branch Banking & Trust Co. 3.625% 9/16/25 2,600 2,661 Branch Banking & Trust Co. 3.800% 10/30/26 400 415 Canadian Imperial Bank of Commerce 1.600% 9/6/19 700 693 Capital One Bank USA NA 1.300% 6/5/17 550 550 Capital One Bank USA NA 2.150% 11/21/18 300 300 Capital One Bank USA NA 2.300% 6/5/19 900 901 Capital One Bank USA NA 8.800% 7/15/19 625 712 Capital One Bank USA NA 3.375% 2/15/23 1,140 1,137 Capital One Financial Corp. 2.450% 4/24/19 1,800 1,810 Capital One Financial Corp. 4.750% 7/15/21 280 300 Capital One Financial Corp. 3.050% 3/9/22 675 674 Capital One Financial Corp. 3.500% 6/15/23 82 83 Capital One Financial Corp. 3.750% 4/24/24 1,000 1,016 Capital One Financial Corp. 4.200% 10/29/25 500 503 Capital One Financial Corp. 3.750% 7/28/26 250 242 Capital One Financial Corp. 3.750% 3/9/27 775 768 Capital One NA 1.650% 2/5/18 2,000 2,000 Capital One NA 2.400% 9/5/19 350 351 Capital One NA 1.850% 9/13/19 825 817 Capital One NA 2.350% 1/31/20 1,000 998 Capital One NA 2.950% 7/23/21 510 513 Capital One NA 2.250% 9/13/21 675 659 6,9 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 1,265 1,446 Citigroup Inc. 1.700% 4/27/18 1,500 1,499 Citigroup Inc. 6.125% 5/15/18 1,406 1,472 Citigroup Inc. 2.150% 7/30/18 1,750 1,756 Citigroup Inc. 2.500% 9/26/18 1,825 1,841 Citigroup Inc. 2.050% 12/7/18 4,850 4,860 Citigroup Inc. 2.550% 4/8/19 225 227 Citigroup Inc. 2.050% 6/7/19 650 649 Citigroup Inc. 2.500% 7/29/19 575 580 Citigroup Inc. 2.450% 1/10/20 1,300 1,306 Citigroup Inc. 2.400% 2/18/20 675 677 Citigroup Inc. 5.375% 8/9/20 470 514 Citigroup Inc. 2.700% 3/30/21 2,650 2,653 Citigroup Inc. 2.350% 8/2/21 600 590 Citigroup Inc. 2.900% 12/8/21 2,000 2,004 Citigroup Inc. 4.500% 1/14/22 2,000 2,142 Citigroup Inc. 4.050% 7/30/22 125 130 Citigroup Inc. 3.500% 5/15/23 475 478 Citigroup Inc. 3.875% 10/25/23 725 749 Citigroup Inc. 3.750% 6/16/24 2,975 3,026 Citigroup Inc. 4.000% 8/5/24 725 732 Citigroup Inc. 3.875% 3/26/25 1,100 1,089 Citigroup Inc. 3.300% 4/27/25 1,000 979 Citigroup Inc. 4.400% 6/10/25 4,475 4,559 Citigroup Inc. 5.500% 9/13/25 1,000 1,090 Citigroup Inc. 3.700% 1/12/26 1,000 999 Citigroup Inc. 4.600% 3/9/26 975 999 Citigroup Inc. 3.400% 5/1/26 975 951 Citigroup Inc. 3.200% 10/21/26 1,300 1,245 Citigroup Inc. 4.300% 11/20/26 1,250 1,262 Citigroup Inc. 4.450% 9/29/27 2,275 2,310 6 Citigroup Inc. 3.887% 1/10/28 2,000 2,003 Citigroup Inc. 6.625% 1/15/28 800 962 Citigroup Inc. 4.125% 7/25/28 975 963 Citigroup Inc. 6.000% 10/31/33 425 485 Citigroup Inc. 6.125% 8/25/36 1,149 1,338 Citigroup Inc. 8.125% 7/15/39 1,099 1,615 Citigroup Inc. 5.875% 1/30/42 1,100 1,336 Citigroup Inc. 5.300% 5/6/44 725 776 Citigroup Inc. 4.650% 7/30/45 1,000 1,034 Citigroup Inc. 4.750% 5/18/46 500 493 Citizens Bank NA 1.600% 12/4/17 325 325 Citizens Bank NA 2.300% 12/3/18 500 502 Citizens Bank NA 2.500% 3/14/19 1,000 1,008 Citizens Bank NA 2.450% 12/4/19 325 327 Citizens Bank NA 2.250% 3/2/20 725 724 Citizens Financial Group Inc. 4.300% 12/3/25 400 412 Comerica Bank 4.000% 7/27/25 200 201 Commonwealth Bank of Australia 1.900% 9/18/17 250 250 Commonwealth Bank of Australia 2.500% 9/20/18 900 909 Commonwealth Bank of Australia 1.750% 11/2/18 650 649 Commonwealth Bank of Australia 2.250% 3/13/19 225 226 Commonwealth Bank of Australia 2.050% 3/15/19 475 476 Commonwealth Bank of Australia 2.300% 9/6/19 500 503 Commonwealth Bank of Australia 2.400% 11/2/20 650 649 Commonwealth Bank of Australia 2.550% 3/15/21 625 624 Compass Bank 1.850% 9/29/17 225 225 Compass Bank 2.750% 9/29/19 225 226 Cooperatieve Rabobank UA 2.250% 1/14/19 1,000 1,005 Cooperatieve Rabobank UA 2.250% 1/14/20 2,825 2,834 Cooperatieve Rabobank UA 4.500% 1/11/21 635 680 Cooperatieve Rabobank UA 2.500% 1/19/21 1,775 1,774 Cooperatieve Rabobank UA 2.750% 1/10/22 300 302 Cooperatieve Rabobank UA 3.875% 2/8/22 2,075 2,187 Cooperatieve Rabobank UA 3.950% 11/9/22 1,975 2,027 Cooperatieve Rabobank UA 4.625% 12/1/23 1,675 1,763 Cooperatieve Rabobank UA 3.375% 5/21/25 1,025 1,033 Cooperatieve Rabobank UA 4.375% 8/4/25 750 767 Cooperatieve Rabobank UA 3.750% 7/21/26 1,300 1,266 Cooperatieve Rabobank UA 5.250% 5/24/41 335 388 Cooperatieve Rabobank UA 5.750% 12/1/43 700 803 Cooperatieve Rabobank UA 5.250% 8/4/45 950 1,022 Credit Suisse AG 1.700% 4/27/18 1,300 1,299 Credit Suisse AG 2.300% 5/28/19 3,450 3,462 Credit Suisse AG 5.300% 8/13/19 475 509 Credit Suisse AG 5.400% 1/14/20 200 215 Credit Suisse AG 3.000% 10/29/21 800 807 credit suisse ag 3.625% 9/9/24 1,825 1,853 9 credit suisse group ag 3.574% 1/9/23 1,500 1,496 9 credit suisse group ag 4.282% 1/9/28 2,000 1,991 credit suisse group funding guernsey ltd. 3.125% 12/10/20 800 804 credit suisse group funding guernsey ltd. 3.450% 4/16/21 2,630 2,665 credit suisse group funding guernsey ltd. 3.800% 9/15/22 2,000 2,025 credit suisse group funding guernsey ltd. 3.800% 6/9/23 1,185 1,186 credit suisse group funding guernsey ltd. 3.750% 3/26/25 1,500 1,474 credit suisse group funding guernsey ltd. 4.550% 4/17/26 1,300 1,344 credit suisse group funding guernsey ltd. 4.875% 5/15/45 950 964 credit suisse usa inc. 7.125% 7/15/32 465 629 deutsche bank ag 2.500% 2/13/19 650 651 deutsche bank ag 2.850% 5/10/19 725 729 deutsche bank ag 2.950% 8/20/20 400 400 deutsche bank ag 3.125% 1/13/21 325 325 deutsche bank ag 3.375% 5/12/21 650 653 9 deutsche bank ag 4.250% 10/14/21 1,100 1,128 deutsche bank ag 3.700% 5/30/24 875 858 deutsche bank ag 4.100% 1/13/26 400 400 discover bank 2.600% 11/13/18 1,200 1,211 discover bank 7.000% 4/15/20 250 278 Discover Bank 3.200% 8/9/21 350 355 Discover Bank 4.250% 3/13/26 1,125 1,158 Discover Bank 3.450% 7/27/26 500 480 Discover Financial Services 3.850% 11/21/22 225 230 Discover Financial Services 3.950% 11/6/24 350 352 Discover Financial Services 3.750% 3/4/25 375 368 Discover Financial Services 4.100% 2/9/27 1,300 1,300 Fifth Third Bancorp 3.500% 3/15/22 825 848 Fifth Third Bancorp 4.300% 1/16/24 475 497 Fifth Third Bancorp 8.250% 3/1/38 710 1,011 Fifth Third Bank 2.150% 8/20/18 500 503 Fifth Third Bank 2.300% 3/15/19 500 503 Fifth Third Bank 2.375% 4/25/19 600 605 Fifth Third Bank 1.625% 9/27/19 500 494 Fifth Third Bank 2.250% 6/14/21 500 494 Fifth Third Bank 2.875% 10/1/21 1,435 1,452 Fifth Third Bank 3.850% 3/15/26 1,500 1,512 First Horizon National Corp. 3.500% 12/15/20 300 307 First Niagara Financial Group Inc. 6.750% 3/19/20 725 812 First Republic Bank 4.375% 8/1/46 200 192 First Republic Bank 4.625% 2/13/47 375 372 FirstMerit Bank NA 4.270% 11/25/26 450 456 FirstMerit Corp. 4.350% 2/4/23 125 130 Goldman Sachs Capital I 6.345% 2/15/34 900 1,072 Goldman Sachs Group Inc. 6.150% 4/1/18 100 104 Goldman Sachs Group Inc. 2.900% 7/19/18 4,000 4,051 Goldman Sachs Group Inc. 2.625% 1/31/19 1,600 1,617 Goldman Sachs Group Inc. 7.500% 2/15/19 2,020 2,218 Goldman Sachs Group Inc. 2.550% 10/23/19 4,250 4,288 Goldman Sachs Group Inc. 2.300% 12/13/19 1,350 1,349 Goldman Sachs Group Inc. 5.375% 3/15/20 1,310 1,419 Goldman Sachs Group Inc. 2.600% 4/23/20 3,125 3,141 Goldman Sachs Group Inc. 6.000% 6/15/20 2,590 2,873 Goldman Sachs Group Inc. 2.750% 9/15/20 975 983 Goldman Sachs Group Inc. 2.625% 4/25/21 500 499 Goldman Sachs Group Inc. 5.250% 7/27/21 1,675 1,838 Goldman Sachs Group Inc. 2.350% 11/15/21 2,000 1,960 Goldman Sachs Group Inc. 5.750% 1/24/22 3,925 4,419 Goldman Sachs Group Inc. 3.000% 4/26/22 2,225 2,230 Goldman Sachs Group Inc. 3.625% 1/22/23 1,000 1,024 Goldman Sachs Group Inc. 4.000% 3/3/24 3,400 3,525 Goldman Sachs Group Inc. 3.850% 7/8/24 1,325 1,355 Goldman Sachs Group Inc. 3.500% 1/23/25 3,225 3,213 Goldman Sachs Group Inc. 3.750% 2/25/26 2,600 2,616 Goldman Sachs Group Inc. 3.500% 11/16/26 1,500 1,468 Goldman Sachs Group Inc. 5.950% 1/15/27 630 721 Goldman Sachs Group Inc. 3.850% 1/26/27 1,900 1,908 Goldman Sachs Group Inc. 6.125% 2/15/33 1,320 1,591 Goldman Sachs Group Inc. 6.450% 5/1/36 1,125 1,344 Goldman Sachs Group Inc. 6.750% 10/1/37 2,770 3,420 Goldman Sachs Group Inc. 6.250% 2/1/41 2,090 2,621 Goldman Sachs Group Inc. 4.800% 7/8/44 2,975 3,138 Goldman Sachs Group Inc. 5.150% 5/22/45 2,875 3,016 Goldman Sachs Group Inc. 4.750% 10/21/45 500 527 HSBC Bank USA NA 4.875% 8/24/20 950 1,017 HSBC Bank USA NA 5.875% 11/1/34 675 803 HSBC Bank USA NA 5.625% 8/15/35 625 727 HSBC Bank USA NA 7.000% 1/15/39 300 401 HSBC Holdings plc 3.400% 3/8/21 1,651 1,689 HSBC Holdings plc 5.100% 4/5/21 3,560 3,868 HSBC Holdings plc 2.950% 5/25/21 2,000 2,002 HSBC Holdings plc 2.650% 1/5/22 1,800 1,775 HSBC Holdings plc 4.875% 1/14/22 160 173 HSBC Holdings plc 4.000% 3/30/22 765 805 6 HSBC Holdings plc 3.262% 3/13/23 1,300 1,307 HSBC Holdings plc 3.600% 5/25/23 1,300 1,321 HSBC Holdings plc 4.250% 3/14/24 1,000 1,013 HSBC Holdings plc 4.250% 8/18/25 750 755 HSBC Holdings plc 4.300% 3/8/26 4,070 4,227 HSBC Holdings plc 3.900% 5/25/26 2,200 2,226 HSBC Holdings plc 4.375% 11/23/26 1,000 1,008 6 HSBC Holdings plc 4.041% 3/13/28 2,000 2,020 HSBC Holdings plc 7.625% 5/17/32 400 526 HSBC Holdings plc 7.350% 11/27/32 400 508 HSBC Holdings plc 6.500% 5/2/36 1,485 1,813 HSBC Holdings plc 6.500% 9/15/37 2,160 2,657 HSBC Holdings plc 6.800% 6/1/38 550 701 HSBC Holdings plc 6.100% 1/14/42 200 251 HSBC Holdings plc 5.250% 3/14/44 3,000 3,221 HSBC USA Inc. 2.000% 8/7/18 975 976 HSBC USA Inc. 2.625% 9/24/18 850 858 HSBC USA Inc. 2.375% 11/13/19 1,300 1,306 HSBC USA Inc. 2.350% 3/5/20 1,175 1,177 HSBC USA Inc. 2.750% 8/7/20 500 506 HSBC USA Inc. 5.000% 9/27/20 645 692 Huntington Bancshares Inc. 2.600% 8/2/18 175 177 Huntington Bancshares Inc. 7.000% 12/15/20 450 514 Huntington Bancshares Inc. 3.150% 3/14/21 650 661 Huntington Bancshares Inc. 2.300% 1/14/22 325 317 Huntington National Bank 1.375% 4/24/17 1,100 1,100 Huntington National Bank 2.000% 6/30/18 250 251 Huntington National Bank 2.200% 11/6/18 500 502 Huntington National Bank 2.375% 3/10/20 750 753 Huntington National Bank 2.400% 4/1/20 250 250 Huntington National Bank 2.875% 8/20/20 800 812 ING Groep NV 3.150% 3/29/22 700 700 ING Groep NV 3.950% 3/29/27 1,300 1,298 Intesa Sanpaolo SPA 3.875% 1/15/19 1,600 1,634 Intesa Sanpaolo SPA 5.250% 1/12/24 625 657 JPMorgan Chase & Co. 1.700% 3/1/18 1,620 1,620 JPMorgan Chase & Co. 1.625% 5/15/18 2,285 2,284 JPMorgan Chase & Co. 2.350% 1/28/19 775 785 JPMorgan Chase & Co. 1.850% 3/22/19 1,465 1,465 JPMorgan Chase & Co. 6.300% 4/23/19 2,285 2,481 JPMorgan Chase & Co. 2.250% 1/23/20 3,825 3,838 JPMorgan Chase & Co. 2.750% 6/23/20 3,615 3,659 JPMorgan Chase & Co. 4.400% 7/22/20 730 778 JPMorgan Chase & Co. 4.250% 10/15/20 1,175 1,246 JPMorgan Chase & Co. 2.550% 3/1/21 800 800 JPMorgan Chase & Co. 4.625% 5/10/21 835 900 JPMorgan Chase & Co. 2.400% 6/7/21 400 398 JPMorgan Chase & Co. 2.295% 8/15/21 550 544 JPMorgan Chase & Co. 4.350% 8/15/21 1,005 1,075 JPMorgan Chase & Co. 4.500% 1/24/22 2,675 2,881 JPMorgan Chase & Co. 3.250% 9/23/22 2,425 2,469 JPMorgan Chase & Co. 2.972% 1/15/23 1,650 1,649 JPMorgan Chase & Co. 3.200% 1/25/23 4,625 4,666 JPMorgan Chase & Co. 3.375% 5/1/23 3,325 3,326 JPMorgan Chase & Co. 2.700% 5/18/23 2,000 1,955 JPMorgan Chase & Co. 3.875% 2/1/24 1,575 1,637 JPMorgan Chase & Co. 3.625% 5/13/24 275 281 JPMorgan Chase & Co. 3.875% 9/10/24 2,000 2,027 JPMorgan Chase & Co. 3.125% 1/23/25 1,600 1,574 JPMorgan Chase & Co. 3.300% 4/1/26 6,800 6,662 JPMorgan Chase & Co. 3.200% 6/15/26 1,125 1,093 JPMorgan Chase & Co. 2.950% 10/1/26 1,950 1,855 JPMorgan Chase & Co. 4.125% 12/15/26 6,475 6,598 JPMorgan Chase & Co. 3.625% 12/1/27 1,000 970 6 JPMorgan Chase & Co. 3.782% 2/1/28 1,750 1,767 JPMorgan Chase & Co. 6.400% 5/15/38 2,410 3,107 JPMorgan Chase & Co. 5.500% 10/15/40 1,250 1,460 JPMorgan Chase & Co. 5.600% 7/15/41 950 1,133 JPMorgan Chase & Co. 5.400% 1/6/42 1,200 1,398 JPMorgan Chase & Co. 5.625% 8/16/43 900 1,025 JPMorgan Chase & Co. 4.950% 6/1/45 250 263 6 JPMorgan Chase & Co. 4.260% 2/22/48 2,000 1,996 JPMorgan Chase Bank NA 1.450% 9/21/18 145 145 JPMorgan Chase Bank NA 1.650% 9/23/19 1,000 995 KeyBank NA 1.650% 2/1/18 450 450 KeyBank NA 1.700% 6/1/18 500 501 KeyBank NA 2.350% 3/8/19 500 504 KeyBank NA 2.500% 12/15/19 300 303 KeyBank NA 2.250% 3/16/20 500 501 KeyBank NA 2.500% 11/22/21 300 298 KeyBank NA 3.300% 6/1/25 500 500 KeyCorp 2.300% 12/13/18 400 402 KeyCorp 5.100% 3/24/21 1,310 1,428 Lloyds Bank plc 2.300% 11/27/18 800 805 Lloyds Bank plc 2.400% 3/17/20 125 125 Lloyds Bank plc 6.375% 1/21/21 1,875 2,125 Lloyds Banking Group plc 3.000% 1/11/22 1,200 1,194 Lloyds Banking Group plc 4.500% 11/4/24 500 512 Lloyds Banking Group plc 4.582% 12/10/25 3,050 3,101 Lloyds Banking Group plc 3.750% 1/11/27 1,000 982 Lloyds Banking Group plc 5.300% 12/1/45 200 212 Manufacturers & Traders Trust Co. 2.300% 1/30/19 1,550 1,563 Manufacturers & Traders Trust Co. 2.250% 7/25/19 800 806 Manufacturers & Traders Trust Co. 2.100% 2/6/20 475 474 Manufacturers & Traders Trust Co. 2.900% 2/6/25 1,425 1,401 Mitsubishi UFJ Financial Group Inc. 2.950% 3/1/21 2,550 2,571 Mitsubishi UFJ Financial Group Inc. 2.190% 9/13/21 1,750 1,711 Mitsubishi UFJ Financial Group Inc. 2.998% 2/22/22 750 755 Mitsubishi UFJ Financial Group Inc. 2.527% 9/13/23 200 193 Mitsubishi UFJ Financial Group Inc. 3.850% 3/1/26 1,800 1,850 Mitsubishi UFJ Financial Group Inc. 2.757% 9/13/26 700 658 Mitsubishi UFJ Financial Group Inc. 3.677% 2/22/27 3,300 3,341 Mizuho Financial Group Inc. 2.953% 2/28/22 500 500 Morgan Stanley 6.625% 4/1/18 3,235 3,386 Morgan Stanley 2.125% 4/25/18 2,925 2,937 Morgan Stanley 2.200% 12/7/18 500 502 Morgan Stanley 2.500% 1/24/19 1,675 1,691 Morgan Stanley 7.300% 5/13/19 1,390 1,536 Morgan Stanley 2.375% 7/23/19 2,500 2,514 Morgan Stanley 5.625% 9/23/19 1,715 1,852 Morgan Stanley 5.500% 1/26/20 525 569 Morgan Stanley 2.650% 1/27/20 1,600 1,615 Morgan Stanley 2.800% 6/16/20 3,600 3,641 Morgan Stanley 5.500% 7/24/20 650 711 Morgan Stanley 5.750% 1/25/21 1,335 1,480 Morgan Stanley 2.500% 4/21/21 1,600 1,593 Morgan Stanley 5.500% 7/28/21 1,575 1,747 Morgan Stanley 2.625% 11/17/21 2,200 2,186 Morgan Stanley 4.875% 11/1/22 875 946 Morgan Stanley 3.750% 2/25/23 4,000 4,130 Morgan Stanley 4.100% 5/22/23 2,025 2,091 Morgan Stanley 3.875% 4/29/24 4,700 4,837 Morgan Stanley 3.700% 10/23/24 2,550 2,588 Morgan Stanley 4.000% 7/23/25 1,900 1,960 Morgan Stanley 5.000% 11/24/25 1,000 1,073 Morgan Stanley 3.875% 1/27/26 1,800 1,824 Morgan Stanley 3.125% 7/27/26 3,150 3,009 Morgan Stanley 4.350% 9/8/26 2,780 2,835 Morgan Stanley 3.625% 1/20/27 1,500 1,485 Morgan Stanley 3.950% 4/23/27 745 738 Morgan Stanley 7.250% 4/1/32 705 957 Morgan Stanley 6.375% 7/24/42 1,200 1,533 Morgan Stanley 4.300% 1/27/45 2,500 2,476 Morgan Stanley 4.375% 1/22/47 1,500 1,506 MUFG Americas Holdings Corp. 1.625% 2/9/18 850 850 MUFG Americas Holdings Corp. 2.250% 2/10/20 750 749 MUFG Americas Holdings Corp. 3.500% 6/18/22 275 281 MUFG Americas Holdings Corp. 3.000% 2/10/25 350 338 MUFG Union Bank NA 2.125% 6/16/17 125 125 MUFG Union Bank NA 2.625% 9/26/18 1,200 1,212 MUFG Union Bank NA 2.250% 5/6/19 300 301 National Australia Bank Ltd. 2.300% 7/25/18 750 756 National Australia Bank Ltd. 2.000% 1/14/19 300 301 National Australia Bank Ltd. 1.375% 7/12/19 650 641 National Australia Bank Ltd. 2.625% 1/14/21 200 201 National Australia Bank Ltd. 1.875% 7/12/21 650 631 National Australia Bank Ltd. 3.000% 1/20/23 325 326 National Australia Bank Ltd. 3.375% 1/14/26 150 151 National Australia Bank Ltd. 2.500% 7/12/26 950 889 National Bank of Canada 1.450% 11/7/17 225 225 National City Corp. 6.875% 5/15/19 310 340 Northern Trust Co. 6.500% 8/15/18 75 80 Northern Trust Corp. 3.450% 11/4/20 300 314 Northern Trust Corp. 2.375% 8/2/22 825 817 Northern Trust Corp. 3.950% 10/30/25 525 554 People's United Bank NA 4.000% 7/15/24 275 274 People's United Financial Inc. 3.650% 12/6/22 350 356 PNC Bank NA 1.600% 6/1/18 500 500 PNC Bank NA 1.850% 7/20/18 500 501 PNC Bank NA 1.800% 11/5/18 1,000 1,001 PNC Bank NA 1.700% 12/7/18 400 400 PNC Bank NA 1.950% 3/4/19 300 301 PNC Bank NA 2.250% 7/2/19 600 604 PNC Bank NA 1.450% 7/29/19 200 198 PNC Bank NA 2.400% 10/18/19 600 606 PNC Bank NA 2.300% 6/1/20 630 631 PNC Bank NA 2.600% 7/21/20 270 272 PNC Bank NA 2.450% 11/5/20 800 803 PNC Bank NA 2.150% 4/29/21 650 643 PNC Bank NA 2.550% 12/9/21 2,400 2,398 PNC Bank NA 2.625% 2/17/22 2,000 2,000 PNC Bank NA 2.950% 1/30/23 1,100 1,104 PNC Bank NA 3.800% 7/25/23 700 733 PNC Bank NA 3.300% 10/30/24 350 354 PNC Bank NA 2.950% 2/23/25 750 740 PNC Bank NA 3.250% 6/1/25 575 578 PNC Bank NA 4.200% 11/1/25 825 881 PNC Financial Services Group Inc. 2.854% 11/9/22 1,800 1,797 PNC Financial Services Group Inc. 3.900% 4/29/24 1,450 1,503 PNC Funding Corp. 6.700% 6/10/19 50 55 PNC Funding Corp. 5.125% 2/8/20 770 832 PNC Funding Corp. 4.375% 8/11/20 800 853 PNC Funding Corp. 3.300% 3/8/22 1,680 1,728 Regions Bank 6.450% 6/26/37 500 564 Regions Financial Corp. 3.200% 2/8/21 200 203 Royal Bank of Canada 1.500% 1/16/18 1,375 1,375 Royal Bank of Canada 2.200% 7/27/18 2,375 2,391 Royal Bank of Canada 1.800% 7/30/18 1,000 1,002 Royal Bank of Canada 1.500% 7/29/19 1,250 1,237 Royal Bank of Canada 2.125% 3/2/20 2,000 2,002 Royal Bank of Canada 2.350% 10/30/20 950 953 Royal Bank of Canada 2.500% 1/19/21 800 805 Royal Bank of Canada 2.750% 2/1/22 1,400 1,415 Royal Bank of Canada 4.650% 1/27/26 750 791 Royal Bank of Scotland Group plc 3.875% 9/12/23 2,500 2,460 Royal Bank of Scotland Group plc 4.800% 4/5/26 225 230 Santander Holdings USA Inc. 3.450% 8/27/18 625 635 Santander Holdings USA Inc. 2.700% 5/24/19 1,225 1,229 Santander Holdings USA Inc. 2.650% 4/17/20 250 249 9 Santander Holdings USA Inc. 3.700% 3/28/22 2,000 2,003 Santander Holdings USA Inc. 4.500% 7/17/25 500 508 Santander Issuances SAU 5.179% 11/19/25 1,700 1,761 Santander UK Group Holdings plc 2.875% 10/16/20 975 973 Santander UK Group Holdings plc 3.125% 1/8/21 800 805 Santander UK Group Holdings plc 2.875% 8/5/21 825 816 Santander UK Group Holdings plc 3.571% 1/10/23 700 701 Santander UK plc 3.050% 8/23/18 525 533 Santander UK plc 2.500% 3/14/19 3,150 3,175 Santander UK plc 2.350% 9/10/19 675 679 Santander UK plc 2.375% 3/16/20 750 751 Santander UK plc 4.000% 3/13/24 1,200 1,254 Skandinaviska Enskilda Banken AB 2.300% 3/11/20 500 501 Skandinaviska Enskilda Banken AB 2.625% 3/15/21 1,000 1,002 Skandinaviska Enskilda Banken AB 1.875% 9/13/21 2,500 2,425 Skandinaviska Enskilda Banken AB 2.800% 3/11/22 500 501 Societe Generale SA 2.625% 10/1/18 750 756 State Street Corp. 4.956% 3/15/18 1,025 1,054 State Street Corp. 1.350% 5/15/18 150 150 State Street Corp. 4.375% 3/7/21 615 658 State Street Corp. 1.950% 5/19/21 500 491 State Street Corp. 3.100% 5/15/23 400 403 State Street Corp. 3.300% 12/16/24 1,000 1,013 State Street Corp. 3.550% 8/18/25 385 396 State Street Corp. 2.650% 5/19/26 500 479 Sumitomo Mitsui Banking Corp. 1.950% 7/23/18 3,000 3,004 Sumitomo Mitsui Banking Corp. 1.762% 10/19/18 400 399 Sumitomo Mitsui Banking Corp. 2.450% 1/10/19 525 528 Sumitomo Mitsui Banking Corp. 1.966% 1/11/19 1,000 999 Sumitomo Mitsui Banking Corp. 2.250% 7/11/19 650 650 Sumitomo Mitsui Banking Corp. 2.450% 10/20/20 300 298 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 325 329 Sumitomo Mitsui Banking Corp. 3.950% 7/19/23 75 78 Sumitomo Mitsui Banking Corp. 3.950% 1/10/24 725 758 Sumitomo Mitsui Banking Corp. 3.400% 7/11/24 925 935 Sumitomo Mitsui Financial Group Inc. 2.934% 3/9/21 1,275 1,284 Sumitomo Mitsui Financial Group Inc. 2.058% 7/14/21 975 948 Sumitomo Mitsui Financial Group Inc. 2.442% 10/19/21 1,275 1,256 Sumitomo Mitsui Financial Group Inc. 2.846% 1/11/22 1,000 1,001 Sumitomo Mitsui Financial Group Inc. 3.784% 3/9/26 975 995 Sumitomo Mitsui Financial Group Inc. 2.632% 7/14/26 1,800 1,676 Sumitomo Mitsui Financial Group Inc. 3.010% 10/19/26 650 623 SunTrust Bank 2.250% 1/31/20 1,500 1,504 SunTrust Bank 2.750% 5/1/23 250 245 SunTrust Bank 3.300% 5/15/26 725 704 SunTrust Banks Inc. 2.350% 11/1/18 475 478 SunTrust Banks Inc. 2.500% 5/1/19 1,000 1,010 SunTrust Banks Inc. 2.900% 3/3/21 300 304 SunTrust Banks Inc. 2.700% 1/27/22 500 499 SVB Financial Group 3.500% 1/29/25 225 219 Svenska Handelsbanken AB 1.625% 3/21/18 1,375 1,375 Svenska Handelsbanken AB 2.500% 1/25/19 775 783 Svenska Handelsbanken AB 2.250% 6/17/19 850 854 Svenska Handelsbanken AB 1.500% 9/6/19 925 913 Svenska Handelsbanken AB 2.450% 3/30/21 650 649 Svenska Handelsbanken AB 1.875% 9/7/21 925 899 Synchrony Financial 2.600% 1/15/19 650 655 Synchrony Financial 3.000% 8/15/19 200 203 Synchrony Financial 2.700% 2/3/20 1,050 1,054 Synchrony Financial 3.750% 8/15/21 300 309 Synchrony Financial 4.250% 8/15/24 2,750 2,815 Synchrony Financial 3.700% 8/4/26 500 484 Toronto-Dominion Bank 1.625% 3/13/18 500 501 Toronto-Dominion Bank 1.400% 4/30/18 2,675 2,673 Toronto-Dominion Bank 1.750% 7/23/18 1,550 1,553 Toronto-Dominion Bank 2.125% 7/2/19 500 503 Toronto-Dominion Bank 1.450% 8/13/19 650 643 Toronto-Dominion Bank 2.250% 11/5/19 1,350 1,358 Toronto-Dominion Bank 2.500% 12/14/20 1,900 1,919 Toronto-Dominion Bank 2.125% 4/7/21 2,000 1,982 Toronto-Dominion Bank 1.800% 7/13/21 650 633 6 Toronto-Dominion Bank 3.625% 9/15/31 500 491 UBS AG 5.750% 4/25/18 135 141 UBS AG 2.375% 8/14/19 380 382 UBS AG 2.350% 3/26/20 350 351 UBS AG 4.875% 8/4/20 250 270 US Bancorp 2.200% 4/25/19 1,100 1,108 US Bancorp 2.350% 1/29/21 600 602 US Bancorp 4.125% 5/24/21 915 975 US Bancorp 2.625% 1/24/22 2,000 2,007 US Bancorp 3.000% 3/15/22 575 586 US Bancorp 2.950% 7/15/22 375 379 US Bancorp 3.600% 9/11/24 150 154 US Bancorp 3.100% 4/27/26 1,500 1,472 US Bank NA 1.400% 4/26/19 500 496 US Bank NA 2.125% 10/28/19 1,000 1,004 US Bank NA 2.000% 1/24/20 1,000 1,004 US Bank NA 2.800% 1/27/25 1,050 1,030 Wachovia Bank NA 5.850% 2/1/37 425 512 Wachovia Corp. 6.605% 10/1/25 1,000 1,183 Wachovia Corp. 7.500% 4/15/35 150 197 Wachovia Corp. 5.500% 8/1/35 200 226 Wachovia Corp. 6.550% 10/15/35 100 123 Wells Fargo & Co. 2.150% 1/15/19 750 754 Wells Fargo & Co. 2.600% 7/22/20 2,150 2,171 Wells Fargo & Co. 2.550% 12/7/20 1,500 1,507 Wells Fargo & Co. 3.000% 1/22/21 2,050 2,087 Wells Fargo & Co. 4.600% 4/1/21 6,310 6,780 Wells Fargo & Co. 2.100% 7/26/21 3,300 3,232 Wells Fargo & Co. 3.500% 3/8/22 1,600 1,657 Wells Fargo & Co. 3.069% 1/24/23 3,300 3,315 Wells Fargo & Co. 3.450% 2/13/23 1,675 1,689 Wells Fargo & Co. 4.125% 8/15/23 1,550 1,622 Wells Fargo & Co. 3.000% 4/22/26 4,025 3,862 Wells Fargo & Co. 4.100% 6/3/26 5,175 5,279 Wells Fargo & Co. 3.000% 10/23/26 2,275 2,178 Wells Fargo & Co. 4.300% 7/22/27 1,300 1,351 Wells Fargo & Co. 5.375% 11/2/43 1,000 1,113 Wells Fargo & Co. 5.606% 1/15/44 1,500 1,718 Wells Fargo & Co. 4.650% 11/4/44 1,225 1,233 Wells Fargo & Co. 3.900% 5/1/45 2,350 2,249 Wells Fargo & Co. 4.900% 11/17/45 1,300 1,347 Wells Fargo & Co. 4.400% 6/14/46 1,300 1,258 Wells Fargo & Co. 4.750% 12/7/46 3,500 3,567 Wells Fargo Bank NA 1.750% 5/24/19 975 972 Wells Fargo Bank NA 2.150% 12/6/19 2,000 2,007 Wells Fargo Bank NA 5.950% 8/26/36 550 665 Wells Fargo Bank NA 6.600% 1/15/38 605 794 6 Wells Fargo Capital X 5.950% 12/1/86 425 457 Westpac Banking Corp. 2.250% 7/30/18 250 252 Westpac Banking Corp. 1.950% 11/23/18 1,000 1,002 Westpac Banking Corp. 2.250% 1/17/19 875 880 Westpac Banking Corp. 1.650% 5/13/19 725 720 Westpac Banking Corp. 1.600% 8/19/19 975 964 Westpac Banking Corp. 4.875% 11/19/19 930 994 Westpac Banking Corp. 2.150% 3/6/20 3,000 2,999 Westpac Banking Corp. 2.600% 11/23/20 975 982 Westpac Banking Corp. 2.100% 5/13/21 3,100 3,045 Westpac Banking Corp. 2.000% 8/19/21 1,000 975 Westpac Banking Corp. 2.800% 1/11/22 2,000 2,010 Westpac Banking Corp. 2.850% 5/13/26 2,450 2,359 Westpac Banking Corp. 2.700% 8/19/26 650 617 Westpac Banking Corp. 3.350% 3/8/27 1,800 1,788 6 Westpac Banking Corp. 4.322% 11/23/31 2,000 2,021 Brokerage (0.1%) Affiliated Managers Group Inc. 4.250% 2/15/24 350 365 Affiliated Managers Group Inc. 3.500% 8/1/25 750 732 Ameriprise Financial Inc. 7.300% 6/28/19 200 222 Ameriprise Financial Inc. 5.300% 3/15/20 125 136 Ameriprise Financial Inc. 4.000% 10/15/23 825 873 Ameriprise Financial Inc. 3.700% 10/15/24 350 361 Apollo Investment Corp. 5.250% 3/3/25 200 198 BGC Partners Inc. 5.375% 12/9/19 175 182 BGC Partners Inc. 5.125% 5/27/21 200 208 BlackRock Inc. 5.000% 12/10/19 475 514 BlackRock Inc. 4.250% 5/24/21 475 509 BlackRock Inc. 3.375% 6/1/22 475 494 BlackRock Inc. 3.500% 3/18/24 1,000 1,044 BlackRock Inc. 3.200% 3/15/27 600 600 Brookfield Asset Management Inc. 4.000% 1/15/25 550 555 Brookfield Finance Inc. 4.250% 6/2/26 150 151 Brookfield Finance LLC 4.000% 4/1/24 575 578 CBOE Holdings Inc. 3.650% 1/12/27 315 317 Charles Schwab Corp. 3.225% 9/1/22 1,225 1,249 Charles Schwab Corp. 3.200% 3/2/27 1,100 1,094 CME Group Inc. 3.000% 9/15/22 875 892 CME Group Inc. 3.000% 3/15/25 300 300 CME Group Inc. 5.300% 9/15/43 425 508 E*TRADE Financial Corp. 5.375% 11/15/22 350 367 E*TRADE Financial Corp. 4.625% 9/15/23 300 306 Eaton Vance Corp. 3.625% 6/15/23 200 203 Franklin Resources Inc. 4.625% 5/20/20 225 241 Franklin Resources Inc. 2.800% 9/15/22 575 577 Franklin Resources Inc. 2.850% 3/30/25 125 121 Intercontinental Exchange Inc. 2.500% 10/15/18 425 430 Intercontinental Exchange Inc. 2.750% 12/1/20 1,200 1,219 Intercontinental Exchange Inc. 4.000% 10/15/23 350 370 Intercontinental Exchange Inc. 3.750% 12/1/25 1,000 1,032 Invesco Finance plc 3.125% 11/30/22 500 506 Invesco Finance plc 4.000% 1/30/24 650 684 Invesco Finance plc 5.375% 11/30/43 900 1,023 Janus Capital Group Inc. 4.875% 8/1/25 250 265 Jefferies Group LLC 5.125% 4/13/18 320 330 Jefferies Group LLC 8.500% 7/15/19 455 515 Jefferies Group LLC 6.875% 4/15/21 620 707 Jefferies Group LLC 5.125% 1/20/23 300 322 Jefferies Group LLC 4.850% 1/15/27 1,100 1,125 Jefferies Group LLC 6.250% 1/15/36 320 335 Jefferies Group LLC 6.500% 1/20/43 250 271 Lazard Group LLC 4.250% 11/14/20 75 79 Lazard Group LLC 3.750% 2/13/25 100 99 Lazard Group LLC 3.625% 3/1/27 350 341 Legg Mason Inc. 3.950% 7/15/24 150 152 Legg Mason Inc. 4.750% 3/15/26 150 158 Legg Mason Inc. 5.625% 1/15/44 450 459 Leucadia National Corp. 5.500% 10/18/23 475 505 Leucadia National Corp. 6.625% 10/23/43 125 124 Nasdaq Inc. 5.550% 1/15/20 650 703 Nasdaq Inc. 3.850% 6/30/26 300 298 Nomura Holdings Inc. 2.750% 3/19/19 625 631 Nomura Holdings Inc. 6.700% 3/4/20 900 999 OM Asset Management plc 4.800% 7/27/26 200 199 Raymond James Financial Inc. 4.950% 7/15/46 250 247 Stifel Financial Corp. 3.500% 12/1/20 175 178 Stifel Financial Corp. 4.250% 7/18/24 575 579 TD Ameritrade Holding Corp. 5.600% 12/1/19 100 109 TD Ameritrade Holding Corp. 2.950% 4/1/22 600 607 TD Ameritrade Holding Corp. 3.625% 4/1/25 450 461 Finance Companies (0.1%) AerCap Ireland Capital DAC / AerCap Global Aviation Trust 4.625% 7/1/22 475 501 AerCap Ireland Capital DAC / AerCap Global Aviation Trust 3.500% 5/26/22 1,000 1,005 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.750% 5/15/19 808 829 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.250% 7/1/20 650 677 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.625% 10/30/20 651 687 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 4.500% 5/15/21 780 817 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 5.000% 10/1/21 745 794 AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust 3.950% 2/1/22 675 693 Air Lease Corp. 3.375% 1/15/19 425 433 Air Lease Corp. 4.750% 3/1/20 275 292 Air Lease Corp. 3.875% 4/1/21 1,875 1,941 Air Lease Corp. 3.375% 6/1/21 25 25 Air Lease Corp. 3.750% 2/1/22 3,150 3,237 Air Lease Corp. 4.250% 9/15/24 75 78 Ares Capital Corp. 4.875% 11/30/18 875 906 Ares Capital Corp. 3.875% 1/15/20 425 433 FS Investment Corp. 4.000% 7/15/19 250 252 FS Investment Corp. 4.750% 5/15/22 450 460 GATX Corp. 2.375% 7/30/18 150 151 GATX Corp. 2.500% 7/30/19 150 151 GATX Corp. 3.250% 3/30/25 375 363 GATX Corp. 3.850% 3/30/27 1,250 1,248 GATX Corp. 5.200% 3/15/44 150 153 GATX Corp. 4.500% 3/30/45 150 139 GE Capital International Funding Co. 2.342% 11/15/20 8,120 8,152 GE Capital International Funding Co. 3.373% 11/15/25 2,212 2,266 GE Capital International Funding Co. 4.418% 11/15/35 8,557 9,035 HSBC Finance Corp. 6.676% 1/15/21 2,136 2,413 International Lease Finance Corp. 3.875% 4/15/18 415 422 9 International Lease Finance Corp. 7.125% 9/1/18 829 886 International Lease Finance Corp. 5.875% 4/1/19 488 520 International Lease Finance Corp. 6.250% 5/15/19 613 659 International Lease Finance Corp. 8.250% 12/15/20 775 913 International Lease Finance Corp. 4.625% 4/15/21 325 341 International Lease Finance Corp. 8.625% 1/15/22 1,150 1,406 International Lease Finance Corp. 5.875% 8/15/22 540 601 Prospect Capital Corp. 5.000% 7/15/19 175 179 Prospect Capital Corp. 5.875% 3/15/23 150 155 Insurance (0.5%) ACE Capital Trust II 9.700% 4/1/30 75 111 AEGON Funding Co. LLC 5.750% 12/15/20 664 729 Aetna Inc. 1.700% 6/7/18 1,100 1,101 Aetna Inc. 2.200% 3/15/19 250 252 Aetna Inc. 4.125% 6/1/21 320 340 Aetna Inc. 2.750% 11/15/22 650 650 Aetna Inc. 2.800% 6/15/23 950 943 Aetna Inc. 3.500% 11/15/24 495 506 Aetna Inc. 6.625% 6/15/36 500 653 Aetna Inc. 6.750% 12/15/37 350 468 Aetna Inc. 4.500% 5/15/42 375 391 Aetna Inc. 4.125% 11/15/42 325 320 Aflac Inc. 2.400% 3/16/20 150 152 Aflac Inc. 4.000% 2/15/22 325 345 Aflac Inc. 3.625% 6/15/23 1,000 1,037 Aflac Inc. 3.625% 11/15/24 80 82 Aflac Inc. 3.250% 3/17/25 325 324 Aflac Inc. 2.875% 10/15/26 600 579 Aflac Inc. 6.450% 8/15/40 79 103 Aflac Inc. 4.000% 10/15/46 150 142 Alleghany Corp. 5.625% 9/15/20 100 110 Alleghany Corp. 4.950% 6/27/22 425 466 Alleghany Corp. 4.900% 9/15/44 375 381 Allied World Assurance Co. Holdings Ltd. 5.500% 11/15/20 200 215 Allied World Assurance Co. Holdings Ltd. 4.350% 10/29/25 350 347 Allstate Corp. 3.150% 6/15/23 700 712 Allstate Corp. 3.280% 12/15/26 400 401 Allstate Corp. 5.550% 5/9/35 105 126 Allstate Corp. 4.500% 6/15/43 725 772 Allstate Corp. 4.200% 12/15/46 1,700 1,732 6 Allstate Corp. 6.500% 5/15/67 700 799 Alterra Finance LLC 6.250% 9/30/20 95 106 American Financial Group Inc. 9.875% 6/15/19 100 116 American Financial Group Inc. 3.500% 8/15/26 300 291 American International Group Inc. 2.300% 7/16/19 650 652 American International Group Inc. 3.375% 8/15/20 425 436 American International Group Inc. 6.400% 12/15/20 1,160 1,313 American International Group Inc. 4.875% 6/1/22 1,425 1,542 American International Group Inc. 4.125% 2/15/24 650 668 American International Group Inc. 3.750% 7/10/25 1,950 1,939 American International Group Inc. 3.875% 1/15/35 800 731 American International Group Inc. 4.700% 7/10/35 325 329 American International Group Inc. 6.250% 5/1/36 600 711 American International Group Inc. 4.500% 7/16/44 1,725 1,647 American International Group Inc. 4.375% 1/15/55 525 467 6 American International Group Inc. 8.175% 5/15/68 400 510 Anthem Inc. 7.000% 2/15/19 145 158 Anthem Inc. 2.250% 8/15/19 600 602 Anthem Inc. 4.350% 8/15/20 450 476 Anthem Inc. 3.700% 8/15/21 495 513 Anthem Inc. 3.125% 5/15/22 550 553 Anthem Inc. 3.300% 1/15/23 750 757 Anthem Inc. 3.500% 8/15/24 1,275 1,283 Anthem Inc. 5.950% 12/15/34 300 346 Anthem Inc. 5.850% 1/15/36 150 174 Anthem Inc. 6.375% 6/15/37 630 774 Anthem Inc. 4.625% 5/15/42 575 584 Anthem Inc. 4.650% 1/15/43 650 665 Anthem Inc. 5.100% 1/15/44 400 432 Anthem Inc. 4.650% 8/15/44 525 536 Anthem Inc. 4.850% 8/15/54 175 181 Aon Corp. 5.000% 9/30/20 990 1,070 Aon Corp. 8.205% 1/1/27 50 64 Aon Corp. 6.250% 9/30/40 150 179 Aon plc 2.800% 3/15/21 550 547 Aon plc 4.000% 11/27/23 350 366 Aon plc 3.500% 6/14/24 425 425 Aon plc 3.875% 12/15/25 525 536 Aon plc 4.450% 5/24/43 125 118 Aon plc 4.600% 6/14/44 625 605 Aon plc 4.750% 5/15/45 425 426 Arch Capital Finance LLC 4.011% 12/15/26 350 359 Arch Capital Finance LLC 5.031% 12/15/46 100 107 Arch Capital Group Ltd. 7.350% 5/1/34 500 660 Arch Capital Group US Inc. 5.144% 11/1/43 275 295 Aspen Insurance Holdings Ltd. 4.650% 11/15/23 200 210 Assurant Inc. 4.000% 3/15/23 225 227 Assurant Inc. 6.750% 2/15/34 550 662 Assured Guaranty US Holdings Inc. 5.000% 7/1/24 375 404 AXA SA 8.600% 12/15/30 830 1,152 AXIS Specialty Finance LLC 5.875% 6/1/20 990 1,088 Berkshire Hathaway Finance Corp. 1.300% 5/15/18 175 175 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 2,480 2,590 Berkshire Hathaway Finance Corp. 2.000% 8/15/18 525 529 Berkshire Hathaway Finance Corp. 1.700% 3/15/19 500 501 Berkshire Hathaway Finance Corp. 2.900% 10/15/20 1,225 1,267 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 480 516 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 300 308 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 130 162 Berkshire Hathaway Finance Corp. 4.400% 5/15/42 400 420 Berkshire Hathaway Finance Corp. 4.300% 5/15/43 275 282 Berkshire Hathaway Inc. 3.000% 2/11/23 375 382 Berkshire Hathaway Inc. 2.750% 3/15/23 1,450 1,450 Berkshire Hathaway Inc. 3.125% 3/15/26 3,675 3,666 Berkshire Hathaway Inc. 4.500% 2/11/43 925 991 Black Knight InfoServ LLC / Black Knight Lending Solutions Inc. 5.750% 4/15/23 344 361 Brown & Brown Inc. 4.200% 9/15/24 300 310 Chubb Corp. 5.750% 5/15/18 395 413 Chubb Corp. 6.000% 5/11/37 375 476 Chubb INA Holdings Inc. 5.900% 6/15/19 340 370 Chubb INA Holdings Inc. 2.300% 11/3/20 250 251 Chubb INA Holdings Inc. 2.875% 11/3/22 650 655 Chubb INA Holdings Inc. 2.700% 3/13/23 350 347 Chubb INA Holdings Inc. 3.350% 5/15/24 275 281 Chubb INA Holdings Inc. 3.150% 3/15/25 700 703 Chubb INA Holdings Inc. 3.350% 5/3/26 2,275 2,302 Chubb INA Holdings Inc. 4.150% 3/13/43 225 229 Chubb INA Holdings Inc. 4.350% 11/3/45 800 845 Cigna Corp. 5.125% 6/15/20 100 108 Cigna Corp. 4.375% 12/15/20 150 159 Cigna Corp. 4.500% 3/15/21 385 410 Cigna Corp. 4.000% 2/15/22 490 515 Cigna Corp. 3.250% 4/15/25 1,675 1,656 Cigna Corp. 6.150% 11/15/36 325 392 Cigna Corp. 5.875% 3/15/41 235 285 Cigna Corp. 5.375% 2/15/42 190 220 Cincinnati Financial Corp. 6.125% 11/1/34 325 390 CNA Financial Corp. 7.350% 11/15/19 1,102 1,245 CNA Financial Corp. 5.875% 8/15/20 145 161 CNA Financial Corp. 5.750% 8/15/21 175 195 Coventry Health Care Inc. 5.450% 6/15/21 390 432 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 150 183 Enstar Group Ltd. 4.500% 3/10/22 225 227 Everest Reinsurance Holdings Inc. 4.868% 6/1/44 300 299 First American Financial Corp. 4.600% 11/15/24 350 353 Hanover Insurance Group Inc. 4.500% 4/15/26 300 311 Hartford Financial Services Group Inc. 6.000% 1/15/19 300 321 Hartford Financial Services Group Inc. 5.125% 4/15/22 575 636 Hartford Financial Services Group Inc. 5.950% 10/15/36 25 29 Hartford Financial Services Group Inc. 6.100% 10/1/41 600 723 Hartford Financial Services Group Inc. 4.300% 4/15/43 500 483 Humana Inc. 7.200% 6/15/18 50 53 Humana Inc. 2.625% 10/1/19 150 152 Humana Inc. 3.150% 12/1/22 400 402 Humana Inc. 3.850% 10/1/24 450 461 Humana Inc. 3.950% 3/15/27 1,100 1,125 Humana Inc. 8.150% 6/15/38 325 451 Humana Inc. 4.625% 12/1/42 265 268 Humana Inc. 4.950% 10/1/44 400 423 Humana Inc. 4.800% 3/15/47 300 313 Kemper Corp. 4.350% 2/15/25 500 501 Lincoln National Corp. 8.750% 7/1/19 100 114 Lincoln National Corp. 6.250% 2/15/20 305 335 Lincoln National Corp. 4.200% 3/15/22 600 634 Lincoln National Corp. 4.000% 9/1/23 225 235 Lincoln National Corp. 3.350% 3/9/25 200 199 Lincoln National Corp. 3.625% 12/12/26 250 249 Lincoln National Corp. 6.150% 4/7/36 24 28 Lincoln National Corp. 6.300% 10/9/37 1,025 1,232 Loews Corp. 2.625% 5/15/23 175 171 Loews Corp. 3.750% 4/1/26 750 767 Loews Corp. 6.000% 2/1/35 200 240 Loews Corp. 4.125% 5/15/43 475 457 Manulife Financial Corp. 4.900% 9/17/20 475 511 Manulife Financial Corp. 4.150% 3/4/26 925 977 6 Manulife Financial Corp. 4.061% 2/24/32 960 964 Manulife Financial Corp. 5.375% 3/4/46 500 580 Markel Corp. 4.900% 7/1/22 575 623 Markel Corp. 3.625% 3/30/23 175 179 Markel Corp. 5.000% 3/30/43 125 127 Markel Corp. 5.000% 4/5/46 350 362 Marsh & McLennan Cos. Inc. 2.550% 10/15/18 225 228 Marsh & McLennan Cos. Inc. 2.350% 9/10/19 100 101 Marsh & McLennan Cos. Inc. 2.350% 3/6/20 500 502 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 545 591 Marsh & McLennan Cos. Inc. 2.750% 1/30/22 375 377 Marsh & McLennan Cos. Inc. 4.050% 10/15/23 350 368 Marsh & McLennan Cos. Inc. 3.500% 3/10/25 2,350 2,390 Marsh & McLennan Cos. Inc. 3.750% 3/14/26 375 385 Marsh & McLennan Cos. Inc. 5.875% 8/1/33 1,050 1,273 Mercury General Corp. 4.400% 3/15/27 300 300 MetLife Inc. 6.817% 8/15/18 580 618 MetLife Inc. 7.717% 2/15/19 105 116 MetLife Inc. 4.750% 2/8/21 305 330 MetLife Inc. 3.048% 12/15/22 725 734 MetLife Inc. 4.368% 9/15/23 500 538 MetLife Inc. 3.600% 4/10/24 750 774 MetLife Inc. 3.000% 3/1/25 500 490 MetLife Inc. 6.500% 12/15/32 250 321 MetLife Inc. 6.375% 6/15/34 505 645 MetLife Inc. 5.700% 6/15/35 675 811 MetLife Inc. 5.875% 2/6/41 440 537 MetLife Inc. 4.125% 8/13/42 475 464 MetLife Inc. 4.875% 11/13/43 600 654 MetLife Inc. 4.721% 12/15/44 1,200 1,276 MetLife Inc. 4.050% 3/1/45 1,000 971 MetLife Inc. 4.600% 5/13/46 130 137 6 MetLife Inc. 6.400% 12/15/66 1,505 1,650 Montpelier Re Holdings Ltd. 4.700% 10/15/22 225 239 Old Republic International Corp. 4.875% 10/1/24 450 476 Old Republic International Corp. 3.875% 8/26/26 825 813 PartnerRe Finance B LLC 5.500% 6/1/20 200 219 Principal Financial Group Inc. 3.125% 5/15/23 200 200 Principal Financial Group Inc. 3.400% 5/15/25 1,500 1,500 Principal Financial Group Inc. 3.100% 11/15/26 300 292 Principal Financial Group Inc. 4.350% 5/15/43 125 126 Principal Financial Group Inc. 4.300% 11/15/46 350 352 6 Principal Financial Group Inc. 4.700% 5/15/55 925 942 Progressive Corp. 3.750% 8/23/21 2,445 2,581 Progressive Corp. 2.450% 1/15/27 350 328 Progressive Corp. 6.625% 3/1/29 150 193 Progressive Corp. 3.700% 1/26/45 250 237 Protective Life Corp. 7.375% 10/15/19 100 112 Prudential Financial Inc. 2.300% 8/15/18 825 830 Prudential Financial Inc. 7.375% 6/15/19 455 507 Prudential Financial Inc. 2.350% 8/15/19 225 227 Prudential Financial Inc. 5.375% 6/21/20 430 472 Prudential Financial Inc. 4.500% 11/15/20 75 80 Prudential Financial Inc. 3.500% 5/15/24 450 464 Prudential Financial Inc. 5.750% 7/15/33 1,545 1,813 Prudential Financial Inc. 5.400% 6/13/35 295 336 Prudential Financial Inc. 5.900% 3/17/36 775 922 Prudential Financial Inc. 5.700% 12/14/36 505 598 Prudential Financial Inc. 6.625% 12/1/37 500 644 Prudential Financial Inc. 6.625% 6/21/40 250 325 Prudential Financial Inc. 5.625% 5/12/41 105 123 6 Prudential Financial Inc. 5.875% 9/15/42 1,675 1,819 6 Prudential Financial Inc. 5.625% 6/15/43 975 1,044 Prudential Financial Inc. 5.100% 8/15/43 225 250 Prudential Financial Inc. 4.600% 5/15/44 1,500 1,582 6 Prudential Financial Inc. 5.375% 5/15/45 650 680 Reinsurance Group of America Inc. 6.450% 11/15/19 275 303 Reinsurance Group of America Inc. 5.000% 6/1/21 2,450 2,671 Reinsurance Group of America Inc. 4.700% 9/15/23 250 269 Reinsurance Group of America Inc. 3.950% 9/15/26 100 101 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 250 310 Torchmark Corp. 3.800% 9/15/22 200 207 Transatlantic Holdings Inc. 8.000% 11/30/39 625 823 Travelers Cos. Inc. 5.800% 5/15/18 910 952 Travelers Cos. Inc. 3.900% 11/1/20 330 349 Travelers Cos. Inc. 6.750% 6/20/36 475 644 Travelers Cos. Inc. 6.250% 6/15/37 145 189 Travelers Cos. Inc. 5.350% 11/1/40 130 156 Travelers Cos. Inc. 4.600% 8/1/43 1,000 1,090 Travelers Cos. Inc. 4.300% 8/25/45 250 262 UnitedHealth Group Inc. 1.900% 7/16/18 1,000 1,004 UnitedHealth Group Inc. 1.625% 3/15/19 325 324 UnitedHealth Group Inc. 2.300% 12/15/19 50 50 UnitedHealth Group Inc. 2.700% 7/15/20 950 970 UnitedHealth Group Inc. 4.700% 2/15/21 165 179 UnitedHealth Group Inc. 3.375% 11/15/21 1,580 1,642 UnitedHealth Group Inc. 2.875% 12/15/21 500 508 UnitedHealth Group Inc. 2.875% 3/15/22 525 534 UnitedHealth Group Inc. 3.350% 7/15/22 1,550 1,604 UnitedHealth Group Inc. 2.750% 2/15/23 400 399 UnitedHealth Group Inc. 2.875% 3/15/23 200 201 UnitedHealth Group Inc. 3.750% 7/15/25 2,000 2,087 UnitedHealth Group Inc. 3.450% 1/15/27 600 609 UnitedHealth Group Inc. 3.375% 4/15/27 1,525 1,536 UnitedHealth Group Inc. 4.625% 7/15/35 300 328 UnitedHealth Group Inc. 6.500% 6/15/37 200 262 UnitedHealth Group Inc. 6.625% 11/15/37 325 431 UnitedHealth Group Inc. 6.875% 2/15/38 1,405 1,919 UnitedHealth Group Inc. 5.950% 2/15/41 240 302 UnitedHealth Group Inc. 4.625% 11/15/41 1,180 1,253 UnitedHealth Group Inc. 4.375% 3/15/42 325 335 UnitedHealth Group Inc. 3.950% 10/15/42 400 389 UnitedHealth Group Inc. 4.250% 3/15/43 75 76 UnitedHealth Group Inc. 4.750% 7/15/45 1,315 1,453 UnitedHealth Group Inc. 4.200% 1/15/47 775 784 UnitedHealth Group Inc. 4.250% 4/15/47 2,000 2,041 Unum Group 5.625% 9/15/20 50 55 Unum Group 3.000% 5/15/21 450 454 Unum Group 4.000% 3/15/24 200 204 Unum Group 5.750% 8/15/42 200 225 Voya Financial Inc. 3.650% 6/15/26 250 247 Voya Financial Inc. 5.700% 7/15/43 350 388 Voya Financial Inc. 4.800% 6/15/46 300 297 Willis Towers Watson plc 5.750% 3/15/21 265 290 WR Berkley Corp. 5.375% 9/15/20 50 55 WR Berkley Corp. 4.625% 3/15/22 225 242 XLIT Ltd. 5.750% 10/1/21 545 604 XLIT Ltd. 6.375% 11/15/24 100 117 XLIT Ltd. 4.450% 3/31/25 200 201 XLIT Ltd. 5.250% 12/15/43 100 106 XLIT Ltd. 5.500% 3/31/45 1,550 1,552 Real Estate Investment Trusts (0.3%) Alexandria Real Estate Equities Inc. 2.750% 1/15/20 250 251 Alexandria Real Estate Equities Inc. 4.600% 4/1/22 300 319 Alexandria Real Estate Equities Inc. 3.900% 6/15/23 75 76 Alexandria Real Estate Equities Inc. 4.300% 1/15/26 300 310 Alexandria Real Estate Equities Inc. 3.950% 1/15/27 250 251 Alexandria Real Estate Equities Inc. 3.950% 1/15/28 350 349 Alexandria Real Estate Equities Inc. 4.500% 7/30/29 200 206 American Campus Communities Operating Partnership LP 3.350% 10/1/20 250 254 American Campus Communities Operating Partnership LP 4.125% 7/1/24 250 259 AvalonBay Communities Inc. 2.850% 3/15/23 200 197 AvalonBay Communities Inc. 4.200% 12/15/23 175 185 AvalonBay Communities Inc. 3.500% 11/15/24 250 253 AvalonBay Communities Inc. 3.450% 6/1/25 1,300 1,304 AvalonBay Communities Inc. 2.950% 5/11/26 250 240 AvalonBay Communities Inc. 2.900% 10/15/26 50 47 Boston Properties LP 3.700% 11/15/18 920 943 Boston Properties LP 5.625% 11/15/20 325 358 Boston Properties LP 4.125% 5/15/21 190 200 Boston Properties LP 3.850% 2/1/23 950 985 Boston Properties LP 3.125% 9/1/23 1,375 1,367 Boston Properties LP 2.750% 10/1/26 475 437 Brandywine Operating Partnership LP 4.950% 4/15/18 725 745 Brixmor Operating Partnership LP 3.850% 2/1/25 1,475 1,462 Brixmor Operating Partnership LP 4.125% 6/15/26 400 401 Brixmor Operating Partnership LP 3.900% 3/15/27 300 294 Care Capital Properties LP 5.125% 8/15/26 100 99 CBL & Associates LP 5.250% 12/1/23 600 584 CBL & Associates LP 4.600% 10/15/24 175 161 Columbia Property Trust Operating Partnership LP 4.150% 4/1/25 100 102 Columbia Property Trust Operating Partnership LP 3.650% 8/15/26 1,125 1,080 Corporate Office Properties LP 3.700% 6/15/21 200 204 Corporate Office Properties LP 3.600% 5/15/23 200 195 CubeSmart LP 4.375% 12/15/23 500 522 CubeSmart LP 4.000% 11/15/25 160 162 CubeSmart LP 3.125% 9/1/26 425 399 DCT Industrial Operating Partnership LP 4.500% 10/15/23 200 210 DDR Corp. 7.875% 9/1/20 500 580 DDR Corp. 3.500% 1/15/21 225 227 DDR Corp. 4.625% 7/15/22 675 709 DDR Corp. 3.375% 5/15/23 400 387 DDR Corp. 4.250% 2/1/26 250 248 Digital Realty Trust LP 5.250% 3/15/21 1,190 1,291 Digital Realty Trust LP 3.950% 7/1/22 900 940 Digital Realty Trust LP 3.625% 10/1/22 1,580 1,617 Duke Realty LP 3.625% 4/15/23 275 278 Duke Realty LP 3.250% 6/30/26 75 73 EPR Properties 5.750% 8/15/22 75 82 EPR Properties 5.250% 7/15/23 400 420 EPR Properties 4.500% 4/1/25 300 300 EPR Properties 4.750% 12/15/26 500 503 ERP Operating LP 2.375% 7/1/19 375 378 ERP Operating LP 4.750% 7/15/20 215 230 ERP Operating LP 4.625% 12/15/21 69 74 ERP Operating LP 3.000% 4/15/23 625 618 ERP Operating LP 3.375% 6/1/25 350 347 ERP Operating LP 2.850% 11/1/26 1,300 1,228 ERP Operating LP 4.500% 7/1/44 550 558 ERP Operating LP 4.500% 6/1/45 350 357 Essex Portfolio LP 5.200% 3/15/21 175 189 Essex Portfolio LP 3.375% 1/15/23 1,150 1,151 Essex Portfolio LP 3.250% 5/1/23 50 50 Essex Portfolio LP 3.500% 4/1/25 200 199 Essex Portfolio LP 3.375% 4/15/26 300 292 Federal Realty Investment Trust 2.750% 6/1/23 325 315 Federal Realty Investment Trust 4.500% 12/1/44 1,000 1,017 HCP Inc. 2.625% 2/1/20 1,800 1,809 HCP Inc. 5.375% 2/1/21 80 87 HCP Inc. 3.150% 8/1/22 150 149 HCP Inc. 4.000% 12/1/22 2,135 2,205 HCP Inc. 3.400% 2/1/25 400 387 HCP Inc. 6.750% 2/1/41 175 215 Healthcare Realty Trust Inc. 5.750% 1/15/21 145 159 Healthcare Trust of America Holdings LP 3.375% 7/15/21 175 178 Healthcare Trust of America Holdings LP 3.700% 4/15/23 100 100 Healthcare Trust of America Holdings LP 3.500% 8/1/26 475 456 Highwoods Realty LP 3.200% 6/15/21 500 507 Hospitality Properties Trust 4.500% 6/15/23 374 387 Hospitality Properties Trust 4.650% 3/15/24 200 204 Hospitality Properties Trust 4.500% 3/15/25 125 124 Hospitality Properties Trust 5.250% 2/15/26 225 236 Hospitality Properties Trust 4.950% 2/15/27 325 334 Host Hotels & Resorts LP 6.000% 10/1/21 1,100 1,222 Host Hotels & Resorts LP 5.250% 3/15/22 500 542 Host Hotels & Resorts LP 3.750% 10/15/23 240 242 Host Hotels & Resorts LP 3.875% 4/1/24 300 302 Host Hotels & Resorts LP 4.000% 6/15/25 175 175 Kilroy Realty LP 4.800% 7/15/18 800 824 Kilroy Realty LP 3.800% 1/15/23 100 103 Kimco Realty Corp. 6.875% 10/1/19 50 56 Kimco Realty Corp. 3.200% 5/1/21 500 506 Kimco Realty Corp. 3.125% 6/1/23 550 543 Kimco Realty Corp. 2.800% 10/1/26 1,294 1,188 Kimco Realty Corp. 3.800% 4/1/27 400 399 Kite Realty Group LP 4.000% 10/1/26 725 699 Liberty Property LP 3.375% 6/15/23 575 576 Liberty Property LP 4.400% 2/15/24 325 343 Liberty Property LP 3.750% 4/1/25 725 733 LifeStorage LP 3.500% 7/1/26 1,175 1,122 Mack-Cali Realty LP 4.500% 4/18/22 225 228 Mid-America Apartments LP 4.300% 10/15/23 350 369 Mid-America Apartments LP 3.750% 6/15/24 200 204 National Retail Properties Inc. 5.500% 7/15/21 50 55 National Retail Properties Inc. 3.800% 10/15/22 500 519 National Retail Properties Inc. 3.900% 6/15/24 275 282 National Retail Properties Inc. 4.000% 11/15/25 450 459 Omega Healthcare Investors Inc. 4.950% 4/1/24 275 283 Omega Healthcare Investors Inc. 4.500% 1/15/25 175 174 Omega Healthcare Investors Inc. 5.250% 1/15/26 2,250 2,340 Omega Healthcare Investors Inc. 4.500% 4/1/27 1,000 980 Omega Healthcare Investors Inc. 4.750% 1/15/28 300 296 Physicians Realty LP 4.300% 3/15/27 650 651 Piedmont Operating Partnership LP 3.400% 6/1/23 125 121 Piedmont Operating Partnership LP 4.450% 3/15/24 275 279 ProLogis LP 2.750% 2/15/19 875 887 Realty Income Corp. 6.750% 8/15/19 935 1,033 Realty Income Corp. 3.250% 10/15/22 100 101 Realty Income Corp. 3.875% 7/15/24 250 257 Realty Income Corp. 4.125% 10/15/26 775 798 Realty Income Corp. 3.000% 1/15/27 400 376 Realty Income Corp. 4.650% 3/15/47 600 613 Regency Centers LP 3.600% 2/1/27 225 223 Regency Centers LP 4.400% 2/1/47 225 221 Select Income REIT 2.850% 2/1/18 175 176 Select Income REIT 4.150% 2/1/22 225 226 Select Income REIT 4.500% 2/1/25 250 250 Senior Housing Properties Trust 3.250% 5/1/19 475 479 Senior Housing Properties Trust 4.750% 5/1/24 175 179 Simon Property Group LP 2.200% 2/1/19 2,700 2,715 Simon Property Group LP 5.650% 2/1/20 1,250 1,360 Simon Property Group LP 4.375% 3/1/21 555 591 Simon Property Group LP 4.125% 12/1/21 525 556 Simon Property Group LP 2.350% 1/30/22 500 493 Simon Property Group LP 3.375% 3/15/22 250 258 Simon Property Group LP 2.750% 2/1/23 400 395 Simon Property Group LP 3.750% 2/1/24 500 518 Simon Property Group LP 3.300% 1/15/26 100 99 Simon Property Group LP 3.250% 11/30/26 600 587 Simon Property Group LP 6.750% 2/1/40 300 392 Simon Property Group LP 4.750% 3/15/42 225 236 Simon Property Group LP 4.250% 11/30/46 500 483 Tanger Properties LP 3.875% 12/1/23 125 126 Tanger Properties LP 3.750% 12/1/24 200 198 Tanger Properties LP 3.125% 9/1/26 375 349 UDR Inc. 4.250% 6/1/18 400 411 UDR Inc. 3.700% 10/1/20 150 155 UDR Inc. 4.625% 1/10/22 2,575 2,750 UDR Inc. 2.950% 9/1/26 600 560 Ventas Realty LP 3.125% 6/15/23 850 837 Ventas Realty LP 3.750% 5/1/24 200 202 Ventas Realty LP 3.850% 4/1/27 275 273 Ventas Realty LP 5.700% 9/30/43 450 510 Ventas Realty LP / Ventas Capital Corp. 4.000% 4/30/19 575 594 Ventas Realty LP / Ventas Capital Corp. 2.700% 4/1/20 25 25 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 1,568 1,679 Ventas Realty LP / Ventas Capital Corp. 4.250% 3/1/22 140 147 Ventas Realty LP / Ventas Capital Corp. 3.250% 8/15/22 500 503 VEREIT Operating Partnership LP 4.875% 6/1/26 1,350 1,407 Vornado Realty LP 2.500% 6/30/19 275 277 Vornado Realty LP 5.000% 1/15/22 100 108 Washington Prime Group LP 3.850% 4/1/20 200 201 Washington REIT 4.950% 10/1/20 125 132 Washington REIT 3.950% 10/15/22 100 101 Weingarten Realty Investors 3.375% 10/15/22 200 202 Weingarten Realty Investors 3.500% 4/15/23 250 250 Weingarten Realty Investors 4.450% 1/15/24 75 79 Welltower Inc. 4.125% 4/1/19 300 310 Welltower Inc. 4.950% 1/15/21 750 805 Welltower Inc. 5.250% 1/15/22 2,601 2,853 Welltower Inc. 3.750% 3/15/23 325 333 Welltower Inc. 4.500% 1/15/24 125 132 Welltower Inc. 4.000% 6/1/25 1,125 1,141 Welltower Inc. 4.250% 4/1/26 450 463 Welltower Inc. 6.500% 3/15/41 200 245 WP Carey Inc. 4.600% 4/1/24 300 311 WP Carey Inc. 4.000% 2/1/25 200 197 WP Carey Inc. 4.250% 10/1/26 300 297 Industrial (6.8%) Basic Industry (0.4%) Agrium Inc. 6.750% 1/15/19 1,350 1,456 Agrium Inc. 3.150% 10/1/22 2,310 2,318 Agrium Inc. 3.500% 6/1/23 275 277 Agrium Inc. 3.375% 3/15/25 550 543 Agrium Inc. 4.125% 3/15/35 250 241 Agrium Inc. 4.900% 6/1/43 125 130 Agrium Inc. 5.250% 1/15/45 500 546 Air Products & Chemicals Inc. 3.000% 11/3/21 190 195 Air Products & Chemicals Inc. 2.750% 2/3/23 200 200 Air Products & Chemicals Inc. 3.350% 7/31/24 700 721 Airgas Inc. 3.050% 8/1/20 200 206 Airgas Inc. 3.650% 7/15/24 750 779 Albemarle Corp. 4.150% 12/1/24 300 312 Albemarle Corp. 5.450% 12/1/44 325 359 Barrick Gold Corp. 4.100% 5/1/23 1,372 1,459 Barrick Gold Corp. 5.250% 4/1/42 500 542 Barrick North America Finance LLC 4.400% 5/30/21 461 493 Barrick North America Finance LLC 7.500% 9/15/38 25 32 Barrick North America Finance LLC 5.700% 5/30/41 750 855 Barrick North America Finance LLC 5.750% 5/1/43 850 987 Barrick PD Australia Finance Pty Ltd. 5.950% 10/15/39 450 512 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 802 814 BHP Billiton Finance USA Ltd. 3.850% 9/30/23 775 822 BHP Billiton Finance USA Ltd. 4.125% 2/24/42 1,200 1,203 BHP Billiton Finance USA Ltd. 5.000% 9/30/43 1,500 1,680 Braskem Finance Ltd. 6.450% 2/3/24 200 215 Cabot Corp. 3.700% 7/15/22 50 51 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 1,400 1,474 Domtar Corp. 6.250% 9/1/42 50 49 Domtar Corp. 6.750% 2/15/44 400 425 Dow Chemical Co. 8.550% 5/15/19 1,810 2,051 Dow Chemical Co. 4.250% 11/15/20 1,630 1,727 Dow Chemical Co. 4.125% 11/15/21 2,035 2,157 Dow Chemical Co. 3.000% 11/15/22 700 707 Dow Chemical Co. 3.500% 10/1/24 600 610 Dow Chemical Co. 7.375% 11/1/29 100 136 Dow Chemical Co. 4.250% 10/1/34 350 349 Dow Chemical Co. 9.400% 5/15/39 960 1,511 Dow Chemical Co. 5.250% 11/15/41 375 412 Dow Chemical Co. 4.375% 11/15/42 900 891 Dow Chemical Co. 4.625% 10/1/44 500 511 Eastman Chemical Co. 5.500% 11/15/19 1,100 1,194 Eastman Chemical Co. 2.700% 1/15/20 400 405 Eastman Chemical Co. 3.600% 8/15/22 317 327 Eastman Chemical Co. 4.800% 9/1/42 400 409 Eastman Chemical Co. 4.650% 10/15/44 1,000 1,005 Ecolab Inc. 2.000% 1/14/19 200 201 Ecolab Inc. 2.250% 1/12/20 200 201 Ecolab Inc. 4.350% 12/8/21 463 500 Ecolab Inc. 3.250% 1/14/23 200 204 Ecolab Inc. 2.700% 11/1/26 600 570 Ecolab Inc. 5.500% 12/8/41 625 739 EI du Pont de Nemours & Co. 6.000% 7/15/18 700 739 EI du Pont de Nemours & Co. 4.625% 1/15/20 300 320 EI du Pont de Nemours & Co. 3.625% 1/15/21 1,420 1,476 EI du Pont de Nemours & Co. 4.250% 4/1/21 350 372 EI du Pont de Nemours & Co. 2.800% 2/15/23 75 74 EI du Pont de Nemours & Co. 6.500% 1/15/28 500 621 EI du Pont de Nemours & Co. 4.900% 1/15/41 650 705 EI du Pont de Nemours & Co. 4.150% 2/15/43 125 122 Fibria Overseas Finance Ltd. 5.250% 5/12/24 250 257 FMC Corp. 3.950% 2/1/22 150 154 FMC Corp. 4.100% 2/1/24 750 768 Georgia-Pacific LLC 8.875% 5/15/31 1,200 1,830 Goldcorp Inc. 3.625% 6/9/21 700 719 Goldcorp Inc. 3.700% 3/15/23 600 611 Goldcorp Inc. 5.450% 6/9/44 1,050 1,113 International Flavors & Fragrances Inc. 3.200% 5/1/23 50 50 International Paper Co. 7.500% 8/15/21 910 1,083 International Paper Co. 4.750% 2/15/22 1,888 2,048 International Paper Co. 3.650% 6/15/24 400 407 International Paper Co. 3.800% 1/15/26 350 354 International Paper Co. 3.000% 2/15/27 1,500 1,405 International Paper Co. 5.000% 9/15/35 150 160 International Paper Co. 7.300% 11/15/39 805 1,048 International Paper Co. 6.000% 11/15/41 300 348 International Paper Co. 4.800% 6/15/44 500 498 International Paper Co. 5.150% 5/15/46 525 548 International Paper Co. 4.400% 8/15/47 1,050 988 LYB International Finance BV 4.000% 7/15/23 500 521 LYB International Finance BV 5.250% 7/15/43 500 545 LYB International Finance BV 4.875% 3/15/44 400 412 LYB International Finance II BV 3.500% 3/2/27 400 393 LyondellBasell Industries NV 5.000% 4/15/19 850 896 LyondellBasell Industries NV 6.000% 11/15/21 3,175 3,588 LyondellBasell Industries NV 4.625% 2/26/55 950 893 Meadwestvaco Corp. 7.950% 2/15/31 300 404 Methanex Corp. 5.650% 12/1/44 200 192 Monsanto Co. 2.125% 7/15/19 800 800 Monsanto Co. 2.750% 7/15/21 600 601 Monsanto Co. 2.200% 7/15/22 175 168 Monsanto Co. 2.850% 4/15/25 250 239 Monsanto Co. 4.200% 7/15/34 400 395 Monsanto Co. 5.875% 4/15/38 375 436 Monsanto Co. 3.600% 7/15/42 250 212 Monsanto Co. 4.400% 7/15/44 400 389 Monsanto Co. 3.950% 4/15/45 1,300 1,185 Monsanto Co. 4.700% 7/15/64 600 558 Mosaic Co. 3.750% 11/15/21 1,115 1,150 Mosaic Co. 4.250% 11/15/23 1,500 1,555 Mosaic Co. 5.450% 11/15/33 100 105 Mosaic Co. 4.875% 11/15/41 130 121 Mosaic Co. 5.625% 11/15/43 150 154 Newmont Mining Corp. 5.125% 10/1/19 475 508 Newmont Mining Corp. 5.875% 4/1/35 325 358 Newmont Mining Corp. 6.250% 10/1/39 500 581 Newmont Mining Corp. 4.875% 3/15/42 950 953 Nucor Corp. 5.850% 6/1/18 875 917 Nucor Corp. 4.125% 9/15/22 200 214 Nucor Corp. 4.000% 8/1/23 325 343 Nucor Corp. 6.400% 12/1/37 1,325 1,684 Nucor Corp. 5.200% 8/1/43 400 454 Packaging Corp. of America 3.900% 6/15/22 275 287 Packaging Corp. of America 4.500% 11/1/23 425 454 Packaging Corp. of America 3.650% 9/15/24 500 504 Placer Dome Inc. 6.450% 10/15/35 375 435 Plum Creek Timberlands LP 4.700% 3/15/21 275 292 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 1,210 1,282 Potash Corp. of Saskatchewan Inc. 3.000% 4/1/25 250 237 Potash Corp. of Saskatchewan Inc. 4.000% 12/15/26 300 306 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 200 224 PPG Industries Inc. 2.300% 11/15/19 700 706 PPG Industries Inc. 3.600% 11/15/20 27 28 Praxair Inc. 4.500% 8/15/19 175 185 Praxair Inc. 4.050% 3/15/21 875 929 Praxair Inc. 3.000% 9/1/21 325 334 Praxair Inc. 2.450% 2/15/22 3,275 3,276 Praxair Inc. 2.650% 2/5/25 500 491 Praxair Inc. 3.550% 11/7/42 300 286 Rayonier Inc. 3.750% 4/1/22 125 125 Reliance Steel & Aluminum Co. 4.500% 4/15/23 225 234 Rio Tinto Alcan Inc. 6.125% 12/15/33 325 370 Rio Tinto Alcan Inc. 5.750% 6/1/35 450 496 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 426 486 Rio Tinto Finance USA Ltd. 4.125% 5/20/21 175 186 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 1,000 1,047 Rio Tinto Finance USA Ltd. 3.750% 6/15/25 3,200 3,313 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 225 294 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 565 647 Rio Tinto Finance USA plc 3.500% 3/22/22 26 27 Rio Tinto Finance USA plc 4.750% 3/22/42 625 678 Rio Tinto Finance USA plc 4.125% 8/21/42 1,000 991 Rohm & Haas Co. 7.850% 7/15/29 300 419 RPM International Inc. 6.125% 10/15/19 75 82 RPM International Inc. 3.450% 11/15/22 250 253 RPM International Inc. 3.750% 3/15/27 150 150 RPM International Inc. 5.250% 6/1/45 50 54 Sherwin-Williams Co. 3.450% 8/1/25 900 903 Sherwin-Williams Co. 4.550% 8/1/45 270 273 Southern Copper Corp. 5.375% 4/16/20 200 216 Southern Copper Corp. 3.500% 11/8/22 1,600 1,604 Southern Copper Corp. 3.875% 4/23/25 650 653 Southern Copper Corp. 7.500% 7/27/35 425 519 Southern Copper Corp. 6.750% 4/16/40 250 282 Southern Copper Corp. 5.875% 4/23/45 2,650 2,756 Syngenta Finance NV 3.125% 3/28/22 250 251 Syngenta Finance NV 4.375% 3/28/42 150 137 Vale Canada Ltd. 7.200% 9/15/32 100 104 Vale Overseas Ltd. 5.625% 9/15/19 1,050 1,114 Vale Overseas Ltd. 5.875% 6/10/21 3,000 3,210 Vale Overseas Ltd. 4.375% 1/11/22 1,895 1,933 Vale Overseas Ltd. 6.250% 8/10/26 700 757 Vale Overseas Ltd. 8.250% 1/17/34 375 443 Vale Overseas Ltd. 6.875% 11/21/36 735 788 Vale Overseas Ltd. 6.875% 11/10/39 860 918 Vale SA 5.625% 9/11/42 2,550 2,410 Valspar Corp. 7.250% 6/15/19 350 384 Valspar Corp. 4.200% 1/15/22 25 26 Valspar Corp. 3.950% 1/15/26 600 609 9 Westlake Chemical Corp. 3.600% 8/15/26 2,200 2,154 9 Westlake Chemical Corp. 5.000% 8/15/46 600 614 Westrock MWV LLC 8.200% 1/15/30 500 676 WestRock RKT Co. 3.500% 3/1/20 1,725 1,770 WestRock RKT Co. 4.900% 3/1/22 250 271 Weyerhaeuser Co. 7.375% 10/1/19 1,075 1,203 Weyerhaeuser Co. 8.500% 1/15/25 150 197 Weyerhaeuser Co. 7.375% 3/15/32 625 821 Weyerhaeuser Co. 6.875% 12/15/33 125 152 Worthington Industries Inc. 4.550% 4/15/26 100 102 Yamana Gold Inc. 4.950% 7/15/24 640 645 Capital Goods (0.6%) 3M Co. 1.375% 8/7/18 225 225 3M Co. 2.000% 8/7/20 325 327 3M Co. 1.625% 9/19/21 450 439 3M Co. 3.000% 8/7/25 350 354 3M Co. 2.250% 9/19/26 800 749 3M Co. 6.375% 2/15/28 350 451 3M Co. 5.700% 3/15/37 255 317 3M Co. 3.125% 9/19/46 500 442 ABB Finance USA Inc. 2.875% 5/8/22 375 379 ABB Finance USA Inc. 4.375% 5/8/42 150 157 Acuity Brands Lighting Inc. 6.000% 12/15/19 200 219 Bemis Co. Inc. 3.100% 9/15/26 300 291 Boeing Capital Corp. 4.700% 10/27/19 125 135 Boeing Co. 0.950% 5/15/18 125 124 Boeing Co. 6.000% 3/15/19 550 594 Boeing Co. 4.875% 2/15/20 525 570 Boeing Co. 1.650% 10/30/20 350 346 Boeing Co. 2.125% 3/1/22 800 791 Boeing Co. 2.200% 10/30/22 2,000 1,955 Boeing Co. 2.850% 10/30/24 200 200 Boeing Co. 2.600% 10/30/25 1,300 1,261 Boeing Co. 2.250% 6/15/26 250 237 Boeing Co. 2.800% 3/1/27 200 195 Boeing Co. 6.625% 2/15/38 100 135 Boeing Co. 6.875% 3/15/39 310 437 Boeing Co. 5.875% 2/15/40 545 697 Boeing Co. 3.500% 3/1/45 200 182 Boeing Co. 3.375% 6/15/46 750 688 Boeing Co. 3.650% 3/1/47 300 286 Carlisle Cos. Inc. 3.750% 11/15/22 175 173 Caterpillar Financial Services Corp. 1.800% 11/13/18 550 551 Caterpillar Financial Services Corp. 7.150% 2/15/19 435 476 Caterpillar Financial Services Corp. 1.350% 5/18/19 750 743 Caterpillar Financial Services Corp. 2.100% 6/9/19 500 502 Caterpillar Financial Services Corp. 2.250% 12/1/19 300 302 Caterpillar Financial Services Corp. 2.100% 1/10/20 900 901 Caterpillar Financial Services Corp. 2.000% 3/5/20 750 748 Caterpillar Financial Services Corp. 2.500% 11/13/20 500 503 Caterpillar Financial Services Corp. 1.700% 8/9/21 800 772 Caterpillar Financial Services Corp. 2.750% 8/20/21 200 202 Caterpillar Financial Services Corp. 1.931% 10/1/21 875 850 Caterpillar Financial Services Corp. 3.300% 6/9/24 730 736 Caterpillar Financial Services Corp. 3.250% 12/1/24 200 202 Caterpillar Financial Services Corp. 2.400% 8/9/26 200 189 Caterpillar Inc. 3.900% 5/27/21 720 761 Caterpillar Inc. 2.600% 6/26/22 125 125 Caterpillar Inc. 3.400% 5/15/24 750 771 Caterpillar Inc. 6.050% 8/15/36 720 895 Caterpillar Inc. 5.200% 5/27/41 500 573 Caterpillar Inc. 3.803% 8/15/42 1,329 1,261 Caterpillar Inc. 4.300% 5/15/44 1,000 1,018 Crane Co. 2.750% 12/15/18 550 557 Crane Co. 4.450% 12/15/23 400 420 CRH America Inc. 5.750% 1/15/21 985 1,085 Deere & Co. 2.600% 6/8/22 700 701 Deere & Co. 5.375% 10/16/29 455 545 Deere & Co. 8.100% 5/15/30 550 795 Deere & Co. 7.125% 3/3/31 400 549 Deere & Co. 3.900% 6/9/42 1,000 998 Dover Corp. 4.300% 3/1/21 145 154 Dover Corp. 6.600% 3/15/38 350 454 Dover Corp. 5.375% 3/1/41 480 564 Eaton Corp. 5.600% 5/15/18 550 571 Eaton Corp. 2.750% 11/2/22 1,175 1,168 Eaton Corp. 4.000% 11/2/32 815 825 Eaton Corp. 4.150% 11/2/42 75 74 Eaton Electric Holdings LLC 3.875% 12/15/20 150 157 Embraer Netherlands Finance BV 5.050% 6/15/25 650 669 Embraer Netherlands Finance BV 5.400% 2/1/27 500 513 9 Embraer Overseas Ltd. 5.696% 9/16/23 350 376 Emerson Electric Co. 5.250% 10/15/18 525 554 Emerson Electric Co. 4.875% 10/15/19 125 134 Emerson Electric Co. 4.250% 11/15/20 25 27 Emerson Electric Co. 2.625% 12/1/21 450 456 Emerson Electric Co. 2.625% 2/15/23 300 299 Emerson Electric Co. 3.150% 6/1/25 450 460 Emerson Electric Co. 6.000% 8/15/32 150 186 Emerson Electric Co. 5.250% 11/15/39 135 156 Exelis Inc. 5.550% 10/1/21 200 222 FLIR Systems Inc. 3.125% 6/15/21 200 201 Flowserve Corp. 3.500% 9/15/22 1,325 1,343 Flowserve Corp. 4.000% 11/15/23 375 387 9 Fortive Corp. 1.800% 6/15/19 100 99 9 Fortive Corp. 2.350% 6/15/21 700 691 9 Fortive Corp. 3.150% 6/15/26 585 578 9 Fortive Corp. 4.300% 6/15/46 475 474 Fortune Brands Home & Security Inc. 3.000% 6/15/20 275 279 Fortune Brands Home & Security Inc. 4.000% 6/15/25 250 258 General Dynamics Corp. 3.875% 7/15/21 250 266 General Dynamics Corp. 2.250% 11/15/22 900 884 General Dynamics Corp. 1.875% 8/15/23 350 333 General Dynamics Corp. 2.125% 8/15/26 350 324 General Dynamics Corp. 3.600% 11/15/42 125 119 General Electric Capital Corp. 5.625% 5/1/18 200 209 General Electric Capital Corp. 6.000% 8/7/19 1,383 1,519 General Electric Capital Corp. 2.100% 12/11/19 100 101 General Electric Capital Corp. 5.500% 1/8/20 2,739 3,004 General Electric Capital Corp. 2.200% 1/9/20 644 652 General Electric Capital Corp. 5.550% 5/4/20 780 863 General Electric Capital Corp. 4.375% 9/16/20 806 867 General Electric Capital Corp. 4.625% 1/7/21 490 532 General Electric Capital Corp. 5.300% 2/11/21 714 790 General Electric Capital Corp. 4.650% 10/17/21 1,369 1,503 General Electric Capital Corp. 3.150% 9/7/22 318 329 General Electric Capital Corp. 3.100% 1/9/23 991 1,018 General Electric Capital Corp. 3.450% 5/15/24 338 352 General Electric Capital Corp. 6.750% 3/15/32 1,885 2,541 General Electric Capital Corp. 6.150% 8/7/37 673 873 General Electric Capital Corp. 5.875% 1/14/38 2,187 2,762 General Electric Capital Corp. 6.875% 1/10/39 1,605 2,277 General Electric Co. 2.700% 10/9/22 1,900 1,914 General Electric Co. 3.375% 3/11/24 2,000 2,070 General Electric Co. 4.125% 10/9/42 2,050 2,084 General Electric Co. 4.500% 3/11/44 1,700 1,822 Harris Corp. 1.999% 4/27/18 225 225 Harris Corp. 2.700% 4/27/20 250 252 Harris Corp. 4.400% 12/15/20 1,400 1,489 Harris Corp. 3.832% 4/27/25 550 560 Harris Corp. 4.854% 4/27/35 350 375 Harris Corp. 6.150% 12/15/40 125 151 Harris Corp. 5.054% 4/27/45 325 355 Honeywell International Inc. 1.400% 10/30/19 475 471 Honeywell International Inc. 4.250% 3/1/21 805 866 Honeywell International Inc. 1.850% 11/1/21 750 734 Honeywell International Inc. 3.350% 12/1/23 1,325 1,374 Honeywell International Inc. 2.500% 11/1/26 400 378 Honeywell International Inc. 5.700% 3/15/37 105 132 Honeywell International Inc. 5.375% 3/1/41 1,355 1,642 Hubbell Inc. 3.350% 3/1/26 300 298 Illinois Tool Works Inc. 1.950% 3/1/19 200 202 Illinois Tool Works Inc. 6.250% 4/1/19 450 491 Illinois Tool Works Inc. 3.375% 9/15/21 105 110 Illinois Tool Works Inc. 3.500% 3/1/24 430 447 Illinois Tool Works Inc. 2.650% 11/15/26 900 867 Illinois Tool Works Inc. 4.875% 9/15/41 305 344 Illinois Tool Works Inc. 3.900% 9/1/42 1,825 1,819 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 750 801 Ingersoll-Rand Global Holding Co. Ltd. 2.875% 1/15/19 325 331 Ingersoll-Rand Global Holding Co. Ltd. 4.250% 6/15/23 950 1,012 Ingersoll-Rand Global Holding Co. Ltd. 5.750% 6/15/43 325 384 Ingersoll-Rand Luxembourg Finance SA 3.550% 11/1/24 350 355 Ingersoll-Rand Luxembourg Finance SA 4.650% 11/1/44 250 257 John Deere Capital Corp. 1.750% 8/10/18 325 326 John Deere Capital Corp. 5.750% 9/10/18 530 561 John Deere Capital Corp. 1.650% 10/15/18 300 300 John Deere Capital Corp. 1.950% 1/8/19 700 704 John Deere Capital Corp. 2.250% 4/17/19 150 152 John Deere Capital Corp. 1.250% 10/9/19 2,300 2,268 John Deere Capital Corp. 1.700% 1/15/20 1,975 1,961 John Deere Capital Corp. 2.050% 3/10/20 750 750 John Deere Capital Corp. 2.200% 3/13/20 300 301 John Deere Capital Corp. 2.450% 9/11/20 275 277 John Deere Capital Corp. 3.900% 7/12/21 125 132 John Deere Capital Corp. 3.150% 10/15/21 305 313 John Deere Capital Corp. 2.650% 1/6/22 450 452 John Deere Capital Corp. 2.750% 3/15/22 75 76 John Deere Capital Corp. 2.800% 1/27/23 275 276 John Deere Capital Corp. 2.800% 3/6/23 1,500 1,504 John Deere Capital Corp. 3.350% 6/12/24 700 720 John Deere Capital Corp. 3.400% 9/11/25 325 335 John Deere Capital Corp. 2.650% 6/10/26 300 289 Johnson Controls International plc 5.000% 3/30/20 200 215 Johnson Controls International plc 4.250% 3/1/21 345 365 Johnson Controls International plc 3.750% 12/1/21 175 182 Johnson Controls International plc 3.625% 7/2/24 300 307 Johnson Controls International plc 3.900% 2/14/26 600 623 Johnson Controls International plc 6.000% 1/15/36 275 328 Johnson Controls International plc 5.700% 3/1/41 355 402 Johnson Controls International plc 4.625% 7/2/44 200 206 Johnson Controls International plc 5.125% 9/14/45 300 330 Johnson Controls International plc 4.950% 7/2/64 300 307 Kennametal Inc. 2.650% 11/1/19 200 200 Kennametal Inc. 3.875% 2/15/22 125 124 L3 Technologies Inc. 5.200% 10/15/19 825 884 L3 Technologies Inc. 4.750% 7/15/20 925 989 L3 Technologies Inc. 4.950% 2/15/21 575 618 L3 Technologies Inc. 3.950% 5/28/24 120 124 L3 Technologies Inc. 3.850% 12/15/26 200 203 Lafarge SA 7.125% 7/15/36 300 373 Leggett & Platt Inc. 3.800% 11/15/24 550 561 Legrand France SA 8.500% 2/15/25 250 323 Lennox International Inc. 3.000% 11/15/23 100 99 Lockheed Martin Corp. 1.850% 11/23/18 275 276 Lockheed Martin Corp. 4.250% 11/15/19 655 695 Lockheed Martin Corp. 2.500% 11/23/20 730 735 Lockheed Martin Corp. 3.350% 9/15/21 875 905 Lockheed Martin Corp. 3.100% 1/15/23 270 274 Lockheed Martin Corp. 2.900% 3/1/25 375 367 Lockheed Martin Corp. 3.550% 1/15/26 1,200 1,218 Lockheed Martin Corp. 3.600% 3/1/35 550 524 Lockheed Martin Corp. 4.500% 5/15/36 350 370 Lockheed Martin Corp. 6.150% 9/1/36 1,715 2,166 Lockheed Martin Corp. 5.500% 11/15/39 680 792 Lockheed Martin Corp. 5.720% 6/1/40 316 380 Lockheed Martin Corp. 4.850% 9/15/41 500 545 Lockheed Martin Corp. 3.800% 3/1/45 100 94 Lockheed Martin Corp. 4.700% 5/15/46 1,700 1,833 Martin Marietta Materials Inc. 6.600% 4/15/18 400 417 Masco Corp. 7.125% 3/15/20 350 394 Masco Corp. 3.500% 4/1/21 300 306 Masco Corp. 5.950% 3/15/22 300 336 Masco Corp. 4.450% 4/1/25 550 573 Masco Corp. 4.375% 4/1/26 400 417 Masco Corp. 7.750% 8/1/29 200 257 Mohawk Industries Inc. 3.850% 2/1/23 550 564 Northrop Grumman Corp. 1.750% 6/1/18 725 726 Northrop Grumman Corp. 5.050% 8/1/19 245 262 Northrop Grumman Corp. 3.500% 3/15/21 125 130 Northrop Grumman Corp. 3.250% 8/1/23 1,000 1,021 Northrop Grumman Corp. 3.200% 2/1/27 1,100 1,088 Northrop Grumman Corp. 5.050% 11/15/40 475 528 Northrop Grumman Corp. 4.750% 6/1/43 950 1,025 Owens Corning 4.200% 12/15/22 950 990 Owens Corning 4.200% 12/1/24 250 258 Owens Corning 3.400% 8/15/26 500 483 Parker-Hannifin Corp. 5.500% 5/15/18 1,725 1,801 Parker-Hannifin Corp. 3.500% 9/15/22 225 236 9 Parker-Hannifin Corp. 3.250% 3/1/27 600 597 Parker-Hannifin Corp. 6.250% 5/15/38 75 96 9 Parker-Hannifin Corp. 4.100% 3/1/47 500 503 Pentair Finance SA 2.650% 12/1/19 500 503 Precision Castparts Corp. 1.250% 1/15/18 1,650 1,648 Precision Castparts Corp. 2.250% 6/15/20 300 302 Precision Castparts Corp. 2.500% 1/15/23 925 913 Precision Castparts Corp. 3.250% 6/15/25 700 706 Precision Castparts Corp. 3.900% 1/15/43 375 365 Precision Castparts Corp. 4.375% 6/15/45 950 997 Raytheon Co. 3.125% 10/15/20 425 439 Raytheon Co. 2.500% 12/15/22 1,425 1,419 Raytheon Co. 3.150% 12/15/24 500 510 Raytheon Co. 7.200% 8/15/27 75 100 Raytheon Co. 4.875% 10/15/40 225 255 Raytheon Co. 4.700% 12/15/41 925 1,024 Republic Services Inc. 3.800% 5/15/18 735 751 Republic Services Inc. 5.500% 9/15/19 525 568 Republic Services Inc. 5.000% 3/1/20 500 540 Republic Services Inc. 5.250% 11/15/21 1,650 1,839 Republic Services Inc. 3.550% 6/1/22 1,300 1,348 Republic Services Inc. 3.200% 3/15/25 500 498 Republic Services Inc. 6.200% 3/1/40 475 598 Republic Services Inc. 5.700% 5/15/41 500 601 Rockwell Collins Inc. 1.950% 7/15/19 100 100 Rockwell Collins Inc. 5.250% 7/15/19 50 53 Rockwell Collins Inc. 3.100% 11/15/21 675 689 Rockwell Collins Inc. 2.800% 3/15/22 750 751 Rockwell Collins Inc. 3.200% 3/15/24 400 399 Rockwell Collins Inc. 4.800% 12/15/43 235 251 Rockwell Collins Inc. 4.350% 4/15/47 600 599 Roper Technologies Inc. 2.050% 10/1/18 1,175 1,179 Roper Technologies Inc. 6.250% 9/1/19 1,575 1,724 Roper Technologies Inc. 2.800% 12/15/21 400 400 Roper Technologies Inc. 3.800% 12/15/26 500 502 Snap-on Inc. 6.125% 9/1/21 300 345 Snap-on Inc. 3.250% 3/1/27 225 227 Sonoco Products Co. 5.750% 11/1/40 765 888 Spirit AeroSystems Inc. 5.250% 3/15/22 2,625 2,723 Spirit AeroSystems Inc. 3.850% 6/15/26 335 331 Stanley Black & Decker Inc. 1.622% 11/17/18 300 299 Stanley Black & Decker Inc. 2.451% 11/17/18 400 401 Stanley Black & Decker Inc. 3.400% 12/1/21 450 467 Stanley Black & Decker Inc. 5.200% 9/1/40 150 167 Textron Inc. 4.300% 3/1/24 625 656 Textron Inc. 3.875% 3/1/25 200 203 Textron Inc. 4.000% 3/15/26 300 306 Textron Inc. 3.650% 3/15/27 100 99 Timken CO 3.875% 9/1/24 200 197 United Technologies Corp. 1.500% 11/1/19 400 397 United Technologies Corp. 4.500% 4/15/20 445 479 United Technologies Corp. 1.950% 11/1/21 900 881 United Technologies Corp. 3.100% 6/1/22 1,600 1,644 United Technologies Corp. 2.650% 11/1/26 1,075 1,035 United Technologies Corp. 6.700% 8/1/28 200 260 United Technologies Corp. 7.500% 9/15/29 100 139 United Technologies Corp. 5.400% 5/1/35 400 464 United Technologies Corp. 6.050% 6/1/36 285 356 United Technologies Corp. 6.125% 7/15/38 1,000 1,276 United Technologies Corp. 5.700% 4/15/40 625 761 United Technologies Corp. 4.500% 6/1/42 2,725 2,882 United Technologies Corp. 4.150% 5/15/45 50 50 United Technologies Corp. 3.750% 11/1/46 800 751 Vulcan Materials Co. 7.500% 6/15/21 400 468 Vulcan Materials Co. 4.500% 4/1/25 250 264 9 Wabtec Corp. 3.450% 11/15/26 700 681 Waste Management Inc. 4.600% 3/1/21 275 297 Waste Management Inc. 2.400% 5/15/23 350 344 Waste Management Inc. 3.500% 5/15/24 700 726 Waste Management Inc. 3.125% 3/1/25 250 251 Waste Management Inc. 3.900% 3/1/35 250 249 Waste Management Inc. 4.100% 3/1/45 500 501 WW Grainger Inc. 4.600% 6/15/45 1,050 1,134 WW Grainger Inc. 3.750% 5/15/46 325 307 Xylem Inc. 3.250% 11/1/26 300 296 Xylem Inc. 4.375% 11/1/46 400 396 Communication (1.0%) 21st Century Fox America Inc. 6.900% 3/1/19 660 718 21st Century Fox America Inc. 5.650% 8/15/20 500 550 21st Century Fox America Inc. 4.500% 2/15/21 671 714 21st Century Fox America Inc. 3.000% 9/15/22 500 500 21st Century Fox America Inc. 4.000% 10/1/23 275 288 21st Century Fox America Inc. 3.700% 9/15/24 500 511 21st Century Fox America Inc. 3.700% 10/15/25 450 456 21st Century Fox America Inc. 6.550% 3/15/33 392 477 21st Century Fox America Inc. 6.200% 12/15/34 975 1,155 21st Century Fox America Inc. 6.400% 12/15/35 1,550 1,877 21st Century Fox America Inc. 8.150% 10/17/36 385 536 21st Century Fox America Inc. 6.150% 3/1/37 970 1,146 21st Century Fox America Inc. 6.900% 8/15/39 475 609 21st Century Fox America Inc. 6.150% 2/15/41 350 417 21st Century Fox America Inc. 5.400% 10/1/43 1,675 1,825 21st Century Fox America Inc. 4.750% 9/15/44 450 452 9 21st Century Fox America Inc. 4.750% 11/15/46 200 201 9 Activision Blizzard Inc. 2.300% 9/15/21 500 490 9 Activision Blizzard Inc. 3.400% 9/15/26 1,700 1,657 America Movil SAB de CV 5.000% 10/16/19 850 908 America Movil SAB de CV 5.000% 3/30/20 1,460 1,568 America Movil SAB de CV 3.125% 7/16/22 1,050 1,057 America Movil SAB de CV 6.375% 3/1/35 250 295 America Movil SAB de CV 6.125% 11/15/37 300 349 America Movil SAB de CV 6.125% 3/30/40 2,710 3,165 America Movil SAB de CV 4.375% 7/16/42 425 405 American Tower Corp. 2.800% 6/1/20 600 604 American Tower Corp. 5.050% 9/1/20 155 167 American Tower Corp. 3.300% 2/15/21 600 609 American Tower Corp. 5.900% 11/1/21 3,249 3,634 American Tower Corp. 2.250% 1/15/22 350 337 American Tower Corp. 5.000% 2/15/24 2,150 2,321 American Tower Corp. 4.000% 6/1/25 425 430 American Tower Corp. 3.375% 10/15/26 639 611 American Tower Corp. 3.125% 1/15/27 325 304 AT&T Corp. 8.250% 11/15/31 1,031 1,402 AT&T Inc. 5.600% 5/15/18 250 261 AT&T Inc. 2.375% 11/27/18 1,050 1,057 AT&T Inc. 5.800% 2/15/19 225 240 AT&T Inc. 2.300% 3/11/19 625 628 AT&T Inc. 5.875% 10/1/19 2,180 2,358 AT&T Inc. 5.200% 3/15/20 1,150 1,244 AT&T Inc. 2.450% 6/30/20 1,950 1,950 AT&T Inc. 4.600% 2/15/21 425 452 AT&T Inc. 5.000% 3/1/21 925 1,002 AT&T Inc. 4.450% 5/15/21 485 516 AT&T Inc. 3.875% 8/15/21 5,815 6,052 AT&T Inc. 3.000% 2/15/22 600 599 AT&T Inc. 3.200% 3/1/22 1,175 1,184 AT&T Inc. 3.000% 6/30/22 2,000 1,988 AT&T Inc. 2.625% 12/1/22 875 855 AT&T Inc. 3.600% 2/17/23 2,650 2,685 AT&T Inc. 3.800% 3/1/24 550 554 AT&T Inc. 4.450% 4/1/24 575 602 AT&T Inc. 3.950% 1/15/25 2,225 2,237 AT&T Inc. 3.400% 5/15/25 3,500 3,380 AT&T Inc. 4.125% 2/17/26 900 913 AT&T Inc. 4.250% 3/1/27 2,025 2,057 AT&T Inc. 6.450% 6/15/34 795 906 AT&T Inc. 4.500% 5/15/35 800 755 AT&T Inc. 5.250% 3/1/37 2,050 2,088 AT&T Inc. 6.500% 9/1/37 348 408 AT&T Inc. 6.300% 1/15/38 710 816 AT&T Inc. 6.550% 2/15/39 610 715 AT&T Inc. 6.350% 3/15/40 275 315 AT&T Inc. 5.350% 9/1/40 2,555 2,610 AT&T Inc. 6.375% 3/1/41 1,225 1,402 AT&T Inc. 5.550% 8/15/41 160 169 AT&T Inc. 5.150% 3/15/42 825 819 AT&T Inc. 4.300% 12/15/42 1,873 1,665 AT&T Inc. 4.800% 6/15/44 2,550 2,385 AT&T Inc. 4.350% 6/15/45 1,325 1,166 AT&T Inc. 4.750% 5/15/46 2,250 2,093 AT&T Inc. 5.650% 2/15/47 750 791 AT&T Inc. 5.450% 3/1/47 2,750 2,811 AT&T Inc. 4.500% 3/9/48 3,218 2,860 AT&T Inc. 4.550% 3/9/49 1,187 1,059 AT&T Inc. 5.700% 3/1/57 750 769 AT&T Mobility LLC 7.125% 12/15/31 400 503 Bellsouth Capital Funding Corp. 7.875% 2/15/30 278 344 BellSouth LLC 6.875% 10/15/31 206 241 BellSouth LLC 6.550% 6/15/34 211 236 BellSouth LLC 6.000% 11/15/34 94 101 BellSouth Telecommunications LLC 6.375% 6/1/28 790 892 British Telecommunications plc 2.350% 2/14/19 700 703 British Telecommunications plc 9.125% 12/15/30 1,778 2,662 CBS Corp. 2.300% 8/15/19 350 351 CBS Corp. 5.750% 4/15/20 360 395 CBS Corp. 4.300% 2/15/21 550 581 CBS Corp. 3.375% 3/1/22 725 740 CBS Corp. 3.700% 8/15/24 575 583 CBS Corp. 3.500% 1/15/25 500 497 CBS Corp. 2.900% 1/15/27 800 745 CBS Corp. 7.875% 7/30/30 350 474 CBS Corp. 5.500% 5/15/33 200 217 CBS Corp. 4.850% 7/1/42 475 480 CBS Corp. 4.900% 8/15/44 700 710 CBS Corp. 4.600% 1/15/45 650 635 CC Holdings GS V LLC / Crown Castle GS III Corp. 3.849% 4/15/23 1,000 1,024 Charter Communications Operating LLC / Charter Communications Operating Capital 3.579% 7/23/20 850 874 Charter Communications Operating LLC / Charter Communications Operating Capital 4.464% 7/23/22 750 790 Charter Communications Operating LLC / Charter Communications Operating Capital 4.908% 7/23/25 3,650 3,854 Charter Communications Operating LLC / Charter Communications Operating Capital 6.384% 10/23/35 1,375 1,562 Charter Communications Operating LLC / Charter Communications Operating Capital 6.484% 10/23/45 2,475 2,851 9 Charter Communications Operating LLC / Charter Communications Operating Capital 5.375% 5/1/47 1,000 1,007 Charter Communications Operating LLC / Charter Communications Operating Capital 6.834% 10/23/55 325 377 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 1,108 1,482 Comcast Corp. 5.700% 5/15/18 1,475 1,543 Comcast Corp. 5.700% 7/1/19 1,305 1,414 Comcast Corp. 3.125% 7/15/22 100 102 Comcast Corp. 2.750% 3/1/23 1,625 1,619 Comcast Corp. 3.000% 2/1/24 2,200 2,197 Comcast Corp. 3.600% 3/1/24 350 359 Comcast Corp. 3.375% 8/15/25 1,000 1,009 Comcast Corp. 3.150% 3/1/26 3,000 2,950 Comcast Corp. 2.350% 1/15/27 1,000 916 Comcast Corp. 3.300% 2/1/27 1,500 1,487 Comcast Corp. 4.250% 1/15/33 2,450 2,521 Comcast Corp. 7.050% 3/15/33 1,125 1,493 Comcast Corp. 4.200% 8/15/34 100 101 Comcast Corp. 5.650% 6/15/35 1,450 1,707 Comcast Corp. 6.500% 11/15/35 1,075 1,373 Comcast Corp. 3.200% 7/15/36 650 577 Comcast Corp. 6.450% 3/15/37 900 1,146 Comcast Corp. 6.950% 8/15/37 1,220 1,636 Comcast Corp. 6.400% 5/15/38 600 765 Comcast Corp. 4.650% 7/15/42 1,410 1,470 Comcast Corp. 4.500% 1/15/43 225 228 Comcast Corp. 4.750% 3/1/44 665 700 Comcast Corp. 4.600% 8/15/45 1,175 1,211 Comcast Corp. 3.400% 7/15/46 925 790 Crown Castle International Corp. 3.400% 2/15/21 1,600 1,627 Crown Castle International Corp. 2.250% 9/1/21 300 292 Crown Castle International Corp. 4.875% 4/15/22 550 592 Crown Castle International Corp. 5.250% 1/15/23 1,000 1,091 Crown Castle International Corp. 4.450% 2/15/26 1,200 1,249 Crown Castle International Corp. 3.700% 6/15/26 650 639 Crown Castle International Corp. 4.000% 3/1/27 350 353 Deutsche Telekom International Finance BV 6.750% 8/20/18 325 346 Deutsche Telekom International Finance BV 6.000% 7/8/19 675 731 Deutsche Telekom International Finance BV 8.750% 6/15/30 2,750 4,011 Discovery Communications LLC 5.625% 8/15/19 300 324 Discovery Communications LLC 4.375% 6/15/21 655 690 Discovery Communications LLC 3.300% 5/15/22 375 373 Discovery Communications LLC 3.250% 4/1/23 500 489 Discovery Communications LLC 3.800% 3/13/24 350 347 Discovery Communications LLC 3.450% 3/15/25 1,000 946 Discovery Communications LLC 4.900% 3/11/26 650 676 Discovery Communications LLC 6.350% 6/1/40 500 526 Discovery Communications LLC 4.875% 4/1/43 625 565 Electronic Arts Inc. 3.700% 3/1/21 725 751 Electronic Arts Inc. 4.800% 3/1/26 375 406 Grupo Televisa SAB 6.000% 5/15/18 1,400 1,460 Grupo Televisa SAB 6.625% 3/18/25 450 522 Grupo Televisa SAB 4.625% 1/30/26 1,000 1,031 Grupo Televisa SAB 8.500% 3/11/32 50 62 Grupo Televisa SAB 6.625% 1/15/40 500 544 Grupo Televisa SAB 5.000% 5/13/45 100 91 Grupo Televisa SAB 6.125% 1/31/46 650 675 Historic TW Inc. 6.625% 5/15/29 76 93 Interpublic Group of Cos. Inc. 3.750% 2/15/23 500 508 Interpublic Group of Cos. Inc. 4.200% 4/15/24 825 850 Koninklijke KPN NV 8.375% 10/1/30 600 803 Moody's Corp. 2.750% 7/15/19 400 405 Moody's Corp. 5.500% 9/1/20 500 548 Moody's Corp. 2.750% 12/15/21 375 375 Moody's Corp. 4.500% 9/1/22 1,300 1,392 Moody's Corp. 5.250% 7/15/44 275 307 NBCUniversal Media LLC 5.150% 4/30/20 925 1,009 NBCUniversal Media LLC 4.375% 4/1/21 205 220 NBCUniversal Media LLC 2.875% 1/15/23 1,425 1,426 NBCUniversal Media LLC 6.400% 4/30/40 350 445 NBCUniversal Media LLC 5.950% 4/1/41 1,075 1,304 NBCUniversal Media LLC 4.450% 1/15/43 400 402 New Cingular Wireless Services Inc. 8.750% 3/1/31 155 219 Omnicom Group Inc. 6.250% 7/15/19 175 191 Omnicom Group Inc. 4.450% 8/15/20 500 533 Omnicom Group Inc. 3.625% 5/1/22 1,100 1,138 Omnicom Group Inc. 3.650% 11/1/24 900 910 Omnicom Group Inc. 3.600% 4/15/26 1,950 1,949 Orange SA 5.375% 7/8/19 1,025 1,095 Orange SA 1.625% 11/3/19 800 787 Orange SA 4.125% 9/14/21 902 951 Orange SA 9.000% 3/1/31 2,285 3,366 Orange SA 5.375% 1/13/42 575 638 Orange SA 5.500% 2/6/44 435 493 Pacific Bell Telephone Co. 7.125% 3/15/26 200 244 Qwest Corp. 6.750% 12/1/21 410 449 Qwest Corp. 6.875% 9/15/33 1,018 1,008 Qwest Corp. 7.125% 11/15/43 950 931 RELX Capital Inc. 8.625% 1/15/19 259 287 RELX Capital Inc. 3.125% 10/15/22 705 702 Rogers Communications Inc. 6.800% 8/15/18 950 1,014 Rogers Communications Inc. 3.000% 3/15/23 230 230 Rogers Communications Inc. 4.100% 10/1/23 225 237 Rogers Communications Inc. 3.625% 12/15/25 475 480 Rogers Communications Inc. 4.500% 3/15/43 540 540 Rogers Communications Inc. 5.000% 3/15/44 950 1,022 S&P Global Inc. 2.500% 8/15/18 350 353 S&P Global Inc. 3.300% 8/14/20 450 462 S&P Global Inc. 4.000% 6/15/25 1,000 1,028 S&P Global Inc. 4.400% 2/15/26 875 929 9 S&P Global Inc. 2.950% 1/22/27 625 590 S&P Global Inc. 6.550% 11/15/37 350 419 Scripps Networks Interactive Inc. 2.750% 11/15/19 500 506 Scripps Networks Interactive Inc. 2.800% 6/15/20 325 328 Scripps Networks Interactive Inc. 3.900% 11/15/24 250 254 Telefonica Emisiones SAU 3.192% 4/27/18 1,025 1,038 Telefonica Emisiones SAU 5.877% 7/15/19 910 978 Telefonica Emisiones SAU 5.134% 4/27/20 705 759 Telefonica Emisiones SAU 5.462% 2/16/21 350 384 Telefonica Emisiones SAU 4.570% 4/27/23 1,000 1,068 Telefonica Emisiones SAU 4.103% 3/8/27 500 502 Telefonica Emisiones SAU 7.045% 6/20/36 1,485 1,825 Telefonica Emisiones SAU 5.213% 3/8/47 1,500 1,510 Telefonica Europe BV 8.250% 9/15/30 780 1,059 TELUS Corp. 2.800% 2/16/27 1,150 1,085 Thomson Reuters Corp. 6.500% 7/15/18 50 53 Thomson Reuters Corp. 4.700% 10/15/19 125 133 Thomson Reuters Corp. 4.300% 11/23/23 600 634 Thomson Reuters Corp. 3.850% 9/29/24 1,500 1,534 Thomson Reuters Corp. 3.350% 5/15/26 500 488 Thomson Reuters Corp. 5.500% 8/15/35 350 377 Thomson Reuters Corp. 5.850% 4/15/40 1,425 1,583 Thomson Reuters Corp. 5.650% 11/23/43 1,375 1,523 Time Warner Cable LLC 6.750% 7/1/18 475 503 Time Warner Cable LLC 8.750% 2/14/19 1,250 1,397 Time Warner Cable LLC 8.250% 4/1/19 700 780 Time Warner Cable LLC 5.000% 2/1/20 2,045 2,175 Time Warner Cable LLC 4.125% 2/15/21 500 520 Time Warner Cable LLC 4.000% 9/1/21 850 881 Time Warner Cable LLC 6.550% 5/1/37 550 631 Time Warner Cable LLC 7.300% 7/1/38 1,435 1,775 Time Warner Cable LLC 6.750% 6/15/39 1,600 1,877 Time Warner Cable LLC 5.875% 11/15/40 700 746 Time Warner Cable LLC 5.500% 9/1/41 750 768 Time Warner Cable LLC 4.500% 9/15/42 800 725 Time Warner Cos. Inc. 7.570% 2/1/24 1,000 1,230 Time Warner Cos. Inc. 6.950% 1/15/28 1,795 2,216 Time Warner Entertainment Co. LP 8.375% 3/15/23 800 998 Time Warner Entertainment Co. LP 8.375% 7/15/33 650 862 Time Warner Inc. 2.100% 6/1/19 550 551 Time Warner Inc. 4.875% 3/15/20 1,240 1,329 Time Warner Inc. 4.700% 1/15/21 700 750 Time Warner Inc. 4.750% 3/29/21 600 644 Time Warner Inc. 4.000% 1/15/22 205 214 Time Warner Inc. 4.050% 12/15/23 75 78 Time Warner Inc. 3.550% 6/1/24 525 526 Time Warner Inc. 3.600% 7/15/25 825 815 Time Warner Inc. 3.875% 1/15/26 350 350 Time Warner Inc. 3.800% 2/15/27 2,000 1,981 Time Warner Inc. 7.625% 4/15/31 635 854 Time Warner Inc. 7.700% 5/1/32 1,390 1,900 Time Warner Inc. 6.200% 3/15/40 150 171 Time Warner Inc. 6.100% 7/15/40 825 927 Time Warner Inc. 6.250% 3/29/41 325 373 Time Warner Inc. 5.375% 10/15/41 205 213 Time Warner Inc. 4.900% 6/15/42 250 245 Time Warner Inc. 5.350% 12/15/43 125 128 Time Warner Inc. 4.650% 6/1/44 725 684 Verizon Communications Inc. 3.650% 9/14/18 3,630 3,726 Verizon Communications Inc. 1.375% 8/15/19 950 936 Verizon Communications Inc. 2.625% 2/21/20 848 858 Verizon Communications Inc. 4.500% 9/15/20 1,105 1,178 Verizon Communications Inc. 3.450% 3/15/21 300 307 Verizon Communications Inc. 4.600% 4/1/21 2,040 2,179 Verizon Communications Inc. 1.750% 8/15/21 950 909 Verizon Communications Inc. 3.000% 11/1/21 3,300 3,318 Verizon Communications Inc. 3.500% 11/1/21 1,040 1,066 9 Verizon Communications Inc. 2.946% 3/15/22 557 555 Verizon Communications Inc. 3.125% 3/16/22 1,500 1,504 Verizon Communications Inc. 2.450% 11/1/22 2,925 2,818 Verizon Communications Inc. 5.150% 9/15/23 5,515 6,055 Verizon Communications Inc. 4.150% 3/15/24 1,300 1,349 Verizon Communications Inc. 3.500% 11/1/24 1,000 992 Verizon Communications Inc. 2.625% 8/15/26 2,025 1,850 Verizon Communications Inc. 4.125% 3/16/27 3,000 3,051 Verizon Communications Inc. 7.750% 12/1/30 400 544 Verizon Communications Inc. 5.050% 3/15/34 845 859 Verizon Communications Inc. 4.400% 11/1/34 2,200 2,074 Verizon Communications Inc. 4.272% 1/15/36 1,819 1,673 Verizon Communications Inc. 5.250% 3/16/37 3,750 3,872 9 Verizon Communications Inc. 4.812% 3/15/39 300 292 Verizon Communications Inc. 4.750% 11/1/41 700 674 Verizon Communications Inc. 3.850% 11/1/42 1,250 1,042 Verizon Communications Inc. 6.550% 9/15/43 750 926 Verizon Communications Inc. 4.125% 8/15/46 2,480 2,131 Verizon Communications Inc. 4.862% 8/21/46 2,567 2,448 Verizon Communications Inc. 5.500% 3/16/47 1,125 1,179 Verizon Communications Inc. 4.522% 9/15/48 2,716 2,471 9 Verizon Communications Inc. 5.012% 4/15/49 4,166 4,012 Verizon Communications Inc. 5.012% 8/21/54 4,363 4,126 Verizon Communications Inc. 4.672% 3/15/55 4,302 3,837 Viacom Inc. 5.625% 9/15/19 750 806 Viacom Inc. 2.750% 12/15/19 825 834 Viacom Inc. 3.875% 12/15/21 495 513 Viacom Inc. 3.125% 6/15/22 75 74 Viacom Inc. 4.250% 9/1/23 1,375 1,415 Viacom Inc. 3.875% 4/1/24 625 625 Viacom Inc. 4.850% 12/15/34 375 362 Viacom Inc. 6.875% 4/30/36 940 1,077 Viacom Inc. 4.375% 3/15/43 1,212 1,049 Viacom Inc. 5.850% 9/1/43 1,075 1,127 Viacom Inc. 5.250% 4/1/44 150 147 Vodafone Group plc 4.625% 7/15/18 125 129 Vodafone Group plc 5.450% 6/10/19 775 830 Vodafone Group plc 2.500% 9/26/22 450 439 Vodafone Group plc 2.950% 2/19/23 670 658 Vodafone Group plc 7.875% 2/15/30 425 563 Vodafone Group plc 6.250% 11/30/32 350 409 Vodafone Group plc 6.150% 2/27/37 605 695 Vodafone Group plc 4.375% 2/19/43 2,300 2,102 Walt Disney Co. 1.650% 1/8/19 350 351 Walt Disney Co. 1.850% 5/30/19 725 728 Walt Disney Co. 1.950% 3/4/20 600 601 Walt Disney Co. 2.150% 9/17/20 1,200 1,206 Walt Disney Co. 2.300% 2/12/21 550 554 Walt Disney Co. 2.550% 2/15/22 932 938 Walt Disney Co. 2.450% 3/4/22 375 375 Walt Disney Co. 2.350% 12/1/22 25 25 Walt Disney Co. 3.150% 9/17/25 500 509 Walt Disney Co. 3.000% 2/13/26 670 669 Walt Disney Co. 1.850% 7/30/26 670 605 Walt Disney Co. 7.000% 3/1/32 50 70 Walt Disney Co. 4.375% 8/16/41 325 343 Walt Disney Co. 4.125% 12/1/41 350 357 Walt Disney Co. 3.700% 12/1/42 450 431 Walt Disney Co. 4.125% 6/1/44 1,400 1,443 WPP Finance 2010 4.750% 11/21/21 1,496 1,608 WPP Finance 2010 3.750% 9/19/24 525 532 WPP Finance 2010 5.125% 9/7/42 1,050 1,046 Consumer Cyclical (0.8%) Advance Auto Parts Inc. 5.750% 5/1/20 100 109 Advance Auto Parts Inc. 4.500% 1/15/22 175 185 Advance Auto Parts Inc. 4.500% 12/1/23 400 421 Alibaba Group Holding Ltd. 2.500% 11/28/19 1,325 1,332 Alibaba Group Holding Ltd. 3.125% 11/28/21 300 302 Alibaba Group Holding Ltd. 3.600% 11/28/24 1,600 1,614 Alibaba Group Holding Ltd. 4.500% 11/28/34 600 623 Amazon.com Inc. 2.600% 12/5/19 900 917 Amazon.com Inc. 3.300% 12/5/21 2,575 2,675 Amazon.com Inc. 2.500% 11/29/22 475 472 Amazon.com Inc. 3.800% 12/5/24 400 424 Amazon.com Inc. 4.800% 12/5/34 975 1,078 Amazon.com Inc. 4.950% 12/5/44 975 1,097 American Honda Finance Corp. 1.550% 12/11/17 1,700 1,701 American Honda Finance Corp. 1.600% 7/13/18 500 501 American Honda Finance Corp. 2.125% 10/10/18 450 453 American Honda Finance Corp. 1.200% 7/12/19 800 789 American Honda Finance Corp. 2.250% 8/15/19 800 807 American Honda Finance Corp. 2.000% 2/14/20 200 201 American Honda Finance Corp. 2.450% 9/24/20 725 731 American Honda Finance Corp. 1.650% 7/12/21 500 484 American Honda Finance Corp. 1.700% 9/9/21 850 825 American Honda Finance Corp. 2.900% 2/16/24 500 499 American Honda Finance Corp. 2.300% 9/9/26 250 232 Automatic Data Processing Inc. 2.250% 9/15/20 650 657 Automatic Data Processing Inc. 3.375% 9/15/25 675 695 AutoNation Inc. 6.750% 4/15/18 250 262 AutoNation Inc. 5.500% 2/1/20 180 193 AutoNation Inc. 3.350% 1/15/21 500 506 AutoNation Inc. 4.500% 10/1/25 500 517 AutoZone Inc. 7.125% 8/1/18 750 801 AutoZone Inc. 3.700% 4/15/22 600 622 AutoZone Inc. 2.875% 1/15/23 200 197 AutoZone Inc. 3.125% 7/15/23 275 273 AutoZone Inc. 3.250% 4/15/25 260 255 AutoZone Inc. 3.125% 4/21/26 300 286 Bed Bath & Beyond Inc. 3.749% 8/1/24 100 100 Bed Bath & Beyond Inc. 4.915% 8/1/34 175 165 Bed Bath & Beyond Inc. 5.165% 8/1/44 525 465 Best Buy Co. Inc. 5.500% 3/15/21 125 135 Block Financial LLC 4.125% 10/1/20 313 320 Block Financial LLC 5.500% 11/1/22 300 319 Block Financial LLC 5.250% 10/1/25 350 362 BorgWarner Inc. 4.625% 9/15/20 50 53 BorgWarner Inc. 3.375% 3/15/25 250 249 BorgWarner Inc. 4.375% 3/15/45 500 488 Carnival Corp. 3.950% 10/15/20 450 474 Coach Inc. 4.250% 4/1/25 450 455 Costco Wholesale Corp. 1.700% 12/15/19 850 851 Costco Wholesale Corp. 1.750% 2/15/20 25 25 Costco Wholesale Corp. 2.250% 2/15/22 300 299 Cummins Inc. 3.650% 10/1/23 350 365 Cummins Inc. 7.125% 3/1/28 150 195 Cummins Inc. 4.875% 10/1/43 400 446 CVS Health Corp. 1.900% 7/20/18 4,500 4,509 CVS Health Corp. 2.250% 12/5/18 575 579 CVS Health Corp. 2.800% 7/20/20 500 508 CVS Health Corp. 2.125% 6/1/21 1,700 1,668 CVS Health Corp. 3.500% 7/20/22 950 979 CVS Health Corp. 2.750% 12/1/22 975 965 CVS Health Corp. 4.750% 12/1/22 250 271 CVS Health Corp. 3.375% 8/12/24 660 661 CVS Health Corp. 3.875% 7/20/25 2,457 2,531 CVS Health Corp. 2.875% 6/1/26 1,250 1,190 CVS Health Corp. 5.300% 12/5/43 500 558 CVS Health Corp. 5.125% 7/20/45 3,450 3,799 Daimler Finance North America LLC 8.500% 1/18/31 1,205 1,819 Delphi Automotive plc 3.150% 11/19/20 350 357 Delphi Automotive plc 4.250% 1/15/26 700 732 Delphi Automotive plc 4.400% 10/1/46 225 214 Delphi Corp. 4.150% 3/15/24 475 498 Dollar General Corp. 3.250% 4/15/23 800 800 Dollar General Corp. 4.150% 11/1/25 500 516 Dollar General Corp. 3.875% 4/15/27 150 150 DR Horton Inc. 3.750% 3/1/19 300 308 DR Horton Inc. 4.375% 9/15/22 250 264 DR Horton Inc. 4.750% 2/15/23 300 320 DR Horton Inc. 5.750% 8/15/23 700 787 eBay Inc. 2.200% 8/1/19 1,100 1,103 eBay Inc. 3.250% 10/15/20 125 129 eBay Inc. 2.875% 8/1/21 450 454 eBay Inc. 3.800% 3/9/22 500 520 eBay Inc. 2.600% 7/15/22 1,000 983 eBay Inc. 3.450% 8/1/24 800 801 eBay Inc. 4.000% 7/15/42 400 339 Expedia Inc. 5.950% 8/15/20 1,750 1,923 Expedia Inc. 4.500% 8/15/24 435 455 Expedia Inc. 5.000% 2/15/26 200 214 Ford Motor Co. 4.346% 12/8/26 1,100 1,120 Ford Motor Co. 6.625% 10/1/28 575 684 Ford Motor Co. 6.375% 2/1/29 275 315 Ford Motor Co. 7.450% 7/16/31 2,425 3,041 Ford Motor Co. 4.750% 1/15/43 950 886 Ford Motor Co. 7.400% 11/1/46 300 384 Ford Motor Co. 5.291% 12/8/46 1,000 1,002 Ford Motor Credit Co. LLC 5.000% 5/15/18 2,150 2,221 Ford Motor Credit Co. LLC 2.875% 10/1/18 390 395 Ford Motor Credit Co. LLC 2.551% 10/5/18 625 630 Ford Motor Credit Co. LLC 2.943% 1/8/19 900 912 Ford Motor Credit Co. LLC 2.262% 3/28/19 900 902 Ford Motor Credit Co. LLC 2.021% 5/3/19 200 199 Ford Motor Credit Co. LLC 1.897% 8/12/19 400 396 Ford Motor Credit Co. LLC 2.597% 11/4/19 750 754 Ford Motor Credit Co. LLC 2.681% 1/9/20 1,500 1,511 Ford Motor Credit Co. LLC 8.125% 1/15/20 775 890 Ford Motor Credit Co. LLC 3.157% 8/4/20 1,100 1,117 Ford Motor Credit Co. LLC 3.200% 1/15/21 850 860 Ford Motor Credit Co. LLC 3.336% 3/18/21 1,500 1,518 Ford Motor Credit Co. LLC 5.875% 8/2/21 1,375 1,529 Ford Motor Credit Co. LLC 3.219% 1/9/22 2,850 2,860 Ford Motor Credit Co. LLC 3.339% 3/28/22 850 853 Ford Motor Credit Co. LLC 4.250% 9/20/22 775 807 Ford Motor Credit Co. LLC 4.375% 8/6/23 850 887 Ford Motor Credit Co. LLC 3.810% 1/9/24 700 702 Ford Motor Credit Co. LLC 3.664% 9/8/24 500 492 Ford Motor Credit Co. LLC 4.134% 8/4/25 900 903 General Motors Co. 3.500% 10/2/18 425 434 General Motors Co. 4.875% 10/2/23 980 1,046 General Motors Co. 4.000% 4/1/25 325 325 General Motors Co. 5.000% 4/1/35 680 670 General Motors Co. 6.600% 4/1/36 100 115 General Motors Co. 6.250% 10/2/43 1,060 1,161 General Motors Co. 5.200% 4/1/45 1,995 1,972 General Motors Co. 6.750% 4/1/46 665 779 General Motors Financial Co. Inc. 3.000% 9/25/17 155 156 General Motors Financial Co. Inc. 3.250% 5/15/18 335 340 General Motors Financial Co. Inc. 6.750% 6/1/18 825 870 General Motors Financial Co. Inc. 3.100% 1/15/19 1,150 1,169 General Motors Financial Co. Inc. 2.400% 5/9/19 2,000 2,004 General Motors Financial Co. Inc. 3.500% 7/10/19 1,025 1,053 General Motors Financial Co. Inc. 2.350% 10/4/19 500 500 General Motors Financial Co. Inc. 3.150% 1/15/20 555 564 General Motors Financial Co. Inc. 3.200% 7/13/20 1,600 1,627 General Motors Financial Co. Inc. 3.700% 11/24/20 975 1,003 General Motors Financial Co. Inc. 4.200% 3/1/21 625 651 General Motors Financial Co. Inc. 3.200% 7/6/21 1,600 1,606 General Motors Financial Co. Inc. 4.375% 9/25/21 375 394 General Motors Financial Co. Inc. 3.450% 1/14/22 900 908 General Motors Financial Co. Inc. 3.450% 4/10/22 1,515 1,523 General Motors Financial Co. Inc. 3.700% 5/9/23 1,000 1,008 General Motors Financial Co. Inc. 4.250% 5/15/23 525 541 General Motors Financial Co. Inc. 4.000% 1/15/25 650 653 General Motors Financial Co. Inc. 5.250% 3/1/26 575 616 General Motors Financial Co. Inc. 4.000% 10/6/26 600 591 General Motors Financial Co. Inc. 4.350% 1/17/27 725 731 Harley-Davidson Inc. 3.500% 7/28/25 400 406 Harley-Davidson Inc. 4.625% 7/28/45 800 812 Harman International Industries Inc. 4.150% 5/15/25 275 281 Home Depot Inc. 2.250% 9/10/18 725 733 Home Depot Inc. 2.000% 6/15/19 1,300 1,311 Home Depot Inc. 2.000% 4/1/21 2,175 2,162 Home Depot Inc. 4.400% 4/1/21 600 648 Home Depot Inc. 2.625% 6/1/22 840 847 Home Depot Inc. 2.700% 4/1/23 600 605 Home Depot Inc. 3.750% 2/15/24 900 953 Home Depot Inc. 3.350% 9/15/25 500 514 Home Depot Inc. 3.000% 4/1/26 1,500 1,496 Home Depot Inc. 5.875% 12/16/36 2,245 2,840 Home Depot Inc. 5.400% 9/15/40 100 120 Home Depot Inc. 5.950% 4/1/41 275 352 Home Depot Inc. 4.200% 4/1/43 1,250 1,286 Home Depot Inc. 4.875% 2/15/44 1,250 1,413 Home Depot Inc. 4.250% 4/1/46 620 644 Home Depot Inc. 3.500% 9/15/56 1,100 958 Hyatt Hotels Corp. 3.375% 7/15/23 800 807 Kohl's Corp. 4.000% 11/1/21 845 860 Kohl's Corp. 4.250% 7/17/25 625 601 Kohl's Corp. 5.550% 7/17/45 350 314 Lear Corp. 5.250% 1/15/25 700 737 Lowe's Cos. Inc. 1.150% 4/15/19 100 99 Lowe's Cos. Inc. 4.625% 4/15/20 445 476 Lowe's Cos. Inc. 3.750% 4/15/21 205 216 Lowe's Cos. Inc. 3.800% 11/15/21 250 265 Lowe's Cos. Inc. 3.120% 4/15/22 450 464 Lowe's Cos. Inc. 3.875% 9/15/23 300 319 Lowe's Cos. Inc. 3.125% 9/15/24 300 304 Lowe's Cos. Inc. 3.375% 9/15/25 475 484 Lowe's Cos. Inc. 2.500% 4/15/26 900 855 Lowe's Cos. Inc. 6.875% 2/15/28 192 252 Lowe's Cos. Inc. 5.500% 10/15/35 850 1,001 Lowe's Cos. Inc. 5.800% 4/15/40 1,280 1,578 Lowe's Cos. Inc. 5.125% 11/15/41 500 571 Lowe's Cos. Inc. 4.650% 4/15/42 1,275 1,372 Lowe's Cos. Inc. 5.000% 9/15/43 100 113 Lowe's Cos. Inc. 4.250% 9/15/44 225 229 Lowe's Cos. Inc. 4.375% 9/15/45 475 490 Lowe's Cos. Inc. 3.700% 4/15/46 850 790 Macy's Retail Holdings Inc. 3.450% 1/15/21 310 312 Macy's Retail Holdings Inc. 3.875% 1/15/22 150 149 Macy's Retail Holdings Inc. 2.875% 2/15/23 530 496 Macy's Retail Holdings Inc. 4.375% 9/1/23 1,250 1,243 Macy's Retail Holdings Inc. 3.625% 6/1/24 75 72 Macy's Retail Holdings Inc. 6.900% 4/1/29 475 503 Macy's Retail Holdings Inc. 4.500% 12/15/34 800 695 Macy's Retail Holdings Inc. 6.375% 3/15/37 475 483 Macy's Retail Holdings Inc. 5.125% 1/15/42 275 238 Magna International Inc. 3.625% 6/15/24 450 460 Magna International Inc. 4.150% 10/1/25 300 317 Marriott International Inc. 3.375% 10/15/20 850 874 Marriott International Inc. 2.875% 3/1/21 500 506 Marriott International Inc. 3.125% 10/15/21 350 356 Marriott International Inc. 2.300% 1/15/22 400 391 Marriott International Inc. 3.125% 2/15/23 250 247 Marriott International Inc. 3.750% 3/15/25 525 535 Marriott International Inc. 3.750% 10/1/25 200 203 Marriott International Inc. 3.125% 6/15/26 595 573 Marriott International Inc. 4.500% 10/1/34 175 177 Mastercard Inc. 2.000% 4/1/19 250 252 Mastercard Inc. 2.000% 11/21/21 350 347 Mastercard Inc. 3.375% 4/1/24 625 646 Mastercard Inc. 2.950% 11/21/26 510 507 Mastercard Inc. 3.800% 11/21/46 350 344 McDonald's Corp. 2.100% 12/7/18 200 201 McDonald's Corp. 1.875% 5/29/19 250 251 McDonald's Corp. 2.750% 12/9/20 725 735 McDonald's Corp. 2.625% 1/15/22 4,092 4,085 McDonald's Corp. 3.375% 5/26/25 1,780 1,785 McDonald's Corp. 3.700% 1/30/26 1,125 1,146 McDonald's Corp. 3.500% 3/1/27 200 200 McDonald's Corp. 4.700% 12/9/35 575 601 McDonald's Corp. 6.300% 3/1/38 100 124 McDonald's Corp. 5.700% 2/1/39 375 435 McDonald's Corp. 3.700% 2/15/42 1,225 1,106 McDonald's Corp. 3.625% 5/1/43 275 242 McDonald's Corp. 4.600% 5/26/45 1,125 1,137 McDonald's Corp. 4.875% 12/9/45 1,225 1,297 Metropolitan Museum of Art New York Revenue 3.400% 7/1/45 225 207 NIKE Inc. 2.250% 5/1/23 50 49 NIKE Inc. 2.375% 11/1/26 2,000 1,869 NIKE Inc. 3.625% 5/1/43 125 116 NIKE Inc. 3.875% 11/1/45 925 892 NIKE Inc. 3.375% 11/1/46 250 220 Nordstrom Inc. 4.750% 5/1/20 750 797 Nordstrom Inc. 4.000% 10/15/21 585 609 Nordstrom Inc. 4.000% 3/15/27 400 398 Nordstrom Inc. 6.950% 3/15/28 200 243 Nordstrom Inc. 5.000% 1/15/44 672 636 NVR Inc. 3.950% 9/15/22 400 413 O'Reilly Automotive Inc. 4.875% 1/14/21 50 54 O'Reilly Automotive Inc. 4.625% 9/15/21 400 428 O'Reilly Automotive Inc. 3.800% 9/1/22 255 264 O'Reilly Automotive Inc. 3.850% 6/15/23 300 311 O'Reilly Automotive Inc. 3.550% 3/15/26 200 199 PACCAR Financial Corp. 1.750% 8/14/18 75 75 PACCAR Financial Corp. 1.300% 5/10/19 650 644 PACCAR Financial Corp. 2.200% 9/15/19 150 151 PACCAR Financial Corp. 2.500% 8/14/20 225 228 PACCAR Financial Corp. 2.250% 2/25/21 200 199 Priceline Group Inc. 3.650% 3/15/25 100 101 Priceline Group Inc. 3.600% 6/1/26 1,300 1,293 QVC Inc. 3.125% 4/1/19 625 634 QVC Inc. 5.125% 7/2/22 25 26 QVC Inc. 4.375% 3/15/23 75 75 QVC Inc. 4.850% 4/1/24 725 729 QVC Inc. 4.450% 2/15/25 300 291 QVC Inc. 5.950% 3/15/43 325 298 Ralph Lauren Corp. 2.125% 9/26/18 200 201 Ralph Lauren Corp. 2.625% 8/18/20 225 227 Signet UK Finance plc 4.700% 6/15/24 250 243 Staples Inc. 4.375% 1/12/23 300 307 Starbucks Corp. 2.100% 2/4/21 350 351 Starbucks Corp. 2.700% 6/15/22 350 356 Starbucks Corp. 3.850% 10/1/23 800 858 Starbucks Corp. 2.450% 6/15/26 400 383 Starbucks Corp. 4.300% 6/15/45 175 184 Target Corp. 2.300% 6/26/19 1,550 1,569 Target Corp. 3.875% 7/15/20 145 153 Target Corp. 2.900% 1/15/22 900 916 Target Corp. 3.500% 7/1/24 1,325 1,357 Target Corp. 2.500% 4/15/26 200 187 Target Corp. 6.350% 11/1/32 363 460 Target Corp. 6.500% 10/15/37 450 588 Target Corp. 7.000% 1/15/38 300 415 Target Corp. 4.000% 7/1/42 1,150 1,113 Target Corp. 3.625% 4/15/46 800 722 TJX Cos. Inc. 2.750% 6/15/21 400 407 TJX Cos. Inc. 2.500% 5/15/23 700 689 TJX Cos. Inc. 2.250% 9/15/26 1,400 1,284 Toyota Motor Credit Corp. 1.200% 4/6/18 1,000 997 Toyota Motor Credit Corp. 1.550% 7/13/18 500 500 Toyota Motor Credit Corp. 2.000% 10/24/18 1,125 1,130 Toyota Motor Credit Corp. 1.700% 1/9/19 800 800 Toyota Motor Credit Corp. 2.100% 1/17/19 1,000 1,008 Toyota Motor Credit Corp. 1.700% 2/19/19 800 801 Toyota Motor Credit Corp. 1.400% 5/20/19 1,500 1,488 Toyota Motor Credit Corp. 2.125% 7/18/19 1,000 1,007 Toyota Motor Credit Corp. 2.150% 3/12/20 1,250 1,255 Toyota Motor Credit Corp. 4.250% 1/11/21 300 321 Toyota Motor Credit Corp. 1.900% 4/8/21 1,000 984 Toyota Motor Credit Corp. 2.750% 5/17/21 500 507 Toyota Motor Credit Corp. 3.400% 9/15/21 305 317 Toyota Motor Credit Corp. 2.600% 1/11/22 700 703 Toyota Motor Credit Corp. 3.300% 1/12/22 950 983 Toyota Motor Credit Corp. 2.800% 7/13/22 700 704 Toyota Motor Credit Corp. 2.625% 1/10/23 550 547 Toyota Motor Credit Corp. 2.250% 10/18/23 300 290 Toyota Motor Credit Corp. 3.200% 1/11/27 550 551 VF Corp. 3.500% 9/1/21 405 421 VF Corp. 6.450% 11/1/37 300 387 Visa Inc. 2.200% 12/14/20 2,200 2,209 Visa Inc. 2.800% 12/14/22 1,500 1,513 Visa Inc. 3.150% 12/14/25 2,725 2,736 Visa Inc. 4.150% 12/14/35 900 942 Visa Inc. 4.300% 12/14/45 2,750 2,885 Wal-Mart Stores Inc. 1.125% 4/11/18 2,225 2,221 Wal-Mart Stores Inc. 1.950% 12/15/18 750 756 Wal-Mart Stores Inc. 3.625% 7/8/20 550 580 Wal-Mart Stores Inc. 3.250% 10/25/20 1,635 1,706 Wal-Mart Stores Inc. 4.250% 4/15/21 1,215 1,316 Wal-Mart Stores Inc. 2.550% 4/11/23 575 575 Wal-Mart Stores Inc. 3.300% 4/22/24 225 233 Wal-Mart Stores Inc. 5.875% 4/5/27 2,365 2,920 Wal-Mart Stores Inc. 5.250% 9/1/35 1,455 1,707 Wal-Mart Stores Inc. 6.500% 8/15/37 2,310 3,082 Wal-Mart Stores Inc. 6.200% 4/15/38 1,450 1,876 Wal-Mart Stores Inc. 5.000% 10/25/40 1,265 1,436 Wal-Mart Stores Inc. 5.625% 4/15/41 1,615 1,984 Wal-Mart Stores Inc. 4.000% 4/11/43 1,120 1,113 Wal-Mart Stores Inc. 4.750% 10/2/43 1,625 1,806 Wal-Mart Stores Inc. 4.300% 4/22/44 450 469 Walgreen Co. 5.250% 1/15/19 231 244 Walgreen Co. 3.100% 9/15/22 800 805 Walgreen Co. 4.400% 9/15/42 300 290 Walgreens Boots Alliance Inc. 1.750% 5/30/18 800 801 Walgreens Boots Alliance Inc. 2.700% 11/18/19 600 608 Walgreens Boots Alliance Inc. 2.600% 6/1/21 1,000 1,002 Walgreens Boots Alliance Inc. 3.300% 11/18/21 2,000 2,052 Walgreens Boots Alliance Inc. 3.100% 6/1/23 450 450 Walgreens Boots Alliance Inc. 3.800% 11/18/24 1,025 1,045 Walgreens Boots Alliance Inc. 3.450% 6/1/26 1,325 1,296 Walgreens Boots Alliance Inc. 4.500% 11/18/34 600 600 Walgreens Boots Alliance Inc. 4.800% 11/18/44 1,480 1,503 Walgreens Boots Alliance Inc. 4.650% 6/1/46 575 573 Western Union Co. 3.600% 3/15/22 1,100 1,108 Western Union Co. 6.200% 11/17/36 425 434 Western Union Co. 6.200% 6/21/40 110 113 Wyndham Worldwide Corp. 4.250% 3/1/22 500 521 Wyndham Worldwide Corp. 3.900% 3/1/23 175 177 Wyndham Worldwide Corp. 5.100% 10/1/25 250 266 Wyndham Worldwide Corp. 4.500% 4/1/27 300 302 Consumer Noncyclical (1.7%) Abbott Laboratories 5.125% 4/1/19 646 684 Abbott Laboratories 2.350% 11/22/19 2,500 2,510 Abbott Laboratories 2.000% 3/15/20 750 744 Abbott Laboratories 2.800% 9/15/20 355 359 Abbott Laboratories 2.900% 11/30/21 2,500 2,508 Abbott Laboratories 2.550% 3/15/22 3,175 3,122 Abbott Laboratories 3.250% 4/15/23 700 698 Abbott Laboratories 3.400% 11/30/23 1,650 1,665 Abbott Laboratories 2.950% 3/15/25 100 96 Abbott Laboratories 3.750% 11/30/26 2,200 2,199 Abbott Laboratories 4.750% 11/30/36 1,275 1,313 Abbott Laboratories 6.150% 11/30/37 350 414 Abbott Laboratories 6.000% 4/1/39 200 231 Abbott Laboratories 5.300% 5/27/40 310 335 Abbott Laboratories 4.750% 4/15/43 550 555 Abbott Laboratories 4.900% 11/30/46 2,800 2,898 AbbVie Inc. 1.800% 5/14/18 1,950 1,952 AbbVie Inc. 2.000% 11/6/18 1,675 1,680 AbbVie Inc. 2.500% 5/14/20 2,375 2,392 AbbVie Inc. 2.300% 5/14/21 625 617 AbbVie Inc. 2.900% 11/6/22 2,450 2,436 AbbVie Inc. 3.200% 11/6/22 900 907 AbbVie Inc. 2.850% 5/14/23 775 759 AbbVie Inc. 3.600% 5/14/25 2,420 2,422 AbbVie Inc. 3.200% 5/14/26 1,300 1,246 AbbVie Inc. 4.500% 5/14/35 1,495 1,484 AbbVie Inc. 4.300% 5/14/36 750 725 AbbVie Inc. 4.400% 11/6/42 1,764 1,683 AbbVie Inc. 4.700% 5/14/45 3,057 3,029 AbbVie Inc. 4.450% 5/14/46 1,250 1,193 Actavis Funding SCS 2.450% 6/15/19 325 327 Actavis Funding SCS 3.000% 3/12/20 2,437 2,474 Actavis Funding SCS 3.450% 3/15/22 1,957 1,991 Actavis Funding SCS 3.850% 6/15/24 750 762 Actavis Funding SCS 3.800% 3/15/25 2,557 2,573 Actavis Funding SCS 4.550% 3/15/35 1,600 1,604 Actavis Funding SCS 4.850% 6/15/44 1,845 1,864 Actavis Funding SCS 4.750% 3/15/45 1,750 1,761 Actavis Inc. 3.250% 10/1/22 1,400 1,409 Actavis Inc. 4.625% 10/1/42 1,125 1,101 Agilent Technologies Inc. 5.000% 7/15/20 200 216 Agilent Technologies Inc. 3.200% 10/1/22 1,000 1,010 Agilent Technologies Inc. 3.875% 7/15/23 300 311 Agilent Technologies Inc. 3.050% 9/22/26 450 429 Allergan Inc. 2.800% 3/15/23 225 217 Altria Group Inc. 9.250% 8/6/19 613 712 Altria Group Inc. 2.625% 1/14/20 950 962 Altria Group Inc. 4.750% 5/5/21 950 1,029 Altria Group Inc. 2.850% 8/9/22 1,150 1,152 Altria Group Inc. 2.950% 5/2/23 200 199 Altria Group Inc. 4.000% 1/31/24 1,100 1,156 Altria Group Inc. 2.625% 9/16/26 350 331 Altria Group Inc. 4.250% 8/9/42 635 622 Altria Group Inc. 4.500% 5/2/43 650 661 Altria Group Inc. 5.375% 1/31/44 1,325 1,511 Altria Group Inc. 3.875% 9/16/46 1,225 1,135 AmerisourceBergen Corp. 3.500% 11/15/21 2,850 2,940 AmerisourceBergen Corp. 3.400% 5/15/24 300 304 AmerisourceBergen Corp. 3.250% 3/1/25 375 377 AmerisourceBergen Corp. 4.250% 3/1/45 400 392 Amgen Inc. 5.700% 2/1/19 780 834 Amgen Inc. 2.200% 5/22/19 1,600 1,610 Amgen Inc. 2.125% 5/1/20 495 495 Amgen Inc. 3.450% 10/1/20 275 286 Amgen Inc. 4.100% 6/15/21 1,360 1,438 Amgen Inc. 1.850% 8/19/21 500 485 Amgen Inc. 3.875% 11/15/21 1,465 1,542 Amgen Inc. 2.700% 5/1/22 225 225 Amgen Inc. 3.625% 5/15/22 625 649 Amgen Inc. 2.250% 8/19/23 800 764 Amgen Inc. 3.625% 5/22/24 1,000 1,025 Amgen Inc. 2.600% 8/19/26 900 831 Amgen Inc. 4.950% 10/1/41 100 105 Amgen Inc. 4.400% 5/1/45 1,675 1,625 Amgen Inc. 4.563% 6/15/48 1,969 1,957 Amgen Inc. 4.663% 6/15/51 4,514 4,516 Anheuser-Busch Cos. LLC 5.000% 3/1/19 225 238 Anheuser-Busch Cos. LLC 6.800% 8/20/32 900 1,219 Anheuser-Busch Cos. LLC 6.500% 5/1/42 325 434 Anheuser-Busch InBev Finance Inc. 1.900% 2/1/19 3,500 3,504 Anheuser-Busch InBev Finance Inc. 2.150% 2/1/19 1,800 1,811 Anheuser-Busch InBev Finance Inc. 2.650% 2/1/21 5,385 5,418 Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 500 492 Anheuser-Busch InBev Finance Inc. 3.300% 2/1/23 4,520 4,603 Anheuser-Busch InBev Finance Inc. 3.700% 2/1/24 400 413 Anheuser-Busch InBev Finance Inc. 3.650% 2/1/26 8,500 8,585 Anheuser-Busch InBev Finance Inc. 4.700% 2/1/36 4,770 5,027 Anheuser-Busch InBev Finance Inc. 4.000% 1/17/43 1,000 951 Anheuser-Busch InBev Finance Inc. 4.625% 2/1/44 475 492 Anheuser-Busch InBev Finance Inc. 4.900% 2/1/46 8,840 9,543 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 3,020 3,322 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 725 814 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 1,835 1,993 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 2,265 2,456 Anheuser-Busch InBev Worldwide Inc. 3.750% 1/15/22 1,584 1,659 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 1,850 1,828 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 735 1,117 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 250 328 Anheuser-Busch InBev Worldwide Inc. 4.950% 1/15/42 1,650 1,773 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 1,750 1,602 Archer-Daniels-Midland Co. 4.479% 3/1/21 631 684 Archer-Daniels-Midland Co. 2.500% 8/11/26 1,000 950 Archer-Daniels-Midland Co. 5.935% 10/1/32 280 342 Archer-Daniels-Midland Co. 4.535% 3/26/42 350 373 Archer-Daniels-Midland Co. 4.016% 4/16/43 400 397 Ascension Health 3.945% 11/15/46 475 468 6 Ascension Health 4.847% 11/15/53 250 276 AstraZeneca plc 1.750% 11/16/18 700 700 AstraZeneca plc 1.950% 9/18/19 625 624 AstraZeneca plc 2.375% 11/16/20 1,400 1,400 AstraZeneca plc 3.375% 11/16/25 1,250 1,259 AstraZeneca plc 6.450% 9/15/37 1,705 2,225 AstraZeneca plc 4.000% 9/18/42 150 145 AstraZeneca plc 4.375% 11/16/45 900 915 Baxalta Inc. 2.000% 6/22/18 225 226 Baxalta Inc. 2.875% 6/23/20 675 684 Baxalta Inc. 3.600% 6/23/22 325 332 Baxalta Inc. 4.000% 6/23/25 1,150 1,170 Baxalta Inc. 5.250% 6/23/45 705 770 Baxter International Inc. 1.700% 8/15/21 400 387 Baxter International Inc. 2.600% 8/15/26 400 375 Baxter International Inc. 3.500% 8/15/46 325 278 Baylor Scott & White Holdings Texas Revenue 4.185% 11/15/45 325 323 Beam Suntory Inc. 3.250% 5/15/22 25 25 Beam Suntory Inc. 3.250% 6/15/23 50 50 Becton Dickinson & Co. 2.675% 12/15/19 676 686 Becton Dickinson & Co. 3.250% 11/12/20 1,500 1,546 Becton Dickinson & Co. 3.125% 11/8/21 440 449 Becton Dickinson & Co. 3.300% 3/1/23 225 227 Becton Dickinson & Co. 3.734% 12/15/24 636 655 Becton Dickinson & Co. 4.685% 12/15/44 800 835 Biogen Inc. 2.900% 9/15/20 1,460 1,486 Biogen Inc. 3.625% 9/15/22 1,125 1,158 Biogen Inc. 4.050% 9/15/25 1,225 1,268 Biogen Inc. 5.200% 9/15/45 1,745 1,887 Boston Children's Hospital Corp. Revenue 4.115% 1/1/47 200 203 Boston Scientific Corp. 2.650% 10/1/18 1,600 1,617 Boston Scientific Corp. 6.000% 1/15/20 575 630 Boston Scientific Corp. 3.375% 5/15/22 200 204 Boston Scientific Corp. 4.125% 10/1/23 125 131 Boston Scientific Corp. 3.850% 5/15/25 300 305 Boston Scientific Corp. 7.000% 11/15/35 200 243 Boston Scientific Corp. 7.375% 1/15/40 400 501 Bristol-Myers Squibb Co. 1.600% 2/27/19 500 500 Bristol-Myers Squibb Co. 1.750% 3/1/19 175 175 Bristol-Myers Squibb Co. 2.000% 8/1/22 1,200 1,163 Bristol-Myers Squibb Co. 3.250% 11/1/23 125 128 Bristol-Myers Squibb Co. 5.875% 11/15/36 402 499 Bristol-Myers Squibb Co. 3.250% 8/1/42 465 406 Bristol-Myers Squibb Co. 4.500% 3/1/44 205 218 Brown-Forman Corp. 2.250% 1/15/23 100 97 Brown-Forman Corp. 4.500% 7/15/45 325 344 Bunge Ltd. Finance Corp. 8.500% 6/15/19 775 878 Bunge Ltd. Finance Corp. 3.250% 8/15/26 300 289 Campbell Soup Co. 3.300% 3/19/25 700 708 Campbell Soup Co. 3.800% 8/2/42 200 186 Cardinal Health Inc. 1.950% 6/15/18 800 802 Cardinal Health Inc. 4.625% 12/15/20 590 636 Cardinal Health Inc. 3.200% 3/15/23 325 329 Cardinal Health Inc. 3.750% 9/15/25 325 335 Cardinal Health Inc. 4.600% 3/15/43 175 172 Cardinal Health Inc. 4.500% 11/15/44 225 223 Cardinal Health Inc. 4.900% 9/15/45 450 464 Catholic Health Initiatives Colorado GO 2.950% 11/1/22 200 194 6 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 650 566 Celgene Corp. 2.125% 8/15/18 475 477 Celgene Corp. 2.300% 8/15/18 600 604 Celgene Corp. 2.250% 5/15/19 450 452 Celgene Corp. 2.875% 8/15/20 1,150 1,167 Celgene Corp. 3.950% 10/15/20 800 840 Celgene Corp. 3.250% 8/15/22 500 507 Celgene Corp. 3.550% 8/15/22 625 643 Celgene Corp. 4.000% 8/15/23 450 470 Celgene Corp. 3.625% 5/15/24 650 658 Celgene Corp. 3.875% 8/15/25 1,575 1,610 Celgene Corp. 5.700% 10/15/40 75 83 Celgene Corp. 5.250% 8/15/43 850 895 Celgene Corp. 4.625% 5/15/44 650 645 Celgene Corp. 5.000% 8/15/45 1,325 1,383 Children's Hospital Medical Center Ohio GO 4.268% 5/15/44 150 155 Church & Dwight Co. Inc. 2.450% 12/15/19 400 403 City of Hope 5.623% 11/15/43 250 295 Cleveland Clinic Foundation Ohio Revenue 4.858% 1/1/14 325 315 Clorox Co. 3.800% 11/15/21 2,575 2,712 Clorox Co. 3.500% 12/15/24 600 619 Coca-Cola Bottling Co. Consolidated 3.800% 11/25/25 350 357 Coca-Cola Co. 1.150% 4/1/18 757 755 Coca-Cola Co. 1.650% 11/1/18 425 427 Coca-Cola Co. 1.375% 5/30/19 400 398 Coca-Cola Co. 1.875% 10/27/20 750 749 Coca-Cola Co. 2.450% 11/1/20 800 814 Coca-Cola Co. 3.150% 11/15/20 1,052 1,098 Coca-Cola Co. 1.550% 9/1/21 800 780 Coca-Cola Co. 3.300% 9/1/21 1,210 1,264 Coca-Cola Co. 3.200% 11/1/23 1,650 1,699 Coca-Cola Co. 2.875% 10/27/25 1,025 1,015 Coca-Cola Co. 2.550% 6/1/26 325 313 Coca-Cola Co. 2.250% 9/1/26 1,000 935 Coca-Cola Enterprises Inc. 3.500% 9/15/20 600 623 Coca-Cola Enterprises Inc. 4.500% 9/1/21 200 214 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 375 395 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 1,200 1,231 Coca-Cola Femsa SAB de CV 5.250% 11/26/43 650 715 Colgate-Palmolive Co. 1.750% 3/15/19 1,200 1,205 Colgate-Palmolive Co. 2.450% 11/15/21 2,515 2,546 Colgate-Palmolive Co. 1.950% 2/1/23 500 489 Colgate-Palmolive Co. 2.100% 5/1/23 275 267 Colgate-Palmolive Co. 3.250% 3/15/24 375 388 Colgate-Palmolive Co. 4.000% 8/15/45 450 461 Conagra Brands Inc. 3.250% 9/15/22 750 755 Conagra Brands Inc. 3.200% 1/25/23 1,133 1,141 Conagra Brands Inc. 7.000% 10/1/28 100 124 Constellation Brands Inc. 3.875% 11/15/19 275 286 Constellation Brands Inc. 3.750% 5/1/21 350 363 Constellation Brands Inc. 6.000% 5/1/22 425 482 Constellation Brands Inc. 4.250% 5/1/23 1,000 1,053 Constellation Brands Inc. 4.750% 11/15/24 375 404 Constellation Brands Inc. 4.750% 12/1/25 500 538 Constellation Brands Inc. 3.700% 12/6/26 400 399 Covidien International Finance SA 4.200% 6/15/20 400 424 Covidien International Finance SA 3.200% 6/15/22 1,500 1,533 CR Bard Inc. 4.400% 1/15/21 90 96 CR Bard Inc. 3.000% 5/15/26 325 313 Danaher Corp. 1.650% 9/15/18 600 600 Danaher Corp. 2.400% 9/15/20 400 404 Danaher Corp. 3.350% 9/15/25 500 515 Danaher Corp. 4.375% 9/15/45 375 395 Delhaize America LLC 9.000% 4/15/31 475 685 Diageo Capital plc 4.828% 7/15/20 500 541 Diageo Capital plc 2.625% 4/29/23 2,000 1,980 Diageo Capital plc 5.875% 9/30/36 250 308 Diageo Investment Corp. 2.875% 5/11/22 700 712 Diageo Investment Corp. 4.250% 5/11/42 650 658 Dignity Health California GO 2.637% 11/1/19 200 202 Dignity Health California GO 3.125% 11/1/22 150 150 Dignity Health California GO 3.812% 11/1/24 100 100 Dignity Health California GO 4.500% 11/1/42 550 508 Dignity Health California GO 5.267% 11/1/64 225 221 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 464 489 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 500 498 Dr Pepper Snapple Group Inc. 3.130% 12/15/23 350 351 Dr Pepper Snapple Group Inc. 3.400% 11/15/25 250 249 Dr Pepper Snapple Group Inc. 2.550% 9/15/26 275 257 Dr Pepper Snapple Group Inc. 3.430% 6/15/27 400 396 Dr Pepper Snapple Group Inc. 7.450% 5/1/38 200 274 Dr Pepper Snapple Group Inc. 4.420% 12/15/46 275 276 Edwards Lifesciences Corp. 2.875% 10/15/18 375 380 Eli Lilly & Co. 1.950% 3/15/19 750 754 Eli Lilly & Co. 2.750% 6/1/25 525 518 Eli Lilly & Co. 3.700% 3/1/45 1,200 1,150 Estee Lauder Cos. Inc. 1.800% 2/7/20 700 700 Estee Lauder Cos. Inc. 1.700% 5/10/21 400 391 Estee Lauder Cos. Inc. 3.150% 3/15/27 400 399 Estee Lauder Cos. Inc. 6.000% 5/15/37 150 182 Estee Lauder Cos. Inc. 4.375% 6/15/45 375 386 Estee Lauder Cos. Inc. 4.150% 3/15/47 375 376 Express Scripts Holding Co. 3.300% 2/25/21 175 178 Express Scripts Holding Co. 4.750% 11/15/21 850 914 Express Scripts Holding Co. 3.900% 2/15/22 2,175 2,257 Express Scripts Holding Co. 3.000% 7/15/23 975 944 Express Scripts Holding Co. 4.500% 2/25/26 980 1,000 Express Scripts Holding Co. 3.400% 3/1/27 1,100 1,033 Express Scripts Holding Co. 6.125% 11/15/41 134 153 Express Scripts Holding Co. 4.800% 7/15/46 2,275 2,162 Flowers Foods Inc. 4.375% 4/1/22 325 344 Flowers Foods Inc. 3.500% 10/1/26 250 243 Fomento Economico Mexicano SAB de CV 4.375% 5/10/43 325 315 Genentech Inc. 5.250% 7/15/35 200 232 General Mills Inc. 5.650% 2/15/19 1,650 1,764 General Mills Inc. 2.200% 10/21/19 200 201 General Mills Inc. 3.150% 12/15/21 425 435 General Mills Inc. 3.650% 2/15/24 325 336 General Mills Inc. 3.200% 2/10/27 500 490 General Mills Inc. 5.400% 6/15/40 245 278 Gilead Sciences Inc. 1.850% 9/4/18 650 652 Gilead Sciences Inc. 2.050% 4/1/19 1,400 1,405 Gilead Sciences Inc. 2.350% 2/1/20 600 604 Gilead Sciences Inc. 2.550% 9/1/20 1,125 1,135 Gilead Sciences Inc. 4.500% 4/1/21 300 322 Gilead Sciences Inc. 4.400% 12/1/21 4,502 4,828 Gilead Sciences Inc. 3.250% 9/1/22 625 638 Gilead Sciences Inc. 2.500% 9/1/23 500 483 Gilead Sciences Inc. 3.700% 4/1/24 1,500 1,540 Gilead Sciences Inc. 3.500% 2/1/25 1,145 1,151 Gilead Sciences Inc. 3.650% 3/1/26 4,215 4,248 Gilead Sciences Inc. 4.600% 9/1/35 500 514 Gilead Sciences Inc. 5.650% 12/1/41 600 689 Gilead Sciences Inc. 4.800% 4/1/44 1,450 1,486 Gilead Sciences Inc. 4.500% 2/1/45 1,025 1,003 Gilead Sciences Inc. 4.750% 3/1/46 1,700 1,734 Gilead Sciences Inc. 4.150% 3/1/47 1,375 1,273 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 2,895 3,028 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 75 75 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 300 352 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 1,895 2,490 GlaxoSmithKline Capital Inc. 4.200% 3/18/43 300 308 GlaxoSmithKline Capital plc 2.850% 5/8/22 200 202 Hasbro Inc. 3.150% 5/15/21 200 204 Hasbro Inc. 6.350% 3/15/40 400 478 Hasbro Inc. 5.100% 5/15/44 300 304 Hershey Co. 1.600% 8/21/18 215 216 Hershey Co. 4.125% 12/1/20 215 232 Hershey Co. 2.625% 5/1/23 250 248 Hershey Co. 3.200% 8/21/25 170 172 Hershey Co. 2.300% 8/15/26 325 305 Hillshire Brands Co. 4.100% 9/15/20 175 183 Hormel Foods Corp. 4.125% 4/15/21 75 80 Ingredion Inc. 4.625% 11/1/20 50 54 Ingredion Inc. 3.200% 10/1/26 400 391 JM Smucker Co. 2.500% 3/15/20 325 328 JM Smucker Co. 3.500% 10/15/21 735 763 JM Smucker Co. 3.000% 3/15/22 250 253 JM Smucker Co. 3.500% 3/15/25 700 710 JM Smucker Co. 4.250% 3/15/35 400 402 JM Smucker Co. 4.375% 3/15/45 650 648 Johns Hopkins Health System Corp. 3.837% 5/15/46 350 342 Johnson & Johnson 5.150% 7/15/18 125 131 Johnson & Johnson 1.650% 12/5/18 275 277 Johnson & Johnson 1.125% 3/1/19 500 498 Johnson & Johnson 1.875% 12/5/19 300 302 Johnson & Johnson 2.950% 9/1/20 400 415 Johnson & Johnson 1.650% 3/1/21 750 739 Johnson & Johnson 2.450% 12/5/21 200 203 Johnson & Johnson 2.250% 3/3/22 3,325 3,329 Johnson & Johnson 2.050% 3/1/23 350 342 Johnson & Johnson 6.730% 11/15/23 245 304 Johnson & Johnson 3.375% 12/5/23 650 684 Johnson & Johnson 2.450% 3/1/26 1,225 1,177 Johnson & Johnson 2.950% 3/3/27 900 900 Johnson & Johnson 6.950% 9/1/29 975 1,316 Johnson & Johnson 4.950% 5/15/33 550 643 Johnson & Johnson 4.375% 12/5/33 700 768 Johnson & Johnson 3.550% 3/1/36 350 346 Johnson & Johnson 3.625% 3/3/37 1,250 1,239 Johnson & Johnson 5.950% 8/15/37 645 845 Johnson & Johnson 5.850% 7/15/38 325 425 Johnson & Johnson 4.500% 9/1/40 419 461 Johnson & Johnson 3.700% 3/1/46 1,400 1,368 Johnson & Johnson 3.750% 3/3/47 800 791 Kaiser Foundation Hospitals 3.500% 4/1/22 100 104 Kaiser Foundation Hospitals 4.875% 4/1/42 400 447 Kellogg Co. 3.250% 5/21/18 875 891 Kellogg Co. 4.150% 11/15/19 250 263 Kellogg Co. 4.000% 12/15/20 570 602 Kellogg Co. 2.650% 12/1/23 250 244 Kellogg Co. 3.250% 4/1/26 950 927 Kellogg Co. 7.450% 4/1/31 200 260 Kellogg Co. 4.500% 4/1/46 750 737 Kimberly-Clark Corp. 1.400% 2/15/19 400 398 Kimberly-Clark Corp. 1.850% 3/1/20 1,103 1,102 Kimberly-Clark Corp. 3.625% 8/1/20 250 262 Kimberly-Clark Corp. 3.875% 3/1/21 560 594 Kimberly-Clark Corp. 2.400% 6/1/23 150 148 Kimberly-Clark Corp. 3.050% 8/15/25 100 101 Kimberly-Clark Corp. 2.750% 2/15/26 250 244 Kimberly-Clark Corp. 5.300% 3/1/41 825 992 Kimberly-Clark Corp. 3.700% 6/1/43 175 164 Kimberly-Clark Corp. 3.200% 7/30/46 400 349 Koninklijke Philips NV 3.750% 3/15/22 825 856 Koninklijke Philips NV 5.000% 3/15/42 335 350 Kraft Foods Group Inc. 6.125% 8/23/18 1,060 1,120 Kraft Foods Group Inc. 5.375% 2/10/20 78 85 Kraft Foods Group Inc. 6.875% 1/26/39 825 1,029 Kraft Foods Group Inc. 6.500% 2/9/40 600 719 Kraft Foods Group Inc. 5.000% 6/4/42 1,780 1,800 Kraft Heinz Foods Co. 2.000% 7/2/18 1,515 1,518 Kraft Heinz Foods Co. 2.800% 7/2/20 2,500 2,533 Kraft Heinz Foods Co. 3.500% 7/15/22 250 256 Kraft Heinz Foods Co. 3.950% 7/15/25 2,025 2,051 Kraft Heinz Foods Co. 3.000% 6/1/26 1,450 1,359 Kraft Heinz Foods Co. 5.000% 7/15/35 650 673 Kraft Heinz Foods Co. 5.200% 7/15/45 1,275 1,321 Kraft Heinz Foods Co. 4.375% 6/1/46 2,575 2,416 Kroger Co. 4.450% 2/1/47 1,450 1,422 Laboratory Corp. of America Holdings 2.625% 2/1/20 250 251 Laboratory Corp. of America Holdings 3.200% 2/1/22 375 377 Laboratory Corp. of America Holdings 3.750% 8/23/22 225 230 Laboratory Corp. of America Holdings 3.600% 2/1/25 600 594 Laboratory Corp. of America Holdings 4.700% 2/1/45 600 583 Life Technologies Corp. 6.000% 3/1/20 485 531 Life Technologies Corp. 5.000% 1/15/21 375 401 Mattel Inc. 2.350% 5/6/19 500 502 Mattel Inc. 2.350% 8/15/21 225 220 Mattel Inc. 3.150% 3/15/23 75 74 Mattel Inc. 5.450% 11/1/41 380 387 6 Mayo Clinic 3.774% 11/15/43 625 592 6 Mayo Clinic 4.000% 11/15/47 150 146 6 Mayo Clinic 4.128% 11/15/52 125 124 McCormick & Co. Inc. 3.900% 7/15/21 100 106 McKesson Corp. 7.500% 2/15/19 740 812 McKesson Corp. 2.284% 3/15/19 700 705 McKesson Corp. 4.750% 3/1/21 485 521 McKesson Corp. 2.700% 12/15/22 250 247 McKesson Corp. 3.796% 3/15/24 100 104 McKesson Corp. 6.000% 3/1/41 1,025 1,191 Mead Johnson Nutrition Co. 4.900% 11/1/19 625 668 Mead Johnson Nutrition Co. 3.000% 11/15/20 500 510 Mead Johnson Nutrition Co. 4.125% 11/15/25 475 498 Mead Johnson Nutrition Co. 5.900% 11/1/39 390 464 Mead Johnson Nutrition Co. 4.600% 6/1/44 325 338 Medco Health Solutions Inc. 4.125% 9/15/20 410 429 Medtronic Inc. 1.375% 4/1/18 1,075 1,073 Medtronic Inc. 2.500% 3/15/20 1,831 1,857 Medtronic Inc. 4.125% 3/15/21 410 435 Medtronic Inc. 3.125% 3/15/22 2,175 2,224 Medtronic Inc. 3.150% 3/15/22 1,725 1,774 Medtronic Inc. 3.625% 3/15/24 1,650 1,710 Medtronic Inc. 3.500% 3/15/25 3,000 3,070 Medtronic Inc. 4.375% 3/15/35 1,592 1,670 Medtronic Inc. 5.550% 3/15/40 275 319 Medtronic Inc. 4.500% 3/15/42 1,413 1,480 Medtronic Inc. 4.625% 3/15/44 293 312 Medtronic Inc. 4.625% 3/15/45 3,625 3,865 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 100 113 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 450 443 Memorial Sloan-Kettering Cancer Center New York GO 4.200% 7/1/55 150 149 Merck & Co. Inc. 1.850% 2/10/20 1,000 1,002 Merck & Co. Inc. 3.875% 1/15/21 625 662 Merck & Co. Inc. 2.350% 2/10/22 100 100 Merck & Co. Inc. 2.400% 9/15/22 600 596 Merck & Co. Inc. 2.800% 5/18/23 3,825 3,842 Merck & Co. Inc. 2.750% 2/10/25 1,750 1,727 Merck & Co. Inc. 6.550% 9/15/37 260 350 Merck & Co. Inc. 3.600% 9/15/42 150 140 Merck & Co. Inc. 4.150% 5/18/43 805 824 Merck & Co. Inc. 3.700% 2/10/45 2,795 2,655 Merck Sharp & Dohme Corp. 5.750% 11/15/36 150 184 9 Molson Coors Brewing Co. 1.900% 3/15/19 525 525 Molson Coors Brewing Co. 1.450% 7/15/19 275 272 9 Molson Coors Brewing Co. 2.250% 3/15/20 525 525 Molson Coors Brewing Co. 2.100% 7/15/21 350 342 Molson Coors Brewing Co. 3.500% 5/1/22 75 78 Molson Coors Brewing Co. 3.000% 7/15/26 1,400 1,328 Molson Coors Brewing Co. 5.000% 5/1/42 275 290 Molson Coors Brewing Co. 4.200% 7/15/46 1,985 1,858 Mondelez International Inc. 6.500% 2/9/40 580 718 Mylan Inc. 2.600% 6/24/18 72 73 Mylan Inc. 2.550% 3/28/19 511 513 Mylan Inc. 4.200% 11/29/23 925 950 Mylan Inc. 5.400% 11/29/43 500 517 Mylan NV 2.500% 6/7/19 450 451 Mylan NV 3.150% 6/15/21 975 976 Mylan NV 3.950% 6/15/26 1,500 1,466 Mylan NV 5.250% 6/15/46 725 741 New York & Presbyterian Hospital 4.024% 8/1/45 480 468 New York & Presbyterian Hospital 4.063% 8/1/56 325 305 New York & Presbyterian Hospital 4.763% 8/1/16 210 196 Newell Brands Inc. 2.150% 10/15/18 200 201 Newell Brands Inc. 2.600% 3/29/19 88 89 Newell Brands Inc. 2.875% 12/1/19 225 229 Newell Brands Inc. 3.150% 4/1/21 735 751 Newell Brands Inc. 3.850% 4/1/23 1,135 1,173 Newell Brands Inc. 4.000% 12/1/24 400 413 Newell Brands Inc. 3.900% 11/1/25 350 357 Newell Brands Inc. 4.200% 4/1/26 1,325 1,379 Newell Brands Inc. 5.375% 4/1/36 375 423 Newell Brands Inc. 5.500% 4/1/46 1,450 1,645 Northwell Healthcare Inc. 3.979% 11/1/46 600 549 Novant Health Inc. 5.850% 11/1/19 300 329 Novartis Capital Corp. 1.800% 2/14/20 1,500 1,496 Novartis Capital Corp. 4.400% 4/24/20 225 241 Novartis Capital Corp. 2.400% 5/17/22 1,500 1,491 Novartis Capital Corp. 2.400% 9/21/22 1,000 995 Novartis Capital Corp. 3.400% 5/6/24 1,000 1,031 Novartis Capital Corp. 3.000% 11/20/25 900 898 Novartis Capital Corp. 3.100% 5/17/27 1,400 1,399 Novartis Capital Corp. 4.400% 5/6/44 1,250 1,330 Novartis Capital Corp. 4.000% 11/20/45 1,200 1,204 Novartis Securities Investment Ltd. 5.125% 2/10/19 2,285 2,427 NYU Hospitals Center 4.784% 7/1/44 375 392 Partners Healthcare System Inc. 4.117% 7/1/55 150 145 PepsiCo Inc. 1.250% 4/30/18 450 450 PepsiCo Inc. 5.000% 6/1/18 375 391 PepsiCo Inc. 2.250% 1/7/19 525 531 PepsiCo Inc. 1.350% 10/4/19 300 298 PepsiCo Inc. 1.850% 4/30/20 1,475 1,472 PepsiCo Inc. 2.150% 10/14/20 1,075 1,082 PepsiCo Inc. 3.125% 11/1/20 30 31 PepsiCo Inc. 3.000% 8/25/21 1,070 1,100 PepsiCo Inc. 1.700% 10/6/21 300 292 PepsiCo Inc. 2.750% 3/5/22 3,650 3,705 PepsiCo Inc. 3.600% 3/1/24 600 632 PepsiCo Inc. 2.750% 4/30/25 1,725 1,695 PepsiCo Inc. 3.500% 7/17/25 1,425 1,485 PepsiCo Inc. 2.375% 10/6/26 650 614 PepsiCo Inc. 5.500% 1/15/40 500 607 PepsiCo Inc. 4.875% 11/1/40 165 186 PepsiCo Inc. 4.000% 3/5/42 741 739 PepsiCo Inc. 3.600% 8/13/42 725 677 PepsiCo Inc. 4.250% 10/22/44 525 543 PepsiCo Inc. 4.600% 7/17/45 785 859 PepsiCo Inc. 4.450% 4/14/46 1,075 1,137 PepsiCo Inc. 3.450% 10/6/46 600 542 PerkinElmer Inc. 5.000% 11/15/21 1,715 1,860 Perrigo Co. plc 2.300% 11/8/18 370 372 Perrigo Co. plc 4.000% 11/15/23 650 661 Perrigo Co. plc 5.300% 11/15/43 325 332 Perrigo Finance Unlimited Co. 3.500% 3/15/21 400 407 Perrigo Finance Unlimited Co. 3.500% 12/15/21 1,925 1,949 Perrigo Finance Unlimited Co. 3.900% 12/15/24 600 597 Perrigo Finance Unlimited Co. 4.375% 3/15/26 375 381 Perrigo Finance Unlimited Co. 4.900% 12/15/44 500 486 Pfizer Inc. 1.200% 6/1/18 700 699 Pfizer Inc. 2.100% 5/15/19 750 756 Pfizer Inc. 1.450% 6/3/19 1,725 1,717 Pfizer Inc. 1.700% 12/15/19 1,000 1,001 Pfizer Inc. 1.950% 6/3/21 900 895 Pfizer Inc. 2.200% 12/15/21 325 324 Pfizer Inc. 3.000% 6/15/23 450 458 Pfizer Inc. 3.400% 5/15/24 200 207 Pfizer Inc. 2.750% 6/3/26 800 777 Pfizer Inc. 3.000% 12/15/26 2,200 2,171 Pfizer Inc. 4.000% 12/15/36 1,650 1,666 Pfizer Inc. 7.200% 3/15/39 410 584 Pfizer Inc. 4.300% 6/15/43 1,500 1,543 Pfizer Inc. 4.400% 5/15/44 800 834 Pfizer Inc. 4.125% 12/15/46 1,475 1,466 Philip Morris International Inc. 5.650% 5/16/18 2,935 3,071 Philip Morris International Inc. 1.375% 2/25/19 360 358 Philip Morris International Inc. 2.000% 2/21/20 725 723 Philip Morris International Inc. 1.875% 2/25/21 475 466 Philip Morris International Inc. 4.125% 5/17/21 195 207 Philip Morris International Inc. 2.625% 3/6/23 1,050 1,029 Philip Morris International Inc. 2.125% 5/10/23 450 429 Philip Morris International Inc. 3.250% 11/10/24 875 879 Philip Morris International Inc. 3.375% 8/11/25 475 479 Philip Morris International Inc. 2.750% 2/25/26 450 433 Philip Morris International Inc. 6.375% 5/16/38 475 602 Philip Morris International Inc. 4.375% 11/15/41 2,595 2,597 Philip Morris International Inc. 4.500% 3/20/42 450 457 Philip Morris International Inc. 3.875% 8/21/42 75 70 Philip Morris International Inc. 4.125% 3/4/43 300 289 Philip Morris International Inc. 4.875% 11/15/43 400 430 Philip Morris International Inc. 4.250% 11/10/44 800 788 Premier Health Partners 2.911% 11/15/26 200 184 6 Procter & Gamble - Esop 9.360% 1/1/21 479 553 Procter & Gamble Co. 1.900% 11/1/19 275 277 Procter & Gamble Co. 1.850% 2/2/21 400 398 Procter & Gamble Co. 1.700% 11/3/21 1,000 980 Procter & Gamble Co. 3.100% 8/15/23 1,100 1,134 Procter & Gamble Co. 2.700% 2/2/26 400 391 Procter & Gamble Co. 2.450% 11/3/26 700 668 Procter & Gamble Co. 5.550% 3/5/37 806 1,050 Providence St. Joseph Health Obligated Group 2.746% 10/1/26 125 119 Quest Diagnostics Inc. 2.700% 4/1/19 650 658 Quest Diagnostics Inc. 4.750% 1/30/20 300 321 Quest Diagnostics Inc. 2.500% 3/30/20 160 161 Quest Diagnostics Inc. 4.250% 4/1/24 200 210 Quest Diagnostics Inc. 3.500% 3/30/25 225 223 Quest Diagnostics Inc. 3.450% 6/1/26 275 271 Quest Diagnostics Inc. 5.750% 1/30/40 61 66 Quest Diagnostics Inc. 4.700% 3/30/45 125 126 Reynolds American Inc. 2.300% 6/12/18 1,450 1,458 Reynolds American Inc. 8.125% 6/23/19 450 507 Reynolds American Inc. 3.250% 6/12/20 680 698 Reynolds American Inc. 4.000% 6/12/22 600 630 Reynolds American Inc. 4.850% 9/15/23 75 81 Reynolds American Inc. 4.450% 6/12/25 2,106 2,214 Reynolds American Inc. 5.700% 8/15/35 700 799 Reynolds American Inc. 8.125% 5/1/40 400 548 Reynolds American Inc. 7.000% 8/4/41 150 180 Reynolds American Inc. 5.850% 8/15/45 1,610 1,887 RWJ Barnabas Health Inc. 3.949% 7/1/46 325 307 Sanofi 1.250% 4/10/18 650 649 Sanofi 4.000% 3/29/21 1,360 1,443 Shire Acquisitions Investments Ireland DAC 1.900% 9/23/19 4,100 4,064 Shire Acquisitions Investments Ireland DAC 2.400% 9/23/21 3,350 3,262 Shire Acquisitions Investments Ireland DAC 2.875% 9/23/23 4,275 4,131 Southern Baptist Hospital of Florida Inc. 4.857% 7/15/45 150 162 Stryker Corp. 2.000% 3/8/19 400 401 Stryker Corp. 4.375% 1/15/20 100 106 Stryker Corp. 2.625% 3/15/21 500 503 Stryker Corp. 3.375% 5/15/24 1,000 1,014 Stryker Corp. 3.375% 11/1/25 500 502 Stryker Corp. 3.500% 3/15/26 890 898 Stryker Corp. 4.375% 5/15/44 275 271 Stryker Corp. 4.625% 3/15/46 730 752 Sysco Corp. 1.900% 4/1/19 325 325 Sysco Corp. 2.600% 10/1/20 425 428 Sysco Corp. 2.500% 7/15/21 300 299 Sysco Corp. 3.750% 10/1/25 175 179 Sysco Corp. 3.300% 7/15/26 650 635 Sysco Corp. 5.375% 9/21/35 600 673 Sysco Corp. 4.850% 10/1/45 125 131 Sysco Corp. 4.500% 4/1/46 550 548 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 775 787 Teva Pharmaceutical Finance Co. BV 2.950% 12/18/22 1,533 1,493 Teva Pharmaceutical Finance Co. LLC 6.150% 2/1/36 220 243 Teva Pharmaceutical Finance IV LLC 2.250% 3/18/20 175 173 Teva Pharmaceutical Finance Netherlands III BV 1.400% 7/20/18 1,000 994 Teva Pharmaceutical Finance Netherlands III BV 1.700% 7/19/19 1,300 1,284 Teva Pharmaceutical Finance Netherlands III BV 2.200% 7/21/21 2,750 2,649 Teva Pharmaceutical Finance Netherlands III BV 2.800% 7/21/23 2,000 1,904 Teva Pharmaceutical Finance Netherlands III BV 3.150% 10/1/26 2,550 2,350 Teva Pharmaceutical Finance Netherlands III BV 4.100% 10/1/46 1,825 1,573 6 Texas Health Resources 4.330% 11/15/55 100 102 The Kroger Co. 2.300% 1/15/19 650 654 The Kroger Co. 1.500% 9/30/19 300 296 The Kroger Co. 6.150% 1/15/20 1,010 1,113 The Kroger Co. 3.300% 1/15/21 700 717 The Kroger Co. 2.600% 2/1/21 200 199 The Kroger Co. 2.950% 11/1/21 2,375 2,389 The Kroger Co. 3.850% 8/1/23 325 337 The Kroger Co. 4.000% 2/1/24 400 416 The Kroger Co. 2.650% 10/15/26 775 714 The Kroger Co. 7.700% 6/1/29 200 264 The Kroger Co. 8.000% 9/15/29 750 1,011 The Kroger Co. 6.900% 4/15/38 375 487 The Kroger Co. 5.150% 8/1/43 350 374 The Kroger Co. 3.875% 10/15/46 325 292 The Pepsi Bottling Group Inc. 7.000% 3/1/29 875 1,189 Thermo Fisher Scientific Inc. 2.150% 12/14/18 300 301 Thermo Fisher Scientific Inc. 4.500% 3/1/21 500 535 Thermo Fisher Scientific Inc. 3.600% 8/15/21 700 727 Thermo Fisher Scientific Inc. 3.300% 2/15/22 600 612 Thermo Fisher Scientific Inc. 3.150% 1/15/23 2,575 2,580 Thermo Fisher Scientific Inc. 3.000% 4/15/23 475 471 Thermo Fisher Scientific Inc. 3.650% 12/15/25 425 431 Thermo Fisher Scientific Inc. 2.950% 9/19/26 800 760 Trinity Health Corp. 4.125% 12/1/45 225 218 Tupperware Brands Corp. 4.750% 6/1/21 430 458 Tyson Foods Inc. 2.650% 8/15/19 500 505 Tyson Foods Inc. 4.500% 6/15/22 725 774 Tyson Foods Inc. 3.950% 8/15/24 1,200 1,223 Tyson Foods Inc. 4.875% 8/15/34 1,300 1,335 Tyson Foods Inc. 5.150% 8/15/44 300 315 Unilever Capital Corp. 2.200% 3/6/19 150 151 Unilever Capital Corp. 2.100% 7/30/20 725 727 Unilever Capital Corp. 4.250% 2/10/21 805 861 Unilever Capital Corp. 1.375% 7/28/21 400 384 Unilever Capital Corp. 3.100% 7/30/25 550 548 Unilever Capital Corp. 2.000% 7/28/26 450 407 Whirlpool Corp. 2.400% 3/1/19 150 151 Whirlpool Corp. 4.850% 6/15/21 200 215 Whirlpool Corp. 4.700% 6/1/22 775 842 Whirlpool Corp. 4.000% 3/1/24 175 183 Whirlpool Corp. 3.700% 5/1/25 400 409 Whirlpool Corp. 4.500% 6/1/46 488 484 Whole Foods Market Inc. 5.200% 12/3/25 875 927 Wyeth LLC 7.250% 3/1/23 350 433 Wyeth LLC 6.450% 2/1/24 1,705 2,070 Wyeth LLC 6.500% 2/1/34 500 648 Wyeth LLC 6.000% 2/15/36 585 724 Wyeth LLC 5.950% 4/1/37 1,205 1,490 Zeneca Wilmington Inc. 7.000% 11/15/23 600 737 Zimmer Biomet Holdings Inc. 2.000% 4/1/18 750 751 Zimmer Biomet Holdings Inc. 4.625% 11/30/19 205 218 Zimmer Biomet Holdings Inc. 2.700% 4/1/20 775 780 Zimmer Biomet Holdings Inc. 3.375% 11/30/21 770 780 Zimmer Biomet Holdings Inc. 3.150% 4/1/22 650 652 Zimmer Biomet Holdings Inc. 3.550% 4/1/25 1,275 1,261 Zoetis Inc. 3.450% 11/13/20 325 334 Zoetis Inc. 3.250% 2/1/23 1,000 1,010 Zoetis Inc. 4.500% 11/13/25 350 377 Zoetis Inc. 4.700% 2/1/43 550 559 Energy (1.1%) Anadarko Finance Co. 7.500% 5/1/31 500 634 Anadarko Petroleum Corp. 8.700% 3/15/19 300 336 Anadarko Petroleum Corp. 6.950% 6/15/19 50 55 Anadarko Petroleum Corp. 4.850% 3/15/21 200 214 Anadarko Petroleum Corp. 5.550% 3/15/26 2,700 2,996 Anadarko Petroleum Corp. 6.450% 9/15/36 1,000 1,179 Anadarko Petroleum Corp. 7.950% 6/15/39 125 161 Anadarko Petroleum Corp. 6.200% 3/15/40 450 508 Anadarko Petroleum Corp. 4.500% 7/15/44 1,900 1,789 Anadarko Petroleum Corp. 6.600% 3/15/46 500 604 Apache Corp. 6.900% 9/15/18 500 534 Apache Corp. 3.625% 2/1/21 265 273 Apache Corp. 3.250% 4/15/22 862 867 Apache Corp. 6.000% 1/15/37 725 817 Apache Corp. 5.100% 9/1/40 850 875 Apache Corp. 5.250% 2/1/42 475 496 Apache Corp. 4.750% 4/15/43 900 900 Apache Corp. 4.250% 1/15/44 800 749 Apache Finance Canada Corp. 7.750% 12/15/29 225 293 Baker Hughes Inc. 5.125% 9/15/40 595 653 Boardwalk Pipelines LP 3.375% 2/1/23 325 316 Boardwalk Pipelines LP 4.950% 12/15/24 525 551 Boardwalk Pipelines LP 5.950% 6/1/26 700 775 Boardwalk Pipelines LP 4.450% 7/15/27 300 302 BP Capital Markets plc 1.375% 5/10/18 750 748 BP Capital Markets plc 2.241% 9/26/18 900 906 BP Capital Markets plc 4.750% 3/10/19 600 632 BP Capital Markets plc 2.237% 5/10/19 125 126 BP Capital Markets plc 2.315% 2/13/20 375 378 BP Capital Markets plc 4.500% 10/1/20 1,425 1,533 BP Capital Markets plc 4.742% 3/11/21 1,010 1,093 BP Capital Markets plc 3.561% 11/1/21 2,775 2,891 BP Capital Markets plc 3.062% 3/17/22 450 456 BP Capital Markets plc 3.245% 5/6/22 1,076 1,098 BP Capital Markets plc 2.500% 11/6/22 325 319 BP Capital Markets plc 2.750% 5/10/23 1,825 1,802 BP Capital Markets plc 3.994% 9/26/23 350 366 BP Capital Markets plc 3.216% 11/28/23 1,500 1,506 BP Capital Markets plc 3.535% 11/4/24 2,335 2,358 BP Capital Markets plc 3.506% 3/17/25 1,100 1,105 BP Capital Markets plc 3.119% 5/4/26 600 587 BP Capital Markets plc 3.723% 11/28/28 1,000 1,017 Buckeye Partners LP 2.650% 11/15/18 100 101 Buckeye Partners LP 3.950% 12/1/26 2,200 2,155 Buckeye Partners LP 5.850% 11/15/43 250 261 Buckeye Partners LP 5.600% 10/15/44 175 179 Burlington Resources Finance Co. 7.400% 12/1/31 600 813 Canadian Natural Resources Ltd. 3.450% 11/15/21 1,175 1,189 Canadian Natural Resources Ltd. 7.200% 1/15/32 500 606 Canadian Natural Resources Ltd. 6.450% 6/30/33 400 453 Canadian Natural Resources Ltd. 5.850% 2/1/35 500 539 Canadian Natural Resources Ltd. 6.500% 2/15/37 500 573 Canadian Natural Resources Ltd. 6.250% 3/15/38 750 853 Canadian Natural Resources Ltd. 6.750% 2/1/39 1,000 1,169 Cenovus Energy Inc. 5.700% 10/15/19 500 539 Cenovus Energy Inc. 6.750% 11/15/39 900 1,028 Cenovus Energy Inc. 5.200% 9/15/43 800 782 Chevron Corp. 1.718% 6/24/18 1,250 1,254 Chevron Corp. 1.790% 11/16/18 1,000 1,003 Chevron Corp. 1.686% 2/28/19 400 400 Chevron Corp. 4.950% 3/3/19 475 503 Chevron Corp. 1.561% 5/16/19 800 801 Chevron Corp. 2.193% 11/15/19 1,800 1,815 Chevron Corp. 1.961% 3/3/20 2,452 2,451 Chevron Corp. 1.991% 3/3/20 400 400 Chevron Corp. 2.419% 11/17/20 600 606 Chevron Corp. 2.100% 5/16/21 1,200 1,189 Chevron Corp. 2.411% 3/3/22 475 474 Chevron Corp. 2.498% 3/3/22 400 401 Chevron Corp. 2.355% 12/5/22 3,825 3,772 Chevron Corp. 3.191% 6/24/23 1,175 1,204 Chevron Corp. 2.895% 3/3/24 100 100 Chevron Corp. 3.326% 11/17/25 200 204 Chevron Corp. 2.954% 5/16/26 1,450 1,430 Cimarex Energy Co. 4.375% 6/1/24 900 935 Columbia Pipeline Group Inc. 2.450% 6/1/18 350 352 Columbia Pipeline Group Inc. 3.300% 6/1/20 500 509 Columbia Pipeline Group Inc. 4.500% 6/1/25 1,155 1,212 ConocoPhillips 5.200% 5/15/18 425 442 ConocoPhillips 6.000% 1/15/20 980 1,082 ConocoPhillips 5.900% 10/15/32 150 179 ConocoPhillips 5.900% 5/15/38 305 366 ConocoPhillips 6.500% 2/1/39 1,410 1,795 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 400 465 ConocoPhillips Co. 1.500% 5/15/18 500 499 ConocoPhillips Co. 2.200% 5/15/20 400 402 ConocoPhillips Co. 4.200% 3/15/21 1,000 1,065 ConocoPhillips Co. 2.875% 11/15/21 2,975 3,013 ConocoPhillips Co. 2.400% 12/15/22 1,500 1,465 ConocoPhillips Co. 3.350% 11/15/24 365 369 ConocoPhillips Co. 4.950% 3/15/26 2,693 2,994 ConocoPhillips Co. 4.150% 11/15/34 350 349 ConocoPhillips Co. 4.300% 11/15/44 500 498 ConocoPhillips Co. 5.950% 3/15/46 250 310 ConocoPhillips Holding Co. 6.950% 4/15/29 275 356 Devon Energy Corp. 4.000% 7/15/21 300 310 Devon Energy Corp. 3.250% 5/15/22 500 494 Devon Energy Corp. 7.950% 4/15/32 350 453 Devon Energy Corp. 5.600% 7/15/41 1,310 1,382 Devon Energy Corp. 4.750% 5/15/42 1,700 1,628 Devon Financing Co. LLC 7.875% 9/30/31 1,275 1,647 Dominion Gas Holdings LLC 2.800% 11/15/20 500 506 Dominion Gas Holdings LLC 3.550% 11/1/23 250 255 Dominion Gas Holdings LLC 3.600% 12/15/24 250 253 Dominion Gas Holdings LLC 4.800% 11/1/43 500 526 Dominion Gas Holdings LLC 4.600% 12/15/44 400 401 Enable Midstream Partners LP 2.400% 5/15/19 300 297 Enable Midstream Partners LP 3.900% 5/15/24 250 244 Enable Midstream Partners LP 4.400% 3/15/27 800 792 Enable Midstream Partners LP 5.000% 5/15/44 350 320 Enbridge Energy Partners LP 9.875% 3/1/19 1,595 1,814 Enbridge Energy Partners LP 4.200% 9/15/21 325 339 Enbridge Energy Partners LP 5.875% 10/15/25 400 448 Enbridge Energy Partners LP 7.500% 4/15/38 300 359 Enbridge Energy Partners LP 5.500% 9/15/40 350 351 Enbridge Energy Partners LP 7.375% 10/15/45 500 610 Enbridge Inc. 4.250% 12/1/26 400 407 Enbridge Inc. 4.500% 6/10/44 525 485 Enbridge Inc. 5.500% 12/1/46 400 422 Encana Corp. 6.500% 8/15/34 1,625 1,826 Encana Corp. 6.625% 8/15/37 500 564 Encana Corp. 6.500% 2/1/38 375 420 Energy Transfer Partners LP 2.500% 6/15/18 300 301 Energy Transfer Partners LP 9.700% 3/15/19 500 568 Energy Transfer Partners LP 9.000% 4/15/19 254 287 Energy Transfer Partners LP 4.150% 10/1/20 1,125 1,167 Energy Transfer Partners LP 4.650% 6/1/21 1,840 1,936 Energy Transfer Partners LP 5.200% 2/1/22 2,400 2,572 Energy Transfer Partners LP 3.600% 2/1/23 1,825 1,813 Energy Transfer Partners LP 4.050% 3/15/25 2,000 1,976 Energy Transfer Partners LP 4.750% 1/15/26 300 309 Energy Transfer Partners LP 4.200% 4/15/27 300 296 Energy Transfer Partners LP 4.900% 3/15/35 250 238 Energy Transfer Partners LP 6.625% 10/15/36 150 167 Energy Transfer Partners LP 7.500% 7/1/38 500 594 Energy Transfer Partners LP 6.050% 6/1/41 1,150 1,190 Energy Transfer Partners LP 6.500% 2/1/42 300 324 Energy Transfer Partners LP 5.150% 2/1/43 425 396 Energy Transfer Partners LP 5.150% 3/15/45 250 235 Energy Transfer Partners LP 6.125% 12/15/45 400 427 Energy Transfer Partners LP 5.300% 4/15/47 300 288 EnLink Midstream Partners LP 4.400% 4/1/24 825 833 EnLink Midstream Partners LP 4.150% 6/1/25 400 395 EnLink Midstream Partners LP 4.850% 7/15/26 950 978 EnLink Midstream Partners LP 5.600% 4/1/44 425 425 Enterprise Products Operating LLC 6.650% 4/15/18 50 52 Enterprise Products Operating LLC 1.650% 5/7/18 450 450 Enterprise Products Operating LLC 6.500% 1/31/19 50 54 Enterprise Products Operating LLC 2.550% 10/15/19 300 302 Enterprise Products Operating LLC 5.200% 9/1/20 2,235 2,432 Enterprise Products Operating LLC 4.050% 2/15/22 175 184 Enterprise Products Operating LLC 3.350% 3/15/23 350 353 Enterprise Products Operating LLC 3.900% 2/15/24 2,050 2,100 Enterprise Products Operating LLC 3.750% 2/15/25 650 655 Enterprise Products Operating LLC 3.700% 2/15/26 400 400 Enterprise Products Operating LLC 3.950% 2/15/27 400 407 Enterprise Products Operating LLC 6.875% 3/1/33 1,400 1,719 Enterprise Products Operating LLC 7.550% 4/15/38 450 589 Enterprise Products Operating LLC 5.950% 2/1/41 495 566 Enterprise Products Operating LLC 4.850% 8/15/42 850 856 Enterprise Products Operating LLC 4.450% 2/15/43 600 570 Enterprise Products Operating LLC 4.850% 3/15/44 1,450 1,463 Enterprise Products Operating LLC 5.100% 2/15/45 475 496 Enterprise Products Operating LLC 4.900% 5/15/46 1,400 1,433 Enterprise Products Operating LLC 4.950% 10/15/54 200 199 6 Enterprise Products Operating LLC 7.034% 1/15/68 600 619 EOG Resources Inc. 5.625% 6/1/19 925 994 EOG Resources Inc. 4.100% 2/1/21 150 158 EOG Resources Inc. 2.625% 3/15/23 2,700 2,632 EQT Corp. 8.125% 6/1/19 400 447 EQT Corp. 4.875% 11/15/21 600 643 EQT Midstream Partners LP 4.125% 12/1/26 500 495 Exxon Mobil Corp. 1.819% 3/15/19 237 238 Exxon Mobil Corp. 1.912% 3/6/20 1,413 1,414 Exxon Mobil Corp. 2.222% 3/1/21 1,500 1,502 Exxon Mobil Corp. 2.397% 3/6/22 1,250 1,249 Exxon Mobil Corp. 2.726% 3/1/23 3,000 3,007 Exxon Mobil Corp. 2.709% 3/6/25 100 98 Exxon Mobil Corp. 3.043% 3/1/26 1,350 1,350 Exxon Mobil Corp. 3.567% 3/6/45 650 610 Exxon Mobil Corp. 4.114% 3/1/46 1,800 1,844 Halliburton Co. 2.000% 8/1/18 400 401 Halliburton Co. 3.250% 11/15/21 1,565 1,599 Halliburton Co. 3.500% 8/1/23 950 966 Halliburton Co. 3.800% 11/15/25 2,250 2,280 Halliburton Co. 4.850% 11/15/35 1,000 1,054 Halliburton Co. 6.700% 9/15/38 580 724 Halliburton Co. 7.450% 9/15/39 450 600 Halliburton Co. 4.500% 11/15/41 675 655 Halliburton Co. 4.750% 8/1/43 150 152 Halliburton Co. 5.000% 11/15/45 1,200 1,260 Hess Corp. 3.500% 7/15/24 200 192 Hess Corp. 4.300% 4/1/27 500 491 Hess Corp. 7.875% 10/1/29 150 183 Hess Corp. 7.125% 3/15/33 375 429 Hess Corp. 6.000% 1/15/40 1,325 1,355 Hess Corp. 5.600% 2/15/41 825 827 Hess Corp. 5.800% 4/1/47 350 361 Husky Energy Inc. 7.250% 12/15/19 505 565 Husky Energy Inc. 3.950% 4/15/22 300 310 Husky Energy Inc. 4.000% 4/15/24 500 508 Husky Energy Inc. 6.800% 9/15/37 300 372 Kerr-McGee Corp. 6.950% 7/1/24 1,000 1,179 Kerr-McGee Corp. 7.875% 9/15/31 150 192 Kinder Morgan Energy Partners LP 2.650% 2/1/19 25 25 Kinder Morgan Energy Partners LP 6.500% 4/1/20 2,000 2,213 Kinder Morgan Energy Partners LP 5.800% 3/1/21 750 824 Kinder Morgan Energy Partners LP 5.000% 10/1/21 1,923 2,062 Kinder Morgan Energy Partners LP 4.150% 3/1/22 175 181 Kinder Morgan Energy Partners LP 3.950% 9/1/22 1,125 1,150 Kinder Morgan Energy Partners LP 3.500% 9/1/23 1,225 1,205 Kinder Morgan Energy Partners LP 4.300% 5/1/24 425 432 Kinder Morgan Energy Partners LP 4.250% 9/1/24 3,000 3,039 Kinder Morgan Energy Partners LP 7.300% 8/15/33 175 204 Kinder Morgan Energy Partners LP 5.800% 3/15/35 300 314 Kinder Morgan Energy Partners LP 6.500% 2/1/37 400 435 Kinder Morgan Energy Partners LP 6.950% 1/15/38 335 388 Kinder Morgan Energy Partners LP 6.500% 9/1/39 1,575 1,746 Kinder Morgan Energy Partners LP 6.550% 9/15/40 1,000 1,104 Kinder Morgan Energy Partners LP 5.000% 8/15/42 275 261 Kinder Morgan Energy Partners LP 4.700% 11/1/42 1,122 1,030 Kinder Morgan Energy Partners LP 5.000% 3/1/43 500 477 Kinder Morgan Energy Partners LP 5.500% 3/1/44 500 500 Kinder Morgan Inc. 3.050% 12/1/19 175 178 Kinder Morgan Inc. 4.300% 6/1/25 1,000 1,020 Kinder Morgan Inc. 7.800% 8/1/31 330 414 Kinder Morgan Inc. 7.750% 1/15/32 600 748 Kinder Morgan Inc. 5.300% 12/1/34 500 503 Kinder Morgan Inc. 5.550% 6/1/45 950 975 Kinder Morgan Inc. 5.050% 2/15/46 328 320 Magellan Midstream Partners LP 6.550% 7/15/19 625 684 Magellan Midstream Partners LP 5.000% 3/1/26 450 496 Magellan Midstream Partners LP 5.150% 10/15/43 350 370 Magellan Midstream Partners LP 4.250% 9/15/46 300 281 Marathon Oil Corp. 2.700% 6/1/20 500 496 Marathon Oil Corp. 2.800% 11/1/22 900 863 Marathon Oil Corp. 6.800% 3/15/32 1,080 1,233 Marathon Oil Corp. 5.200% 6/1/45 800 788 Marathon Petroleum Corp. 2.700% 12/14/18 450 454 Marathon Petroleum Corp. 3.400% 12/15/20 400 409 Marathon Petroleum Corp. 5.125% 3/1/21 200 216 Marathon Petroleum Corp. 6.500% 3/1/41 1,450 1,610 Marathon Petroleum Corp. 4.750% 9/15/44 250 227 Marathon Petroleum Corp. 5.000% 9/15/54 500 435 MPLX LP 4.500% 7/15/23 1,200 1,245 MPLX LP 4.875% 12/1/24 1,000 1,049 MPLX LP 4.875% 6/1/25 500 523 MPLX LP 4.125% 3/1/27 1,400 1,391 MPLX LP 5.200% 3/1/47 1,000 1,006 Nabors Industries Inc. 6.150% 2/15/18 870 902 Nabors Industries Inc. 9.250% 1/15/19 125 139 Nabors Industries Inc. 5.000% 9/15/20 100 103 Nabors Industries Inc. 4.625% 9/15/21 1,000 1,009 National Fuel Gas Co. 6.500% 4/15/18 750 779 National Fuel Gas Co. 3.750% 3/1/23 500 497 National Oilwell Varco Inc. 2.600% 12/1/22 1,575 1,507 National Oilwell Varco Inc. 3.950% 12/1/42 300 242 Noble Energy Inc. 8.250% 3/1/19 1,690 1,880 Noble Energy Inc. 4.150% 12/15/21 875 918 Noble Energy Inc. 6.000% 3/1/41 1,250 1,382 Noble Energy Inc. 5.250% 11/15/43 450 466 Occidental Petroleum Corp. 4.100% 2/1/21 1,700 1,799 Occidental Petroleum Corp. 3.125% 2/15/22 750 765 Occidental Petroleum Corp. 3.500% 6/15/25 750 757 Occidental Petroleum Corp. 3.400% 4/15/26 400 399 Occidental Petroleum Corp. 4.625% 6/15/45 750 780 Occidental Petroleum Corp. 4.400% 4/15/46 700 708 Occidental Petroleum Corp. 4.100% 2/15/47 600 580 Oceaneering International Inc. 4.650% 11/15/24 300 301 ONEOK Partners LP 8.625% 3/1/19 400 446 ONEOK Partners LP 4.900% 3/15/25 450 477 ONEOK Partners LP 6.650% 10/1/36 360 419 ONEOK Partners LP 6.125% 2/1/41 1,400 1,563 Petro-Canada 6.050% 5/15/18 1,350 1,411 Petro-Canada 5.350% 7/15/33 450 496 Petro-Canada 5.950% 5/15/35 500 584 Petro-Canada 6.800% 5/15/38 250 321 Phillips 66 4.300% 4/1/22 1,175 1,248 Phillips 66 4.650% 11/15/34 300 303 Phillips 66 5.875% 5/1/42 900 1,030 Phillips 66 4.875% 11/15/44 1,695 1,701 Phillips 66 Partners LP 2.646% 2/15/20 135 135 Phillips 66 Partners LP 3.605% 2/15/25 350 342 Phillips 66 Partners LP 3.550% 10/1/26 1,000 956 Phillips 66 Partners LP 4.680% 2/15/45 150 139 Phillips 66 Partners LP 4.900% 10/1/46 400 380 Pioneer Natural Resources Co. 6.875% 5/1/18 500 526 Pioneer Natural Resources Co. 7.500% 1/15/20 100 113 Pioneer Natural Resources Co. 3.950% 7/15/22 1,075 1,117 Pioneer Natural Resources Co. 4.450% 1/15/26 1,350 1,420 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 50 52 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 925 1,043 Plains All American Pipeline LP / PAA Finance Corp. 2.850% 1/31/23 1,683 1,611 Plains All American Pipeline LP / PAA Finance Corp. 3.600% 11/1/24 2,155 2,086 Plains All American Pipeline LP / PAA Finance Corp. 4.650% 10/15/25 300 309 Plains All American Pipeline LP / PAA Finance Corp. 4.500% 12/15/26 350 357 Plains All American Pipeline LP / PAA Finance Corp. 6.650% 1/15/37 350 389 Plains All American Pipeline LP / PAA Finance Corp. 4.300% 1/31/43 1,350 1,143 Regency Energy Partners LP / Regency Energy Finance Corp. 6.500% 7/15/21 902 931 Regency Energy Partners LP / Regency Energy Finance Corp. 5.875% 3/1/22 1,200 1,315 Regency Energy Partners LP / Regency Energy Finance Corp. 5.000% 10/1/22 1,050 1,113 Regency Energy Partners LP / Regency Energy Finance Corp. 5.500% 4/15/23 500 518 Regency Energy Partners LP / Regency Energy Finance Corp. 4.500% 11/1/23 200 205 Repsol Oil & Gas Canada Inc. 7.750% 6/1/19 445 481 Repsol Oil & Gas Canada Inc. 3.750% 2/1/21 350 339 Sabine Pass Liquefaction LLC 5.625% 2/1/21 2,100 2,263 Sabine Pass Liquefaction LLC 6.250% 3/15/22 1,775 1,966 Sabine Pass Liquefaction LLC 5.625% 4/15/23 1,300 1,412 Sabine Pass Liquefaction LLC 5.750% 5/15/24 1,700 1,853 Sabine Pass Liquefaction LLC 5.625% 3/1/25 1,475 1,599 9 Sabine Pass Liquefaction LLC 5.875% 6/30/26 2,400 2,646 9 Sabine Pass Liquefaction LLC 5.000% 3/15/27 600 625 9 Sabine Pass Liquefaction LLC 4.200% 3/15/28 600 592 Schlumberger Investment SA 3.650% 12/1/23 790 821 Shell International Finance BV 1.900% 8/10/18 400 402 Shell International Finance BV 1.625% 11/10/18 1,000 999 Shell International Finance BV 2.000% 11/15/18 1,550 1,556 Shell International Finance BV 1.375% 5/10/19 1,150 1,139 Shell International Finance BV 1.375% 9/12/19 2,700 2,667 Shell International Finance BV 4.300% 9/22/19 1,500 1,585 Shell International Finance BV 4.375% 3/25/20 625 666 Shell International Finance BV 2.125% 5/11/20 400 400 Shell International Finance BV 2.250% 11/10/20 400 400 Shell International Finance BV 1.875% 5/10/21 1,500 1,468 Shell International Finance BV 1.750% 9/12/21 1,000 971 Shell International Finance BV 2.375% 8/21/22 1,025 1,006 Shell International Finance BV 2.250% 1/6/23 175 170 Shell International Finance BV 3.400% 8/12/23 400 411 Shell International Finance BV 3.250% 5/11/25 400 402 Shell International Finance BV 2.875% 5/10/26 2,300 2,237 Shell International Finance BV 4.125% 5/11/35 2,150 2,159 Shell International Finance BV 6.375% 12/15/38 820 1,052 Shell International Finance BV 5.500% 3/25/40 1,250 1,459 Shell International Finance BV 3.625% 8/21/42 450 406 Shell International Finance BV 4.550% 8/12/43 1,000 1,037 Shell International Finance BV 4.375% 5/11/45 2,900 2,940 Shell International Finance BV 4.000% 5/10/46 1,500 1,442 Shell International Finance BV 3.750% 9/12/46 1,200 1,103 Southern Natural Gas Co. LLC / Southern Natural Issuing Corp. 4.400% 6/15/21 1,250 1,320 Spectra Energy Capital LLC 6.200% 4/15/18 850 886 Spectra Energy Capital LLC 8.000% 10/1/19 165 186 Spectra Energy Partners LP 2.950% 9/25/18 75 76 Spectra Energy Partners LP 3.500% 3/15/25 800 779 Spectra Energy Partners LP 3.375% 10/15/26 250 238 Spectra Energy Partners LP 4.500% 3/15/45 700 655 Suncor Energy Inc. 6.100% 6/1/18 100 105 Suncor Energy Inc. 6.500% 6/15/38 1,540 1,933 Suncor Energy Inc. 6.850% 6/1/39 310 403 Sunoco Logistics Partners Operations LP 4.400% 4/1/21 2,550 2,681 Sunoco Logistics Partners Operations LP 4.650% 2/15/22 250 265 Sunoco Logistics Partners Operations LP 4.250% 4/1/24 400 406 Sunoco Logistics Partners Operations LP 5.950% 12/1/25 300 336 Sunoco Logistics Partners Operations LP 4.950% 1/15/43 300 273 Sunoco Logistics Partners Operations LP 5.300% 4/1/44 950 921 9 TechnipFMC plc 3.450% 10/1/22 125 124 Tennessee Gas Pipeline Co. LLC 7.000% 3/15/27 260 308 Texas Eastern Transmission LP 7.000% 7/15/32 500 625 Tosco Corp. 8.125% 2/15/30 1,350 1,881 Total Capital Canada Ltd. 2.750% 7/15/23 425 421 Total Capital International SA 2.100% 6/19/19 2,200 2,212 Total Capital International SA 2.750% 6/19/21 3,300 3,333 Total Capital International SA 2.875% 2/17/22 1,400 1,412 Total Capital International SA 2.700% 1/25/23 700 693 Total Capital International SA 3.700% 1/15/24 1,425 1,478 Total Capital International SA 3.750% 4/10/24 250 260 Total Capital SA 2.125% 8/10/18 850 855 Total Capital SA 4.450% 6/24/20 425 455 Total Capital SA 4.125% 1/28/21 512 543 TransCanada PipeLines Ltd. 6.500% 8/15/18 300 319 TransCanada PipeLines Ltd. 3.800% 10/1/20 2,660 2,788 TransCanada PipeLines Ltd. 2.500% 8/1/22 1,000 985 TransCanada PipeLines Ltd. 3.750% 10/16/23 600 625 TransCanada PipeLines Ltd. 5.600% 3/31/34 800 922 TransCanada PipeLines Ltd. 5.850% 3/15/36 125 149 TransCanada PipeLines Ltd. 6.200% 10/15/37 1,775 2,193 TransCanada PipeLines Ltd. 6.100% 6/1/40 200 246 TransCanada PipeLines Ltd. 5.000% 10/16/43 1,400 1,542 Transcontinental Gas Pipe Line Co. LLC 6.050% 6/15/18 230 241 Valero Energy Corp. 9.375% 3/15/19 425 483 Valero Energy Corp. 3.650% 3/15/25 100 99 Valero Energy Corp. 3.400% 9/15/26 1,520 1,450 Valero Energy Corp. 7.500% 4/15/32 675 858 Valero Energy Corp. 6.625% 6/15/37 855 1,011 Valero Energy Corp. 4.900% 3/15/45 400 399 Valero Energy Partners LP 4.375% 12/15/26 200 202 Western Gas Partners LP 5.375% 6/1/21 1,350 1,451 Western Gas Partners LP 3.950% 6/1/25 300 296 Western Gas Partners LP 5.450% 4/1/44 600 611 Williams Partners LP 5.250% 3/15/20 5,395 5,811 Williams Partners LP 4.000% 11/15/21 400 414 Williams Partners LP 3.600% 3/15/22 750 759 Williams Partners LP 3.350% 8/15/22 500 499 Williams Partners LP 4.500% 11/15/23 560 584 Williams Partners LP 3.900% 1/15/25 1,200 1,196 Williams Partners LP 4.000% 9/15/25 1,100 1,106 Williams Partners LP 6.300% 4/15/40 475 533 Williams Partners LP 5.800% 11/15/43 700 750 Williams Partners LP 5.400% 3/4/44 300 308 Williams Partners LP 4.900% 1/15/45 325 314 Williams Partners LP 5.100% 9/15/45 950 943 Williams Partners LP / ACMP Finance Corp. 4.875% 5/15/23 450 463 Williams Partners LP / ACMP Finance Corp. 4.875% 3/15/24 500 514 XTO Energy Inc. 5.500% 6/15/18 400 419 Other Industrial (0.0%) California Institute of Technology GO 4.700% 11/1/11 950 908 CBRE Services Inc. 5.000% 3/15/23 500 520 CBRE Services Inc. 5.250% 3/15/25 275 292 CBRE Services Inc. 4.875% 3/1/26 375 389 Cintas Corp. No 2 2.900% 4/1/22 400 404 Cintas Corp. No 2 3.250% 6/1/22 150 154 Cintas Corp. No 2 3.700% 4/1/27 400 409 6 Duke University 3.199% 10/1/38 200 182 6 Duke University Revenue 3.299% 10/1/46 500 442 Fluor Corp. 3.375% 9/15/21 150 155 Fluor Corp. 3.500% 12/15/24 1,000 1,025 George Washington University District of Columbia GO 3.545% 9/15/46 175 155 Howard Hughes Medical Institute Revenue 3.500% 9/1/23 725 761 6 Johns Hopkins University Maryland GO 4.083% 7/1/53 500 515 Massachusetts Institute of Technology GO 5.600% 7/1/11 400 492 Massachusetts Institute of Technology GO 4.678% 7/1/14 700 724 Massachusetts Institute of Technology GO 3.885% 7/1/16 350 304 Mueller Industries Inc. 6.000% 3/1/27 209 207 6 Northwestern University Illinois GO 3.688% 12/1/38 300 300 6 Northwestern University Illinois GO 4.643% 12/1/44 350 394 President & Fellows of Harvard College Massachusetts GO 3.619% 10/1/37 500 500 6 Rice University Texas GO 3.574% 5/15/45 250 241 6 University of Notre Dame DU LAC Indiana GO 3.438% 2/15/45 300 285 University of Pennsylvania GO 4.674% 9/1/12 625 632 6 University of Southern California GO 3.028% 10/1/39 500 452 Wesleyan University Connecticut GO 4.781% 7/1/16 150 139 Yale University Connecticut GO 2.086% 4/15/19 150 152 Technology (0.9%) Adobe Systems Inc. 4.750% 2/1/20 325 350 Adobe Systems Inc. 3.250% 2/1/25 900 908 Alphabet Inc. 3.625% 5/19/21 350 371 Alphabet Inc. 1.998% 8/15/26 1,500 1,385 Altera Corp. 2.500% 11/15/18 625 634 Altera Corp. 4.100% 11/15/23 750 809 Amphenol Corp. 2.550% 1/30/19 1,650 1,666 Amphenol Corp. 2.200% 4/1/20 250 250 Amphenol Corp. 3.125% 9/15/21 250 254 Amphenol Corp. 4.000% 2/1/22 75 79 Amphenol Corp. 3.200% 4/1/24 200 200 Analog Devices Inc. 2.500% 12/5/21 300 297 Analog Devices Inc. 2.875% 6/1/23 1,375 1,355 Analog Devices Inc. 3.125% 12/5/23 400 399 Analog Devices Inc. 3.900% 12/15/25 50 51 Analog Devices Inc. 3.500% 12/5/26 1,200 1,190 Apple Inc. 1.000% 5/3/18 1,300 1,296 Apple Inc. 1.550% 2/8/19 400 401 Apple Inc. 2.100% 5/6/19 1,650 1,667 Apple Inc. 1.100% 8/2/19 1,100 1,085 Apple Inc. 1.550% 2/7/20 1,550 1,540 Apple Inc. 1.900% 2/7/20 800 802 Apple Inc. 2.000% 5/6/20 700 703 Apple Inc. 2.250% 2/23/21 3,200 3,209 Apple Inc. 2.850% 5/6/21 2,125 2,175 Apple Inc. 1.550% 8/4/21 1,400 1,357 Apple Inc. 2.150% 2/9/22 1,500 1,482 Apple Inc. 2.500% 2/9/22 1,350 1,356 Apple Inc. 2.700% 5/13/22 3,700 3,744 Apple Inc. 2.400% 5/3/23 4,515 4,437 Apple Inc. 3.000% 2/9/24 1,300 1,310 Apple Inc. 3.450% 5/6/24 930 963 Apple Inc. 2.500% 2/9/25 1,300 1,254 Apple Inc. 3.200% 5/13/25 1,300 1,313 Apple Inc. 3.250% 2/23/26 2,950 2,983 Apple Inc. 3.350% 2/9/27 2,000 2,017 Apple Inc. 4.500% 2/23/36 1,500 1,619 Apple Inc. 3.850% 5/4/43 2,000 1,911 Apple Inc. 4.450% 5/6/44 1,150 1,185 Apple Inc. 3.450% 2/9/45 1,275 1,132 Apple Inc. 4.650% 2/23/46 4,650 4,982 Apple Inc. 3.850% 8/4/46 2,600 2,456 Apple Inc. 4.250% 2/9/47 750 758 Applied Materials Inc. 2.625% 10/1/20 475 482 Applied Materials Inc. 4.300% 6/15/21 2,185 2,350 Applied Materials Inc. 3.900% 10/1/25 1,100 1,161 Applied Materials Inc. 3.300% 4/1/27 500 501 Applied Materials Inc. 5.100% 10/1/35 350 392 Applied Materials Inc. 5.850% 6/15/41 125 151 Applied Materials Inc. 4.350% 4/1/47 750 760 Arrow Electronics Inc. 3.500% 4/1/22 325 328 Arrow Electronics Inc. 4.500% 3/1/23 400 417 Arrow Electronics Inc. 4.000% 4/1/25 400 403 Autodesk Inc. 3.125% 6/15/20 225 229 Autodesk Inc. 3.600% 12/15/22 100 102 Autodesk Inc. 4.375% 6/15/25 175 180 AVNET Inc. 4.625% 4/15/26 800 810 Baidu Inc. 2.750% 6/9/19 350 353 Baidu Inc. 3.500% 11/28/22 1,500 1,531 9 Broadcom Corp. / Broadcom Cayman Finance Ltd. 2.375% 1/15/20 2,100 2,100 9 Broadcom Corp. / Broadcom Cayman Finance Ltd. 3.000% 1/15/22 2,600 2,593 9 Broadcom Corp. / Broadcom Cayman Finance Ltd. 3.625% 1/15/24 1,900 1,912 9 Broadcom Corp. / Broadcom Cayman Finance Ltd. 3.875% 1/15/27 3,500 3,517 Broadridge Financial Solutions Inc. 3.950% 9/1/20 250 262 Broadridge Financial Solutions Inc. 3.400% 6/27/26 320 313 CA Inc. 5.375% 12/1/19 205 222 CA Inc. 3.600% 8/1/20 800 826 CA Inc. 3.600% 8/15/22 500 508 Cadence Design Systems Inc. 4.375% 10/15/24 125 125 Cisco Systems Inc. 4.950% 2/15/19 1,550 1,644 Cisco Systems Inc. 1.600% 2/28/19 1,800 1,800 Cisco Systems Inc. 2.125% 3/1/19 1,325 1,338 Cisco Systems Inc. 4.450% 1/15/20 2,775 2,971 Cisco Systems Inc. 2.450% 6/15/20 1,000 1,014 Cisco Systems Inc. 2.200% 2/28/21 2,750 2,751 Cisco Systems Inc. 2.900% 3/4/21 225 231 Cisco Systems Inc. 2.600% 2/28/23 250 249 Cisco Systems Inc. 2.200% 9/20/23 500 484 Cisco Systems Inc. 3.625% 3/4/24 400 420 Cisco Systems Inc. 2.950% 2/28/26 550 544 Cisco Systems Inc. 2.500% 9/20/26 1,150 1,089 Cisco Systems Inc. 5.900% 2/15/39 1,475 1,871 Cisco Systems Inc. 5.500% 1/15/40 1,505 1,833 Corning Inc. 1.500% 5/8/18 875 874 Corning Inc. 6.625% 5/15/19 50 55 Corning Inc. 2.900% 5/15/22 625 628 Corning Inc. 3.700% 11/15/23 500 516 Corning Inc. 4.700% 3/15/37 175 176 Corning Inc. 5.750% 8/15/40 340 388 9 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 3.480% 6/1/19 2,950 3,023 9 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 4.420% 6/15/21 2,975 3,111 9 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 5.450% 6/15/23 3,450 3,710 9 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 6.020% 6/15/26 3,425 3,741 9 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.100% 7/15/36 1,095 1,374 9 Diamond 1 Finance Corp. / Diamond 2 Finance Corp. 8.350% 7/15/46 1,425 1,848 Equifax Inc. 2.300% 6/1/21 2,575 2,541 Equifax Inc. 3.250% 6/1/26 350 338 9 Everett Spinco Inc. 2.875% 3/27/20 375 378 9 Everett Spinco Inc. 4.250% 4/15/24 500 507 9 Everett Spinco Inc. 4.750% 4/15/27 875 893 Fidelity National Information Services Inc. 2.000% 4/15/18 100 100 Fidelity National Information Services Inc. 2.850% 10/15/18 300 304 Fidelity National Information Services Inc. 3.625% 10/15/20 3,900 4,043 Fidelity National Information Services Inc. 3.500% 4/15/23 625 634 Fidelity National Information Services Inc. 3.875% 6/5/24 325 334 Fidelity National Information Services Inc. 5.000% 10/15/25 1,500 1,633 Fidelity National Information Services Inc. 3.000% 8/15/26 1,000 939 Fidelity National Information Services Inc. 4.500% 8/15/46 375 361 Fiserv Inc. 2.700% 6/1/20 525 531 Fiserv Inc. 3.850% 6/1/25 700 717 Flex Ltd. 4.625% 2/15/20 575 599 Flex Ltd. 5.000% 2/15/23 500 534 Hewlett Packard Enterprise Co. 2.850% 10/5/18 2,300 2,329 Hewlett Packard Enterprise Co. 3.600% 10/15/20 2,525 2,594 Hewlett Packard Enterprise Co. 4.400% 10/15/22 1,625 1,702 Hewlett Packard Enterprise Co. 4.900% 10/15/25 2,500 2,596 Hewlett Packard Enterprise Co. 6.200% 10/15/35 350 367 Hewlett Packard Enterprise Co. 6.350% 10/15/45 1,450 1,493 HP Inc. 3.750% 12/1/20 113 118 HP Inc. 4.300% 6/1/21 1,250 1,317 HP Inc. 4.375% 9/15/21 1,300 1,374 HP Inc. 4.650% 12/9/21 1,175 1,258 HP Inc. 6.000% 9/15/41 610 627 Intel Corp. 2.450% 7/29/20 1,250 1,269 Intel Corp. 1.700% 5/19/21 200 196 Intel Corp. 3.300% 10/1/21 1,425 1,480 Intel Corp. 3.100% 7/29/22 625 642 Intel Corp. 2.700% 12/15/22 700 702 Intel Corp. 3.700% 7/29/25 500 522 Intel Corp. 2.600% 5/19/26 775 743 Intel Corp. 4.000% 12/15/32 475 500 Intel Corp. 4.800% 10/1/41 1,130 1,246 Intel Corp. 4.250% 12/15/42 775 791 Intel Corp. 4.900% 7/29/45 1,150 1,287 Intel Corp. 4.100% 5/19/46 1,000 995 International Business Machines Corp. 1.950% 2/12/19 675 680 International Business Machines Corp. 1.800% 5/17/19 2,000 2,007 International Business Machines Corp. 1.900% 1/27/20 1,500 1,505 International Business Machines Corp. 1.625% 5/15/20 270 268 International Business Machines Corp. 2.900% 11/1/21 200 205 International Business Machines Corp. 2.500% 1/27/22 850 855 International Business Machines Corp. 1.875% 8/1/22 900 871 International Business Machines Corp. 2.875% 11/9/22 850 860 International Business Machines Corp. 3.375% 8/1/23 600 623 International Business Machines Corp. 3.625% 2/12/24 1,400 1,467 International Business Machines Corp. 3.450% 2/19/26 1,000 1,023 International Business Machines Corp. 3.300% 1/27/27 500 503 International Business Machines Corp. 5.600% 11/30/39 1,114 1,368 International Business Machines Corp. 4.000% 6/20/42 753 753 International Business Machines Corp. 4.700% 2/19/46 1,000 1,094 Jabil Circuit Inc. 5.625% 12/15/20 250 268 Juniper Networks Inc. 3.125% 2/26/19 250 255 Juniper Networks Inc. 3.300% 6/15/20 475 486 Juniper Networks Inc. 4.600% 3/15/21 360 384 Juniper Networks Inc. 4.350% 6/15/25 200 206 Juniper Networks Inc. 5.950% 3/15/41 150 163 Keysight Technologies Inc. 3.300% 10/30/19 350 355 Keysight Technologies Inc. 4.550% 10/30/24 325 330 Keysight Technologies Inc. 4.600% 4/6/27 600 605 KLA-Tencor Corp. 3.375% 11/1/19 100 103 KLA-Tencor Corp. 4.125% 11/1/21 2,000 2,094 KLA-Tencor Corp. 4.650% 11/1/24 400 426 Lam Research Corp. 2.750% 3/15/20 325 329 Lam Research Corp. 2.800% 6/15/21 450 451 Lam Research Corp. 3.800% 3/15/25 425 427 Maxim Integrated Products Inc. 3.375% 3/15/23 50 50 Microsoft Corp. 1.000% 5/1/18 400 399 Microsoft Corp. 1.300% 11/3/18 2,400 2,398 Microsoft Corp. 4.200% 6/1/19 460 487 Microsoft Corp. 1.100% 8/8/19 1,775 1,755 Microsoft Corp. 1.850% 2/6/20 1,225 1,229 Microsoft Corp. 1.850% 2/12/20 1,100 1,103 Microsoft Corp. 3.000% 10/1/20 250 259 Microsoft Corp. 2.000% 11/3/20 1,975 1,979 Microsoft Corp. 1.550% 8/8/21 1,950 1,897 Microsoft Corp. 2.400% 2/6/22 1,500 1,509 Microsoft Corp. 2.375% 2/12/22 1,600 1,604 Microsoft Corp. 2.650% 11/3/22 2,150 2,170 Microsoft Corp. 2.125% 11/15/22 225 221 Microsoft Corp. 2.375% 5/1/23 225 223 Microsoft Corp. 2.000% 8/8/23 2,050 1,968 Microsoft Corp. 3.625% 12/15/23 750 790 Microsoft Corp. 2.875% 2/6/24 2,125 2,131 Microsoft Corp. 2.700% 2/12/25 1,025 1,007 Microsoft Corp. 3.125% 11/3/25 2,000 2,019 Microsoft Corp. 2.400% 8/8/26 2,700 2,553 Microsoft Corp. 3.300% 2/6/27 3,000 3,039 Microsoft Corp. 3.500% 2/12/35 1,300 1,246 Microsoft Corp. 4.200% 11/3/35 575 602 Microsoft Corp. 3.450% 8/8/36 1,825 1,733 Microsoft Corp. 4.100% 2/6/37 2,075 2,135 Microsoft Corp. 5.200% 6/1/39 229 269 Microsoft Corp. 4.500% 10/1/40 125 134 Microsoft Corp. 5.300% 2/8/41 600 709 Microsoft Corp. 3.500% 11/15/42 850 782 Microsoft Corp. 3.750% 5/1/43 185 176 Microsoft Corp. 4.875% 12/15/43 350 389 Microsoft Corp. 3.750% 2/12/45 400 377 Microsoft Corp. 4.450% 11/3/45 2,750 2,892 Microsoft Corp. 3.700% 8/8/46 3,375 3,168 Microsoft Corp. 4.250% 2/6/47 2,650 2,704 Microsoft Corp. 4.000% 2/12/55 2,000 1,888 Microsoft Corp. 4.750% 11/3/55 700 748 Microsoft Corp. 3.950% 8/8/56 1,600 1,494 Microsoft Corp. 4.500% 2/6/57 2,000 2,056 Motorola Solutions Inc. 3.750% 5/15/22 400 406 Motorola Solutions Inc. 3.500% 3/1/23 1,100 1,082 Motorola Solutions Inc. 4.000% 9/1/24 500 500 Motorola Solutions Inc. 7.500% 5/15/25 75 89 Motorola Solutions Inc. 5.500% 9/1/44 300 289 NetApp Inc. 3.375% 6/15/21 900 918 NVIDIA Corp. 2.200% 9/16/21 715 699 NVIDIA Corp. 3.200% 9/16/26 740 716 Oracle Corp. 5.750% 4/15/18 1,415 1,477 Oracle Corp. 2.375% 1/15/19 525 532 Oracle Corp. 5.000% 7/8/19 1,175 1,260 Oracle Corp. 2.250% 10/8/19 2,850 2,884 Oracle Corp. 1.900% 9/15/21 5,300 5,204 Oracle Corp. 2.500% 5/15/22 1,250 1,246 Oracle Corp. 2.500% 10/15/22 1,700 1,691 Oracle Corp. 2.400% 9/15/23 1,720 1,674 Oracle Corp. 3.400% 7/8/24 2,350 2,414 Oracle Corp. 2.950% 5/15/25 1,000 985 Oracle Corp. 2.650% 7/15/26 2,925 2,775 Oracle Corp. 3.250% 5/15/30 275 271 Oracle Corp. 4.300% 7/8/34 1,350 1,397 Oracle Corp. 3.900% 5/15/35 1,350 1,333 Oracle Corp. 3.850% 7/15/36 1,475 1,436 Oracle Corp. 6.500% 4/15/38 625 821 Oracle Corp. 6.125% 7/8/39 645 815 Oracle Corp. 5.375% 7/15/40 1,375 1,591 Oracle Corp. 4.500% 7/8/44 775 800 Oracle Corp. 4.125% 5/15/45 400 388 Oracle Corp. 4.000% 7/15/46 2,500 2,384 Oracle Corp. 4.375% 5/15/55 1,000 976 Pitney Bowes Inc. 3.375% 10/1/21 1,050 1,032 Pitney Bowes Inc. 4.625% 3/15/24 1,050 1,034 QUALCOMM Inc. 1.400% 5/18/18 1,000 1,000 QUALCOMM Inc. 2.250% 5/20/20 1,000 1,002 QUALCOMM Inc. 3.000% 5/20/22 1,275 1,291 QUALCOMM Inc. 3.450% 5/20/25 975 983 QUALCOMM Inc. 4.650% 5/20/35 635 660 QUALCOMM Inc. 4.800% 5/20/45 1,075 1,117 9 Seagate HDD Cayman 4.250% 3/1/22 500 495 Seagate HDD Cayman 4.750% 6/1/23 1,500 1,500 9 Seagate HDD Cayman 4.875% 3/1/24 350 343 Seagate HDD Cayman 4.750% 1/1/25 975 946 Seagate HDD Cayman 4.875% 6/1/27 465 435 Tech Data Corp. 3.700% 2/15/22 350 351 Tech Data Corp. 4.950% 2/15/27 400 403 Telefonaktiebolaget LM Ericsson 4.125% 5/15/22 550 561 Texas Instruments Inc. 1.650% 8/3/19 1,000 998 Texas Instruments Inc. 1.850% 5/15/22 500 483 Total System Services Inc. 2.375% 6/1/18 545 547 Total System Services Inc. 3.800% 4/1/21 725 750 Total System Services Inc. 4.800% 4/1/26 1,175 1,265 Trimble Navigation Ltd. 4.750% 12/1/24 225 233 Tyco Electronics Group SA 6.550% 10/1/17 355 364 Tyco Electronics Group SA 2.350% 8/1/19 200 201 Tyco Electronics Group SA 3.500% 2/3/22 750 773 Tyco Electronics Group SA 3.450% 8/1/24 350 353 Tyco Electronics Group SA 7.125% 10/1/37 700 917 Verisk Analytics Inc. 5.800% 5/1/21 325 361 Verisk Analytics Inc. 4.125% 9/12/22 1,300 1,355 Verisk Analytics Inc. 5.500% 6/15/45 350 381 Xerox Corp. 6.350% 5/15/18 780 814 Xerox Corp. 2.750% 3/15/19 250 251 Xerox Corp. 5.625% 12/15/19 650 697 Xerox Corp. 2.800% 5/15/20 300 298 Xerox Corp. 4.500% 5/15/21 835 871 9 Xerox Corp. 4.070% 3/17/22 400 406 Xilinx Inc. 2.125% 3/15/19 325 326 Xilinx Inc. 3.000% 3/15/21 1,275 1,305 Transportation (0.3%) 6 American Airlines 2011-1 Class A Pass Through Trust 5.250% 7/31/22 1,390 1,491 6 American Airlines 2013-1 Class A Pass Through Trust 4.000% 1/15/27 223 230 6 American Airlines 2013-2 Class A Pass Through Trust 4.950% 7/15/24 932 988 6 American Airlines 2014-1 Class A Pass Through Trust 3.700% 4/1/28 443 445 6 American Airlines 2015-1 Class A Pass Through Trust 3.375% 11/1/28 836 823 6 American Airlines 2015-1 Class B Pass Through Trust 3.700% 11/1/24 129 125 6 American Airlines 2015-2 Class AA Pass Through Trust 3.600% 9/22/27 272 272 6 American Airlines 2016-1 Class A Pass Through Trust 4.100% 1/15/28 219 224 6 American Airlines 2016-1 Class AA Pass Through Trust 3.575% 1/15/28 487 487 6 American Airlines 2016-2 Class AA Pass Through Trust 3.200% 12/15/29 1,000 978 6 American Airlines 2016-3 Class A Pass Through Trust 3.250% 4/15/30 150 145 American Airlines 2016-3 Class AA Pass Through Trust 3.000% 10/15/28 225 215 6 American Airlines 2017-1 Class AA Pass Through Trust 3.650% 2/15/29 500 501 6 American Airlines 2017-1B Class B Pass Through Trust 4.950% 2/15/25 75 77 6 BNSF Funding Trust I 6.613% 12/15/55 325 371 Burlington Northern Santa Fe LLC 3.600% 9/1/20 275 288 Burlington Northern Santa Fe LLC 4.100% 6/1/21 410 436 Burlington Northern Santa Fe LLC 3.450% 9/15/21 410 428 Burlington Northern Santa Fe LLC 3.050% 3/15/22 425 435 Burlington Northern Santa Fe LLC 3.050% 9/1/22 400 409 Burlington Northern Santa Fe LLC 3.000% 3/15/23 625 633 Burlington Northern Santa Fe LLC 3.850% 9/1/23 275 291 Burlington Northern Santa Fe LLC 3.750% 4/1/24 400 421 Burlington Northern Santa Fe LLC 3.400% 9/1/24 400 411 Burlington Northern Santa Fe LLC 3.000% 4/1/25 250 248 Burlington Northern Santa Fe LLC 3.650% 9/1/25 1,050 1,094 Burlington Northern Santa Fe LLC 7.000% 12/15/25 700 893 Burlington Northern Santa Fe LLC 3.250% 6/15/27 675 680 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 160 Burlington Northern Santa Fe LLC 6.150% 5/1/37 400 511 Burlington Northern Santa Fe LLC 5.750% 5/1/40 450 547 Burlington Northern Santa Fe LLC 5.050% 3/1/41 375 422 Burlington Northern Santa Fe LLC 5.400% 6/1/41 925 1,082 Burlington Northern Santa Fe LLC 4.400% 3/15/42 575 593 Burlington Northern Santa Fe LLC 4.375% 9/1/42 200 205 Burlington Northern Santa Fe LLC 4.450% 3/15/43 350 363 Burlington Northern Santa Fe LLC 5.150% 9/1/43 500 570 Burlington Northern Santa Fe LLC 4.900% 4/1/44 800 880 Burlington Northern Santa Fe LLC 4.550% 9/1/44 600 631 Burlington Northern Santa Fe LLC 4.150% 4/1/45 300 299 Burlington Northern Santa Fe LLC 4.700% 9/1/45 300 325 Burlington Northern Santa Fe LLC 3.900% 8/1/46 600 576 Burlington Northern Santa Fe LLC 4.125% 6/15/47 850 846 Canadian National Railway Co. 5.550% 3/1/19 265 284 Canadian National Railway Co. 2.850% 12/15/21 550 561 Canadian National Railway Co. 2.750% 3/1/26 750 740 Canadian National Railway Co. 6.250% 8/1/34 350 453 Canadian National Railway Co. 6.200% 6/1/36 350 456 Canadian National Railway Co. 6.375% 11/15/37 350 469 Canadian Pacific Railway Co. 4.500% 1/15/22 2,366 2,538 Canadian Pacific Railway Co. 4.450% 3/15/23 225 243 Canadian Pacific Railway Co. 2.900% 2/1/25 100 98 Canadian Pacific Railway Co. 3.700% 2/1/26 450 465 Canadian Pacific Railway Co. 7.125% 10/15/31 225 304 Canadian Pacific Railway Co. 5.750% 3/15/33 425 493 Canadian Pacific Railway Co. 5.950% 5/15/37 775 932 Canadian Pacific Railway Co. 5.750% 1/15/42 110 130 Canadian Pacific Railway Co. 4.800% 8/1/45 200 218 Canadian Pacific Railway Co. 6.125% 9/15/15 230 277 6 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 5/10/21 873 967 6 Continental Airlines 2010-1 Class A Pass Through Trust 4.750% 7/12/22 765 803 6 Continental Airlines 2012-1 Class A Pass Through Trust 4.150% 10/11/25 745 775 6 Continental Airlines 2012-2 Class A Pass Through Trust 4.000% 4/29/26 381 395 CSX Corp. 3.700% 10/30/20 205 214 CSX Corp. 4.250% 6/1/21 900 958 CSX Corp. 3.350% 11/1/25 400 400 CSX Corp. 6.220% 4/30/40 174 216 CSX Corp. 5.500% 4/15/41 425 488 CSX Corp. 4.750% 5/30/42 1,310 1,371 CSX Corp. 4.400% 3/1/43 93 94 CSX Corp. 4.100% 3/15/44 800 768 CSX Corp. 3.950% 5/1/50 650 593 CSX Corp. 4.250% 11/1/66 500 453 6 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 151 173 6 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 6/17/21 77 84 6 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 22 23 6 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 11/23/20 45 47 6 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 51 54 6 Delta Air Lines 2015-1 Class AA Pass Through Trust 3.625% 7/30/27 351 356 Delta Air Lines Inc. 2.875% 3/13/20 750 756 Delta Air Lines Inc. 3.625% 3/15/22 750 763 FedEx Corp. 8.000% 1/15/19 475 524 FedEx Corp. 2.625% 8/1/22 50 50 FedEx Corp. 4.000% 1/15/24 450 477 FedEx Corp. 3.250% 4/1/26 500 495 FedEx Corp. 3.300% 3/15/27 350 345 FedEx Corp. 3.900% 2/1/35 200 192 FedEx Corp. 3.875% 8/1/42 200 183 FedEx Corp. 4.100% 4/15/43 300 280 FedEx Corp. 5.100% 1/15/44 500 537 FedEx Corp. 4.750% 11/15/45 825 846 FedEx Corp. 4.550% 4/1/46 550 550 FedEx Corp. 4.400% 1/15/47 500 488 FedEx Corp. 4.500% 2/1/65 150 137 JB Hunt Transport Services Inc. 3.300% 8/15/22 400 404 Kansas City Southern 3.000% 5/15/23 500 488 Kansas City Southern 4.300% 5/15/43 250 231 Kansas City Southern 4.950% 8/15/45 325 328 6 Latam Airlines 2015-1 Pass Through Trust A 4.200% 8/15/29 235 230 Norfolk Southern Corp. 5.750% 4/1/18 200 208 Norfolk Southern Corp. 5.900% 6/15/19 335 363 Norfolk Southern Corp. 3.250% 12/1/21 325 333 Norfolk Southern Corp. 2.903% 2/15/23 780 776 Norfolk Southern Corp. 5.590% 5/17/25 164 186 Norfolk Southern Corp. 7.800% 5/15/27 100 134 Norfolk Southern Corp. 4.837% 10/1/41 565 616 Norfolk Southern Corp. 3.950% 10/1/42 425 409 Norfolk Southern Corp. 4.450% 6/15/45 275 286 Norfolk Southern Corp. 4.650% 1/15/46 200 212 Norfolk Southern Corp. 7.900% 5/15/97 200 288 Norfolk Southern Corp. 6.000% 3/15/05 275 321 Norfolk Southern Corp. 6.000% 5/23/11 925 1,080 Norfolk Southern Railway Co. 9.750% 6/15/20 116 142 6 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027% 5/1/21 162 179 Ryder System Inc. 2.450% 11/15/18 1,000 1,009 Ryder System Inc. 2.350% 2/26/19 1,350 1,357 Ryder System Inc. 2.550% 6/1/19 800 806 Ryder System Inc. 2.500% 5/11/20 200 201 Ryder System Inc. 2.875% 9/1/20 125 127 Ryder System Inc. 2.250% 9/1/21 100 98 Southwest Airlines Co. 2.750% 11/6/19 25 25 Southwest Airlines Co. 2.650% 11/5/20 540 545 Southwest Airlines Co. 3.000% 11/15/26 400 378 6 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 96 105 6 Spirit Airlines Class A Pass Through Certificates Series 2015-1 4.100% 10/1/29 314 319 Trinity Industries Inc. 4.550% 10/1/24 225 224 Union Pacific Corp. 1.800% 2/1/20 450 448 Union Pacific Corp. 2.250% 6/19/20 300 302 Union Pacific Corp. 2.750% 4/15/23 200 200 Union Pacific Corp. 3.250% 1/15/25 400 407 Union Pacific Corp. 3.250% 8/15/25 900 913 Union Pacific Corp. 2.750% 3/1/26 350 341 Union Pacific Corp. 3.000% 4/15/27 1,750 1,728 Union Pacific Corp. 3.375% 2/1/35 900 868 Union Pacific Corp. 4.250% 4/15/43 400 410 Union Pacific Corp. 4.821% 2/1/44 250 278 Union Pacific Corp. 4.150% 1/15/45 400 402 Union Pacific Corp. 4.050% 11/15/45 250 249 Union Pacific Corp. 4.050% 3/1/46 500 495 Union Pacific Corp. 4.000% 4/15/47 550 542 Union Pacific Corp. 3.799% 10/1/51 1,257 1,172 Union Pacific Corp. 3.875% 2/1/55 400 373 Union Pacific Corp. 4.375% 11/15/65 800 799 6 United Airlines 2013-1 Class A Pass Through Trust 4.300% 2/15/27 614 641 6 United Airlines 2014-1 Class A Pass Through Trust 4.000% 10/11/27 686 708 6 United Airlines 2015-1 Class A Pass Through Trust 3.700% 6/1/24 200 203 6 United Airlines 2015-1 Class AA Pass Through Trust 3.450% 12/1/27 415 414 6 United Airlines 2016-1 Class A Pass Through Trust 3.450% 1/7/30 400 396 6 United Airlines 2016-1 Class AA Pass Through Trust 3.100% 7/7/28 2,550 2,505 United Parcel Service Inc. 5.125% 4/1/19 175 187 United Parcel Service Inc. 3.125% 1/15/21 990 1,025 United Parcel Service Inc. 2.450% 10/1/22 925 927 United Parcel Service Inc. 2.400% 11/15/26 2,075 1,977 United Parcel Service Inc. 6.200% 1/15/38 820 1,072 United Parcel Service Inc. 4.875% 11/15/40 350 394 United Parcel Service Inc. 3.625% 10/1/42 675 636 United Parcel Service Inc. 3.400% 11/15/46 340 309 6 US Airways 2013-1 Class A Pass Through Trust 3.950% 5/15/27 168 172 6 US Airways Inc. 2012-2 Class A Pass Through Trust 4.625% 12/3/26 57 60 Utilities (0.8%) Electric (0.7%) AEP Texas Central Co. 6.650% 2/15/33 400 490 9 AEP Transmission Co. LLC 3.100% 12/1/26 200 197 9 AEP Transmission Co. LLC 4.000% 12/1/46 200 199 Alabama Power Co. 2.450% 3/30/22 1,000 988 Alabama Power Co. 3.550% 12/1/23 700 733 Alabama Power Co. 2.800% 4/1/25 200 194 Alabama Power Co. 4.100% 1/15/42 700 679 Alabama Power Co. 3.850% 12/1/42 125 120 Alabama Power Co. 4.150% 8/15/44 300 299 Alabama Power Co. 3.750% 3/1/45 650 609 Alabama Power Co. 4.300% 1/2/46 250 256 Ameren Corp. 2.700% 11/15/20 825 832 Ameren Corp. 3.650% 2/15/26 465 470 Ameren Illinois Co. 2.700% 9/1/22 250 252 Ameren Illinois Co. 3.250% 3/1/25 275 280 Ameren Illinois Co. 4.150% 3/15/46 500 516 Appalachian Power Co. 3.400% 6/1/25 400 400 Appalachian Power Co. 5.800% 10/1/35 100 116 Appalachian Power Co. 6.700% 8/15/37 500 642 Appalachian Power Co. 7.000% 4/1/38 260 351 Appalachian Power Co. 4.400% 5/15/44 1,000 1,019 Arizona Public Service Co. 3.150% 5/15/25 500 501 Arizona Public Service Co. 2.550% 9/15/26 150 141 Arizona Public Service Co. 5.050% 9/1/41 575 650 Arizona Public Service Co. 4.500% 4/1/42 25 27 Arizona Public Service Co. 4.350% 11/15/45 50 52 Arizona Public Service Co. 3.750% 5/15/46 650 611 Atlantic City Electric Co. 7.750% 11/15/18 150 164 Baltimore Gas & Electric Co. 3.350% 7/1/23 950 974 Baltimore Gas & Electric Co. 2.400% 8/15/26 225 209 Baltimore Gas & Electric Co. 3.500% 8/15/46 700 635 Berkshire Hathaway Energy Co. 2.000% 11/15/18 125 125 Berkshire Hathaway Energy Co. 2.400% 2/1/20 200 201 Berkshire Hathaway Energy Co. 3.750% 11/15/23 525 549 Berkshire Hathaway Energy Co. 3.500% 2/1/25 1,000 1,024 Berkshire Hathaway Energy Co. 6.125% 4/1/36 975 1,214 Berkshire Hathaway Energy Co. 5.950% 5/15/37 1,225 1,508 Berkshire Hathaway Energy Co. 6.500% 9/15/37 170 221 Berkshire Hathaway Energy Co. 5.150% 11/15/43 475 538 Berkshire Hathaway Energy Co. 4.500% 2/1/45 500 519 Black Hills Corp. 3.950% 1/15/26 250 256 Black Hills Corp. 3.150% 1/15/27 350 334 Black Hills Corp. 4.200% 9/15/46 375 353 CenterPoint Energy Houston Electric LLC 1.850% 6/1/21 1,625 1,593 CenterPoint Energy Houston Electric LLC 2.250% 8/1/22 250 246 CenterPoint Energy Houston Electric LLC 2.400% 9/1/26 150 141 CenterPoint Energy Houston Electric LLC 3.000% 2/1/27 200 197 CenterPoint Energy Houston Electric LLC 3.550% 8/1/42 700 663 9 Cleco Corporate Holdings LLC 3.743% 5/1/26 725 717 9 Cleco Corporate Holdings LLC 4.973% 5/1/46 475 489 Cleco Power LLC 6.000% 12/1/40 175 209 Cleveland Electric Illuminating Co. 5.500% 8/15/24 1,775 2,025 CMS Energy Corp. 8.750% 6/15/19 500 571 CMS Energy Corp. 6.250% 2/1/20 600 662 CMS Energy Corp. 5.050% 3/15/22 500 547 CMS Energy Corp. 2.950% 2/15/27 50 47 CMS Energy Corp. 3.450% 8/15/27 275 274 CMS Energy Corp. 4.875% 3/1/44 300 320 Commonwealth Edison Co. 6.150% 9/15/17 600 612 Commonwealth Edison Co. 5.900% 3/15/36 100 123 Commonwealth Edison Co. 6.450% 1/15/38 1,030 1,373 Commonwealth Edison Co. 4.600% 8/15/43 550 594 Commonwealth Edison Co. 4.700% 1/15/44 900 981 Commonwealth Edison Co. 3.700% 3/1/45 1,500 1,418 Commonwealth Edison Co. 3.650% 6/15/46 125 117 Connecticut Light & Power Co. 3.200% 3/15/27 175 176 Connecticut Light & Power Co. 6.350% 6/1/36 250 318 Connecticut Light & Power Co. 4.150% 6/1/45 75 76 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 1,225 1,338 Consolidated Edison Co. of New York Inc. 4.450% 6/15/20 850 910 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 300 343 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 860 1,051 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 400 504 Consolidated Edison Co. of New York Inc. 6.750% 4/1/38 400 540 Consolidated Edison Co. of New York Inc. 3.950% 3/1/43 475 464 Consolidated Edison Co. of New York Inc. 4.450% 3/15/44 1,530 1,612 Consolidated Edison Co. of New York Inc. 4.500% 12/1/45 375 399 Consolidated Edison Co. of New York Inc. 3.850% 6/15/46 340 327 Consolidated Edison Co. of New York Inc. 4.300% 12/1/56 75 75 Consolidated Edison Inc. 2.000% 3/15/20 350 349 Consolidated Edison Inc. 2.000% 5/15/21 300 294 Constellation Energy Group Inc. 5.150% 12/1/20 495 538 Consumers Energy Co. 6.125% 3/15/19 250 271 Consumers Energy Co. 6.700% 9/15/19 300 333 Consumers Energy Co. 2.850% 5/15/22 250 253 Consumers Energy Co. 3.375% 8/15/23 225 233 Consumers Energy Co. 3.250% 8/15/46 525 468 Consumers Energy Co. 3.950% 7/15/47 500 507 Delmarva Power & Light Co. 3.500% 11/15/23 125 129 Delmarva Power & Light Co. 4.000% 6/1/42 225 218 Delmarva Power & Light Co. 4.150% 5/15/45 600 616 Dominion Resources Inc. 1.400% 9/15/17 650 649 Dominion Resources Inc. 2.500% 12/1/19 400 404 Dominion Resources Inc. 4.450% 3/15/21 125 134 Dominion Resources Inc. 2.750% 9/15/22 100 98 Dominion Resources Inc. 3.625% 12/1/24 800 805 Dominion Resources Inc. 3.900% 10/1/25 425 433 Dominion Resources Inc. 6.300% 3/15/33 500 600 Dominion Resources Inc. 5.250% 8/1/33 200 218 Dominion Resources Inc. 4.900% 8/1/41 550 581 Dominion Resources Inc. 4.050% 9/15/42 325 305 Dominion Resources Inc. 4.700% 12/1/44 600 618 6 Dominion Resources Inc. 5.750% 10/1/54 375 391 Dominion Resources Inc. 1.875% 1/15/19 400 400 Dominion Resources Inc. 2.750% 1/15/22 350 348 DTE Electric Co. 3.450% 10/1/20 410 424 DTE Electric Co. 3.375% 3/1/25 150 153 DTE Electric Co. 4.000% 4/1/43 300 303 DTE Electric Co. 4.300% 7/1/44 300 315 DTE Electric Co. 3.700% 6/1/46 750 721 DTE Energy Co. 1.500% 10/1/19 525 516 DTE Energy Co. 2.400% 12/1/19 350 352 DTE Energy Co. 3.500% 6/1/24 525 526 DTE Energy Co. 2.850% 10/1/26 2,450 2,291 DTE Energy Co. 3.800% 3/15/27 500 507 Duke Energy Carolinas LLC 4.300% 6/15/20 500 534 Duke Energy Carolinas LLC 3.900% 6/15/21 1,030 1,088 Duke Energy Carolinas LLC 2.950% 12/1/26 850 836 Duke Energy Carolinas LLC 6.000% 12/1/28 300 371 Duke Energy Carolinas LLC 6.100% 6/1/37 425 529 Duke Energy Carolinas LLC 6.000% 1/15/38 25 32 Duke Energy Carolinas LLC 6.050% 4/15/38 25 32 Duke Energy Carolinas LLC 5.300% 2/15/40 710 839 Duke Energy Carolinas LLC 4.250% 12/15/41 800 827 Duke Energy Carolinas LLC 4.000% 9/30/42 425 422 Duke Energy Carolinas LLC 3.875% 3/15/46 750 733 Duke Energy Corp. 5.050% 9/15/19 425 454 Duke Energy Corp. 3.050% 8/15/22 200 202 Duke Energy Corp. 3.950% 10/15/23 225 236 Duke Energy Corp. 3.750% 4/15/24 475 488 Duke Energy Corp. 4.800% 12/15/45 700 738 Duke Energy Corp. 3.750% 9/1/46 150 134 Duke Energy Florida Llc 5.650% 6/15/18 50 53 Duke Energy Florida LLC 1.850% 1/15/20 200 200 Duke Energy Florida LLC 3.200% 1/15/27 450 452 Duke Energy Florida LLC 6.350% 9/15/37 525 689 Duke Energy Florida LLC 6.400% 6/15/38 600 795 Duke Energy Florida LLC 3.400% 10/1/46 400 359 6 Duke Energy Florida Project Finance LLC 1.196% 3/1/22 161 160 6 Duke Energy Florida Project Finance LLC 1.731% 9/1/22 200 194 6 Duke Energy Florida Project Finance LLC 2.538% 9/1/29 400 382 6 Duke Energy Florida Project Finance LLC 2.858% 3/1/33 200 178 6 Duke Energy Florida Project Finance LLC 3.112% 9/1/36 325 295 Duke Energy Indiana LLC 3.750% 7/15/20 185 194 Duke Energy Indiana LLC 6.120% 10/15/35 1,500 1,844 Duke Energy Indiana LLC 4.200% 3/15/42 475 481 Duke Energy Indiana LLC 4.900% 7/15/43 250 282 Duke Energy Indiana LLC 3.750% 5/15/46 1,100 1,042 Duke Energy Ohio Inc. 3.700% 6/15/46 1,225 1,146 Duke Energy Progress Llc 5.300% 1/15/19 675 718 Duke Energy Progress Llc 3.000% 9/15/21 750 767 Duke Energy Progress Llc 2.800% 5/15/22 350 354 Duke Energy Progress LLC 3.250% 8/15/25 1,800 1,824 Duke Energy Progress LLC 4.375% 3/30/44 525 550 Duke Energy Progress LLC 4.150% 12/1/44 300 304 Duke Energy Progress LLC 4.200% 8/15/45 525 535 Duke Energy Progress LLC 3.700% 10/15/46 175 167 Edison International 2.125% 4/15/20 1,000 1,001 Edison International 2.950% 3/15/23 950 950 El Paso Electric Co. 6.000% 5/15/35 175 203 El Paso Electric Co. 5.000% 12/1/44 250 265 Emera US Finance LP 2.150% 6/15/19 150 150 Emera US Finance LP 2.700% 6/15/21 275 273 Emera US Finance LP 3.550% 6/15/26 375 369 Emera US Finance LP 4.750% 6/15/46 1,825 1,842 Enel Americas SA 4.000% 10/25/26 200 198 Entergy Arkansas Inc. 3.750% 2/15/21 1,250 1,308 Entergy Corp. 2.950% 9/1/26 375 353 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 150 157 Entergy Gulf States Louisiana LLC 5.590% 10/1/24 1,500 1,734 Entergy Louisiana LLC 5.400% 11/1/24 175 201 Entergy Louisiana LLC 2.400% 10/1/26 500 468 Entergy Louisiana LLC 3.250% 4/1/28 300 297 Entergy Louisiana LLC 3.050% 6/1/31 525 498 Entergy Louisiana LLC 4.950% 1/15/45 400 410 Entergy Texas Inc. 7.125% 2/1/19 300 328 Entergy Texas Inc. 5.150% 6/1/45 300 307 Eversource Energy 4.500% 11/15/19 2,357 2,500 Exelon Corp. 2.850% 6/15/20 225 228 Exelon Corp. 2.450% 4/15/21 250 248 Exelon Corp. 2.500% 6/1/22 500 505 Exelon Corp. 3.950% 6/15/25 500 514 Exelon Corp. 3.400% 4/15/26 1,500 1,475 Exelon Corp. 4.950% 6/15/35 800 847 Exelon Corp. 5.625% 6/15/35 365 417 Exelon Corp. 5.100% 6/15/45 200 217 Exelon Corp. 4.450% 4/15/46 500 498 Exelon Generation Co. LLC 2.950% 1/15/20 1,000 1,014 Exelon Generation Co. LLC 4.000% 10/1/20 575 598 Exelon Generation Co. LLC 3.400% 3/15/22 1,000 1,008 Exelon Generation Co. LLC 5.600% 6/15/42 1,121 1,069 FirstEnergy Corp. 4.250% 3/15/23 200 207 FirstEnergy Corp. 7.375% 11/15/31 800 1,041 Florida Power & Light Co. 2.750% 6/1/23 325 328 Florida Power & Light Co. 3.250% 6/1/24 300 308 Florida Power & Light Co. 5.625% 4/1/34 225 272 Florida Power & Light Co. 4.950% 6/1/35 50 57 Florida Power & Light Co. 5.950% 2/1/38 175 224 Florida Power & Light Co. 5.960% 4/1/39 225 288 Florida Power & Light Co. 4.125% 2/1/42 1,575 1,628 Florida Power & Light Co. 3.800% 12/15/42 925 916 Florida Power & Light Co. 4.050% 10/1/44 500 511 9 Fortis Inc. 2.100% 10/4/21 200 194 9 Fortis Inc. 3.055% 10/4/26 1,800 1,692 Georgia Power Co. 1.950% 12/1/18 450 451 Georgia Power Co. 2.000% 3/30/20 350 348 Georgia Power Co. 2.400% 4/1/21 875 873 Georgia Power Co. 3.250% 4/1/26 1,800 1,766 Georgia Power Co. 3.250% 3/30/27 575 557 Georgia Power Co. 5.950% 2/1/39 150 175 Georgia Power Co. 4.750% 9/1/40 125 131 Georgia Power Co. 4.300% 3/15/42 675 650 Georgia Power Co. 4.300% 3/15/43 250 241 Great Plains Energy Inc. 4.850% 6/1/21 1,095 1,168 Great Plains Energy Inc. 3.900% 4/1/27 1,000 1,004 Great Plains Energy Inc. 4.850% 4/1/47 500 510 Iberdrola International BV 6.750% 7/15/36 175 219 Indiana Michigan Power Co. 7.000% 3/15/19 300 328 Indiana Michigan Power Co. 3.200% 3/15/23 475 479 Interstate Power & Light Co. 3.400% 8/15/25 550 551 Interstate Power & Light Co. 6.250% 7/15/39 100 125 Interstate Power & Light Co. 3.700% 9/15/46 425 393 ITC Holdings Corp. 4.050% 7/1/23 175 181 ITC Holdings Corp. 5.300% 7/1/43 300 334 6 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 163 174 Kansas City Power & Light Co. 6.050% 11/15/35 200 242 Kansas City Power & Light Co. 5.300% 10/1/41 830 883 Kentucky Utilities Co. 3.250% 11/1/20 200 206 LG&E & KU Energy LLC 3.750% 11/15/20 1,150 1,193 Louisville Gas & Electric Co. 4.650% 11/15/43 625 673 MidAmerican Energy Co. 3.100% 5/1/27 500 498 MidAmerican Energy Co. 6.750% 12/30/31 725 980 MidAmerican Energy Co. 4.800% 9/15/43 225 252 MidAmerican Energy Co. 3.950% 8/1/47 400 398 Mississippi Power Co. 4.250% 3/15/42 375 322 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 1,100 1,246 National Rural Utilities Cooperative Finance Corp. 1.650% 2/8/19 1,050 1,048 National Rural Utilities Cooperative Finance Corp. 2.300% 11/15/19 75 76 National Rural Utilities Cooperative Finance Corp. 2.000% 1/27/20 1,300 1,296 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 900 901 National Rural Utilities Cooperative Finance Corp. 2.300% 11/1/20 1,300 1,292 National Rural Utilities Cooperative Finance Corp. 2.700% 2/15/23 675 672 National Rural Utilities Cooperative Finance Corp. 2.950% 2/7/24 1,200 1,203 National Rural Utilities Cooperative Finance Corp. 3.250% 11/1/25 75 76 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 789 823 6 National Rural Utilities Cooperative Finance Corp. 4.750% 4/30/43 100 102 6 National Rural Utilities Cooperative Finance Corp. 5.250% 4/20/46 325 339 Nevada Power Co. 6.500% 5/15/18 1,200 1,266 Nevada Power Co. 6.650% 4/1/36 410 540 Nevada Power Co. 5.450% 5/15/41 500 582 NextEra Energy Capital Holdings Inc. 2.400% 9/15/19 200 202 NextEra Energy Capital Holdings Inc. 2.700% 9/15/19 475 482 NextEra Energy Capital Holdings Inc. 4.500% 6/1/21 1,340 1,425 Northern States Power Co. 2.200% 8/15/20 200 201 Northern States Power Co. 6.250% 6/1/36 650 839 Northern States Power Co. 6.200% 7/1/37 250 324 Northern States Power Co. 5.350% 11/1/39 375 444 Northern States Power Co. 4.125% 5/15/44 100 102 Northern States Power Co. 4.000% 8/15/45 200 201 Northern States Power Co. 3.600% 5/15/46 325 305 NorthWestern Corp. 4.176% 11/15/44 250 250 NSTAR Electric Co. 3.250% 11/15/25 175 175 NSTAR Electric Co. 5.500% 3/15/40 550 661 NV Energy Inc. 6.250% 11/15/20 225 253 Oglethorpe Power Corp. 6.100% 3/15/19 200 215 Oglethorpe Power Corp. 5.950% 11/1/39 100 119 Oglethorpe Power Corp. 5.375% 11/1/40 630 712 Oglethorpe Power Corp. 4.550% 6/1/44 300 296 Oglethorpe Power Corp. 4.250% 4/1/46 125 117 Ohio Power Co. 6.050% 5/1/18 100 104 Ohio Power Co. 5.375% 10/1/21 575 638 Oklahoma Gas & Electric Co. 4.150% 4/1/47 225 225 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 330 353 Oncor Electric Delivery Co. LLC 2.150% 6/1/19 1,075 1,080 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 200 241 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 1,100 1,495 Oncor Electric Delivery Co. LLC 4.550% 12/1/41 500 532 Pacific Gas & Electric Co. 8.250% 10/15/18 275 301 Pacific Gas & Electric Co. 3.500% 10/1/20 410 426 Pacific Gas & Electric Co. 4.250% 5/15/21 225 239 Pacific Gas & Electric Co. 3.250% 6/15/23 575 586 Pacific Gas & Electric Co. 3.750% 2/15/24 150 157 Pacific Gas & Electric Co. 3.400% 8/15/24 625 637 Pacific Gas & Electric Co. 6.050% 3/1/34 1,235 1,544 Pacific Gas & Electric Co. 5.800% 3/1/37 1,025 1,265 Pacific Gas & Electric Co. 6.250% 3/1/39 1,000 1,300 Pacific Gas & Electric Co. 5.400% 1/15/40 500 590 Pacific Gas & Electric Co. 4.450% 4/15/42 300 315 Pacific Gas & Electric Co. 4.600% 6/15/43 225 240 Pacific Gas & Electric Co. 4.750% 2/15/44 1,000 1,097 Pacific Gas & Electric Co. 4.250% 3/15/46 375 384 Pacific Gas & Electric Co. 4.000% 12/1/46 675 665 PacifiCorp 5.650% 7/15/18 300 315 PacifiCorp 2.950% 2/1/22 1,000 1,018 PacifiCorp 3.600% 4/1/24 500 518 PacifiCorp 5.250% 6/15/35 475 547 PacifiCorp 6.100% 8/1/36 500 634 PacifiCorp 5.750% 4/1/37 410 501 PacifiCorp 6.250% 10/15/37 600 774 PacifiCorp 4.100% 2/1/42 150 150 Pennsylvania Electric Co. 5.200% 4/1/20 205 218 PG&E Corp. 2.400% 3/1/19 1,650 1,658 Potomac Electric Power Co. 6.500% 11/15/37 400 531 PPL Capital Funding Inc. 3.500% 12/1/22 375 383 PPL Capital Funding Inc. 3.950% 3/15/24 225 232 PPL Capital Funding Inc. 5.000% 3/15/44 1,450 1,532 PPL Electric Utilities Corp. 3.000% 9/15/21 1,485 1,520 PPL Electric Utilities Corp. 6.250% 5/15/39 100 129 PPL Electric Utilities Corp. 4.750% 7/15/43 200 222 Progress Energy Inc. 3.150% 4/1/22 1,500 1,513 Progress Energy Inc. 7.750% 3/1/31 625 867 Progress Energy Inc. 7.000% 10/30/31 200 262 Progress Energy Inc. 6.000% 12/1/39 285 342 PSEG Power LLC 5.125% 4/15/20 150 162 PSEG Power LLC 3.000% 6/15/21 325 328 PSEG Power LLC 4.150% 9/15/21 50 52 Public Service Co. of Colorado 5.125% 6/1/19 175 187 Public Service Co. of Colorado 3.200% 11/15/20 700 723 Public Service Co. of Colorado 3.600% 9/15/42 225 212 Public Service Co. of Colorado 4.300% 3/15/44 200 209 Public Service Co. of New Hampshire 3.500% 11/1/23 150 155 Public Service Co. of Oklahoma 5.150% 12/1/19 600 643 Public Service Co. of Oklahoma 6.625% 11/15/37 275 353 Public Service Electric & Gas Co. 5.300% 5/1/18 394 410 Public Service Electric & Gas Co. 2.300% 9/15/18 450 455 Public Service Electric & Gas Co. 1.800% 6/1/19 200 200 Public Service Electric & Gas Co. 1.900% 3/15/21 200 197 Public Service Electric & Gas Co. 2.375% 5/15/23 225 221 Public Service Electric & Gas Co. 3.000% 5/15/25 500 500 Public Service Electric & Gas Co. 3.950% 5/1/42 1,525 1,525 Public Service Electric & Gas Co. 3.800% 3/1/46 1,000 983 Puget Energy Inc. 6.500% 12/15/20 250 280 Puget Energy Inc. 6.000% 9/1/21 400 446 Puget Energy Inc. 3.650% 5/15/25 1,550 1,532 Puget Sound Energy Inc. 5.483% 6/1/35 100 117 Puget Sound Energy Inc. 6.274% 3/15/37 500 633 Puget Sound Energy Inc. 5.757% 10/1/39 495 602 Puget Sound Energy Inc. 5.638% 4/15/41 390 478 Puget Sound Energy Inc. 4.434% 11/15/41 275 284 San Diego Gas & Electric Co. 3.000% 8/15/21 150 153 San Diego Gas & Electric Co. 2.500% 5/15/26 350 334 San Diego Gas & Electric Co. 6.125% 9/15/37 252 321 San Diego Gas & Electric Co. 4.500% 8/15/40 255 275 SCANA Corp. 4.750% 5/15/21 205 214 SCANA Corp. 4.125% 2/1/22 150 150 Sierra Pacific Power Co. 2.600% 5/1/26 300 287 Sierra Pacific Power Co. 6.750% 7/1/37 400 521 South Carolina Electric & Gas Co. 6.500% 11/1/18 1,100 1,178 South Carolina Electric & Gas Co. 6.625% 2/1/32 450 576 South Carolina Electric & Gas Co. 6.050% 1/15/38 150 176 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 115 South Carolina Electric & Gas Co. 4.350% 2/1/42 200 198 South Carolina Electric & Gas Co. 4.600% 6/15/43 225 229 South Carolina Electric & Gas Co. 4.100% 6/15/46 830 815 South Carolina Electric & Gas Co. 4.500% 6/1/64 300 290 South Carolina Electric & Gas Co. 5.100% 6/1/65 350 362 Southern California Edison Co. 3.875% 6/1/21 350 370 6 Southern California Edison Co. 1.845% 2/1/22 250 247 Southern California Edison Co. 3.500% 10/1/23 300 311 Southern California Edison Co. 6.650% 4/1/29 225 283 Southern California Edison Co. 5.750% 4/1/35 508 615 Southern California Edison Co. 5.350% 7/15/35 1,460 1,712 Southern California Edison Co. 4.500% 9/1/40 205 220 Southern California Edison Co. 4.050% 3/15/42 425 430 Southern California Edison Co. 3.900% 3/15/43 475 471 Southern California Edison Co. 4.650% 10/1/43 455 501 Southern California Edison Co. 3.600% 2/1/45 150 142 Southern Co. 1.550% 7/1/18 375 373 Southern Co. 1.850% 7/1/19 325 323 Southern Co. 2.150% 9/1/19 200 200 Southern Co. 2.750% 6/15/20 400 403 Southern Co. 2.350% 7/1/21 600 588 Southern Co. 2.950% 7/1/23 525 511 Southern Co. 3.250% 7/1/26 1,125 1,069 Southern Co. 4.250% 7/1/36 875 847 Southern Co. 4.400% 7/1/46 1,050 1,003 Southern Power Co. 1.500% 6/1/18 250 249 Southern Power Co. 1.950% 12/15/19 350 348 Southern Power Co. 2.375% 6/1/20 100 100 Southern Power Co. 2.500% 12/15/21 350 343 Southern Power Co. 4.150% 12/1/25 175 181 Southern Power Co. 5.150% 9/15/41 960 973 Southern Power Co. 5.250% 7/15/43 500 516 Southern Power Co. 4.950% 12/15/46 300 298 Southwestern Electric Power Co. 6.450% 1/15/19 250 269 Southwestern Electric Power Co. 6.200% 3/15/40 75 93 Southwestern Electric Power Co. 3.900% 4/1/45 1,400 1,320 Southwestern Public Service Co. 3.300% 6/15/24 1,850 1,882 Southwestern Public Service Co. 4.500% 8/15/41 100 106 Southwestern Public Service Co. 3.400% 8/15/46 1,450 1,307 System Energy Resources Inc. 4.100% 4/1/23 150 155 Tampa Electric Co. 5.400% 5/15/21 175 192 Tampa Electric Co. 2.600% 9/15/22 75 74 Tampa Electric Co. 6.550% 5/15/36 150 188 Tampa Electric Co. 4.200% 5/15/45 500 482 TECO Finance Inc. 5.150% 3/15/20 125 133 TransAlta Corp. 6.900% 5/15/18 100 104 TransAlta Corp. 4.500% 11/15/22 325 326 TransAlta Corp. 6.500% 3/15/40 175 159 Tucson Electric Power Co. 3.050% 3/15/25 200 193 UIL Holdings Corp. 4.625% 10/1/20 300 310 Union Electric Co. 6.700% 2/1/19 235 255 Union Electric Co. 3.500% 4/15/24 1,450 1,496 Union Electric Co. 3.900% 9/15/42 425 424 Union Electric Co. 3.650% 4/15/45 575 545 Virginia Electric & Power Co. 2.950% 1/15/22 750 763 Virginia Electric & Power Co. 3.450% 2/15/24 500 512 Virginia Electric & Power Co. 3.100% 5/15/25 500 496 Virginia Electric & Power Co. 3.500% 3/15/27 1,250 1,274 Virginia Electric & Power Co. 6.000% 1/15/36 500 621 Virginia Electric & Power Co. 6.000% 5/15/37 550 683 Virginia Electric & Power Co. 6.350% 11/30/37 600 770 Virginia Electric & Power Co. 8.875% 11/15/38 450 726 Virginia Electric & Power Co. 4.000% 1/15/43 850 838 Virginia Electric & Power Co. 4.450% 2/15/44 200 211 Virginia Electric & Power Co. 4.000% 11/15/46 1,000 986 WEC Energy Group Inc. 2.450% 6/15/20 250 251 WEC Energy Group Inc. 3.550% 6/15/25 750 764 Westar Energy Inc. 2.550% 7/1/26 575 546 Westar Energy Inc. 3.100% 4/1/27 450 444 Westar Energy Inc. 4.125% 3/1/42 525 530 Westar Energy Inc. 4.100% 4/1/43 225 226 Westar Energy Inc. 4.625% 9/1/43 150 158 Westar Energy Inc. 4.250% 12/1/45 100 98 Wisconsin Electric Power Co. 2.950% 9/15/21 635 649 Wisconsin Electric Power Co. 5.625% 5/15/33 200 235 Wisconsin Electric Power Co. 4.250% 6/1/44 100 101 Wisconsin Electric Power Co. 4.300% 12/15/45 125 128 Wisconsin Power & Light Co. 5.000% 7/15/19 25 27 Wisconsin Power & Light Co. 6.375% 8/15/37 300 391 Wisconsin Public Service Corp. 1.650% 12/4/18 500 499 Wisconsin Public Service Corp. 3.671% 12/1/42 75 71 Xcel Energy Inc. 4.700% 5/15/20 305 324 Xcel Energy Inc. 2.600% 3/15/22 275 273 Xcel Energy Inc. 3.300% 6/1/25 150 150 Xcel Energy Inc. 3.350% 12/1/26 275 274 Xcel Energy Inc. 6.500% 7/1/36 635 798 Natural Gas (0.1%) Atmos Energy Corp. 8.500% 3/15/19 1,140 1,281 Atmos Energy Corp. 5.500% 6/15/41 800 958 British Transco Finance Inc. 6.625% 6/1/18 430 454 CenterPoint Energy Resources Corp. 6.000% 5/15/18 150 156 CenterPoint Energy Resources Corp. 4.500% 1/15/21 265 279 CenterPoint Energy Resources Corp. 5.850% 1/15/41 675 802 KeySpan Corp. 5.803% 4/1/35 250 284 NiSource Finance Corp. 6.800% 1/15/19 550 595 NiSource Finance Corp. 5.450% 9/15/20 350 383 NiSource Finance Corp. 6.125% 3/1/22 450 515 NiSource Finance Corp. 6.250% 12/15/40 400 484 NiSource Finance Corp. 5.950% 6/15/41 500 599 NiSource Finance Corp. 5.800% 2/1/42 300 349 NiSource Finance Corp. 4.800% 2/15/44 200 210 ONE Gas Inc. 2.070% 2/1/19 300 301 ONE Gas Inc. 4.658% 2/1/44 125 132 Piedmont Natural Gas Co. Inc. 4.650% 8/1/43 150 157 Piedmont Natural Gas Co. Inc. 3.640% 11/1/46 150 134 Sempra Energy 6.150% 6/15/18 750 790 Sempra Energy 9.800% 2/15/19 250 285 Sempra Energy 1.625% 10/7/19 100 99 Sempra Energy 2.400% 3/15/20 300 303 Sempra Energy 2.850% 11/15/20 1,225 1,239 Sempra Energy 4.050% 12/1/23 850 886 Sempra Energy 3.750% 11/15/25 330 336 Sempra Energy 6.000% 10/15/39 705 841 Southern California Gas Co. 2.600% 6/15/26 750 724 Southern California Gas Co. 5.750% 11/15/35 25 30 Southern California Gas Co. 3.750% 9/15/42 800 777 Southern California Gas Co. 4.450% 3/15/44 150 158 Southern Co. Gas Capital Corp. 3.500% 9/15/21 1,250 1,289 Southern Co. Gas Capital Corp. 3.875% 11/15/25 425 432 Southern Co. Gas Capital Corp. 3.250% 6/15/26 375 365 Southern Co. Gas Capital Corp. 5.875% 3/15/41 125 146 Southern Co. Gas Capital Corp. 4.400% 6/1/43 125 123 Southern Co. Gas Capital Corp. 3.950% 10/1/46 450 411 Washington Gas Light Co. 3.796% 9/15/46 325 305 Other Utility (0.0%) American Water Capital Corp. 3.850% 3/1/24 1,575 1,660 American Water Capital Corp. 6.593% 10/15/37 500 673 American Water Capital Corp. 4.300% 12/1/42 125 131 American Water Capital Corp. 4.000% 12/1/46 500 510 United Utilities plc 5.375% 2/1/19 200 209 Veolia Environnement SA 6.750% 6/1/38 200 254 Total Corporate Bonds (Cost $3,527,245) Sovereign Bonds (2.1%) African Development Bank 1.625% 10/2/18 300 301 African Development Bank 1.000% 11/2/18 1,550 1,538 African Development Bank 1.000% 5/15/19 1,200 1,185 African Development Bank 1.375% 2/12/20 350 346 African Development Bank 1.875% 3/16/20 1,700 1,707 African Development Bank 1.250% 7/26/21 1,700 1,641 African Development Bank 2.375% 9/23/21 1,850 1,869 Agricultural Bank of China Ltd. 2.000% 5/21/18 300 299 Agricultural Bank of China Ltd. 2.750% 5/21/20 250 250 Asian Development Bank 0.875% 4/26/18 1,200 1,196 Asian Development Bank 1.125% 6/5/18 2,300 2,294 Asian Development Bank 5.593% 7/16/18 500 525 Asian Development Bank 1.750% 9/11/18 1,650 1,658 Asian Development Bank 0.875% 10/5/18 1,650 1,637 Asian Development Bank 1.875% 10/23/18 530 534 Asian Development Bank 1.375% 1/15/19 1,000 999 Asian Development Bank 1.750% 3/21/19 575 578 Asian Development Bank 1.875% 4/12/19 1,550 1,561 Asian Development Bank 1.000% 8/16/19 450 444 Asian Development Bank 1.750% 1/10/20 2,000 2,007 Asian Development Bank 1.500% 1/22/20 2,500 2,490 Asian Development Bank 1.375% 3/23/20 2,250 2,227 Asian Development Bank 1.625% 3/16/21 3,100 3,061 Asian Development Bank 2.000% 2/16/22 3,500 3,492 Asian Development Bank 1.875% 2/18/22 1,850 1,832 Asian Development Bank 2.000% 1/22/25 1,000 965 Asian Development Bank 2.000% 4/24/26 400 382 Asian Development Bank 2.625% 1/12/27 800 806 9 Bank of England 1.250% 3/14/19 150 149 Canada 1.125% 3/19/18 2,100 2,098 Canada 1.625% 2/27/19 800 800 CNOOC Finance 2013 Ltd. 3.000% 5/9/23 1,950 1,904 CNOOC Finance 2015 Australia Pty Ltd. 2.625% 5/5/20 1,500 1,496 CNOOC Finance 2 3.500% 5/5/25 1,800 1,785 CNOOC Nexen Finance 2014 ULC 4.250% 4/30/24 1,000 1,045 CNOOC Nexen Finance 2014 ULC 4.875% 4/30/44 400 429 Corp. Andina de Fomento 1.500% 8/8/17 900 899 Corp. Andina de Fomento 2.000% 5/10/19 1,800 1,793 Corp. Andina de Fomento 2.125% 9/27/21 700 684 Corp. Andina de Fomento 4.375% 6/15/22 1,875 1,999 Council Of Europe Development Bank 1.000% 3/7/18 525 524 Council Of Europe Development Bank 1.125% 5/31/18 975 973 Council Of Europe Development Bank 1.625% 3/10/20 1,300 1,294 Council Of Europe Development Bank 1.625% 3/16/21 600 590 Ecopetrol SA 5.875% 9/18/23 1,300 1,412 Ecopetrol SA 4.125% 1/16/25 2,150 2,077 Ecopetrol SA 5.375% 6/26/26 950 975 Ecopetrol SA 7.375% 9/18/43 700 748 Ecopetrol SA 5.875% 5/28/45 1,075 980 Emirates Telecommunications Group Co. PJSC 3.500% 6/18/24 200 201 European Bank for Reconstruction & Development 1.000% 6/15/18 700 697 European Bank for Reconstruction & Development 1.000% 9/17/18 400 398 European Bank for Reconstruction & Development 1.625% 11/15/18 50 50 European Bank for Reconstruction & Development 1.750% 6/14/19 2,050 2,055 European Bank for Reconstruction & Development 0.875% 7/22/19 2,500 2,456 European Bank for Reconstruction & Development 1.750% 11/26/19 500 501 European Bank for Reconstruction & Development 1.500% 3/16/20 1,650 1,638 European Bank for Reconstruction & Development 2.000% 2/1/21 1,200 1,200 European Bank for Reconstruction & Development 1.875% 2/23/22 1,300 1,282 European Investment Bank 1.000% 8/17/17 1,475 1,475 European Investment Bank 1.250% 5/15/18 3,400 3,400 European Investment Bank 1.000% 6/15/18 3,500 3,487 European Investment Bank 1.125% 8/15/18 2,000 1,992 European Investment Bank 1.625% 12/18/18 3,200 3,208 European Investment Bank 1.875% 3/15/19 4,400 4,427 European Investment Bank 1.750% 6/17/19 4,675 4,686 European Investment Bank 1.125% 8/15/19 2,000 1,975 European Investment Bank 1.625% 3/16/20 4,100 4,079 European Investment Bank 1.750% 5/15/20 4,500 4,494 European Investment Bank 1.375% 6/15/20 2,000 1,970 European Investment Bank 2.875% 9/15/20 5,000 5,157 European Investment Bank 1.625% 12/15/20 2,500 2,469 European Investment Bank 4.000% 2/16/21 4,000 4,290 European Investment Bank 2.000% 3/15/21 3,000 2,996 European Investment Bank 2.500% 4/15/21 3,650 3,714 European Investment Bank 1.375% 9/15/21 300 290 European Investment Bank 2.125% 10/15/21 350 350 European Investment Bank 2.250% 3/15/22 2,800 2,811 European Investment Bank 2.375% 6/15/22 4,800 4,789 European Investment Bank 2.250% 8/15/22 1,000 997 European Investment Bank 3.250% 1/29/24 1,550 1,624 European Investment Bank 1.875% 2/10/25 2,600 2,471 European Investment Bank 2.125% 4/13/26 3,000 2,873 Export Development Canada 1.000% 6/15/18 150 149 Export Development Canada 1.500% 10/3/18 1,375 1,374 Export Development Canada 1.250% 2/4/19 800 797 10 Export Development Canada 1.750% 8/19/19 200 200 10 Export Development Canada 1.625% 1/17/20 1,500 1,497 Export Development Canada 1.500% 5/26/21 1,500 1,465 Export Development Canada 1.375% 10/21/21 2,800 2,710 Export-Import Bank of Korea 1.750% 2/27/18 300 300 Export-Import Bank of Korea 2.875% 9/17/18 700 710 Export-Import Bank of Korea 1.750% 5/26/19 1,000 994 Export-Import Bank of Korea 2.375% 8/12/19 600 604 Export-Import Bank of Korea 1.500% 10/21/19 800 789 Export-Import Bank of Korea 4.000% 1/29/21 1,000 1,049 Export-Import Bank of Korea 2.500% 5/10/21 1,000 992 Export-Import Bank of Korea 1.875% 10/21/21 1,000 965 Export-Import Bank of Korea 2.750% 1/25/22 1,500 1,498 Export-Import Bank of Korea 5.000% 4/11/22 1,475 1,624 Export-Import Bank of Korea 4.000% 1/14/24 2,100 2,215 Export-Import Bank of Korea 3.250% 11/10/25 300 302 Export-Import Bank of Korea 2.625% 5/26/26 600 575 FMS Wertmanagement AoeR 1.125% 9/5/17 700 700 FMS Wertmanagement AoeR 1.625% 11/20/18 1,600 1,605 FMS Wertmanagement AoeR 1.000% 8/16/19 2,100 2,070 11 FMS Wertmanagement AoeR 1.750% 1/24/20 2,200 2,197 FMS Wertmanagement AoeR 1.750% 3/17/20 750 750 Hydro-Quebec 8.400% 1/15/22 1,235 1,530 Hydro-Quebec 8.050% 7/7/24 1,175 1,530 Industrial & Commercial Bank of China Ltd. 3.231% 11/13/19 2,200 2,242 Industrial & Commercial Bank of China Ltd. 2.635% 5/26/21 600 593 Inter-American Development Bank 0.875% 3/15/18 350 349 Inter-American Development Bank 1.750% 8/24/18 5,105 5,130 Inter-American Development Bank 1.125% 8/28/18 3,700 3,690 Inter-American Development Bank 1.000% 5/13/19 2,800 2,772 Inter-American Development Bank 3.875% 9/17/19 450 474 Inter-American Development Bank 1.250% 10/15/19 1,700 1,685 Inter-American Development Bank 1.750% 10/15/19 2,200 2,208 Inter-American Development Bank 3.875% 2/14/20 500 530 Inter-American Development Bank 1.875% 6/16/20 1,000 1,004 Inter-American Development Bank 2.125% 11/9/20 350 353 Inter-American Development Bank 2.125% 1/18/22 3,000 3,012 Inter-American Development Bank 1.750% 4/14/22 3,500 3,438 Inter-American Development Bank 3.000% 2/21/24 2,600 2,695 Inter-American Development Bank 7.000% 6/15/25 250 315 Inter-American Development Bank 2.000% 6/2/26 4,375 4,179 Inter-American Development Bank 3.875% 10/28/41 800 865 Inter-American Development Bank 4.375% 1/24/44 450 523 International Bank for Reconstruction & Development 0.875% 4/17/17 4,750 4,750 International Bank for Reconstruction & Development 1.375% 4/10/18 3,200 3,204 International Bank for Reconstruction & Development 1.000% 6/15/18 3,500 3,487 International Bank for Reconstruction & Development 0.875% 7/19/18 4,000 3,980 International Bank for Reconstruction & Development 1.875% 3/15/19 3,300 3,324 International Bank for Reconstruction & Development 1.250% 7/26/19 4,500 4,471 International Bank for Reconstruction & Development 0.875% 8/15/19 3,575 3,521 International Bank for Reconstruction & Development 1.875% 10/7/19 1,500 1,511 International Bank for Reconstruction & Development 1.125% 11/27/19 1,750 1,728 International Bank for Reconstruction & Development 1.375% 3/30/20 2,200 2,178 International Bank for Reconstruction & Development 1.875% 4/21/20 6,500 6,531 International Bank for Reconstruction & Development 2.125% 11/1/20 2,200 2,222 International Bank for Reconstruction & Development 1.625% 3/9/21 600 593 International Bank for Reconstruction & Development 1.375% 5/24/21 4,000 3,910 International Bank for Reconstruction & Development 2.250% 6/24/21 1,700 1,717 International Bank for Reconstruction & Development 1.375% 9/20/21 4,500 4,371 International Bank for Reconstruction & Development 2.000% 1/26/22 7,100 7,074 International Bank for Reconstruction & Development 1.625% 2/10/22 2,025 1,979 International Bank for Reconstruction & Development 7.625% 1/19/23 25 32 International Bank for Reconstruction & Development 2.500% 11/25/24 4,500 4,507 International Bank for Reconstruction & Development 2.500% 7/29/25 2,500 2,488 International Finance Corp. 2.125% 11/17/17 950 953 International Finance Corp. 1.250% 7/16/18 2,200 2,191 International Finance Corp. 1.750% 9/4/18 1,300 1,303 International Finance Corp. 1.750% 9/16/19 1,100 1,100 International Finance Corp. 1.750% 3/30/20 2,000 2,000 International Finance Corp. 1.625% 7/16/20 1,000 991 International Finance Corp. 2.125% 4/7/26 2,250 2,162 12 Japan Bank for International Cooperation 1.125% 7/19/17 650 649 12 Japan Bank for International Cooperation 1.750% 7/31/18 925 925 12 Japan Bank for International Cooperation 1.750% 11/13/18 3,000 2,997 12 Japan Bank for International Cooperation 2.125% 2/7/19 1,000 1,003 12 Japan Bank for International Cooperation 2.250% 2/24/20 1,600 1,602 12 Japan Bank for International Cooperation 1.750% 5/28/20 2,500 2,458 12 Japan Bank for International Cooperation 1.500% 7/21/21 1,200 1,150 12 Japan Bank for International Cooperation 2.000% 11/4/21 1,900 1,853 12 Japan Bank for International Cooperation 3.375% 7/31/23 325 339 12 Japan Bank for International Cooperation 3.000% 5/29/24 650 662 12 Japan Bank for International Cooperation 2.125% 2/10/25 2,400 2,290 12 Japan Bank for International Cooperation 2.500% 5/28/25 1,000 977 11 KFW 4.375% 3/15/18 3,450 3,550 11 KFW 0.875% 4/19/18 5,100 5,082 11 KFW 1.000% 6/11/18 2,200 2,192 11 KFW 4.500% 7/16/18 350 364 11 KFW 1.125% 8/6/18 1,500 1,497 11 KFW 1.000% 9/7/18 3,500 3,483 11 KFW 1.875% 4/1/19 3,925 3,956 11 KFW 4.875% 6/17/19 4,775 5,112 11 KFW 1.000% 7/15/19 5,500 5,433 11 KFW 1.750% 10/15/19 1,300 1,304 11 KFW 4.000% 1/27/20 150 160 11 KFW 1.750% 3/31/20 5,500 5,483 11 KFW 1.500% 4/20/20 3,550 3,523 11 KFW 2.750% 9/8/20 4,500 4,629 11 KFW 2.750% 10/1/20 3,200 3,296 11 KFW 1.500% 6/15/21 7,100 6,958 11 KFW 2.375% 8/25/21 2,710 2,748 11 KFW 2.625% 1/25/22 1,500 1,534 11 KFW 2.125% 3/7/22 7,150 7,141 11 KFW 2.000% 10/4/22 1,575 1,554 11 KFW 2.125% 1/17/23 1,750 1,735 11 KFW 2.500% 11/20/24 3,800 3,827 11 KFW 2.000% 5/2/25 2,500 2,415 11 KFW 0.000% 4/18/36 500 272 Korea Development Bank 3.875% 5/4/17 1,000 1,002 Korea Development Bank 4.625% 11/16/21 1,375 1,489 Korea Development Bank 2.625% 2/27/22 1,300 1,292 Korea Development Bank 3.000% 9/14/22 1,400 1,413 Korea Development Bank 3.750% 1/22/24 1,500 1,560 11 Kreditanstalt fuer Wiederaufbau 2.000% 11/30/21 6,200 6,170 11 Landwirtschaftliche Rentenbank 1.000% 4/4/18 1,000 998 11 Landwirtschaftliche Rentenbank 1.875% 9/17/18 600 604 11 Landwirtschaftliche Rentenbank 1.750% 4/15/19 350 351 11 Landwirtschaftliche Rentenbank 1.375% 10/23/19 425 422 11 Landwirtschaftliche Rentenbank 2.250% 10/1/21 975 979 11 Landwirtschaftliche Rentenbank 2.000% 12/6/21 4,075 4,044 11 Landwirtschaftliche Rentenbank 2.000% 1/13/25 2,500 2,409 11 Landwirtschaftliche Rentenbank 2.375% 6/10/25 975 963 11 Landwirtschaftliche Rentenbank 1.750% 7/27/26 975 905 Nexen Energy ULC 7.875% 3/15/32 100 137 Nexen Energy ULC 5.875% 3/10/35 410 478 Nexen Energy ULC 6.400% 5/15/37 800 992 Nexen Energy ULC 7.500% 7/30/39 625 876 Nordic Investment Bank 0.875% 9/27/18 500 496 Nordic Investment Bank 1.875% 6/14/19 850 855 Nordic Investment Bank 2.125% 2/1/22 500 501 North American Development Bank 2.300% 10/10/18 325 328 North American Development Bank 4.375% 2/11/20 650 688 North American Development Bank 2.400% 10/26/22 350 341 13 Oesterreichische Kontrollbank AG 1.125% 5/29/18 1,275 1,272 13 Oesterreichische Kontrollbank AG 1.125% 4/26/19 1,200 1,187 13 Oesterreichische Kontrollbank AG 1.375% 2/10/20 1,400 1,382 13 Oesterreichische Kontrollbank AG 1.500% 10/21/20 2,000 1,969 13 Oesterreichische Kontrollbank AG 1.875% 1/20/21 800 795 13 Oesterreichische Kontrollbank AG 2.375% 10/1/21 1,000 1,009 6 Oriental Republic of Uruguay 4.500% 8/14/24 1,000 1,058 6 Oriental Republic of Uruguay 4.375% 10/27/27 700 732 6 Oriental Republic of Uruguay 7.625% 3/21/36 1,125 1,455 6 Oriental Republic of Uruguay 4.125% 11/20/45 2,029 1,783 6 Oriental Republic of Uruguay 5.100% 6/18/50 3,050 2,939 Petroleos Mexicanos 5.500% 2/4/19 1,250 1,311 Petroleos Mexicanos 6.000% 3/5/20 450 484 Petroleos Mexicanos 3.500% 7/23/20 500 506 Petroleos Mexicanos 5.500% 1/21/21 1,730 1,832 Petroleos Mexicanos 6.375% 2/4/21 6,429 6,980 Petroleos Mexicanos 4.875% 1/24/22 6,525 6,731 Petroleos Mexicanos 3.500% 1/30/23 950 906 Petroleos Mexicanos 4.625% 9/21/23 1,621 1,634 Petroleos Mexicanos 4.875% 1/18/24 1,750 1,774 6 Petroleos Mexicanos 2.290% 2/15/24 140 139 Petroleos Mexicanos 2.378% 4/15/25 170 169 Petroleos Mexicanos 4.500% 1/23/26 175 169 Petroleos Mexicanos 6.875% 8/4/26 2,666 2,970 9 Petroleos Mexicanos 6.500% 3/13/27 2,900 3,120 Petroleos Mexicanos 6.625% 6/15/35 1,000 1,030 Petroleos Mexicanos 6.625% 6/15/38 375 381 Petroleos Mexicanos 6.500% 6/2/41 300 300 Petroleos Mexicanos 5.500% 6/27/44 1,111 983 Petroleos Mexicanos 6.375% 1/23/45 1,000 976 Petroleos Mexicanos 5.625% 1/23/46 3,898 3,512 Petroleos Mexicanos 6.750% 9/21/47 3,754 3,817 14 Power Sector Assets & Liabilities Management Corp. 9.625% 5/15/28 140 210 Province of Alberta Canada 1.900% 12/6/19 1,500 1,501 Province of British Columbia 2.650% 9/22/21 500 509 Province of British Columbia 2.000% 10/23/22 300 293 Province of British Columbia 2.250% 6/2/26 1,200 1,145 Province of Manitoba 1.125% 6/1/18 1,000 996 Province of Manitoba 2.100% 9/6/22 300 295 Province of Manitoba 3.050% 5/14/24 1,600 1,631 Province of Manitoba 2.125% 6/22/26 850 797 Province of New Brunswick 2.750% 6/15/18 725 735 Province of Ontario 3.000% 7/16/18 400 407 Province of Ontario 2.000% 9/27/18 1,650 1,656 Province of Ontario 1.625% 1/18/19 4,000 3,989 Province of Ontario 2.000% 1/30/19 2,875 2,885 Province of Ontario 1.250% 6/17/19 800 790 Province of Ontario 1.650% 9/27/19 1,925 1,915 Province of Ontario 4.000% 10/7/19 850 894 Province of Ontario 4.400% 4/14/20 975 1,041 Province of Ontario 2.400% 2/8/22 700 699 Province of Ontario 2.450% 6/29/22 100 100 Province of Ontario 3.200% 5/16/24 1,000 1,026 Province of Ontario 2.500% 4/27/26 1,000 969 Province of Quebec 4.625% 5/14/18 2,100 2,169 Province of Quebec 3.500% 7/29/20 1,530 1,594 Province of Quebec 2.750% 8/25/21 1,375 1,395 Province of Quebec 2.375% 1/31/22 500 499 Province of Quebec 2.625% 2/13/23 2,050 2,051 Province of Quebec 7.125% 2/9/24 1,400 1,734 Province of Quebec 2.875% 10/16/24 700 702 Province of Quebec 2.500% 4/20/26 500 487 Province of Quebec 7.500% 9/15/29 1,075 1,512 Republic of Chile 2.250% 10/30/22 150 147 Republic of Chile 3.125% 1/21/26 2,010 2,030 Republic of Chile 3.625% 10/30/42 1,800 1,772 Republic of Colombia 7.375% 3/18/19 825 910 Republic of Colombia 4.375% 7/12/21 2,130 2,252 6 Republic of Colombia 2.625% 3/15/23 1,125 1,082 Republic of Colombia 4.000% 2/26/24 4,980 5,124 Republic of Colombia 8.125% 5/21/24 400 509 6 Republic of Colombia 4.500% 1/28/26 500 528 6 Republic of Colombia 3.875% 4/25/27 1,300 1,297 Republic of Colombia 7.375% 9/18/37 1,000 1,284 Republic of Colombia 6.125% 1/18/41 1,775 2,026 6 Republic of Colombia 5.625% 2/26/44 533 582 6 Republic of Colombia 5.000% 6/15/45 4,229 4,292 Republic of Hungary 6.250% 1/29/20 1,300 1,425 Republic of Hungary 6.375% 3/29/21 11,650 13,121 Republic of Hungary 7.625% 3/29/41 550 798 Republic of Italy 6.875% 9/27/23 2,500 2,926 Republic of Italy 5.375% 6/15/33 1,400 1,511 Republic of Korea 7.125% 4/16/19 1,150 1,271 Republic of Korea 3.875% 9/11/23 850 910 Republic of Korea 2.750% 1/19/27 2,800 2,751 Republic of Panama 5.200% 1/30/20 2,045 2,209 6 Republic of Panama 4.000% 9/22/24 600 625 6 Republic of Panama 3.750% 3/16/25 1,450 1,482 Republic of Panama 7.125% 1/29/26 900 1,136 Republic of Panama 9.375% 4/1/29 1,050 1,546 6 Republic of Panama 6.700% 1/26/36 2,284 2,888 6 Republic of Panama 4.300% 4/29/53 250 236 Republic of Peru 8.750% 11/21/33 4,635 7,023 6 Republic of Peru 6.550% 3/14/37 600 777 Republic of Peru 5.625% 11/18/50 1,275 1,522 Republic of Poland 6.375% 7/15/19 3,340 3,666 Republic of Poland 5.125% 4/21/21 2,725 2,984 Republic of Poland 5.000% 3/23/22 1,415 1,555 Republic of Poland 3.000% 3/17/23 2,000 1,997 Republic of Poland 4.000% 1/22/24 1,225 1,285 Republic of Poland 3.250% 4/6/26 150 149 Republic of South Africa 5.500% 3/9/20 1,560 1,659 Republic of South Africa 5.875% 5/30/22 100 109 Republic of South Africa 4.665% 1/17/24 3,800 3,843 Republic of South Africa 5.875% 9/16/25 100 107 Republic of South Africa 4.875% 4/14/26 1,950 1,960 Republic of South Africa 4.300% 10/12/28 2,300 2,159 Republic of South Africa 6.250% 3/8/41 700 785 Republic of South Africa 5.000% 10/12/46 350 332 Republic of the Philippines 8.375% 6/17/19 800 912 Republic of the Philippines 4.000% 1/15/21 3,475 3,697 Republic of the Philippines 4.200% 1/21/24 1,400 1,515 Republic of the Philippines 9.500% 10/21/24 550 791 Republic of the Philippines 10.625% 3/16/25 425 647 Republic of the Philippines 5.500% 3/30/26 1,500 1,770 Republic of the Philippines 9.500% 2/2/30 825 1,304 Republic of the Philippines 7.750% 1/14/31 775 1,104 Republic of the Philippines 6.375% 1/15/32 800 1,032 Republic of the Philippines 6.375% 10/23/34 2,175 2,887 Republic of the Philippines 5.000% 1/13/37 400 466 Republic of the Philippines 3.950% 1/20/40 300 308 Republic of the Philippines 3.700% 3/1/41 3,134 3,095 State of Israel 5.125% 3/26/19 500 533 State of Israel 4.000% 6/30/22 900 958 State of Israel 3.150% 6/30/23 1,100 1,114 State of Israel 2.875% 3/16/26 1,500 1,472 State of Israel 4.500% 1/30/43 900 928 Statoil ASA 1.950% 11/8/18 200 201 Statoil ASA 5.250% 4/15/19 1,510 1,607 Statoil ASA 2.250% 11/8/19 1,000 1,005 Statoil ASA 2.900% 11/8/20 150 153 Statoil ASA 2.750% 11/10/21 1,100 1,108 Statoil ASA 3.150% 1/23/22 125 128 Statoil ASA 2.450% 1/17/23 400 393 Statoil ASA 2.650% 1/15/24 4,300 4,207 Statoil ASA 3.250% 11/10/24 550 555 Statoil ASA 7.150% 1/15/29 250 333 Statoil ASA 5.100% 8/17/40 300 339 Statoil ASA 4.250% 11/23/41 325 325 Statoil ASA 3.950% 5/15/43 175 169 Statoil ASA 4.800% 11/8/43 600 659 Svensk Exportkredit AB 1.250% 4/12/19 1,000 992 Svensk Exportkredit AB 1.875% 6/17/19 1,550 1,557 Svensk Exportkredit AB 1.125% 8/28/19 1,400 1,380 Svensk Exportkredit AB 1.875% 6/23/20 600 599 Svensk Exportkredit AB 1.750% 3/10/21 800 789 United Mexican States 5.950% 3/19/19 113 121 United Mexican States 3.500% 1/21/21 290 301 United Mexican States 3.625% 3/15/22 8,955 9,214 United Mexican States 4.000% 10/2/23 4,824 4,978 United Mexican States 3.600% 1/30/25 2,425 2,419 United Mexican States 4.125% 1/21/26 800 823 United Mexican States 4.150% 3/28/27 2,100 2,137 United Mexican States 6.750% 9/27/34 1,309 1,626 United Mexican States 6.050% 1/11/40 2,420 2,770 United Mexican States 4.750% 3/8/44 3,992 3,885 United Mexican States 5.550% 1/21/45 300 326 United Mexican States 4.600% 1/23/46 600 576 United Mexican States 4.350% 1/15/47 650 598 United Mexican States 5.750% 10/12/10 4,292 4,277 Total Sovereign Bonds (Cost $666,586) Taxable Municipal Bonds (0.3%) Alabama Economic Settlement Authority BP Settlement Revenue 3.163% 9/15/25 300 301 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 6.449% 2/15/44 200 252 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.834% 2/15/41 100 142 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.053% 2/15/43 50 59 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 925 1,090 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 160 192 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 75 102 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 175 268 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 100 122 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 175 237 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 1,075 1,468 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 125 180 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 1,210 1,732 California Department of Water Resources Power Supply Revenue 2.000% 5/1/22 1,000 982 California GO 6.200% 10/1/19 1,600 1,775 California GO 5.700% 11/1/21 1,000 1,137 California GO 7.500% 4/1/34 2,270 3,212 California GO 7.550% 4/1/39 2,005 2,937 California GO 7.300% 10/1/39 850 1,193 California GO 7.350% 11/1/39 1,325 1,871 California GO 7.625% 3/1/40 800 1,168 California GO 7.600% 11/1/40 350 522 California State University Systemwide Revenue 3.899% 11/1/47 250 251 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 100 123 Chicago IL GO 7.045% 1/1/29 200 204 Chicago IL GO 7.375% 1/1/33 550 562 Chicago IL GO 7.781% 1/1/35 100 105 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 350 418 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 50 56 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 425 558 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 200 235 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 735 916 Chicago IL Water Revenue 6.742% 11/1/40 675 837 Clark County NV Airport System Revenue 6.881% 7/1/42 75 83 Clark County NV Airport System Revenue 6.820% 7/1/45 275 386 Connecticut GO 5.090% 10/1/30 575 640 Connecticut GO 5.850% 3/15/32 610 732 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 150 174 Cook County IL GO 6.229% 11/15/34 400 472 Dallas County TX Hospital District Revenue 5.621% 8/15/44 100 117 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 200 258 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 75 86 Dallas TX Convention Center Hotel Development Corp. Hotel Revenue 7.088% 1/1/42 1,120 1,451 Dallas TX Independent School District GO 6.450% 2/15/35 150 172 Dartmouth College New Hampshire GO 4.750% 6/1/19 15 16 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 75 91 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 61 District of Columbia Water & Sewer Authority Public Utility Revenue 4.814% 10/1/14 925 924 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 2.197% 7/1/19 250 252 Florida Board of Administration Finance Corp Revenue 2.638% 7/1/21 500 503 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 425 428 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.995% 7/1/20 1,400 1,437 George Washington University District of Columbia GO 3.485% 9/15/22 500 518 George Washington University District of Columbia GO 4.300% 9/15/44 400 398 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 610 694 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 1,150 1,293 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 150 158 Houston TX GO 6.290% 3/1/32 880 1,037 Houston TX Utility System Revenue 3.828% 5/15/28 275 286 Illinois GO 5.877% 3/1/19 600 631 Illinois GO 4.950% 6/1/23 1,450 1,476 Illinois GO 5.100% 6/1/33 3,220 2,934 Illinois GO 6.630% 2/1/35 480 488 Illinois GO 6.725% 4/1/35 475 487 Illinois GO 7.350% 7/1/35 1,500 1,596 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 300 378 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 75 93 15 Industry CA Sales Tax Revenue 5.125% 1/1/51 200 207 JobsOhio Beverage System Statewide Liquor Profits Revenue 3.985% 1/1/29 300 318 JobsOhio Beverage System Statewide Liquor Profits Revenue 4.532% 1/1/35 225 242 Kansas Development Finance Authority Revenue 4.727% 4/15/37 500 513 Kentucky Asset/Liability Commission General Fund Revenue 3.165% 4/1/18 14 14 Los Angeles CA Community College District GO 6.600% 8/1/42 1,050 1,454 Los Angeles CA Community College District GO 6.750% 8/1/49 235 341 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 100 123 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 100 112 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 410 566 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 500 700 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,560 1,915 Los Angeles CA Unified School District GO 6.758% 7/1/34 100 134 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 125 154 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 200 267 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 72 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 100 125 Massachusetts GO 4.200% 12/1/21 1,375 1,464 Massachusetts GO 5.456% 12/1/39 845 1,038 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 500 622 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 63 Massachusetts Water Pollution Abatement Trust Revenue 5.192% 8/1/40 435 498 Metropolitan Government of Nashville & Davidson County TN Convention Center Authority Tourism Tax Revenue 6.731% 7/1/43 100 131 Metropolitan Washington DC Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 575 813 Mississippi GO 5.245% 11/1/34 50 60 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 100 119 16 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 1,435 1,714 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.754% 12/15/28 460 475 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.104% 12/15/28 1,150 1,194 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 450 491 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 375 540 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 1,705 2,380 New York City NY GO 6.246% 6/1/35 100 111 New York City NY GO 5.968% 3/1/36 160 201 New York City NY GO 5.985% 12/1/36 75 93 New York City NY GO 5.517% 10/1/37 400 481 New York City NY GO 6.271% 12/1/37 700 910 New York City NY GO 5.846% 6/1/40 100 127 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 100 130 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 500 551 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 100 129 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 75 98 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 124 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 1,510 1,948 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 300 364 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 150 182 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 625 759 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 1,225 1,783 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 100 121 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 95 114 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 300 361 New York University Hospitals Center Revenue 5.750% 7/1/43 375 455 North Texas Tollway Authority System Revenue 6.718% 1/1/49 700 976 Ohio State University General Receipts Revenue 4.910% 6/1/40 175 202 Ohio State University General Receipts Revenue 3.798% 12/1/46 100 98 Ohio State University General Receipts Revenue 4.800% 6/1/11 665 653 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 100 113 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 225 283 Oregon GO 5.762% 6/1/23 500 558 Oregon GO 5.892% 6/1/27 375 450 17 Oregon School Boards Association GO 4.759% 6/30/28 500 552 15 Oregon School Boards Association GO 5.528% 6/30/28 125 146 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 100 105 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 375 448 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 125 157 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 800 987 Port Authority of New York & New Jersey Revenue 4.960% 8/1/46 975 1,108 Port Authority of New York & New Jersey Revenue 5.310% 8/1/46 375 402 Port Authority of New York & New Jersey Revenue 4.926% 10/1/51 535 604 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,075 1,123 Port Authority of New York & New Jersey Revenue 4.810% 10/15/65 150 165 President & Fellows of Harvard College Massachusetts GO 4.875% 10/15/40 275 334 President & Fellows of Harvard College Massachusetts GO 3.150% 7/15/46 300 277 Princeton University New Jersey GO 4.950% 3/1/19 1,375 1,459 Princeton University New Jersey GO 5.700% 3/1/39 300 400 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 150 195 Rutgers State University New Jersey Revenue 5.665% 5/1/40 325 382 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 375 429 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 225 287 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 100 125 San Antonio TX Electric & Gas Systems Revenue 5.808% 2/1/41 500 627 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 450 481 San Diego County CA Water Authority Revenue 6.138% 5/1/49 1,000 1,288 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 500 705 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 645 785 South Carolina Public Service Authority Revenue 2.388% 12/1/23 250 230 South Carolina Public Service Authority Revenue 6.454% 1/1/50 475 526 Texas GO 5.517% 4/1/39 660 826 Texas Transportation Commission Revenue 5.028% 4/1/26 100 113 Texas Transportation Commission Revenue 5.178% 4/1/30 275 323 Texas Transportation Commission Revenue 4.631% 4/1/33 300 339 Texas Transportation Commission Revenue 4.681% 4/1/40 100 112 Tufts University Massachusetts GO 5.017% 4/15/12 550 548 University of California Regents Medical Center Revenue 6.548% 5/15/48 1,550 2,009 University of California Regents Medical Center Revenue 6.583% 5/15/49 125 162 University of California Revenue 4.601% 5/15/31 500 549 University of California Revenue 6.270% 5/15/31 500 543 University of California Revenue 5.770% 5/15/43 410 502 University of California Revenue 5.946% 5/15/45 275 339 University of California Revenue 4.858% 5/15/12 330 326 University of Southern California GO 5.250% 10/1/11 200 234 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 100 121 University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 75 82 University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 150 176 Utah GO 4.554% 7/1/24 125 137 Utah GO 3.539% 7/1/25 50 52 Virginia Commonwealth Transportation Board Revenue 5.350% 5/15/35 160 188 Washington GO 5.140% 8/1/40 480 575 Wisconsin Annual Appropriation Revenue 3.954% 5/1/36 1,000 1,009 15 Wisconsin GO 5.700% 5/1/26 325 379 Total Taxable Municipal Bonds (Cost $94,088) Shares Temporary Cash Investments (1.5%)1 Money Market Fund (1.5%) 18,19 Vanguard Market Liquidity Fund 0.965% 4,928,194 492,918 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) United States Treasury Bill 0.454% 4/20/17 1,000 1,000 United States Treasury Bill 0.557% 4/27/17 500 500 United States Treasury Bill 0.540%–0.561% 5/18/17 900 899 United States Treasury Bill 0.607% 5/25/17 400 399 20 United States Treasury Bill 0.534%–0.552% 6/8/17 2,500 2,497 United States Treasury Bill 0.593% 7/13/17 900 898 Total Temporary Cash Investments (Cost $499,040) Total Investments (101.1%) (Cost $22,821,683) Other Assets and Liabilities-Net (-1.1%) 19 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $49,402,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 59.9% and 1.3%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 Securities with a value of $404,000 have been segregated as collateral for certain open To Be Announced (TBA) transactions. 4 U.S. government-guaranteed. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 7 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of March 31, 2017. 8 Adjustable-rate security. 9 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2017, the aggregate value of these securities was $69,117,000, representing 0.2% of net assets. 10 Guaranteed by the Government of Canada. 11 Guaranteed by the Federal Republic of Germany. 12 Guaranteed by the Government of Japan. 13 Guaranteed by the Republic of Austria. 14 Guaranteed by the Republic of the Philippines. 15 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 16 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 17 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 18 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 19 Includes $52,471,000 of collateral received for securities on loan. 20 Securities with a value of $2,297,000 have been segregated as initial margin for open futures contracts. CVR—Contingent Value Rights. GO—General Obligation Bond. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Balanced Index Fund B. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold, or rehypothecated. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. At March 31, 2017, counterparties had deposited in segregated accounts securities and cash with a value of $1,213,000 in connection with TBA transactions. C. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund's portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold or Payables for Investment Securities Purchased. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value Balanced Index Fund securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 19,534,713 — 317 U.S. Government and Agency Obligations — 8,348,675 — Asset-Backed/Commercial Mortgage-Backed Securities — 321,821 — Corporate Bonds — 3,588,753 — Sovereign Bonds — 670,548 — Taxable Municipal Bonds — 101,162 — Temporary Cash Investments 492,918 6,193 — Futures Contracts—Assets 1 15 — — Futures Contracts—Liabilities 1 (124) — — Total 20,027,522 13,037,152 317 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily Balanced Index Fund settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index June 2017 499 58,862 94 E-mini S&P MidCap 400 Index June 2017 48 8,247 47 E-mini Russell 2000 Index June 2017 90 6,230 75 216 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At March 31, 2017, the cost of investment securities for tax purposes was $22,821,952,000. Net unrealized appreciation of investment securities for tax purposes was $10,243,148,000, consisting of unrealized gains of $10,393,123,000 on securities that had risen in value since their purchase and $149,975,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Managed Payout Fund Consolidated Schedule of Investments (unaudited) As of March 31, 2017 Market Value Shares ($000) Investment Companies (95.0%) U.S. Stock Funds (25.1%) Vanguard Total Stock Market Index Fund Investor Shares 6,088,951 359,491 Vanguard Value Index Fund Investor Shares 2,413,007 89,764 Global Stock Fund (7.6%) Vanguard Global Minimum Volatility Fund Investor Shares 10,799,870 135,538 International Stock Funds (25.1%) Vanguard Total International Stock Index Fund Investor Shares 22,541,767 358,865 Vanguard Emerging Markets Stock Index Fund Investor Shares 3,606,334 90,519 U.S. Bond Fund (12.3%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 20,685,166 220,090 International Bond Fund (6.0%) Vanguard Total International Bond Index Fund Investor Shares 9,990,035 107,992 Alternative Funds (18.9%) Vanguard Alternative Strategies Fund Investor Shares 10,727,362 217,122 Vanguard Market Neutral Fund Investor Shares 10,038,853 121,370 Total Investment Companies (Cost $1,443,038) Temporary Cash Investments (5.1%) Face Maturity Amount Coupon Date ($000) U.S. Government and Agency Obligations (5.1%) 2,3 Fannie Mae Discount Notes 0.541%–0.561% 4/12/17 7,888 7,887 2,3 Fannie Mae Discount Notes 0.701% 4/26/17 69 69 2,3 Fannie Mae Discount Notes 0.741% 5/3/17 8,500 8,495 2,3 Fannie Mae Discount Notes 0.801% 5/10/17 1,023 1,022 2,3 Fannie Mae Discount Notes 0.571% 5/17/17 5,667 5,662 2,3 Fannie Mae Discount Notes 0.801% 6/21/17 2,500 2,496 2,4 Federal Home Loan Bank Discount Notes 0.566% 4/5/17 3,000 3,000 2,4 Federal Home Loan Bank Discount Notes 0.561% 4/7/17 4,800 4,800 2,4 Federal Home Loan Bank Discount Notes 0.541% 4/19/17 1,502 1,502 2,4 Federal Home Loan Bank Discount Notes 0.731%–0.751% 4/21/17 3,819 3,818 2,4 Federal Home Loan Bank Discount Notes 0.541%–0.771% 5/3/17 2,101 2,100 2,4 Federal Home Loan Bank Discount Notes 0.601% 5/15/17 300 300 2,4 Federal Home Loan Bank Discount Notes 0.566% 5/19/17 633 632 2,4 Federal Home Loan Bank Discount Notes 0.591% 5/26/17 3,004 3,001 2,4 Federal Home Loan Bank Discount Notes 0.761% 6/5/17 501 500 2,4 Federal Home Loan Bank Discount Notes 0.787% 6/16/17 1,750 1,747 2,4 Federal Home Loan Bank Discount Notes 0.832% 6/23/17 4,087 4,080 2,4 Federal Home Loan Bank Discount Notes 0.832% 6/30/17 305 305 2,3 Freddie Mac Discount Notes 0.551% 4/21/17 2,287 2,286 2,3 Freddie Mac Discount Notes 0.549%–0.550% 4/26/17 6,148 6,145 2,3 Freddie Mac Discount Notes 0.551% 5/5/17 2,598 2,596 2,3 Freddie Mac Discount Notes 0.821% 5/11/17 4,000 3,997 2,3 Freddie Mac Discount Notes 0.561% 5/22/17 3,705 3,701 2,3 Freddie Mac Discount Notes 0.801% 5/26/17 1,645 1,643 2,3 Freddie Mac Discount Notes 0.827% 6/26/17 994 992 2 United States Treasury Bill 0.515% 4/6/17 2,477 2,477 2 United States Treasury Bill 0.750% 4/20/17 8,751 8,748 2,5 United States Treasury Bill 0.751% 6/15/17 3,287 3,282 2,5 United States Treasury Bill 0.596%–0.601% 7/13/17 3,087 3,080 2 United States Treasury Bill 0.602% 7/20/17 376 375 Shares Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.965% 2,895 290 Total Temporary Cash Investments (Cost $91,028) Total Investments (100.1%) (Cost $1,534,066) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. 2 Security is owned by the Vanguard MPF Portfolio, which is a wholly owned subsidiary of the Managed Payout Fund. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $2,329,000 have been segregated as collateral for open over-the-counter swap contracts. A. Basis for Consolidation: Vanguard MPF Portfolio ("the subsidiary"), which commenced operations on February 23, 2015. The subsidiary is wholly owned by the fund and is a unit trust established in the Cayman Islands under the Trusts Law (2011 Revision) of the Cayman Islands, which is organized to invest in certain commodity-linked investments on behalf of the fund, consistent with the fund's investment objectives and policies. The commodity-linked investments and other investments held by the subsidiary are subject to the same risks that apply to similar investments if held directly by the fund. As of March 31, 2017, the fund held $89,261,000 in the subsidiary, representing 5% of the fund's net assets. All inter-fund transactions and balances (including the fund's investment in the subsidiary) have been eliminated, and the Consolidated Schedule of Investments includes all investments and other accounts of the subsidiary as if held directly by the fund. B. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Managed Payout Fund Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Investment Companies 1,700,751 — — Temporary Cash Investments 290 90,738 — Total 1,701,041 90,738 — D. Swap Contracts: The fund gains exposure to commodities through the subsidiary's investment in swaps that earn the total return on a specified commodity index. Under the terms of the swaps, the subsidiary receives the total return on the specified index (receiving the increase or paying the decrease in the value of the specified index), applied to a notional amount. The subsidiary also pays a floating rate that is based on short-term interest rates, applied to the notional amount. At the same time, the subsidiary invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Consolidated Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the termination of the swap, at which time realized gain (loss) is recorded. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the subsidiary. The subsidiary's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The subsidiary mitigates its counterparty risk by entering into swaps only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold, or rehypothecated. In the event of a counterparty’s default (including bankruptcy), the subsidiary may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the subsidiary under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the subsidiary's net assets decline below a certain level, triggering a payment by the subsidiary if the subsidiary is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the subsidiary has pledged. Any securities pledged as collateral for open contracts are noted in the Consolidated Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Managed Payout Fund At March 31, 2017, the subsidiary had the following open total return swap contracts: Floating Interest Unrealized Notional Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) ($000) Credit Suisse Custom 34 Total Return Index 4/28/17 CSI 89,178 (1.020%) — CSI—Credit Suisse International. E. At March 31, 2017, the cost of investment securities for tax purposes was $1,534,066,000. Net unrealized appreciation of investment securities for tax purposes was $257,713,000, consisting of unrealized gains of $259,362,000 on securities that had risen in value since their purchase and $1,649,000 in unrealized losses on securities that had fallen in value since their purchase. F. Transactions during the period in affiliated underlying Vanguard funds were as follows: Current Period Transactions Proceeds March 31, Dec. 31, 2016 from Capital Gain 2017 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) Vanguard Alternative Strategies Fund 212,850 5,000 — — — 217,122 Vanguard Emerging Markets Stock Index Fund 81,917 2,118 2,460 122 — 90,519 Vanguard Global Minimum Volatility Fund 126,991 2,000 — — — 135,538 Vanguard Market Liquidity Fund — NA 2 NA 2 1 — 290 Vanguard Market Neutral Fund 122,038 2,304 — 4 — 121,370 Vanguard Total Bond Market II Index Fund 207,076 27,527 15,996 1,285 — 220,090 Vanguard Total International Bond Index Fund 98,889 9,388 — 254 — 107,992 Vanguard Total International Stock Index Fund 336,871 3,079 8,311 1,079 — 358,865 Vanguard Total Stock Market Index Fund 339,654 5,796 4,075 1,490 — 359,491 Vanguard Value Index Fund 86,741 722 — 493 — 89,764 Total 1,613,027 57,934 30,842 4,728 — 1,701,041 1 Includes net realized gain (loss) on affiliated securities sold of $71,000. 2 Not applicable—purchases and sales are for temporary cash investment purposes. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD VALLEY FORGE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 18, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD VALLEY FORGE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 18, 2017 VANGUARD VALLEY FORGE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 18, 2017 * By:/s/ ANNE E. ROBINSON Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see file Number 33-32548, Incorporated by Reference.
